                          Case 20-11835-JTD             Doc 34         Filed 07/22/20       Page 1 of 355




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    :    Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                :    Case No. 20-11835 (JTD)
                        1
         INC., et al.,                                             :
                                                                   :    (Joint Administration Requested)
                             Debtors.                              :
                                                                   :    Re: Docket No. 2
         --------------------------------------------------------- x

             NOTICE OF FILING OF CORRECTED EXHIBIT TO FIRST DAY DECLARATION

                  PLEASE TAKE NOTICE that on July 22, 2020, Global Eagle Entertainment Inc. and its

         debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

         (collectively, the “Debtors”) commenced with the United States Bankruptcy Court for the District

         of Delaware (the “Court”) voluntary cases under chapter 11 of the Bankruptcy Code (the

         “Chapter 11 Cases”).

                  PLEASE TAKE FURTHER NOTICE that an incorrect version of the Restructuring

         Term Sheet attached as Exhibit A to the Restructuring Support Agreement (the “RSA”) attached

         as Exhibit B to the Declaration of Christian M. Mezger in Support of Debtors’ Chapter 11

         Petitions and First Day Relief [Docket No. 2] (the “First Day Declaration”) was inadvertently

         filed.




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
26807245.2
                       Case 20-11835-JTD          Doc 34     Filed 07/22/20   Page 2 of 355




                PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is the RSA,

         with a corrected version of the Restructuring Term Sheet attached thereto (collectively, the

         “Corrected RSA”). Any reference to the Restructuring Term Sheet in these Chapter 11 Cases

         should refer to the Corrected RSA and the attachments thereto, and should not include the original

         restructuring term sheet that was filed in error.




26807245.2
                     Case 20-11835-JTD   Doc 34   Filed 07/22/20    Page 3 of 355




         Dated: July 22, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Kara Hammond Coyle ____________
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: mnestor@ycst.com
                                                 kcoyle@ycst.com
                                                 bfeldman@ycst.com

                                         -and-

                                         LATHAM & WATKINS LLP

                                         George A. Davis (pro hac vice admission pending)
                                         Madeleine C. Parish (pro hac vice admission pending)
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         Email: george.davis@lw.com
                                                madeleine.parish@lw.com

                                         -and-

                                         Ted A. Dillman (pro hac vice admission pending)
                                         Helena G. Tseregounis (pro hac vice admission pending)
                                         Nicholas J. Messana (pro hac vice admission pending)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email: ted.dillman@lw.com
                                                helena.tseregounis@lw.com
                                                nicholas.messana@lw.com

                                         Proposed Counsel for Debtors and Debtors in Possession




26807245.2
             Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 4 of 355




                                   EXHIBIT A

                                  Corrected RSA




26807245.2
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 5 of 355
                                                                                   Execution Version



THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF
THE PARTIES HERETO.
                        RESTRUCTURING SUPPORT AGREEMENT
       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or
otherwise modified from time to time in accordance with the terms hereof, this “RSA” and,
together with the Restructuring Term Sheet, this “Agreement”), dated as of July 22, 2020, is
entered into by and among the following parties:

        (i) Global Eagle Entertainment, Inc. (“GEE”), Airline Media Productions Inc., Emerging
Markets Communications, LLC, Entertainment in Motion, Inc., Global Eagle Entertainment
Operations Solutions, Inc., Global Eagle Services, LLC, Global Eagle Telecom Licensing
Subsidiary LLC, IFE Services (USA), Inc., Inflight Productions USA, Inc., Maritime
Telecommunications Network, Inc., N44HQ, LLC, MTN Government Services, Inc., MTN
International, Inc., MTN License Corp., Post Modern Edit, Inc., Row 44, Inc., and The Lab Aero,
Inc. (each, together with GEE, a “Company Entity,” and collectively, together with GEE, the
“Company”); and

        (ii) the undersigned holders, or the undersigned managers, beneficial holders, general
partners or investment advisors of holders (but only in their respective capacities as the managers,
beneficial holders, general partners or investment advisors of such holders), of First Lien Claims
(as defined herein) that have executed and delivered counterpart signature pages to this Agreement
or a Joinder Agreement to counsel to the Company (the “Consenting First Lien Lenders”).

       Each of the Company Entities and the Consenting First Lien Lenders are referred to as
the “Parties” and individually as a “Party.”

        WHEREAS, the Parties have in good faith and at arm’s length negotiated and agreed to
certain restructuring transactions as set forth on the term sheet attached hereto as Exhibit A
(the “Restructuring Term Sheet”), including a sale of all or substantially all of the Company’s
assets to be implemented pursuant to section 363 of the Bankruptcy Code (the “Sale Transaction”
and, the process outlined therein, the “Sale Process”) to be conducted pursuant to certain bidding
procedures substantially in the form attached hereto as Exhibit B, and with such modifications as
are reasonably acceptable to the Required Consenting First Lien Lenders and the Company and
approved by the Bankruptcy Court (the “Bidding Procedures”) in connection with which the
Company and the Consenting First Lien Lenders have negotiated in good faith and agreed upon a
form of asset purchase agreement attached hereto as Exhibit C (the “Stalking Horse Agreement”)
by and among the Company and the purchaser thereunder (or its designee, together, “Newco” or
the “Stalking Horse Bidder”) in connection with the Sale Transaction;
               Case 20-11835-JTD        Doc 34       Filed 07/22/20   Page 6 of 355




       WHEREAS, the transactions as described herein and in the Restructuring Term Sheet, the
Stalking Horse Agreement, the DIP Credit Agreement, the Bidding Procedures, the Sale Process,
and the Sale Transaction, together constitute the “Restructuring” to be consummated through
voluntary reorganization cases (the “Chapter 11 Cases”) under the Bankruptcy Code (defined
below) in the Bankruptcy Court on the terms set forth in this Agreement (including the
Restructuring Term Sheet, the Stalking Horse Agreement, and the DIP Credit Agreement);

        WHEREAS, certain of the Consenting First Lien Lenders and/or their affiliates have
further agreed to consent to the use of Cash Collateral and to provide the Company with debtor-
in-possession financing (the “DIP Facility”) on the terms set forth in that certain credit agreement
attached hereto in agreed form as Exhibit D (the “DIP Credit Agreement”);

       WHEREAS, as of the date hereof, the Consenting First Lien Lenders hold, in the
aggregate, approximately 78% percent of the aggregate outstanding principal amount of the First
Lien Loans; and

      WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

                 1.     Certain Definitions.

       Capitalized terms used but not defined in this Agreement have the meanings ascribed to
them in the Restructuring Term Sheet. As used in this Agreement, the following terms have the
following meanings:

       a.      “Ad Hoc Group” means the ad hoc group of holders of the First Lien Loans
represented by the Ad Hoc Group Advisors.

       b.      “Ad Hoc Group Advisors” means Gibson, Dunn & Crutcher LLP, Rothschild &
Co., and any other counsel or advisor retained by or representing the Ad Hoc Group.

        c.       “Agreement” has the meaning set forth in the preamble hereto.

         d.     “Agreement Effective Date” means the date on which (x) counterpart signature
pages to this Agreement shall have been executed and delivered by (i) each Company Entity, and
(ii) the Consenting First Lien Lenders holding at least 50.01% of the aggregate outstanding
principal amount of First Lien Loans and (y) the Company has paid in full all reasonable fees and
expenses of the Ad Hoc Group Advisors accrued through the Agreement Effective Date pursuant
to invoices delivered to the Company before such date.

        e.       “Alternative Transaction” means any reorganization, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets, financing (debt or
equity), or restructuring or similar transaction of or by any of the Company Entities, other than the
                                                 2
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34       Filed 07/22/20   Page 7 of 355




transactions contemplated by and in accordance with this Agreement. For the avoidance of doubt,
an Alternative Transaction shall not include (i) pursuit of the Sale Process or a sale determined to
be higher or otherwise better by the Company in accordance with the Bidding Procedures, or
(ii) pursuit of confirmation of a chapter 11 plan of liquidation, confirmation of which plan shall
take place solely following the Bankruptcy Court’s entry of the Sale Order, with the occurrence of
any “effective date” or similar concept under such plan subject to the occurrence of the Closing
Date, if applicable, provided that such chapter 11 plan is not inconsistent with the Sale Process or
Sale Transaction.

        f.       “Bankruptcy Code” means title 11 of the United States Code.

      g.         “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

        h.      “beneficial ownership” means the direct or indirect economic ownership of, and/or
the power, whether by contract or otherwise, to direct the exercise of the voting rights and the
disposition of, the applicable Claims or Interests or the right to acquire such Claims or Interests.

        i.       “Bidding Procedures” has the meaning set forth in the recitals to this Agreement.

      j.         “Bidding Procedures Motion” has the meaning set forth in Section 2 of this
Agreement.

      k.         “Bidding Procedures Order” has the meaning set forth in Section 2 of this
Agreement.

       l.    “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact closed in, the state
of New York.

      m.     “Cash Collateral” has the meaning set forth set forth in section 363(a) of the
Bankruptcy Code.

        n.       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

      o.     “Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.

       p.     “Closing Date” means the date on which the transactions contemplated under the
Stalking Horse Purchase Agreement and the Restructuring Term Sheet have been consummated.

        q.       “Company” has the meaning set forth in the recitals to this Agreement.

       r.    “Company Advisors” means the Company’s advisors and professionals, including
Alvarez & Marsal North America, LLC, Greenhill & Co., LLC, and Latham & Watkins LLP.

        s.       “Company Entity” has the meaning set forth in the recitals to this Agreement.


                                                 3
US-DOCS\116932912.12
               Case 20-11835-JTD         Doc 34       Filed 07/22/20   Page 8 of 355




      t.         “Company Termination Event” has the meaning set forth in Section 7.b of this
Agreement.

      u.         “Confidentiality Agreement” has the meaning set forth in Section 4.b(iv) of this
Agreement.

      v.         “Consenting First Lien Lenders`” has the meaning set forth in the recitals to this
Agreement.

       w.       “Consenting First Lien Lender Termination Event” has the meaning set forth in
Section 7.a of this Agreement.

        x.       “Debtors” means the Company Entities that commence Chapter 11 Cases.

        y.       “Definitive Documents” has the meaning set forth in Section 2 of this Agreement.

        z.       “DIP Credit Agreement” has the meaning set forth in the recitals to this Agreement.

        aa.      “DIP Facility” has the meaning set forth in the recitals to this Agreement.

      bb.     “DIP Facility Documents” means, collectively, the DIP Credit Agreement, the DIP
Motion, and the DIP Orders.

        cc.      “DIP Motion” has the meaning set forth in Section 2 of this Agreement.

        dd.      “DIP Orders” has the meaning set forth in Section 2 of this Agreement.

        ee.      “Final DIP Order” has the meaning set forth in Section 2 of this Agreement.

       ff.     “First Day Pleadings” means the first-day pleadings that the Company Entities
determine are necessary or desirable to file with the Bankruptcy Court.

        gg.      “First Lien Loans” means the loans under the First Lien Credit Agreement.

       hh.    “First Lien Agent” means Citibank, N.A., as administrative agent under the First
Lien Credit Agreement.

        ii.      “First Lien Claim” means any Claim on account of the First Lien Loan.

        jj.     “First Lien Credit Agreement” means that certain Credit Agreement, dated as of
January 6, 2017 (as heretofore amended, amended and restated, supplemented or otherwise
modified), among GEE and the other Company Entities party thereto, the lenders and agents
parties thereto, and the First Lien Agent.

        kk.      “GEE” has the meaning set forth in the recitals to this Agreement.

        ll.      “Interest” means an equity interest.

        mm.      “Interim DIP Order” has the meaning set forth in Section 2 of this Agreement.
                                                  4
US-DOCS\116932912.12
               Case 20-11835-JTD         Doc 34       Filed 07/22/20    Page 9 of 355




       nn.       “Joinder Agreement” means the form of joinder agreement attached hereto as
Exhibit E.

      oo.        “Lenders” means the lenders party from time to time to the First Lien Credit
Agreement.

      pp.        “Mutual Termination Event” has the meaning set forth in Section 7.c of this
Agreement.

        qq.      “Newco” has the meaning set forth in the recitals to this Agreement.

      rr.        “Outside Date” means the outside date as defined in the Stalking Horse
Agreement.

        ss.      “Party(ies)” has the meaning set forth in the recitals to this Agreement.

        tt.      “Permitted Transfer” has the meaning set forth in Section 4.b of this Agreement.

        uu.      “Permitted Transferee” has the meaning set forth in Section 4.b of this Agreement.

        vv.    “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited partnership, limited liability company, joint venture, association,
trust, governmental entity, or other entity or organization.

        ww.      “Petition Date” has the meaning set forth in Section 3.a of this Agreement.

      xx.        “Qualified Marketmaker” has the meaning set forth in Section 4.b(ii) of this
Agreement.

        yy.    “Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers, attorneys,
accountants, advisors, and other representatives.

        zz.   “Required Consenting First Lien Lenders” means those Consenting First Lien
Lenders holding at least 50.01% in aggregate principal amount of the First Lien Loans held by
Consenting First Lien Lenders, the approval of which may be communicated to the Debtors by
email from the Ad Hoc Group Advisors and the Debtors shall be entitled to rely on such email.

        aaa.     “Required DIP Lenders” has the meaning set forth in the DIP Credit Agreement.

        bbb.     “Required Lenders” has the meaning set forth in the First Lien Credit Agreement.

        ccc. “Restructuring” has the meaning set forth in the recitals to this Agreement and, for
the avoidance of doubt, shall not include any chapter 11 plan, the pursuit of any chapter 11 plan
process, or any obligation related to any of the foregoing, including, without limitation, any filing,
support, assistance, consent, participation, voting, solicitation, confirmation or other related to any
of the foregoing.


                                                  5
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 10 of 355




      ddd.       “Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.

        eee.     “RSA” has the meaning set forth in the preamble to this Agreement.

        fff.     “Sale Transaction” has the meaning set forth in the recitals to this Agreement.

        ggg.     “Sale Order” has the meaning set forth in Section 2 of this Agreement.

       hhh. “Sale Process” means the third-party marketing process for the Sale Transaction,
in accordance with the terms of the Restructuring Term Sheet and this Agreement.

      iii.       “Stalking Horse Agreement” has the meaning set forth in the recitals to this
Agreement.

        jjj.     “Stalking Horse Bidder” has the meaning set forth in the recitals to this Agreement.

       kkk. “Support Period” means, with respect to any Party, the period commencing on the
Agreement Effective Date and ending on the earlier of (i) the date on which this Agreement is
terminated by or with respect to such Party in accordance with Section 7 hereof and (ii) the Closing
Date.

        lll.     “Termination Events” has the meaning set forth in Section 7.d of this Agreement.

        mmm. “Transfer” has the meaning set forth in Section 4.b of this Agreement.

                 2.     Definitive Documents.

        The definitive documents, including any material amendments, supplements or
modifications thereof approved in accordance with the terms of this Agreement (the “Definitive
Documents”), with respect to the Restructuring are (as applicable): (a) the Stalking Horse
Agreement; (b) the Bidding Procedures; (c) the motion seeking approval of the Bidding Procedures
(the “Bidding Procedures Motion”); (d) the final order granting the Bidding Procedures Motion
(the “Bidding Procedures Order”); (e) the order approving the Sale Transaction in accordance
with the Bidding Procedures (the “Sale Order”); (f) the motion seeking approval of the DIP
Facility (the “DIP Motion”) and the DIP Credit Agreement; and (g) the interim and final orders
granting the DIP Motion (the “Interim DIP Order” and “Final DIP Order”, respectively, and
collectively, the “DIP Orders”). The proposed Interim DIP Order in substantially agreed form is
attached hereto as Exhibit D.

        Each Definitive Document, including all exhibits, annexes, schedules and material
amendments, supplements or modifications thereof relating to such Definitive Documents, shall
be consistent with this Agreement and otherwise in form and substance acceptable to the Company
and the Required Consenting First Lien Lenders; provided, however, notwithstanding anything
herein to the contrary, the DIP Facility Documents shall only be required to be acceptable in form
and substance acceptable to the Company and the Required DIP Lenders.



                                                  6
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 11 of 355




        The Company shall provide to the Ad Hoc Group Advisors copies of all First Day
Pleadings, including supporting declarations, exhibits, and proposed orders, that the Company
intends to file with the Bankruptcy Court, which First Day Pleadings shall be in form and substance
reasonably acceptable to the Required Consenting First Lien Lenders.

                 3.    Milestones.

       During the Support Period, the Company shall implement the Restructuring in accordance
with the milestones set forth on the Restructuring Term Sheet (the “Milestones”), as applicable,
unless extended or waived in writing (with email from counsel being sufficient to evidence the
same) by the Required Consenting First Lien Lenders.

                 4.    Agreements of the Consenting First Lien Lenders.

               a.      Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, each Consenting First Lien Lender agrees, severally and not jointly, that it shall:

                       (i)    consult and negotiate in good faith with the Company, its
Representatives, other Consenting First Lien Lenders and their respective Representatives, and use
commercially reasonable efforts to execute, perform its obligations under, and consummate the
transactions contemplated by, the Definitive Documents to which it is or will be a party or for
which its approval or consent is required (including establishing or causing to be established
Newco and causing such entity to enter into the Stalking Horse Agreement), including, to the
extent necessary or appropriate, directing the administrative and/or collateral agents under the First
Lien Credit Facility or DIP Facility to effectuate the transactions contemplated herein;

                      (ii)    use commercially reasonable efforts to support and not object to the
Restructuring (including the Sale Transaction and the Sale Process), including the other
transactions contemplated by this Agreement (in each, case, excluding any chapter 11 plan), the
Restructuring Term Sheet, the DIP Credit Agreement, and the other Definitive Documents, and
use commercially reasonable efforts to take any reasonable action necessary or reasonably
requested by the Company in a timely manner to effectuate the Restructuring (including the Sale
Transaction and the Sale Process), including the transactions contemplated by the Restructuring
Term Sheet and/or the other Definitive Documents (in each case, excluding any chapter 11 plan),
in a manner consistent with this Agreement, including the timelines set forth herein;

                        (iii) not, directly or indirectly, seek, solicit, support, encourage, propose,
assist, consent to, vote for, or enter or participate in any discussions or any agreement with any
non-Party regarding, any Alternative Transaction; provided, that nothing in this clause (iii) shall
affect any rights, if any, of the Consenting First Lien Lenders set forth in Section 10 of this
Agreement;

                        (iv)    use commercially reasonable efforts to cooperate with and assist the
Company Entities in obtaining additional support for the Restructuring from the Company
Entities’ other creditors and interest holders (excluding in connection with any chapter 11 plan);

                     (v)     support and not object to the DIP Motion and entry of the DIP
Orders in accordance with this Agreement;
                                                  7
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 12 of 355




                       (vi)   support and not object to the Sale Process, the Bidding Procedures
Motion, the entry of the Sale Order, and the Sale Transaction;

                        (vii) not, directly or indirectly, or encourage any other Person to, directly
or indirectly, (A) object to, delay, postpone, challenge, oppose, impede, or take any other action
or any inaction to interfere with or delay the acceptance, implementation, or consummation of the
Restructuring and the transactions contemplated in this Agreement (including the DIP Facility, but
excluding any chapter 11 plan) on the terms set forth in this Agreement, the Restructuring Term
Sheet, the DIP Credit Agreement, and any other applicable Definitive Document, including
commencing or joining with any Person in commencing any litigation or involuntary case for relief
under the Bankruptcy Code against any Company Entity or any subsidiary thereof; (B) solicit,
negotiate, propose, file, support, enter into, consummate, file with the Bankruptcy Court, vote for,
or otherwise knowingly take any other action in furtherance of any restructuring, workout, plan of
arrangement, or chapter 11 plan for the Company (except a chapter 11 plan pursued in compliance
with this Agreement); (C) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the Company or any direct or indirect subsidiaries of the Company that do
not file for chapter 11 relief under the Bankruptcy Code, except in a manner consistent with this
Agreement or (D) object to or oppose, or support any other Person’s efforts to object to or oppose,
any motions filed by the Company that are consistent with this Agreement; provided that all rights
of such Consenting First Lien Lender are reserved in all respects with respect to any chapter 11
plan and any related motions or orders;

                        (viii) at the reasonable request of the Company, timely oppose, including
by filing a joinder, any objections filed with the Bankruptcy Court to entry of the DIP Orders, the
Bidding Procedures Order, and/or the Sale Order that are also opposed by the Debtors in a timely
pleading filed with the Bankruptcy Court;

                       (ix)   support and take all commercially reasonable actions reasonably
requested by the Company to facilitate the implementation and consummation of the Restructuring
(including the Sale Process);

                        (x)     not direct any administrative agent, collateral agent or indenture
trustee (as applicable) or other such agent or trustee to take any action inconsistent with such
Consenting First Lien Lender’s obligations under this Agreement, and, if any applicable
administrative agent, collateral agent or indenture trustee or other such agent or trustee (as
applicable) takes any action inconsistent with such Consenting First Lien Lender’s obligations
under this Agreement, such Consenting First Lien Lender shall use its commercially reasonable
efforts to direct such administrative agent, collateral agent or indenture trustee or other such agent
or trustee (as applicable) to cease and refrain from taking any such action;

                        (xi)   to the extent any legal or structural impediment arises that would
prevent, hinder or delay the consummation of the Restructuring (including the Sale Process),
negotiate with the Consenting First Lien Lenders and the Debtors in good faith appropriate
additional or alternative provisions to address any such impediment; and




                                                  8
US-DOCS\116932912.12
               Case 20-11835-JTD         Doc 34      Filed 07/22/20      Page 13 of 355




                      (xii) not object to or oppose (or support any other Person in objecting to
or opposing) the retention, reasonable and documented fees, or fee applications of the Company
Advisors.

Notwithstanding the foregoing, nothing in this Agreement shall (i) be construed to prohibit any
Consenting First Lien Lender from appearing as a party-in-interest in any matter arising in the
Chapter 11 Cases and (ii) be construed to prohibit any Consenting First Lien Lender from
enforcing any right, remedy, condition, consent, or approval requirement under this Agreement
or any Definitive Document.

                 b.     Transfers.

During the Support Period, each Consenting First Lien Lender agrees, solely with respect to itself,
that it shall not sell, resell, reallocate, use, pledge, assign, transfer, hypothecate, donate, permit the
participation in, or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions) (each, a “Transfer”) any
ownership (including any beneficial ownership) interest in its Claims against, or Interests in, any
Company Entity or any assets or properties thereof, or any option thereon or any right or interest
therein (including by granting any proxies or depositing any interests in such Claims or Interests
into a voting trust or by entering into a voting agreement with respect to such Claims or Interests),
unless (1) the intended transferee is another Consenting First Lien Lender, (2) as of the date of
such Transfer, the Consenting First Lien Lender controls, is controlled by, or is under common
control with such transferee or is an affiliate, affiliated fund, or affiliated entity with a common
investment advisor as such transferee, or (3) the intended transferee executes and delivers to
counsel to the Company an executed Joinder Agreement before such Transfer is effective (it being
understood that any Transfer shall not be effective as against the Company until notification of
such Transfer and a copy of the executed Joinder Agreement (if applicable) is received by counsel
to the Company) (each such transfer, a “Permitted Transfer” and such party to such Permitted
Transfer, a “Permitted Transferee”). Upon satisfaction of the foregoing requirements in this
Section 4.b, (i) the Permitted Transferee shall be deemed to be a Consenting First Lien Lender
hereunder to the same extent as such Permitted Transferee’s transferor (it being understood that,
for purposes of the foregoing, to the extent the Claims or Interests transferred to the Permitted
Transferee were transferred by a Qualified Marketmaker (as defined below), the transferor shall
be deemed to be the Consenting Party that last held such Claims or Interests prior to the Qualified
Marketmaker), and, for the avoidance of doubt, a Permitted Transferee is bound as a Consenting
First Lien Lender under this Agreement with respect to any and all Claims against, or Interests in,
any of the Company Entities, whether held at the time such Permitted Transferee becomes a Party
or later acquired by such Permitted Transferee, and each Permitted Transferee is deemed to make
all of the representations and warranties of a Consenting First Lien Lender set forth in this
Agreement and (ii) the transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and obligations,
obligations.

                      (i)    Notwithstanding anything to the contrary herein, a Consenting First
Lien Lender may Transfer any ownership in its Claims against, or Interests in, any Company
Entity, or any option thereon or any right or interest therein, to a Qualified Marketmaker that
acquires Claims against any Company Entity with the purpose and intent of acting as a Qualified
                                                    9
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 14 of 355




Marketmaker for such Claims or Interests, and such Qualified Marketmaker shall not be required
to execute and deliver to counsel to any Party a Joinder Agreement in respect of such Claims or
Interests if (A) such Qualified Marketmaker subsequently Transfers such Claims or Interests
within ten (10) Business Days of its acquisition to an entity that is not an affiliate, affiliated fund,
or affiliated entity with a common investment advisor of such Qualified Marketmaker, (B) the
transferee otherwise is a Permitted Transferee, and (C) the Transfer otherwise is a Permitted
Transfer. To the extent that a Consenting First Lien Lender is acting in its capacity as a Qualified
Marketmaker, it may Transfer any right, title, or interest in any Claims against, or Interests in, any
Company Entity that such Consenting First Lien Lender acquires in its capacity as a Qualified
Marketmaker from a holder of such Claims or Interests who is not a Consenting First Lien Lender
without regard to the requirements set forth in Section 4.b hereof. As used herein, the term
“Qualified Marketmaker” means an entity that (a) holds itself out to the public or the applicable
private markets as standing ready in the ordinary course of business to purchase from customers
and sell to customers claims against the Company Entities (or enter with customers into long and
short positions in claims against the Company Entities), in its capacity as a dealer or market maker
in claims against the Company and (b) is, in fact, regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).

                        (ii)   This Agreement shall in no way be construed to preclude the
Consenting First Lien Lenders from acquiring additional Claims against, or Interests in, any
Company Entity; provided, that (A) if any Consenting First Lien Lender acquires additional
Claims against, or Interests in, any Company Entity during the Support Period, such Consenting
First Lien Lender shall report its updated holdings to the legal advisor to the Ad Hoc Group of
which it is part and the Company within five (5) Business Days of such acquisition, which notice
may be deemed to be provided by the filing of a statement with the Bankruptcy Court as required
by Rule 2019 of the Federal Rules of Bankruptcy Procedures, if necessary, as determined by the
legal advisor to the Ad Hoc Group in its sole discretion, including revised holdings information
for such Consenting First Lien Lender, and (B) any acquired Claims or Interests shall
automatically and immediately upon acquisition by a Consenting First Lien Lender be deemed
subject to the terms of this Agreement (regardless of when or whether notice of such acquisition
is given).

                        (iii) This Section 4.b shall not impose any obligation on the Company to
issue any “cleansing letter” or otherwise publicly disclose information for the purpose of enabling
a Consenting First Lien Lender to Transfer any Claim. Notwithstanding anything to the contrary
herein, to the extent the Company and another Party have entered into a separate agreement with
respect to the issuance of a “cleansing letter” or other public disclosure of information (each such
executed agreement, a “Confidentiality Agreement”), the terms of such Confidentiality
Agreement shall continue to apply and remain in full force and effect according to its terms, and
this Agreement does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreement.

                       (iv)    Any Transfer made in violation of this Section 4.b shall be void ab
initio.

                       (v)     Notwithstanding anything to the contrary in this Section 4, the
restrictions on Transfer set forth in this Section 4.b shall not apply to the grant of any liens or

                                                  10
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 15 of 355




encumbrances on any claims and interests in favor of a bank or broker-dealer holding custody of
such claims and interests in the ordinary course of business and which lien or encumbrance is
released upon the Transfer of such claims and interests.

                        (vi)    The Company understands that the Consenting First Lien Lenders
are engaged in a wide range of financial services and businesses and, in furtherance of the
foregoing, the Company acknowledges and agrees that the obligations set forth in this Agreement
shall only apply to the trading desk(s) and/or business group(s) of the Consenting First Lien Lender
that principally manage and/or supervise the Consenting First Lien Lender’s investment in the
Company, and shall not apply to any other trading desk or business group of the Consenting First
Lien Lender, so long as they are not acting at the direction or for the benefit of such Consenting
First Lien Lender or in connection with such Consenting First Lien Lender’s investment in the
Company.

                 5.    Additional Provisions Regarding Consenting First Lien Lender
                       Commitments.

        Notwithstanding anything to the contrary herein, nothing in this Agreement shall:

              a.      affect the ability of any Consenting First Lien Lender to consult with any
other Consenting First Lien Lender, the Company Entities, or any other party in interest in the
Chapter 11 Cases (including any official committee or the United States Trustee);

               b.      impair or waive the rights of any Consenting First Lien Lender to assert or
raise any objection permitted under this Agreement in connection with the Restructuring;

              c.      prevent any Consenting First Lien Lender from enforcing this Agreement
or any other Definitive Document (to the extent it has rights thereunder), or from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, such documents;

               d.      prevent any Consenting First Lien Lender from taking any customary
perfection step or other action as is necessary to preserve or defend the validity or existence of its
Claims and Interests in the Company (including the filing of proofs of claim);

                e.     require that any Consenting First Lien Lender give any notice, order,
instruction, or direction to any administrative agent, collateral agent or indenture trustee (as
applicable) or other such agent or trustee if the Consenting First Lien Lenders are required to incur
any out-of-pocket costs or provide any indemnity in connection therewith; or

                f.     with respect to the DIP Facility or the DIP Facility Documents, (i) be
construed to prohibit any Consenting First Lien Lender, if applicable, from enforcing any right,
remedy, condition, consent, or approval requirement under any DIP Facility Document and
(ii) impair or waive the rights of any Consenting First Lien Lender, if applicable, to assert or raise
any objection permitted under the DIP Facility Documents in connection with the DIP Facility.




                                                 11
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 16 of 355




                 6.    Agreements of the Company.

               a.       Restructuring Support. During the Support Period, subject to the terms and
conditions hereof (including Section 10 of this Agreement), the Company agrees that it shall, and
shall cause each of its subsidiaries, to:

                      (i)    implement the Restructuring (including the Sale Process) in
accordance with the terms and conditions set forth herein;

                      (ii)   implement and consummate the Sale Transaction in a timely manner
and take any and all commercially reasonable and appropriate actions in furtherance of the Sale
Transaction, as contemplated under this Agreement;

                     (iii) upon reasonable request, inform the legal and financial advisors to
the Ad Hoc Group as to: (A) the material business and financial (including liquidity) performance
of the Company Entities; and (B) the status of obtaining any necessary or desirable authorizations
(including consents) from each Consenting First Lien Lender, any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or any stock exchange;

                        (iv)    without interfering with the Sale Process, (A) support and take all
commercially reasonable actions necessary and appropriate, including those actions reasonably
requested by the Required Consenting First Lien Lenders to facilitate the Sale Transaction, and
the other transactions contemplated thereby, in accordance with this Agreement within the
timeframes contemplated herein, (B) not take any action directly or indirectly that is materially
inconsistent with, or is intended to, or that would reasonably be expected to prevent, interfere with,
delay, or impede, the Sale Transaction, any Definitive Document or the Restructuring, and (C) not,
nor encourage any other person to, take any action which would reasonably be expected to breach
or be inconsistent with this Agreement in any material respect or materially delay or impede,
appeal, or take any other negative action, directly or indirectly, to materially interfere with the Sale
Transaction, any Definitive Document or the Restructuring and (D) use commercially reasonable
efforts to obtain orders of the Bankruptcy Court approving the Bidding Procedures, the DIP
Orders, and the Sale Transaction, within the timeframes contemplated in this Agreement;

                        (v)    except as otherwise noted in the Stalking Horse Agreement,
maintain good standing under the laws of the state or other jurisdiction in which each Company
Entity or subsidiary is incorporated or organized;

                        (vi)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring (or the Sale Process) contemplated
herein, support and take all steps reasonably necessary and desirable to address any such
impediment and to effectuate the Restructuring in accordance with this Agreement;

                       (vii) not take any action, and not encourage any other person or entity to,
take any action, directly or indirectly, that would reasonably be expected to, breach or be
inconsistent with this Agreement, or take any other action, directly or indirectly, that would
reasonably be expected to interfere with the implementation of the Restructuring, this Agreement,
or the Sale Transaction;

                                                  12
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 17 of 355




                         (viii) provide to the Ad Hoc Group Advisors draft copies of all Definitive
Documents and all other pleadings, motions, declarations, supporting exhibits and proposed orders
and any other document that the Company intends to file with the Bankruptcy Court if such
document concerns any Consenting First Lien Lender, or its rights or recoveries (or any financial
or other analysis in respect hereof) in respect of its Claims against the Company, or the ability of
any Company Entity to implement and consummate the Restructuring, to the extent reasonably
practicable, at least three (3) calendar days prior to the date when the Company intends to file or
execute such documents and consult in good faith with such counsel regarding the form and
substance of such documents;

                      (ix)   timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (A) directing the appointment of a
trustee or examiner (with expanded powers beyond those set forth in sections 1106(a)(3) and (4)
of the Bankruptcy Code), (B) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (C) dismissing the Chapter 11 Cases;

                       (x)     support and take all actions as are reasonably necessary and
appropriate to obtain any and all required regulatory and/or third-party approvals to consummate
the Restructuring and Sale Transaction and to cooperate with any efforts undertaken by Newco or
the Consenting First Lien Lenders with respect to obtaining any required regulatory or third-party
approvals in connection with the Sale Transaction; actively oppose and object to the efforts of any
person seeking to object to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring (including, if applicable, the filing of
timely filed objections or written responses) to the extent such opposition or objection is
reasonably necessary to facilitate implementation of the Restructuring;

                     (xi)   consult and negotiate in good faith with the Consenting First Lien
Lenders and the Representatives of Consenting First Lien Lenders regarding the execution of
Definitive Documents and the implementation of the Restructuring;

                    (xii) timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan reorganization;

                       (xiii) provide prompt written notice to the Ad Hoc Group Advisors during
the Support Period (A) of the occurrence of a Termination Event; or (B) if any person has
challenged the validity or priority of, or has sought to avoid, any lien securing the First Lien Loans
pursuant to a pleading filed with the Bankruptcy Court;

                      (xiv) inform the Consenting First Lien Lenders promptly after becoming
aware of: (i) any matter or circumstance which they know, or believe is likely, to be a material
impediment to the implementation or consummation of the Restructuring; (ii) any notice of any
commencement of any material involuntary insolvency proceedings, legal suit for payment of debt
or securement of security from or by any person in respect of any Company Entity; (iii) a material
breach of this Agreement by any Company Entity; and (iv) any representation or statement made
or deemed to be made by them under this Agreement which is or proves to have been incorrect or
misleading in any material respect when made or deemed to be made;

                                                 13
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 18 of 355




                      (xv) use commercially reasonable efforts to seek additional support for
the Restructuring from their other material stakeholders to the extent the Company deems
reasonably prudent; and

                (xvi) not, directly or indirectly, seek, solicit, support, encourage, propose, assist,
consent to, vote for, or enter into any agreement with any non-Party regarding, any Alternative
Transaction; provided that, if the Company receives a written or oral proposal or expression of
interest regarding any Alternative Transaction, the Company shall notify (email being sufficient)
the Ad Hoc Group Advisors of any such proposal or expression of interest, including the material
terms thereof, no later than forty-eight (48) hours after the receipt of any such proposal or
expression of interest.

              b.      Negative Covenants. The Company agrees that, for the duration of the
Support Period, the Company shall not:

                          (i) take any action materially inconsistent with, or omit to take any
           material action required by, this Agreement, the Sale Transaction, the Restructuring, or
           any of the other Definitive Documents;

                         (ii) object to, delay, impede, or take any other action or inaction that
           could reasonably be expected to materially interfere with or prevent acceptance,
           approval, implementation, or consummation of the Restructuring (including the Sale
           Process);

                           (iii) except as agreed by the Required Consenting First Lien Lenders, file
           any pleading, motion, declaration, supporting exhibit or Definitive Document with the
           Bankruptcy Court or any other court (including any modifications or amendments
           thereof) that, in whole or in part, is not materially consistent with this Agreement or
           other Definitive Documents, or that could reasonably be expected to frustrate or
           materially impede the implementation and consummation of the Restructuring, is
           inconsistent with the Restructuring Term Sheet, the Bidding Procedures, the DIP Orders,
           DIP Credit Agreement, or Stalking Horse Agreement in any material respect, or which
           is otherwise in substance not reasonably satisfactory to the Required Consenting First
           Lien Lenders; or

                          (iv) except as provided in the Stalking Horse Agreement, the Sale
           Process or the Bidding Procedures, engage in any merger, consolidation, material
           disposition, material acquisition, investment, dividend, incurrence of indebtedness or
           other similar transaction outside of the ordinary course of business other than the
           transactions contemplated herein.

Notwithstanding anything herein to the contrary, the provisions hereof shall not restrict the
Company’s rights under Section 10 hereof.

                 7.    Termination of Agreement.

              a.     Consenting First Lien Lender Termination Events. This Agreement may be
terminated with respect to the Consenting First Lien Lenders by the Required Consenting First
                                                 14
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 19 of 355




Lien Lenders by the delivery to the Company, its counsel and the Ad Hoc Group Advisors of a
written notice in accordance with Section 22 hereof upon the occurrence and continuation of any
of the following events (each, a “Consenting First Lien Lender Termination Event”):

                      (i)     the breach by any Company Entity of (A) any affirmative or
negative covenant contained in this Agreement or (B) any other obligations of such breaching
Company Entity set forth in this Agreement, in each case, in any material respect and which breach
remains uncured (to the extent curable) for a period of five (5) Business Days following the
Company’s receipt of notice from the Required Consenting First Lien Lenders, as applicable,
pursuant to Section 22 hereof;

                      (ii)    any representation or warranty in this Agreement made by any
Company Entity shall have been untrue in any material respect when made, and such breach
remains uncured (to the extent curable) for a period of five (5) Business Days following the
Company’s receipt of notice from the Required Consenting First Lien Lenders, as applicable,
pursuant to Section 22 hereof;

                        (iii) any Company Entity files any motion, pleading, or related document
with the Bankruptcy Court that is materially inconsistent with this Agreement, the Restructuring
Term Sheet, the Bidding Procedures, the DIP Orders, the DIP Credit Agreement, or the Definitive
Documents and such motion, pleading or related document has not been withdrawn within five (5)
Business Days after the Company receives written notice from the Required Consenting First Lien
Lenders, as applicable, in accordance with Section 22 that such motion, pleading, related document
or public disclosure is materially inconsistent with this Agreement;

                        (iv)   the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order enjoining,
or denying the grant of any approval or consent to, the Sale Transaction or the consummation of
any material portion of the Restructuring or rendering illegal any material portion thereof, and
either (A) such ruling, judgment, or order has been issued at the request of or with the acquiescence
of any Company Entity, or (B) in all other circumstances, such ruling, judgment, or order has not
been reversed, vacated or stayed within ten (10) calendar days after such issuance; provided that
this termination right may not be exercised by any Consenting First Lien Lender who sought or
requested such ruling or order in contravention of any obligation set forth in this Agreement;

                       (v)     the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded powers or a trustee in
any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect of which
would render the Sale Transaction incapable of consummation on the terms set forth in this
Agreement;

                       (vi)     without the prior consent of the Required Consenting First Lien
Lenders, the Company (A) voluntarily commences any case or files any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency, administrative receivership
or similar law now or hereafter in effect except consistent with this Agreement, (B) consents to

                                                 15
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 20 of 355




the institution of, or fails to contest in a timely and appropriate manner, any involuntary proceeding
or petition described below, (C) files an answer admitting the material allegations of a petition
filed against it in any proceeding, (D) applies for or consents to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator, conservator or similar
official, trustee or an examiner pursuant to section 1104 of the Bankruptcy Code in any of the
Chapter 11 Cases, (E) makes a general assignment or arrangement for the benefit of creditors or
(F) takes any corporate action for the purpose of authorizing any of the foregoing;

                        (vii) any Company Entity files or supports (or fails to timely object to)
another party in filing (A) a motion, application, pleading, or proceeding challenging the amount,
validity, enforceability, perfection, or priority of, or seeking avoidance or subordination of, any
Claims held by any Consenting First Lien Lender against the Company, (B) any plan of
reorganization, liquidation, dissolution, administration, moratorium, receivership, winding up,
bankruptcy, or sale of all or substantially all of the Company’s assets other than as contemplated
by the Stalking Horse Agreement and this Agreement, (C) a motion, application, pleading or
proceeding asserting (or seeking standing to assert) any purported claims or causes of action
against any of the Consenting First Lien Lenders, or (D) takes any corporate action for the purpose
of authorizing any of the foregoing, which event remains uncured for a period of five (5) Business
Days following the Company’s (as applicable) receipt of notice from counsel to the Required
Consenting First Lien Lenders pursuant to Section 22 hereof;

                        (viii) any Company Entity (A) applies for or consents to the appointment
of a receiver, administrator, administrative receiver, trustee, custodian, sequestrator, conservator
or similar official with respect to any Company Entity or for a substantial part of such Company
Entity’s assets, (B) makes a general assignment or arrangement for the benefit of creditors, or (C)
takes any corporate action for the purpose of authorizing any of the foregoing;

                        (ix)    the Bankruptcy Court enters an order providing relief against any
Consenting First Lien Lender with respect to any of the causes of action or proceedings specified
in Section 7.a(viii)(A) or (C);

                       (x)     (A) any Definitive Document filed by the Company or any
Consenting First Lien Lender, or any related order entered by the Bankruptcy Court, in the Chapter
11 Cases, is inconsistent with the terms and conditions set forth in this Agreement or is otherwise
not in accordance with this Agreement in any material respect, or (B) any of the terms or conditions
of any of the Definitive Documents is waived, amended, supplemented, or otherwise modified
without the prior written consent of the Required Consenting First Lien Lenders, in each case,
which remains uncured for five (5) Business Days after the receipt by the Company of written
notice from the Required Consenting First Lien Lenders pursuant to Section 22 hereof;

                        (xi)   any of the Milestones have not been achieved, extended, or waived
after the required date for achieving such Milestone, unless such failure is the result of any act,
omission or delay on the part of a Consenting First Lien Lender in violation of its obligations under
this Agreement (in which case this Consenting First Lien Lender Termination Event shall not be
available as a basis for termination of this Agreement to the other Consenting First Lien Lenders);

                       (xii)   the occurrence of the Outside Date;

                                                 16
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 21 of 355




                       (xiii) the Debtors enter into any commitment or agreement to receive or
obtain, or the Bankruptcy Court enters any order approving, debtor in possession financing, cash
collateral usage, exit financing and/or other financing arrangements, other than as expressly
contemplated in the DIP Facility or any of the DIP Orders or the Debtors incur any liens or claims
that are made senior to, or pari passu with, the liens and claims granted pursuant to the DIP Facility
Documents;

                     (xiv) the Bankruptcy Court enters an order denying the Sale Transaction
and such order remains in effect for seven (7) Business Days after entry of such order; any of the
orders approving the Definitive Documents are reversed, dismissed, stayed, vacated or
reconsidered or modified or amended without the consent of the Required Consenting First Lien
Lenders;

                     (xv) any court of competent jurisdiction has entered a final, non-
appealable judgment or order declaring this Agreement to be unenforceable;

                       (xvi) entry of a final order that grants relief terminating, annulling, or
materially modifying the automatic stay (as set forth in section 362 of the Bankruptcy Code) with
regard to any material asset that, to the extent such relief were granted, would have a material
adverse effect on the consummation of the Restructuring;

                       (xvii) the occurrence of the DIP Termination Date in accordance with the
DIP Orders;

                       (xviii) the termination of the Stalking Horse Agreement pursuant to the
terms set forth therein (other than as a result of the breach thereof by the Required Consenting
First Lien Lenders or the consummation of a Sale Transaction that results in the Discharge of the
DIP and First Lien Obligations (as defined in the Bidding Procedures) or as a result of the Debtors’
designation of a Successful Bid (as defined in the Bidding Procedures) that provides for a purchase
price that would result in the Discharge of the DIP and First Lien Obligations); or

                       (xix) the Company (i) publicly announces its intention not to support the
Sale Transaction or the Restructuring, (ii) provides notice to the Ad Hoc Group Advisors pursuant
to Section 10 of this Agreement, or (iii) publicly announces, or executes a definitive written
agreement with respect, to an Alternative Transaction.

                b.     Company Termination Events. This Agreement may be terminated by the
Company by the delivery to the Consenting First Lien Lenders (or counsel on their behalf) of a
written notice in accordance with Section 22 hereof, upon the occurrence and continuation of any
of the following events (each, a “Company Termination Event”):

                        (i)    the breach in any material respect by one or more of the Consenting
First Lien Lenders of any of the representations, warranties, or covenants of such Consenting First
Lien Lender(s) set forth in this Agreement, which breach remains uncured for a period of ten (10)
Business Days after the receipt by the applicable Consenting First Lien Lender from the Company
of written notice of such breach, which written notice will set forth in reasonable detail the alleged
breach; provided that such breach shall not constitute a Company Termination Event in the event

                                                 17
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 22 of 355




non-breaching Consenting First Lien Lenders hold 66 2/3% or more of First Lien Claims at the
time of such breach;

                       (ii)    the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of or rendering illegal the Sale Transaction or any material portion thereof, and
either (A) such ruling, judgment, or order has been issued at the request of (or agreement by) a
Consenting First Lien Lender, or (B) in all other circumstances, such ruling, judgment, or order
has not been reversed or vacated within thirty (30) calendar days after such issuance; provided that
this termination right may not be exercised by the Company if any Company Entity sought or
requested such ruling or order in contravention of any obligation set forth in this Agreement;

                     (iii) the holdings of the Consenting First Lien Lenders fail to own at least
50.01% in aggregate principal amount outstanding of the First Lien Loans;

                       (iv)    the occurrence of the DIP Termination Date in accordance with the
DIP Orders;

                       (v)     the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded powers or a trustee in
any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect of which
would render the Sale Transaction incapable of consummation on the terms set forth in this
Agreement;

                        (vi)    the board of directors or managers or similar governing body, as
applicable, of any Company Entity determines (after consulting with counsel) (A) that continued
performance under this Agreement (including taking any action or refraining from taking any
action) would be inconsistent with the exercise of its fiduciary duties under applicable law or (B) in
the exercise of its fiduciary duties to pursue an Alternative Transaction;

                     (vii) the Bankruptcy Court enters an order denying the Sale Transaction
and such order remains in effect for seven (7) Business Days after entry of such order;

                       (viii) the Sale Order is reversed or vacated; or

                     (ix)    any court of competent jurisdiction has entered a final, non-
appealable judgment or order declaring this Agreement to be unenforceable.

             c.     Mutual Termination. This Agreement may be terminated in writing by
mutual agreement of the Company Entities and the Required Consenting First Lien Lenders
(a “Mutual Termination Event”).

               d.      Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice upon the occurrence of the Closing Date (collectively
with the Consenting First Lien Lender Termination Events, the Company Termination Events, and
the Mutual Termination Event, the “Termination Events”).

                                                 18
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 23 of 355




                 e.        Effect of Termination. Upon any termination of this Agreement in
accordance with this Section 7, this Agreement shall forthwith become null and void and of no
further force or effect as to any Party, and each Party shall, except as provided otherwise in this
Agreement, be immediately released from its liabilities, obligations, commitments, undertakings,
and agreements under or related to this Agreement and shall have all the rights and remedies that
it would have had and shall be entitled to take all actions that it would have been entitled to take
had it not entered into this Agreement; provided that in no event shall any such termination relieve
a Party from liability for its breach or non-performance of its obligations hereunder that arose prior
to the date of such termination or any obligations hereunder that expressly survive termination of
this Agreement under Section 16 hereof, and provided further, that notwithstanding anything to
the contrary herein, the right to terminate this Agreement under this Section 7 shall not be available
to any Party whose failure to fulfill any material obligation under this Agreement has been the
cause of, or resulted in, the occurrence of the applicable Termination Event. Upon the termination
of this Agreement that is limited in its effectiveness as to an individual Party or Parties in
accordance with Section 7: (i) this Agreement shall become null and void and of no further force
or effect with respect to the terminated Party or Parties, who shall be immediately released from
its or their liabilities, obligations, commitments, undertakings, and agreements under or related to
this Agreement and shall have all the rights and remedies that it or they would have had and such
Party or Parties shall be entitled to take all actions that it or they would have been entitled to take
had it or they not entered into this Agreement; provided, the terminated Party or Parties shall not
be relieved of any liability for breach or non-performance of its or their obligations hereunder that
arose prior to the date of such termination or any obligations hereunder that expressly survive
termination of this Agreement under Section 16 hereof; and (ii) this Agreement shall remain in
full force and effect with respect to all Parties other than the terminated Party or Parties. The
Company acknowledges that, after the Petition Date, the giving of notice of termination by any
Party pursuant to this Agreement shall not be considered a violation of the automatic stay of section
362 of the Bankruptcy Code.

                 8.    Definitive Documents; Good Faith Cooperation; Further Assurances.

        Subject to the terms and conditions described herein, during the Support Period, each Party,
severally and not jointly, hereby covenants and agrees to reasonably cooperate with each other in
good faith in connection with, as applicable, the negotiation, drafting, execution (to the extent such
Party is a party thereto), consummation, and delivery of the Definitive Documents. Furthermore,
subject to the terms and conditions hereof, each of the Parties shall take such action as may be
reasonably necessary or reasonably requested by the other Parties to carry out the purposes and
intent of this Agreement, including making and filing any required regulatory filings.

                 9.    Representations and Warranties.

                 a.     Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the date hereof (or, in the
case of any Consenting First Lien Lender who becomes a party hereto after the date hereof, as of
the date such Consenting First Lien Lender becomes a party hereto):

                         (i)    such Party is validly existing and in good standing under the laws of
its jurisdiction of incorporation or organization, and has all requisite corporate, partnership, limited

                                                  19
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 24 of 355




liability company, or similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the execution and
delivery of this Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company, partnership, or other similar
action on its part;

                         (ii)   the execution, delivery, and performance by such Party of this
Agreement does not and will not (A) violate any provision of law, rule, or regulation applicable to
it, its charter, or bylaws (or other similar governing documents), or (B) conflict with, result in a
breach of, or constitute a default under any material contractual obligation to which it is a party
(provided, however, that with respect to the Company, it is understood that commencing the
Chapter 11 Cases may result in a breach of or constitute a default under such obligations);

                      (iii) this Agreement is, and each of the other Definitive Documents to
which such Party is a party prior to its execution and delivery will be, duly authorized;

                        (iv)   except as expressly provided in this Agreement, the Stalking Horse
Agreement, or the Bankruptcy Code the execution, delivery, and performance by such Party of
this Agreement does not and will not require any registration or filing with, consent or approval of
or notice to, or other action with or by, any federal, state, or governmental authority or regulatory
body, except such filings as may be necessary and/or required by the Bankruptcy Court; and

                        (v)     this Agreement, and each of the Definitive Documents to which
such Party is a party will be following execution and delivery thereof, is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

                 b.       Each Consenting First Lien Lender severally (and not jointly) represents
and warrants to the Company that, as of the date hereof (or, if later, as of the date such Consenting
First Lien Lender becomes a party hereto), (i) such Consenting First Lien Lender is the beneficial
owner of (or investment manager, advisor, or subadvisor to one or more beneficial owners of) the
aggregate principal amount of First Lien Claims set forth below its name on the signature page
hereto (or below its name on the signature page of a Joinder Agreement for any Consenting First
Lien Lender that becomes a Party hereto after the date hereof), (ii) such Consenting First Lien
Lender has, with respect to the beneficial owners of such First Lien Claims (as may be set forth on
a schedule to such Consenting First Lien Lender’s signature page hereto), (A) sole investment or
voting discretion with respect to such First Lien Claims, (B) full power and authority to vote on
and consent to matters concerning such First Lien Claims, and to exchange, assign, and transfer
such First Lien Claims, and (C) full power and authority to bind or act on the behalf of such
beneficial owners, (iii) other than pursuant to this Agreement, such First Lien Claims are free and
clear of any pledge, lien, security interest, charge, claim, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition or encumbrance of any kind, that would prevent in
any way such Consenting First Lien Lender’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed, and (iv) such Consenting


                                                  20
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 25 of 355




First Lien Lender is not the beneficial owner of (or investment manager, advisor, or subadvisor to
one or more beneficial owners of) any other First Lien Claims against any Company Entity.

                 10.   Additional Provisions Regarding Company Entities’ Commitments.

                a.      Nothing in this Agreement shall require any director, manager or officer of
any Company Entity to violate his, her or its fiduciary duties to such Company Entity. No action
or inaction on the part of any director, manager or officer of any Company Entity that such
directors, managers or officers reasonably believe is required by their fiduciary duties to such
Company Entity shall be limited or precluded by this Agreement; provided, however, that no such
action or inaction shall be deemed to prevent any of the Consenting First Lien Lenders from taking
actions that they are permitted to take as a result of such actions or inactions, including terminating
their obligations hereunder; provided, further, that, if any Company Entity decides, in the exercise
of its fiduciary duties, to pursue an Alternative Transaction in accordance with Section 10, the
Company Entities shall give prompt written notice (with email being sufficient) to the Ad Hoc
Group Advisors.

                 b.      Notwithstanding anything to the contrary in this Agreement, but subject to
the terms of Section 10.a, each Company Entity and its respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, and other advisors or representatives shall
have the right to: (i) consider or respond to any proposals for Alternative Transactions or
competing offers in the Sale Process, (ii) provide access to non-public information concerning any
Company Entity to any person or enter into confidentiality agreements or nondisclosure
agreements with any person, (iii) maintain or continue discussions or negotiations with respect to
Alternative Transactions or competing offers in the Sale Process, (iv) otherwise respond to
inquiries or proposals and undertake discussions thereof, with respect to Alternative Transactions
or competing offers in the Sale Process (in accordance with the Bidding Procedures), and (v) enter
into discussions or negotiations with holders of Claims or Interests, any other party in interest in
the Chapter 11 Cases (including any official committee and the United States Trustee); provided,
however, that the Company shall provide copies of any such written proposals (and notice and
description of any oral proposals) for any Alternative Transactions to the Ad Hoc Group Advisors,
which shall be subject to professional eyes only unless otherwise authorized by the Company, no
later than forty-eight (48) hours following receipt thereof by the Company. If the board of directors
of the Company Entities decides (i) that proceeding with the Restructuring would be inconsistent
with the exercise of its fiduciary duties or applicable Law or (ii) in the exercise of its fiduciary
duties, to pursue a proposal for an Alternative Transaction (a “Fiduciary Out”), the Company
Parties shall notify the Ad Hoc Group Advisors within one (1) Business Day of such decision.
Upon any determination by any Company Party to exercise a Fiduciary Out, the other Parties to
this Agreement shall be immediately and automatically relieved of any obligation to comply with
their respective covenants and agreements herein in accordance with Section 7.b hereof.

                 c.    Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create or impose any additional fiduciary obligations upon any Company Entity or any of the
Consenting First Lien Lenders, or any members, partners, managers, managing members, officers,
directors, employees, advisors, principals, attorneys, professionals, accountants, investment
bankers, consultants, agents or other representatives of the same or their respective affiliated
entities, in such person’s capacity as a member, partner, manager, managing member, officer,

                                                  21
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 26 of 355




director, employee, advisor, principal, attorney, professional, accountant, investment banker,
consultant, agent or other representative of such Party, that such entities did not have prior to the
Agreement Effective Date.

               d.      Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Entity to assert or raise any objection permitted under this Agreement in connection
with the Sale Transaction or the Restructuring, or (ii) prevent any Company Entity from enforcing
this Agreement or contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement.

                 11.   Filings and Public Statements.

         To the extent reasonably practicable, the Company shall submit drafts to the Ad Hoc Group
Advisors of any press releases and communications plans with respect to the Restructuring and
public documents and any and all filings with the SEC or the Bankruptcy Court that constitute
disclosure of the existence or terms of this Agreement or any amendment to the terms of this
Agreement at least forty-eight (48) hours prior to making any such disclosure, publicizing any
such press release, or implementing such communications plan, and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures and shall
consider any such comments in good faith. Except as required by law or otherwise permitted under
the terms of any other agreement between the Company on the one hand, and any Consenting First
Lien Lender, on the other hand, no Party or its advisors (including counsel to any Party) shall
disclose to any person (including other Consenting First Lien Lenders), other than the Company’s
advisors, the principal amount or percentage of any Claims or Interests or any other securities of
the Company held by any other Party, in each case, without such Party’s prior written consent;
provided that (i) if such disclosure is required by law, subpoena, or other legal process or
regulation, the disclosing Party shall afford the relevant Party a reasonable opportunity to review
and comment in advance of such disclosure and shall take all reasonable measures to limit such
disclosure (including by way of a protective order) and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of Claims or Interests held
by all the Consenting First Lien Lenders. Any public filing of this Agreement with the Bankruptcy
Court or the SEC shall not include the executed signature pages to this Agreement. Nothing
contained herein shall be deemed to waive, amend or modify the terms of any confidentiality or
non-disclosure agreement between the Company and any Consenting First Lien Lender.

                 12.   Amendments and Waivers.

        During the Support Period, this Agreement, including any exhibits or schedules hereto,
may not be waived, modified, amended, or supplemented except in a writing signed by the
Company Entities and the Required Consenting First Lien Lenders; provided that: (i) any waiver,
modification, amendment, or supplement to this Section 12 shall require the prior written consent
of each Party; (ii) any waiver, modification, amendment, or supplement to Section 7.b. shall
require the prior written consent of each Consenting First Lien Lender; (iii) any waiver,
modification, amendment, or supplement to the definition of Required Consenting First Lien
Lenders shall require the prior written consent of each Consenting First Lien Lender; (iv) any
waiver, modification, amendment, or supplement that adversely affects the economic recoveries
or treatment compared to the economic recoveries or treatment set forth in the Restructuring Term

                                                 22
US-DOCS\116932912.12
               Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 27 of 355




Sheet hereto of the First Lien Lenders shall require the prior written consent of the Required
Consenting First Lien Lenders; and (v) any waiver, modification, amendments, or supplement that
has a material, disproportionate, and adverse effect on any of the First Lien Claims held by any
Consenting First Lien Lender as compared to the other Consenting First Lien Lenders, then the
consent of such affected Consenting First Lien Lender shall also be required to effectuate such
waiver, modification, amendments, or supplement. Amendments to any Definitive Document
shall be governed as set forth in such Definitive Document. Any consent required to be provided
pursuant to this Section 12 may be delivered by email from the applicable Consenting First Lien
Lender.

                 13.    Effectiveness.

        This Agreement shall become effective and binding on the Parties on the Agreement
Effective Date; provided that signature pages executed by Consenting First Lien Lenders shall be
delivered to (a) other Consenting First Lien Lenders, and counsel to other Consenting First Lien
Lenders (if applicable), in a redacted form that removes such Consenting First Lien Lenders’
holdings of Claims and Interests and any schedules to such Consenting First Lien Lenders’
holdings (if applicable) and (b) the Company, the Company Advisors, and the Ad Hoc Group
Advisors in an unredacted form.

                 14.    Governing Law; Jurisdiction; Waiver of Jury Trial.

                a.      Except to the extent superseded by the Bankruptcy Code, this Agreement
shall be construed and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of Delaware, without giving effect to the conflicts of law principles thereof.

                 b.        Each of the Parties irrevocably agrees that any legal action, suit, or
proceeding arising out of or relating to this Agreement brought by any party or its successors or
assigns shall be brought and determined in (a) the Bankruptcy Court, for so long as the Chapter 11
Cases are pending, and (b) otherwise, any federal or state court in the state of Delaware, and each
of the Parties hereby irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with regard to any such
proceeding arising out of or relating to this Agreement. Each of the Parties agrees not to commence
any proceeding relating hereto or thereto except in the courts described above, other than
proceedings in any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court as described herein. Each of the Parties further agrees that notice as
provided herein shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Subject to the foregoing, each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of motion or as a defense,
counterclaim, or otherwise, in any proceeding arising out of or relating to this Agreement, any
claim (i) that it is not personally subject to the jurisdiction of the courts as described herein for any
reason, (ii) that it or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment, or otherwise) and
(iii) that (A) the proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper, or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

                                                   23
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 28 of 355




            c.    EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                 15.   Specific Performance/Remedies.

        The Parties agree that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that the Parties shall be entitled to
seek an injunction or injunctions without the necessity of posting a bond to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law, or in equity.

                 16.   Survival.

        Notwithstanding the termination of this Agreement pursuant to Section 7 hereof, the
agreements and obligations of the Parties set forth in Sections 7.e, 12, 14 through 25 (inclusive),
27 and 28 hereof (and any defined terms used in any such Sections) shall survive such termination
and shall continue in full force and effect for the benefit of the Parties in accordance with the terms
hereof; provided that any liability of a Party for failure to comply with the terms of this Agreement
also shall survive such termination.

                 17.   Headings.

        The headings of the sections, paragraphs, and subsections of this Agreement are inserted
for convenience only and shall not affect the interpretation hereof or, for any purpose, be deemed
a part of this Agreement.

                 18.   Successors and Assigns; Severability; Several Obligations.

        This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators, and representatives;
provided that nothing contained in this Section 18 shall be deemed to permit Transfers of interests
in any Claims against any Company Entity other than in accordance with the express terms of this
Agreement. If any provision of this Agreement, or the application of any such provision to any
person or entity or circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part thereof and the remaining
part of such provision hereof and this Agreement shall continue in full force and effect so long as
                                                  24
US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34    Filed 07/22/20     Page 29 of 355




the economic or legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest extent possible.
The agreements, representations, and obligations of the Parties are, in all respects, several and
neither joint nor joint and several. For the avoidance of doubt, the obligations arising out of this
Agreement are several and not joint with respect to each Consenting First Lien Lender, in
accordance with its proportionate interest hereunder, and the Parties agree not to proceed against
any Consenting First Lien Lender for the obligations of another.

                 19.    No Third-Party Beneficiaries.

       Unless expressly stated herein, this Agreement shall be solely for the benefit of the Parties
and no other person or entity shall be a third-party beneficiary hereof.

                 20.    Prior Negotiations; Entire Agreement.

       This Agreement, including the exhibits and schedules hereto (including the Restructuring
Term Sheet, the Stalking Horse Agreement, the Bidding Procedures, the DIP Order, and the DIP
Credit Agreement), constitutes the entire agreement of the Parties, and supersedes all other prior
negotiations, with respect to the subject matter hereof and thereof, except that the Parties
acknowledge that any confidentiality agreements (if any) heretofore executed between the
Company and any Consenting First Lien Lender shall continue in full force and effect in
accordance with their terms.

                 21.    Counterparts.

       This Agreement may be executed in several counterparts, each of which shall be deemed
to be an original, and all of which together shall be deemed to be one and the same agreement.
Execution copies of this Agreement may be delivered by facsimile, electronic mail, or otherwise,
which shall be deemed to be an original for the purposes of this paragraph.

                 22.    Notices.

        All notices hereunder shall be deemed given if in writing and delivered, by electronic mail,
courier or by registered or certified mail (return receipt requested), to the following addresses (or
at such other addresses as shall be specified by like notice):

    (1)      If to the Company, to:

    Global Eagle Entertainment Inc.
    6080 Center Drive, Suite 1200
    Los Angeles, California 90045
    Tel:    (310) 437-6000
    Attn:   Joshua B. Marks
    Email: Joshua.Marks@globaleagle.com

                                                 25
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 30 of 355




    with a copy (which shall not constitute notice) to:

    Latham & Watkins LLP
    885 Third Avenue
    New York, New York 10022
    Tel:   (212) 906-1200
    Attn: George A. Davis and Ted A. Dillman
    Email: george.davis@lw.com and ted.dillman@lw.com


    (2)    If to a Consenting First Lien Lender, to the addresses or facsimile numbers set forth
    below such Consenting First Lien Lender’s signature to this Agreement or the applicable
    Joinder Agreement, as the case may be,

    with a copy (which shall not constitute notice) to:

    Gibson, Dunn & Crutcher LLP
    200 Park Avenue
    New York, New York 10166
    Tel:    (212) 351-4000
    Attn: Scott J. Greenberg and Michael J. Cohen
    Email: sgreenberg@gibsondunn.com and mcohen@gibsondunn.com

       Any notice given by electronic mail, facsimile, delivery, mail, or courier shall be effective
 when received.

                 23.   Reservation of Rights; No Admission.

                a.     Nothing contained herein shall (i) limit (A) the ability of any Party to
 consult with other Parties, or (B) the rights of any Party under any applicable bankruptcy,
 insolvency, foreclosure, or similar proceeding, including the right to appear as a party in interest
 in any matter to be adjudicated in order to be heard concerning any matter arising in the
 Chapter 11 Cases, in each case, so long as such consultation or appearance is consistent with such
 Party’s obligations hereunder; (ii) limit the ability of any Consenting First Lien Lender to sell or
 enter into any transactions in connection with the Claims, or any other claims against or interests
 in the Company, subject to the terms of Section 4.b hereof; or (iii) constitute a waiver or
 amendment of any provision of any applicable credit agreement or indenture or any agreements
 executed in connection with such credit agreement or indenture.

                 b.     Except as expressly provided in this Agreement, nothing herein is intended
 to, or does, in any manner waive, limit, impair, or restrict the ability of each of the Parties to
 protect and preserve its rights, remedies, and interests, including its claims against any of the
 other Parties (or their respective affiliates or subsidiaries) or its full participation in any
 bankruptcy case filed by the Company or any of its affiliates and subsidiaries. This Agreement
 is part of a proposed settlement of matters that could otherwise be the subject of litigation among
 the Parties. Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules of
 evidence, and any other applicable law, foreign or domestic, this Agreement and all negotiations
                                                 26
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 31 of 355




 relating thereto shall not be admissible into evidence in any proceeding other than a proceeding
 to enforce its terms. This Agreement shall in no event be construed as or be deemed to be
 evidence of an admission or concession on the part of any Party of any claim or fault or liability
 or damages whatsoever. Each of the Parties denies any and all wrongdoing or liability of any
 kind and does not concede any infirmity in the claims or defenses which it has asserted or could
 assert.

                 24.   Relationship Among Consenting First Lien Lenders.

       It is understood and agreed that no Consenting First Lien Lender has any duty of trust or
confidence in any kind or form to any other Consenting First Lien Lender, and, except as expressly
provided in this Agreement, there are no commitments among or between them. In this regard, it
is understood and agreed that any Consenting First Lien Lender may trade in the debt of the
Company without the consent of the Company or any other Consenting First Lien Lender, subject
to applicable securities laws, the terms of this Agreement, and any Confidentiality Agreement
entered into with the Company; provided that no Consenting First Lien Lender shall have any
responsibility for any such trading by any other Consenting First Lien Lender by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among or between the
Consenting First Lien Lenders shall in any way affect or negate this understanding and agreement.

                 25.   No Solicitation; Representation by Counsel; Adequate Information.

               a.      This Agreement is not and shall not be deemed to be a solicitation for votes
 in favor of any plan in the Chapter 11 Cases.

                b.     Each Party acknowledges that it has had an opportunity to receive
 information from the Company and that it has been represented by counsel in connection with
 this Agreement and the transactions contemplated hereby. Accordingly, any rule of law or any
 legal decision that would provide any Party with a defense to the enforcement of the terms of this
 Agreement against such Party based upon lack of legal counsel shall have no application and is
 expressly waived.

               c.        Although none of the Parties intends that this Agreement should constitute,
 and they each believe it does not constitute, a solicitation or acceptance of a chapter 11 plan of
 reorganization or an offering of securities, each Consenting First Lien Lender acknowledges,
 agrees, and represents to the other Parties that it (i) is an “accredited investor” as such term is
 defined in Rule 501(a) of the Securities Act of 1933, (ii) understands that any securities to be
 acquired by it have not been registered under the Securities Act and that such securities may, to
 the extent not acquired pursuant to section 1145 of the Bankruptcy Code, be offered and sold
 pursuant to an exemption from registration contained in the Securities Act, based in part upon
 such Consenting First Lien Lender’s representations contained in this Agreement and cannot be
 sold unless subsequently registered under the Securities Act or an exemption from registration is
 available, and (iii) has such knowledge and experience in financial and business matters that such
 Consenting First Lien Lender is capable of evaluating the merits and risks of securities and
 understands and is able to bear any economic risks with such investment.



                                                27
US-DOCS\116932912.12
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 32 of 355




                 26.   Conflicts.

       In the event of any conflict among the terms and provisions of the RSA and of the
Restructuring Term Sheet, the terms and provisions of the Restructuring Term Sheet shall control.

                 27.   Payment of Fees and Expenses.

        The Company shall pay or reimburse all reasonable and documented fees and out-of-pocket
expenses (including travel costs and expenses) of the attorneys, accountants, other professionals,
advisors and consultants of the Ad Hoc Group (whether incurred directly or on their behalf and
regardless of whether such fees and expenses are incurred before or after the Petition Date) within
five (5) Business Days of the receipt of any invoice therefor (except as may otherwise be provided
in an order of the Bankruptcy Court, including the DIP Orders), including the fees and expenses
of the following advisors to the Ad Hoc Group: (i) Gibson, Dunn & Crutcher LLP, as counsel, (ii)
Rothschild & Co., as financial advisor, and (iii) Wilkinson Barker Knauer LLP, as federal
communications counsel; in each case, including all amounts payable or reimbursable under
applicable fee or engagement letters with the Company (which agreements shall not be terminated
by the Company before the termination of this Agreement); provided, further, that to the extent
that the Company terminates this Agreement under Section 7.b, the Company’s reimbursement
obligations under this Section 27 shall survive with respect to any and all fees and expenses
incurred on or prior to the date of termination.

                 28.   Interpretation.

        For purposes of this Agreement:

                a.    in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender;

              b.      capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

               c.      unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

               d.      unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may have been or may
be amended, restated, supplemented, or otherwise modified from time to time; provided that any
capitalized terms herein which are defined with reference to another agreement, are defined with
reference to such other agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in any such other
agreement following the date hereof;

              e.     unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribe or allowed herein. If any
                                                28
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 33 of 355




payment, distribution, act or deadline hereunder is required to be made or performed or occurs on
a day that is not a Business Day, then the making of such payment or distribution, the performance
of such act, or the occurrence of such deadline shall be deemed to be on the next succeeding
Business Day, but shall be deemed to have been completed or to have occurred as of the required
date;

                f.     unless otherwise specified, all references herein to “Sections” are references
to Sections of this Agreement;

                g.      the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

               h.      captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of this Agreement;

               i.      references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined under the
applicable limited liability company laws; and

                 j.    the use of “include” or “including” is without limitation, whether stated or
not.

                           [Remainder of page intentionally left blank.]




                                                 29
US-DOCS\116932912.12
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 34 of 355




               IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed and delivered by their respective duly authorized officers, solely in their respective
capacity as officers of the undersigned and not in any other capacity, as of the date first set forth
above.




US-DOCS\116932912.12
               Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 35 of 355




                                     EXHIBIT A

                               Restructuring Term Sheet




US-DOCS\116932912.12
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 36 of 355
                                                                                      Execution Version



 NOTE: THIS TERM SHEET IS NOT BINDING AND IS SUBJECT TO APPROVAL BY THE
 REQUIRED CONSENTING FIRST LIEN LENDERS UNDER THE RESTRUCTURING
 SUPPORT AGREEMENT TO WHICH THIS TERM SHEET IS ATTACHED AND THE
 BOARD OF GLOBAL EAGLE ENTERTAINMENT, INC. NO PARTY SHALL BE BOUND
 WITH RESPECT TO ANY TRANSACTION CONTEMPLATED HEREUNDER UNTIL THE
 EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION ACCEPTABLE IN
 FORM AND SUBSTANCE TO THE COMPANY AND THE REQUIRED CONSENTING FIRST
 LIEN LENDERS.

THIS RESTRUCTURING TERM SHEET (THIS “TERM SHEET”) DOES NOT CONSTITUTE
(NOR WILL IT BE CONSTRUED AS OR DEEMED TO BE) AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY
PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT ANY SUCH OFFER SHALL
BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES,
BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.
THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS,
CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL
BE SUBJECT TO THE SATISFACTORY NEGOTIATION AND COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
OTHERS AS MAY BE MUTUALLY AGREED. THE CLOSING OF ANY TRANSACTION WILL
BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE
DOCUMENTS. NO BINDING OBLIGATIONS WILL BE CREATED BY THIS TERM SHEET
UNLESS AND UNTIL BINDING DEFINITIVE DOCUMENTS ARE EXECUTED AND
DELIVERED BY ALL APPLICABLE PARTIES.
Capitalized terms used but not defined in this Term Sheet shall have the meanings ascribed to them in
the Restructuring Support Agreement to which this Term Sheet is attached as Exhibit A.


                                Global Eagle Entertainment, Inc., et.al.

                                        Summary of Key Terms

  Implementation       This Term Sheet contemplates a sale of all or substantially all of the Company’s
                       assets to be implemented pursuant to section 363 of the Bankruptcy Code
                       (the “Sale Transaction”).
                       In exchange for support of the Sale Transaction and other material terms set forth
                       herein, the Company will commence the Chapter 11 Cases and implement a sales
                       process in accordance with the Milestones set forth herein.

  Sale Process         The Company commenced a third-party marketing process for the Sale Transaction
                       (and such process, the “Sale Process”) prior to the Agreement Effective Date and
                       will continue such process on the timeline contemplated by the Milestones and
                       otherwise in accordance with Bidding Procedures.
                       A newly formed entity (or its designee, together, “Newco”, the “Stalking Horse
                       Bidder”, or “Acquiror”), formed in a manner reasonably acceptable to the Required
                       Consenting First Lien Lenders and the Company, will serve as the stalking horse



US-DOCS\116939163.19
               Case 20-11835-JTD        Doc 34      Filed 07/22/20       Page 37 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms
                       bidder in connection with the Sale Process.
                       At the conclusion of the Sale Process, the Company will sell to the Stalking Horse
                       Bidder or one or more third-party purchaser(s) determined to have submitted the
                       highest or otherwise best offer in accordance with the Bidding Procedures Order, all
                       of the Debtors’ right, title, and interest in, to and under the Acquired Assets (as
                       defined below) free and clear, to the maximum extent permitted by law, of any and
                       all liens, encumbrances, claims, and other interests, subject to any agreed upon
                       exceptions, the terms and conditions of which sale will be consistent with this Term
                       Sheet, the Restructuring Support Agreement, and the Stalking Horse Agreement (or
                       such other asset purchase agreement as may be agreed to by the Company and any
                       third-party purchaser(s)).

  Acquired Assets      All real and personal, tangible, and intangible property and assets of the Company
                       of any kind or nature whatsoever, whether now owned or hereafter acquired, and all
                       proceeds, rents, or profits thereof, including, but not limited to, cash and cash
                       equivalents, accounts receivable, any and all claims and causes of action, including,
                       without limitation, any and all avoidance actions and any and all derivative estate
                       claims, any and all trade names, trademarks, copyrights, and other intellectual
                       property and license rights owned by the Company (collectively, the “Acquired
                       Assets”), excluding only those assets specifically designated by the Stalking Horse
                       Bidder as “Excluded Assets” in the Stalking Horse Agreement. The Acquired
                       Assets will include the equity in the Company’s first-tier foreign subsidiaries.

  Purchase Price       In consideration for the Acquired Assets, the Stalking Horse Bidder shall:
                             (a) credit bid pursuant to section 363(k) of the Bankruptcy Code up to the full
                                 amount of the First Lien Loan Claims, which, for the avoidance of doubt,
                                 may include any aggregate outstanding principal balance under the First
                                 Lien Loan Credit Agreement, including any accrued but unpaid interest
                                 or payment-in-kind interest with respect thereto and any additional fees,
                                 costs, expenses (including any attorneys’, financial advisors’, and other
                                 professionals’ fees and expenses), reimbursement obligations,
                                 indemnification obligations, contingent obligations, and other charges of
                                 whatever nature, whenever arising, due, or owing, and all other
                                 Obligations (as defined in the First Lien Loan Credit Agreement);
                             (b) assume certain liabilities as set forth in the Stalking Horse Agreement;
                             (c) assume or pay in cash all DIP Facility Claims outstanding as of the
                                 Closing Date (as defined below) (if the holder of any such DIP Facilities
                                 Claims so consents, such payment may be effected, in lieu of cash, by
                                 converting such DIP Facility Claims to claims under a new credit facility
                                 to be raised by Newco); and
                             (d) fund the Wind-Down Amount, including the Professional Fee Escrow,
                                 (each as defined below) in a manner to be agreed by the Required
                                 Consenting Lenders and the Company.

                                                   2
US-DOCS\116939163.19
               Case 20-11835-JTD          Doc 34     Filed 07/22/20       Page 38 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                          Summary of Key Terms

  Bidding              No break-up fee.
  Protections
                       Expense reimbursement for the Consenting First Lien Lenders to the extent such
                       fees and expenses are not covered pursuant to the terms of the DIP Facility.

  Assumption of        Newco shall assume executory contracts and unexpired leases as determined by
  Contracts: Cure      Newco in consultation with the Company. Newco will be responsible for payments
  Costs                of Cure costs, to be paid promptly in accordance with the Bankruptcy Code, or as
                       otherwise agreed with the applicable counterparty or approved by the Bankruptcy
                       Court, using the proceeds of the DIP Facility or the Exit Facility.

  Sale Order           The Bankruptcy Court shall enter the Sale Order, which shall (a) provide that the
                       Acquired Assets are sold free and clear, to the maximum extent permitted by law,
                       of any and all liens, encumbrances, claims, and other interests, subject to any agreed
                       upon exceptions, and (b) contain findings of fact and conclusions of law that the
                       Stalking Horse Bidder is a good faith purchaser entitled to and granted the
                       protections of section 363(m) of the Bankruptcy Code.
                       The Sale Order shall provide for the purchase and release by Newco of all estate
                       claims and causes of action against the following parties: (a) the Consenting First
                       Lien Lenders; (b) the lenders and agents under the First Lien Loan Credit
                       Agreement; (c) the agents and lenders under the DIP Facility; (d) the Stalking Horse
                       Bidder, and (e) with respect to each entity in clause (a) through (d), each such
                       entity’s current and former subsidiaries, officers, directors, managers, principals,
                       members, employees, agents, advisory board members, financial advisors, partners,
                       attorneys, accountants, investment bankers, consultants.

  Other Terms and      Closing of the Sale Transaction (the “Closing Date”) will be subject to, among other
  Conditions           customary conditions, (a) entry of the Sale Order, and such Sale Order not being
                       subject to any stay or appeal, (b) the Company’s and Newco’s representations and
                       warranties in the Stalking Horse Agreement being true and correct in all respects
                       except where such breaches would not constitute a material adverse effect, (c) no
                       breach of the Company’s or Newco’s covenants in the Stalking Horse Agreement in
                       any material respect, (d) receipt of required antitrust approvals (including expiration
                       of the waiting period under Hart-Scott-Rodino Antitrust Improvements Act of 1976,
                       if applicable), and (e) receipt of required Federal Communications Commission and
                       other regulatory consents and approvals unless, with respect to clause (e), otherwise
                       waived by the Required Consenting Lenders in their sole discretion, subject to the
                       Company’s reasonable consent.

  DIP Facility         The Restructuring will be financed by (i) the use of cash collateral on final terms to
                       be acceptable to the Required Consenting First Lien Lenders, and (ii) “new money”
                       loans to be provided under the DIP Facility (as described below).
                       The Consenting First Lien Lenders (and any other lenders under the First Lien Loan
                       Credit Agreement that opt to participate in the DIP Facility) (collectively, the “DIP
                       Lenders”) will provide the DIP Facility pursuant to the DIP Credit Agreement and
                                                    3
US-DOCS\116939163.19
               Case 20-11835-JTD        Doc 34       Filed 07/22/20       Page 39 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms
                       the DIP Orders, based on a budget and terms acceptable in all respects to the
                       Required Consenting First Lien Lenders, for the costs and expenses incurred to
                       operate the Company in the ordinary course during the Chapter 11 Cases (including
                       funding for critical vendor payments).
                       The DIP Facility shall have the following economic terms:
                             (a) $80,000,000 single-draw new money term loan facility funded into
                                 escrow with an initial draw of $30,000,000 upon approval of the Interim
                                 DIP Order and no more than a total of 3 draws from escrow in accordance
                                 with the approved DIP budget:
                                i.   New money rate of L + 1,000 bps (1.25% LIBOR floor), paid in cash
                                     monthly;
                               ii.   Backstop payment of 500 bps paid in cash on the closing of the DIP
                                     Facility;
                              iii.   Upfront payment of 300 bps paid in cash on the closing date of the
                                     DIP Facility; and
                              iv.    Maturity of six (6) months with an extension of thirty (30) days to the
                                     extent necessary if the Sale Order has been entered and the parties are
                                     awaiting required Federal Communications Commission consents
                                     and approvals.
                             (b) $10,000,000 letter of credit facility to provide replacement and
                                 additional letter of credit capacity, of which a mutually agreed amount
                                 will be available upon entry of the Interim DIP Order (inclusive of
                                 replacement/rollover of existing letters of credit). Pricing and terms of
                                 the letter of credit facility to be substantially consistent with the terms
                                 applicable to existing letters of credit under the First Lien Loan Credit
                                 Agreement.
                       On the Closing Date, as set forth in the Stalking Horse Agreement, all DIP Facility
                       Claims shall be assumed by Newco or paid in full in cash (such payment may be
                       effected, in lieu of cash, by converting such DIP Facility Claims to claims under a
                       new credit facility to be raised by Newco).
                       The Interim DIP Order, attached as Exhibit D to the Restructuring Support
                       Agreement, shall provide for (i) “adequate protection” of the First Lien Loans, (ii)
                       a “carve-out” for the fees and expenses of professionals retained by the Debtors’
                       estates and as approved by the Bankruptcy Court, and (iii) maturity, permitted
                       variance, and other terms and conditions acceptable to the Company and the
                       Required Consenting First Lien Lenders.

  Newco                Certain Consenting First Lien Lenders will fully commit to fund a new money credit
  Capitalization       facility, to be incurred by Newco on the Closing Date (the “Exit Facility”).
                       The Exit Facility shall have the following economic terms:
                           (a) New money credit facility of $125,000,000, plus a letter of credit facility at
                                                    4
US-DOCS\116939163.19
               Case 20-11835-JTD         Doc 34       Filed 07/22/20       Page 40 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms
                           the option of Newco (with the consent of the Required Consenting First Lien
                           Lenders and in consultation with the Company);
                           (b) The Exit Facility may include assumption and/or cashless exchange of
                           obligations under the DIP Facility;
                           (c) Maturity of four (4) years after the Closing Date;
                           (d) Interest rate of L + 1000 bps (1.25% LIBOR floor);
                           (e) Scheduled Amortization of 1% per annum; and
                           (f) First priority liens and security interest on substantially all personal property
                           collateral, subject to customary excluded assets and other terms and conditions
                           customary for facilities of this nature to be determined prior to the Closing Date,
                           which shall be reasonably acceptable to the Required Consenting First Lien
                           Lenders and Company.
                       Newco will have total debt following the Closing Date of not more than
                       $400,000,000 (plus letters of credit under the Exit LC Facility to the extent incurred
                       consistent with the foregoing sentence), inclusive of the Exit Facility and takeback
                       debt of $275,000,000 (the “Takeback Financing Facility”).
                       The Takeback Financing Facility shall have the following economic terms:
                           (a) Maturity of five (5) years after the Closing Date;
                           (b) Interest rate of L + 750 bps (1.25% LIBOR floor). At Newco’s option, if
                           liquidity is less than $40 million on a pro forma basis, up to 500 bps of interest
                           may be paid in kind during first 24 months. At all times, minimum interest to
                           be paid in cash is L+ 250 bps (1.25% LIBOR floor);
                           (c) Scheduled Amortization of 1% per annum; and
                           (d) Second priority liens and security interest (subject and subordinate only to
                           the Exit Facility) on substantially all personal property collateral, subject to
                           customary excluded assets and other terms and conditions customary for
                           facilities of this nature to be determined prior to the Closing Date, which shall
                           be reasonably acceptable to the Required Consenting First Lien Lenders and
                           Company.

  Newco                Newco governance documents to be determined by Required Consenting First Lien
  Governance           Lenders in their sole discretion.
                       Board of Newco to be determined by Required Consenting First Lien Lenders in
                       their sole discretion, but shall include the CEO of Newco.

  Management           Up to 10% of fully diluted common equity of Newco in the form of restricted stock,
  Incentive Plan;      options or other instruments. Terms subject to approval by the board of Newco.
  Employee             Newco to assume existing management agreements.
  Matters
                       Subject to the terms of the Stalking Horse Agreement, Newco will undertake a good
                       faith process, in consultation with the Company and consistent with the Company’s
                                                     5
US-DOCS\116939163.19
               Case 20-11835-JTD         Doc 34      Filed 07/22/20       Page 41 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms
                       business plan and ongoing business transformation activities, to extend offers of
                       employment to the Company’s employees.
                       Post-filing key employee incentive and/or retention programs to be determined.

  Milestones           File Bidding Procedures Motion by no later than P+3
                       Obtain entry of Interim DIP Order by no later than P+5
                       Obtain entry of the Bidding Procedures Order by no later than P+28
                       Obtain entry of Final DIP Order by no later than P+40
                       Receipt of Initial Acceptable Bids (as defined in the Bidding Procedures) by no later
                       than P+42
                       Qualified Bids to be received by no later than P+75
                       Auction to be held, if necessary, by no later than P+80
                       Obtain entry of Sale Order by no later P+85
                       Satisfaction of all Closing Date conditions (other than regulatory consents and
                       approvals) by no later than P+100
                       However, in the event that no Initial Acceptable Bids (as defined in the Bidding
                       Procedures) are received by the Initial Acceptable Bid Deadline that provide for a
                       purchase price that would result in the Discharge of the DIP and First Lien
                       Obligations (as defined in the Bidding Procedures) (including, for the avoidance of
                       doubt any Initial Acceptable Bids for an individual asset or combination of assets
                       that are less than all of the Debtors’ Assets, but, when taken together, provide for an
                       aggregate purchase price that would result in the Discharge of the DIP and First Lien
                       Obligations), then, to the extent consistent with the Debtors’ exercise of their
                       fiduciary duties, the Debtors (in consultation with the Consultation Parties (as
                       defined in the Bidding Procedures))) will terminate the sale process contemplated
                       herein and will seek an expedited Sale Hearing to approve the Sale to the Stalking
                       Horse Bidder pursuant to the terms of the Stalking Horse Agreement and a Sale
                       Order shall be entered forty-nine (49) days following the Petition Date, subject to
                       the Court’s availability.
                       Consistent with the RSA, the Company may pursue a Chapter 11 plan (the “Chapter
  Post-Closing
                       11 Plan”), (i) which may provide for the liquidation of the estate, (ii) will include
  Matters
                       customary terms and conditions, including exculpation and releases, (iii) may
                       provide for the establishment of a liquidating trust to complete the orderly wind
                       down and dissolution of the Chapter 11 estate and company entities, and (iv) shall
                       be confirmed by the Bankruptcy Court after entry of the Sale Order, with the
                       occurrence of any “effective date” or similar concept under such Chapter 11 Plan
                       subject to the occurrence of the Closing Date, if applicable.




                                                    6
US-DOCS\116939163.19
               Case 20-11835-JTD         Doc 34      Filed 07/22/20       Page 42 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms

  Wind-Down            The Stalking Horse Bidder or any “successful bidder” under the Bidding Procedures
  Amount and           and the Consenting First Lien Lenders agree to ensure the Company retains
  Professional Fee     sufficient cash to fund the wind-down of the Company’s operations and payments
  Escrow               following the closing of the Sale Transaction (the “Wind-Down Amount”), subject
                       to a budget (the “Wind-Down Budget”) that will be in form and substance acceptable
                       to the Company and Stalking Horse Bidder, and shall be agreed upon seven (7) days
                       prior to the Initial Acceptable Bid deadline, with subsequent adjustments mutually
                       agreeable to both the Company and the Required Consenting First Lien Lenders.
                       The Wind-Down Amount may be funded pursuant to a draw under the DIP Facility
                       or the Exit Facility, as determined by the Required Consenting First Lien Lenders,
                       and the portion of the Wind-Down Amount allocable to the allowed professional
                       fees and expenses of the estate professionals, subject to the Wind-Down Budget,
                       will be deposited in an escrow account for the benefit of such estate professionals
                       (the “Professional Fee Escrow”).

  Tax Structure        To the extent the Stalking Horse Bidder is the “successful bidder,” the Stalking
                       Horse Bidder has the right to elect at any time at least five (5) Business Days prior
                       to the Closing to structure or restructure the transactions contemplated by this
                       Agreement as a reorganization under Section 368(a)(1)(G) of the Code, with any
                       actual or deemed distribution by the Company (or, if applicable, any of its
                       Subsidiaries) qualifying under Sections 354 and 356 of the Code but not under
                       Section 355 of the Code (“G Reorganization” and such election, the
                       “G Reorganization Election”); provided that such G Reorganization would not
                       materially delay the Closing.
                       In the event that a G Reorganization Election is made, Stalking Horse Bidder and
                       Company shall (i) agree on the transaction steps to implement the G Reorganization
                       in a manner that is otherwise consistent with the rights and obligations of Stalking
                       Horse Bidder and Company under this Agreement, (ii) treat the G Reorganization
                       as a corporate acquisition of assets by Stalking Horse Bidder to which Section 381
                       of the Code applies, (iii) agree that this Agreement (together with any other
                       applicable documents) constitutes a “plan of reorganization” within the meaning of
                       Treasury Regulations Section 1.368-2(g) with neither Stalking Horse Bidder nor
                       Company taking any action or failing to take an action that will preclude the
                       transactions contemplated by this Agreement (together with any other applicable
                       documents) from qualifying as a G Reorganization and (iv) take (or not take) any
                       other actions reasonably necessary to secure and preserve the qualification of any of
                       the transactions set forth in this Agreement (together with any other applicable
                       documents) as a G Reorganization, including, without limitation, with respect to
                       (A) repayment, cancellation or settlement of, or other actions with respect to, any
                       intercompany accounts on or before the Closing Date, (B) the merger of one member
                       of the Company or its Subsidiaries with another member of the Company or its
                       Subsidiaries on or before the Closing Date or conversion (or liquidation) of any such
                       member into a limited liability company on or before the Closing Date, (C) the filing
                       of any Tax elections to treat any such entity as a disregarded entity for U.S. federal
                       income Tax purposes on or before the Closing Date, (D) causing the formation of
                                                    7
US-DOCS\116939163.19
               Case 20-11835-JTD         Doc 34      Filed 07/22/20       Page 43 of 355




                                 Global Eagle Entertainment, Inc., et.al.

                                         Summary of Key Terms
                       an entity that will act as the acquiror in the G Reorganization and (E) satisfaction of
                       the ownership requirements set forth in Section 382(l)(5)(A) of the Code (“L5”) to
                       the extent that Stalking Horse Bidder is potentially eligible to utilize L5 and the
                       Stalking Horse Bidder agrees that the preservation of the ability to make such
                       election is in the best interest of the Stalking Horse Bidder; provided that the
                       Company shall not be limited in respect of disposing of any of their assets if and to
                       the extent permitted under the other provisions of this Agreement and taking or
                       refraining from taking any action required by Law, including if such actions would
                       be inconsistent with their obligations under the Bankruptcy Code.




                                                    8
US-DOCS\116939163.19
               Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 44 of 355




                                      EXHIBIT B

                                   Bidding Procedures




US-DOCS\116932912.12
                Case 20-11835-JTD             Doc 34       Filed 07/22/20         Page 45 of 355




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    : Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-_____ (___)
INC., et al.,1                                            :
                                                          : (Jointly Administered)
                    Debtors.                              :
                                                          :
--------------------------------------------------------- x

                                          BIDDING PROCEDURES

         On July 22, 2020 (the “Petition Date”), Global Eagle Entertainment Inc. and its debtor
affiliates (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Court”), commencing the above-captioned chapter 11
cases (the “Chapter 11 Cases”).

       On [  ], 2020, the Court held a hearing (the “Bidding Procedures Hearing”) on the
Motion of Debtors for Entry of Orders (A) Authorizing and Approving Bidding Procedures, (B)
Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
Thereof; (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
Executory Contracts and Leases, and (E) Granting Related Relief (the “Bidding Procedures
Motion”).

        On [  ], 2020, the Court entered an order [Docket No. [  ]] (the “Bidding Procedures
Order”),2 which, among other things, authorized the Debtors to solicit bids in accordance with the
procedures outlined herein (collectively, these “Bidding Procedures”) for one or more sales or
dispositions (each, a “Sale Transaction,” and collectively, the “Sale”) of the Assets (as defined
below) or subgroups thereof, and authorized the Debtors’ entry into an asset purchase agreement
(the “Stalking Horse Agreement”)3 with an entity formed at the direction of the Required Lenders


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Bidding
    Procedures Motion or the Bidding Procedures Order.
3
    A form of the Stalking Horse Agreement will be filed on the Petition Date.



US-DOCS\117072090.7
               Case 20-11835-JTD             Doc 34       Filed 07/22/20        Page 46 of 355




(as defined in the DIP Orders)4 (the “Stalking Horse Bidder”) pursuant to which, among other
things, the Stalking Horse Bidder has committed to (a) purchase, acquire, and take assignment and
delivery of, free and clear of all liens, claims, encumbrances, and other interests (except as
otherwise provided in the Stalking Horse Agreement), certain assets associated with the Debtors’
operations as set forth in the Stalking Horse Agreement, and (b) assume certain liabilities
associated with the Debtors’ operations as set forth in the Stalking Horse Agreement (collectively,
the “Stalking Horse Bid”), in the form of a credit bid.

        The Bidding Procedures set forth the process by which the Debtors are authorized to solicit
the highest or otherwise best Bid (as defined below) for all, substantially all, or any combination
of, the Debtors’ assets (the “Assets”), culminating in an auction (the “Auction”) if competing
Qualified Bids (as defined below) are received. The Sale is contemplated to be implemented
pursuant to the terms and conditions of either (a) the Stalking Horse Agreement, as the same may
be amended pursuant to the terms thereof, or (b) such other applicable asset purchase agreement
upon the receipt of a Successful Bid (as defined herein) that the Debtors have determined in their
business judgment is the best or highest bid in accordance with these Bidding Procedures.

       The Restructuring Support Agreement, dated as of July 22, 2020 (the “RSA”), currently
contemplates that the Debtors and the Successful Bidder(s) (as defined herein) will consummate
the Sale, or, if there is no third-party Successful Bidder, the Stalking Horse Bidder will be
designated the Successful Bidder and will purchase the Assets in accordance with the terms of the
RSA and the Stalking Horse Agreement.

     Copies of the Bidding Procedures Order and any other documents in the Debtors’
          Chapter 11 Cases are available upon request to Prime Clerk, LLC, by
        calling (877) 930-4318 (Domestic) or (347) 897-4054 (International), or by
                        visiting https://cases.primeclerk.com/GEE.


                                                 KEY DATES

       The key dates for the sale process are as follows. The Debtors, after consultation with the
Consultation Parties (as defined below) and pursuant to the terms of RSA and the DIP Credit
Agreement (as defined in the DIP Orders), may extend any of the deadlines, or delay any of the
applicable dates, in these Bidding Procedures.




4
     The “DIP Orders” means (i) the Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
    (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
    Administrative Expense Claims, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI)
    Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. [●]] and (ii) the Final Order (I)
    Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
    (III) Granting Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate
    Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
    [Docket No. [●]].

                                                         2
US-DOCS\117072090.7
                 Case 20-11835-JTD               Doc 34       Filed 07/22/20         Page 47 of 355




                               Event                                                  Proposed Date

                                                                      42 calendar days following the Petition
    Initial Acceptable Bid Deadline
                                                                      Date5

                                                                      75 calendar days following the Petition
    Qualified Bid Deadline
                                                                      Date

                                                                      80 calendar days following the Petition
    Auction (if necessary)
                                                                      Date

                                                                      On or before 85 calendar days following
    Sale Hearing (subject to the Court’s availability)
                                                                      the Petition Date


                                    PARTICIPATION REQUIREMENTS

I.        Prospective Bidders

        In order to participate in the bidding process or otherwise be considered for any purpose
hereunder, a person or entity interested in the Assets or part of the Assets (other than the Stalking
Horse Bidder) (an “Interested Party”) must deliver to the following parties (collectively,
the “Debtors’ Advisors”): (i) proposed co-counsel to the Debtors: (a) Latham & Watkins LLP,
885 Third Avenue, New York, New York 10022 (Attn: George A. Davis (george.davis@lw.com))
and 355 South Grand Avenue, Suite 100, Los Angeles, California 90071 (Attn: Ted A. Dillman
(ted.dillman@lw.com) and Helena G. Tseregounis (helena.tseregounis@lw.com)), and (b) Young
Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
19801 (Attn: Michael R. Nestor (mnestor@ycst.com), Kara Hammond Coyle (kcoyle@ycst.com),
and Betsy L. Feldman (bfeldman@ycst.com)), and (ii) proposed investment banker to the Debtors,
Greenhill & Co., LLC 300 Park Avenue New York, NY 10022 Attn: Neil Augustine
(neil.augustine@greenhill.com), Jochen Schmitz (jochen.schmitz@greenhill.com), and Michael
Costelloe (michael.costelloe@greenhill.com), the following documents and information
(collectively, the “Preliminary Bid Documents”):

               1. documentation identifying the Interested Party, its principals, and representatives
                  as well as its principal investors related to the contemplated transaction;



5
     As further described below, in the event that no Initial Acceptable Bids (as defined herein) are received by the
     Initial Acceptable Bid Deadline that provide for a purchase price that would result in the Discharge of the DIP and
     First Lien Obligations (as defined below) (including, for the avoidance of doubt any Initial Acceptable Bids for an
     individual asset or combination of assets that are less than all of the Debtors’ Assets, but, when taken together,
     provide for an aggregate purchase price that would result in the Discharge of the DIP and First Lien Obligations),
     then, to the extent consistent with the Debtors’ exercise of their fiduciary duties, the Debtors (in consultation with
     the Consultation Parties)) will terminate the sale process contemplated herein and will seek an expedited Sale
     Hearing to approve the Sale to the Stalking Horse Bidder pursuant to the terms of the Stalking Horse Agreement
     as promptly as practicable and subject to the Court’s’ availability.

                                                             3
US-DOCS\117072090.7
                 Case 20-11835-JTD             Doc 34      Filed 07/22/20        Page 48 of 355




               2. an executed confidentiality agreement in form and substance acceptable to the
                  Debtors (a “Confidentiality Agreement”);6 and

               3. sufficient information to allow the Debtors to determine that the Interested Party
                  (i) has, or can obtain, financial wherewithal, and any required internal corporate,
                  legal or other authorizations to close a Sale Transaction that would result in the
                  Discharge of the DIP and First Lien Obligations, including, but not limited to,
                  current audited financial statements of the Interested Party (or such other form of
                  financial disclosure acceptable to the Debtors) and (ii) can provide adequate
                  assurance of future performance under any executory contracts and unexpired
                  leases to be assumed by the Debtors and assigned to such bidder, pursuant to section
                  365 of the Bankruptcy Code, in connection with the Sale.

        Each Interested Party shall comply with all reasonable requests for information and due
diligence access by the Debtors and their advisors regarding the ability of such Interested Party, as
applicable, to consummate its contemplated transaction.

        If the Debtors (in consultation with the Consultation Parties) with their advisors determine
that an Interested Party has timely delivered adequate Preliminary Bid Documents, such Interested
Party shall be eligible to receive due diligence information and permitted to submit an Initial
Acceptable Bid for the Assets, each as described below (such Interested Party, a “Prospective
Bidder”); provided that the Debtors will notify any Interested Party that has not submitted
adequate Preliminary Bid Documents so that such party has the opportunity to remedy any
inadequacies and become a Prospective Bidder. The Debtors with their advisors will determine
and notify each Prospective Bidder when such Prospective Bidder has submitted adequate
Preliminary Bid Documents.

II.        Due Diligence

        Only Prospective Bidders shall be eligible to receive due diligence information and
reasonable access to the Debtors’ confidential electronic data room concerning the Assets (the
“Data Room”). The Debtors and their advisors shall coordinate all reasonable requests from
Prospective Bidders for additional information and due diligence access; provided that the Debtors
may withhold or limit access by any Prospective Bidder to the Data Room or other due diligence
materials at any time and for any reason, including, without limitation, if (i) any due diligence
information is determined to be business sensitive, proprietary or otherwise not appropriate for
disclosure to a Prospective Bidder by the Debtors, including, but not limited to, Prospective
Bidders who are customers or competitors of the Debtors or affiliates thereof, and other industry
participants, (ii) the Prospective Bidder does not become, or the Debtors determine that the
Prospective Bidder is not likely to become, either an Acceptable Bidder or a Qualified Bidder
(each as defined below), (iii) the Prospective Bidder violates the terms of its Confidentiality
Agreement, (iv) the Debtors become aware that the information set forth on the Preliminary Bid
Documents is inaccurate or misleading or of any other reason to doubt such Prospective Bidder’s


6
      Interested Parties may obtain a copy of a Confidentiality Agreement by contacting the representatives from the
      Debtors’ proposed investment banker, Greenhill & Co., LLC, identified below.

                                                          4
US-DOCS\117072090.7
                Case 20-11835-JTD              Doc 34       Filed 07/22/20         Page 49 of 355




ability to close its contemplated transaction, or (v) the bidding process is terminated in accordance
with its terms.

       Notwithstanding any prepetition limitations, including, without limitation, any non-
disclosure, confidentiality or similar provisions relating to any due diligence information, the
Debtors and their respective estates will be authorized to provide due diligence information to each
Prospective Bidder that has delivered an executed Confidentiality Agreement.

        The due diligence period will end on the Bid Deadline (as defined below) and, subsequent
to the Bid Deadline, the Debtors shall have no obligation to furnish any due diligence information.
Additional due diligence will not be provided after the Bid Deadline, unless otherwise deemed
reasonably appropriate by the Debtors in consultation with the Consultation Parties.

III.     Acceptable Bidders

        On or before [●], 2020 at [●] prevailing Eastern time, (the “Initial Acceptable Bid
Deadline”) each Prospective Bidder shall submit to the Debtors’ Advisors an Initial Acceptable
Bid for the Assets such Prospective Party may seek to acquire, which shall include (i) a purchase
price based on a cash-free, debt-free basis, which amount must be sufficient to yield net cash
proceeds to indefeasibly repay in full in cash the DIP Obligations and the Prepetition First Lien
Obligations (each as defined in the DIP Orders) and result in the discharge of the DIP Obligations
and the Prepetition First Lien Obligations (the “Discharge of the DIP and First Lien
Obligations”),7 (ii) a description of which Assets the Initial Acceptable Bid covers, and (iii) a
description of the liabilities the Interested Party intends to assume (collectively, the “Initial
Acceptable Bid”).

        In the event that no Initial Acceptable Bids are received, then the Debtors, to the extent
consistent with the Debtors’ exercise of their fiduciary duties, (in consultation with the
Consultation Parties) will terminate the sale process contemplated herein and will seek an
expedited Sale Hearing to approve the Sale to the Stalking Horse Bidder pursuant to the terms of
the Stalking Horse Agreement as promptly as practicable and subject to the Court’s’ availability.

        If the Debtors (in consultation with the Consultation Parties) with their advisors determine
that a Prospective Bidder has timely delivered an adequate Initial Acceptable Bid, such Prospective
Bidder shall be eligible to submit a Qualified Bid (as defined below) (each such Prospective
Bidder, an “Acceptable Bidder”). The Debtors with their advisors will determine and notify each
Acceptable Bidder when such Acceptable Bidder has submitted an adequate Initial Acceptable
Bid. The Debtors reserve the right to remove any Prospective Bidder from the bidding process
pursuant to these Bidding Procedures in the event that the Debtors, in consultation with their
advisors and the Consultation Parties, determine that the Initial Acceptable Bid submitted by a
Prospective Bidder is inadequate, including because it is not competitive.



7
    For the avoidance of doubt, this clause (i) shall be met where Initial Acceptable Bids are received for an individual
    asset or combination of assets that are less than all of the Debtors’ Assets but, when taken together, provide for an
    aggregate purchase price that would result in the Discharge of the DIP and First Lien Obligations.

                                                           5
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 50 of 355




        Each Acceptable Bidder will be deemed to acknowledge and represent that it: (a) either
directly or through its advisors has had an opportunity to conduct any and all due diligence
regarding the Debtors’ Assets and liabilities prior to making any Qualified Bid (as defined below);
(b) has relied solely upon its own or its advisors’ independent review, investigation, and/or
inspection of any documents and/or the Assets and liabilities in making any Qualified Bid; and
(c) did not rely upon any written or oral statements, representations, promises, warranties, or
guaranties whatsoever, whether express, implied, by operation of law, or otherwise regarding the
Debtors’ Assets or liabilities, or the completeness of any information provided in connection
therewith, except as expressly stated in these Bidding Procedures or the Stalking Horse Agreement.
The Debtors and the Consultation Parties, and each of their representatives and advisors, are not
responsible for, and will bear no liability with respect to, any information obtained by any
Acceptable Bidder in connection with any Sale or Sale Transaction.

 The Debtors have designated Greenhill & Co., LLC (“Greenhill”) to coordinate all
 reasonable requests for additional information and due diligence access. Contact
 information for Greenhill is as follows:

                                    Greenhill & Co., LLC
                                       300 Park Avenue
                                     New York, NY 10022
                      Attn: Neil Augustine (neil.augustine@greenhill.com)
                            Jochen Schmitz (jochen.schmitz@greenhill.com)
                            Michael Costelloe (michael.costelloe@greenhill.com)


IV.     No Communications Among Bidders

       There shall be no communications regarding the Debtors’ sale process between and
amongst Prospective Bidders or Acceptable Bidders (including, for the avoidance of doubt, the
Stalking Horse Bidder), or between Prospective Bidders or Acceptable Bidders, on the one hand,
and the Consultation Parties, on the other hand, unless the Debtors have previously authorized
such communication in writing; provided that nothing in this paragraph or any Confidentiality
Agreement will preclude the Stalking Horse Bidder from communicating with the Debtors or the
Consultation Parties. The Debtors reserve the right, in their reasonable business judgment, in
consultation with the Consultation Parties, to disqualify any Prospective Bidders or Acceptable
Bidders that have communications between and amongst themselves without the Debtors’ written
consent. The Debtors further reserve their right, in their reasonable business judgment, in
consultation with the disinterested Consultation Parties, to disqualify any Prospective Bidders or
Acceptable Bidders that have communications with a Consultation Party.

                             QUALIFIED BID REQUIREMENTS

        To be eligible to participate in the Auction, each offer, solicitation, or proposal to acquire
Assets (each, a “Bid”), other than any Stalking Horse Bid, must be delivered or transmitted via
email (in .pdf or similar format) so as to be actually received by the Debtors’ Advisors, no later
than [5:00 p.m.] (prevailing Eastern Time) on [  ], 2020 (the “Bid Deadline”), or such other


                                                  6
US-DOCS\117072090.7
               Case 20-11835-JTD           Doc 34     Filed 07/22/20     Page 51 of 355




date as may be agreed to by the Debtors after consulting with the Consultation Parties, and satisfy
each of the following conditions:

             1.       Irrevocability of Bid. Each Bid must include a letter stating that the Acceptable
                      Bidder’s offer is irrevocable and binding until the closing of the Sale if such
                      Acceptable Bidder is the Successful Bidder, and that the Acceptable Bidder
                      agrees to serve as a Backup Bidder (as defined below) if such bidder’s Bid is
                      selected as the next highest or otherwise next best bid after the Successful Bid.

             2.       Assets and Liabilities. The Bid must clearly identify the following: (a) the
                      Assets, or the portion thereof, to be purchased; and (b) the liabilities and
                      obligations to be assumed, including any indebtedness to be assumed; if any.

             3.       Designation of Assigned Contracts and Leases. The Bid must identify any and
                      all executory contracts and unexpired leases of the Debtors that the bidder
                      wishes to be assumed and assigned to the bidder at closing. The Bid must
                      confirm that the bidder will be responsible for any cure costs associated with
                      such assumption, and include a good faith estimate of such cure costs (which
                      estimate may be provided by the Debtors).

             4.       Purchase Price. The Bid must clearly set forth the cash purchase price, and any
                      other non-cash consideration (with the form of such consideration specified), to
                      be paid. If the Bid proposes an acquisition of only certain of the Assets, the
                      purchase price must be applied to each Asset or package of Assets in that Bid.

             5.       Employment and Employee Obligations. The Bid must (a) specify whether
                      the Acceptable Bidder intends to hire all of the Debtors’ employees and
                      (b) expressly propose the treatment of the Debtors’ prepetition compensation,
                      incentive, retention, bonus or other compensatory arrangements, plan or
                      agreements, including, offer letters, employment agreements, consulting
                      agreements, severance arrangements, retention bonus agreements, change in
                      control agreements, retiree benefits, and any other employment related
                      agreements.

             6.       Wind-Down Amounts. The Bid must (a) provide an estimate as to the
                      anticipated costs of the wind-down of the Company’s operations and payments
                      following the closing of the Sale Transaction based on what assets and liabilities
                      the Acceptable Bidder intends to retain, and (b) ensure that the Company will
                      retain sufficient cash to fund such costs in a manner at least as equivalent to the
                      Wind-Down Budget (as defined in the Stalking Horse Agreement) as agreed to
                      by the Debtors and the Stalking Horse Bidder.

             7.       Minimum Bid. The value of each Bid, as determined by the Debtors in their
                      business judgment, must exceed, with respect to Bids that contemplate
                      purchasing all or substantially all Assets, (a) the aggregate sum of the aggregate


                                                     7
US-DOCS\117072090.7
                Case 20-11835-JTD               Doc 34       Filed 07/22/20          Page 52 of 355




                      consideration contemplated by the Stalking Horse Bid,8 (b) the minimum Bid
                      increment of $1 million (or such other amount as the Debtors may determine in
                      consultation with the Consultation Parties, which amount may be less than
                      $1 million, including with respect to a Bid for less than all Assets), and (c) the
                      amount of the Expense Reimbursement. The minimum Bid increment must be
                      in the form of cash or cash equivalents and/or the assumption of liabilities and
                      result in the Discharge of the DIP and First Lien Obligations. The Debtors and
                      their advisors, in consultation with the Consultation Parties, will determine, in
                      their reasonable business judgment, the value of any assumed liabilities that
                      differ from those included in the Stalking Horse Bid.

                      Each Bid seeking to acquire an individual asset or combination of assets that are
                      less than all of the Debtors’ Assets must have a value that, either independently
                      or in conjunction with one or more other Bids, is in excess of the Stalking Horse
                      Bid plus the minimum Bid increment and would result in the Discharge of the
                      DIP and First Lien Obligations.

               8.     Deposit. Each Bid (except for the Stalking Horse Bid) must be accompanied by
                      a good faith deposit in the form of cash (or other form acceptable to the Debtors
                      in their reasonable discretion, subject to consultation with the Consultation
                      Parties) in an amount equal to not less than 10 percent of the aggregate purchase
                      price of the Bid to be held in an escrow account to be identified and established
                      by the Debtors (the “Deposit”).

               9.     Asset Purchase Agreement. Each Bid must include duly executed, non-
                      contingent transaction documents necessary to effectuate the transactions
                      contemplated in the Bid (the “Bid Documents”). The Bid Documents shall
                      include a copy of the asset purchase agreement, including a complete set of all
                      disclosure schedules and exhibits thereto, marked to show the specific changes
                      to the Stalking Horse Agreement that the Acceptable Bidder requests, as well as
                      all other material documents integral to such Bid.

               10.    Adequate Assurance Information. The Bid must include sufficient financial
                      or other information (the “Adequate Assurance Information”) to establish
                      adequate assurance of future performance with respect to any lease or contract
                      to be assigned to the Acceptable Bidder in connection with the proposed Sale.
                      The Bid shall also identify a contact person (with relevant contact information)
                      that counterparties to any lease or contract can contact to obtain additional
                      Adequate Assurance Information.

               11.    Committed Financing. To the extent that a Bid is not accompanied by evidence
                      of the Acceptable Bidder’s capacity to consummate the proposed transactions
                      set forth in its Bid with cash on hand, each Bid must include committed

8
    For the avoidance of doubt, any debt that is credit bid in the Stalking Horse Bid shall be valued at its full principal
    amount for purposes of determining the consideration contemplated by the Stalking Horse Bid.

                                                            8
US-DOCS\117072090.7
               Case 20-11835-JTD           Doc 34     Filed 07/22/20     Page 53 of 355




                      financing documented to the satisfaction of the Debtors (in consultation with the
                      Consultation Parties) that demonstrates that the Acceptable Bidder has received
                      sufficient unconditional debt and/or equity funding commitments to satisfy the
                      Acceptable Bidder’s proposed purchase price and other obligations under its
                      Bid, including providing adequate assurance of future performance under all
                      contracts proposed to be assumed and assigned to the Acceptable Bidder by
                      such Bid. Such funding commitments or other financing must be unconditional
                      and must not be subject to any internal approvals, syndication requirements,
                      diligence, or credit committee approvals, and shall have covenants and
                      conditions acceptable to the Debtors (in consultation with the Consultation
                      Parties).

             12.      Contingencies; No Financing or Diligence Outs. A Bid shall not be
                      conditioned on the obtaining or the sufficiency of financing or any internal
                      approval, or on the outcome or review of due diligence.

             13.      Identity. The Bid must fully disclose (i) the identity of the party submitting the
                      Bid (and any equity holders or other financial backer), its full legal name,
                      jurisdiction of incorporation or formation and its location in the Acceptable
                      Bidder’s corporate structure, and the representatives thereof who are authorized
                      to appear and act on its behalf for all purposes regarding the contemplated Sale,
                      and (ii) the material terms of any participation, binding agreement, arrangement,
                      undertaking, contractual obligation or understanding with any Debtor or any
                      other Acceptable Bidder, including, without limitation, concerning a
                      collaborative or joint Bid or any other combination concerning the proposed Bid.

             14.      As-Is, Where-Is. The Bid must include the following representations and
                      warranties: (a) expressly state that the Acceptable Bidder has had an opportunity
                      to conduct any and all due diligence regarding the Debtors’ businesses and the
                      Assets prior to submitting its Bid; and (b) a statement that the Acceptable Bidder
                      has relied solely upon its own independent review, investigation, and/or
                      inspection of any relevant documents and the Assets in making its Bid and did
                      not rely on any written or oral statements, representations, promises, warranties,
                      or guaranties whatsoever, whether express or implied, by operation of law or
                      otherwise, regarding the Debtors’ businesses or the Assets or the completeness
                      of any information provided in connection therewith, except as expressly stated
                      in the representations and warranties contained in the Acceptable Bidder’s
                      proposed asset purchase agreement ultimately accepted and executed by the
                      Debtors.

             15.      Authorization. The Bid must include evidence that the Acceptable Bidder has
                      obtained authorization or approval from its board of directors (or comparable
                      governing body) acceptable to the Debtors with respect to the submission,
                      execution, and delivery of its Bid and Bid Documents, participation in the
                      Auction, and closing of the proposed transaction(s) contemplated in such Bid.
                      The Bid shall further state that any necessary filings under applicable regulatory,

                                                     9
US-DOCS\117072090.7
               Case 20-11835-JTD           Doc 34     Filed 07/22/20     Page 54 of 355




                      antitrust, and other laws will be made in a timely manner and that payment of
                      the fees associated therewith shall be made by the Acceptable Bidder.

             16.      Disclaimer of Fees. Each Bid (other than a Stalking Horse Bid) must disclaim
                      any right to receive a fee analogous to a break-up fee, expense reimbursement,
                      “topping” or termination fee, or any other similar form of compensation. For the
                      avoidance of doubt, no Qualified Bidder (other than a Stalking Horse Bidder)
                      will be permitted to request, nor be granted by the Debtors, at any time, whether
                      as part of the Auction or otherwise, a break-up fee, expense reimbursement,
                      termination fee, or any other similar form of compensation, and by submitting
                      its Bid is agreeing to refrain from and waive any assertion or request for
                      reimbursement on any basis, including under section 503(b) of the Bankruptcy
                      Code.

             17.      Time Frame for Closing. A Bid by an Acceptable Bidder must be reasonably
                      likely (based on antitrust or other regulatory issues, experience, and other
                      considerations in the Debtors’ business judgment) to be consummated, if
                      selected as the Successful Bid, within a time frame reasonably acceptable to the
                      Debtors (in consultation with the Consultation Parties). The Acceptable Bidder
                      must commit to closing the proposed Sale(s) contemplated by the Bid as soon
                      as practicable and provide perspective on any potential regulatory issues that
                      may arise in connection with such Acceptable Bidder’s acquisition of the Assets
                      including timing for resolution thereof; provided that the closing of the
                      transaction shall not be later than the milestones set forth in the RSA Term Sheet.

             18.      Adherence to Bid Procedures. Each Bid must include (a) a statement that the
                      Acceptable Bidder has acted in good faith consistent with section 363(m) of the
                      Bankruptcy Code; and (b) that the Bid constitutes a bona fide offer to
                      consummate the proposed transactions, and agrees to be bound by these Bidding
                      Procedures.

             19.      Joint Bids. The Debtors will be authorized to approve joint Bids in their
                      discretion (in consultation with the Consultation Parties) on a case-by-case basis.

             20.      Cooperation. The Acceptable Bidder must provide a covenant to cooperate with
                      the Debtors to provide pertinent factual information regarding such Acceptable
                      Bidder’s operations reasonably required to analyze issues arising with respect to
                      any applicable laws or regulatory requirements.

             21.      No Collusion. The Acceptable Bidder must acknowledge in writing that (a) in
                      connection with submitting its Bid, it has not engaged in any collusion that
                      would be subject to section 363(n) of the Bankruptcy Code with respect to any
                      Bids or the Sale, specifying that it did not agree with any Acceptable Bidders or
                      Qualified Bidders to control price; and (b) it agrees not to engage in any
                      collusion that would be subject to section 363(n) of the Bankruptcy Code with
                      respect to any Bids, the Auction, or the Sale.

                                                    10
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34    Filed 07/22/20     Page 55 of 355




             22.      DIP Order. All Bids must be in accordance with the terms and conditions of
                      the DIP Orders and the DIP Documents (as defined in the DIP Orders).

             23.      Other Information. The Bid contains such other information as may be
                      reasonably requested by the Debtors and the Consultation Parties with such
                      requests made through the Debtors.

         A Bid received that meets the above requirements, as determined by the Debtors and
 their advisors in their reasonable business judgment, after consultation with the Consultation
 Parties, will constitute a “Qualified Bid” for such Assets (and the Acceptable Bidder submitting
 such Qualified Bid will constitute a “Qualified Bidder”); provided that, if the Debtors receive
 a Bid that does not meet the requirements for a Qualified Bid, the Debtors may provide the
 Acceptable Bidder with the opportunity to remedy any deficiencies before the Auction in order
 to render such Bid a Qualified Bid; provided, further, that, if any Qualified Bidder fails to
 comply with reasonable requests for additional information and due diligence access requested
 by the Debtors to the satisfaction of the Debtors, the Debtors may, after consulting with the
 Consultation Parties, disqualify any Qualified Bidder and Qualified Bid and such Qualified
 Bidder will not be entitled to attend or participate in the Auction. The Debtors may also waive
 or modify any of the above requirements in the exercise of their reasonable business judgment
 after consultation with the Consultation Parties.

       Notwithstanding anything herein to the contrary, the Debtors (i) reserve the right to work
 with an Acceptable Bidder (in consultation with the Consultation Parties) to aggregate bids into
 a consolidated Bid, or otherwise improve bids to be Bids, prior to the Qualified Bid Deadline.

                                      QUALIFIED BIDDERS

       Prior to the commencement of the Auction, the Debtors shall notify each Acceptable
Bidder whether such party is a Qualified Bidder. Promptly upon designating the Qualified
Bidders, the Debtors shall provide the Adequate Assurance Information received from the
applicable Qualified Bidder to the Consultation Parties pursuant to such Qualified Bidder’s
proposed transaction. If any Bid is determined by the Debtors (in consultation with the
Consultation Parties) not to be a Qualified Bid, the Debtors will refund such Acceptable Bidder’s
Deposit on or before the date that is 5 business days after the Bid Deadline.

       The Debtors may accept, as a single Qualified Bid, multiple Bids for non-overlapping
material portions of the Assets such that, when taken together in the aggregate, such Bids would
otherwise meet the standards for a single Qualified Bid. The Debtors may permit otherwise
Qualified Bidders who submitted Bids by the Bid Deadline for less than a substantial (but
nevertheless a material) portion of the Assets but who are not identified as a component of a single
Qualified Bid consisting of such multiple Bids, to participate in the Auction and to submit higher
or otherwise better Bids that in subsequent rounds of bidding may be considered, together with
other Bids for non-overlapping material portions of the Assets, as part of such a single Qualified
Bid for purposes of Overbids (as defined below). The Debtors may conduct the Auction in any


                                                 11
US-DOCS\117072090.7
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 56 of 355




manner to facilitate a sale of all or different subgroupings of the Assets, including conducting
multiple Auctions for different subgroupings of the Debtors’ Assets (each, a “Sub-Auction”).

       Between the date that the Debtors notify an Acceptable Bidder that it is a Qualified Bidder
and the Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid
from a Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may
not modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase
the consideration contemplated by, or otherwise improve the terms of, the Qualified Bid, during
the period that such Qualified Bid remains binding as specified in these Bidding Procedures;
provided that any Qualified Bid may be improved at the Auction as set forth herein. Any improved
Qualified Bid must continue to comply with the requirements for Qualified Bids set forth in these
Bidding Procedures.

        Each Qualified Bidder shall comply with all reasonable requests for additional information
and due diligence access requested by the Debtors or their advisors (in consultation with the
Consultation Parties) regarding the ability of such Qualified Bidder to consummate its
contemplated transaction. Failure by a Qualified Bidder to comply with such reasonable requests
for additional information and due diligence access may be a basis for the Debtors (in consultation
with the Consultation Parties) to determine that such bidder is no longer a Qualified Bidder or that
a Bid made by such bidder is not a Qualified Bid.

        The Debtors, in consultation with the Consultation Parties, will evaluate whether an
Acceptable Bid constitutes a Qualified Bid using any and all factors that the Debtors deem
reasonably pertinent, including, without limitation, (i) the amount of the purchase price set forth
in the Acceptable Bid, including, for the avoidance of doubt, whether the purchase price provides
for the Discharge of the DIP and First Lien Obligations; (ii) the risks and timing associated with
consummating a sale transaction(s) with the Acceptable Bidder, (iii) any Assets included in or
excluded from the Acceptable Bid, including any proposed assumed contracts, and the impact and
costs on the Debtors’ estates and enterprise of entering into a sale transaction for one or more sub-
groups of Assets as compared to all or substantially all of the Assets, (iv) any liabilities and
obligations assumed as part of the Acceptable Bid; (v) the ability to obtain any and all necessary
regulatory approvals for the proposed sale transaction, (vi) the net benefit to the Debtors’ estates,
(vii) the tax consequences of such Acceptable Bid, and (viii) the impact on employees and the
proposed treatment of employee obligations.

        Notwithstanding anything to the contrary herein, the Stalking Horse Bidder shall be
deemed to be a Qualified Bidder, and the Stalking Horse Bid shall be deemed to be a Qualified
Bid, such that the Stalking Horse Bidder shall not be required to submit an additional Qualified
Bid. If the Stalking Horse Bid is chosen as the Successful Bid, the rights and obligations of the
Stalking Horse Bidder shall be as set forth in the Stalking Horse Agreement. If the Stalking Horse
Bid is selected as the Backup Bid (as defined below), it must remain irrevocable only for so long
as is required under the Stalking Horse Agreement. The Stalking Horse Bidder and the Debtors
shall agree upon a Wind-Down Budget (as defined in the Stalking Horse Agreement) as of the date
that is seven (7) days prior to the Initial Acceptable Bid Deadline, which shall be subject to
adjustment upon agreement of the Debtors and the Required Consenting First Lien Lenders (as
defined in the RSA).


                                                 12
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 57 of 355




        If no Qualified Bids, other than the Stalking Horse Bid, are received by the Bid Deadline,
then the Auction will not occur, the Stalking Horse Bidder will be deemed the Successful Bidder,
and the Debtors will pursue entry of an order by the Court, in form and substance reasonably
acceptable to the Stalking Horse Bidder, approving the Stalking Horse Agreement and authorizing
the Sale to the Stalking Horse Bidder at the Sale Hearing (as defined herein).

                                    RIGHT TO CREDIT BID

        Any Qualified Bidder who has a valid and perfected lien on any Assets of the Debtors’
estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of the value of
such Secured Creditor’s claims within the meaning of section 363(k) of the Bankruptcy Code;
provided that a Secured Creditor shall have the right to credit bid its claim only with respect to the
collateral by which such Secured Creditor is secured.

        Notwithstanding anything to the contrary contained herein, the Prepetition Secured Parties
shall have the right to credit bid all or any portion of the aggregate amount of their applicable
outstanding secured obligations pursuant to section 363(k) of the Bankruptcy Code, and any such
credit bid will be considered a Qualified Bid to the extent such bid is received by the Bid Deadline
and complies with section 363(k) of the Bankruptcy Code; provided that, other than the Stalking
Horse Bid, a credit bid shall not constitute a Qualified Bid if the bid does not include a cash
component sufficient to pay in full, in cash, all claims for which there are valid, perfected, and
unavoidable liens on any assets included in such Bid that are senior in priority to those of the party
seeking to credit bid (unless such Secured Creditor consents to alternative treatment) or (b) comply
with (i) the terms of the Intercreditor Agreement (as defined in the DIP Orders) and other
agreements governing the Debtors’ prepetition indebtedness, as applicable, and (ii) the Bidding
Procedures Order.

                                            AUCTION

        If one or more Qualified Bids is received by the Bid Deadline, the Debtors will conduct
the Auction with respect to the Debtors’ Assets. If one or more Qualified Bids exist for acquiring
specific sub-groups of the Debtors’ Assets, then the Debtors may, in the exercise of their
reasonable business judgment (in consultation with the Consultation Parties), first conduct a Sub-
Auction for each of the businesses or Assets that has at least one Qualified Bid pursuant to these
Bidding Procedures. If the Debtors do not receive any Qualified Bids (other than the Stalking
Horse Bid), the Debtors will not conduct the Auction and will designate the Stalking Horse Bid as
the Successful Bid.

        Prior to the commencement of the Auction or specific Sub-Auction, the Debtors will notify
all Qualified Bidders of the highest or otherwise best Qualified Bid, as determined in the Debtors’
reasonable business judgment (in consultation with the Consultation Parties) (the “Baseline Bid”),
and provide copies of the Bid Documents supporting the Baseline Bid to all Qualified Bidders.
The determination of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid
constitutes the Successful Bid shall take into account any factors the Debtors (in consultation with
the Consultation Parties) reasonably deem relevant to the value of the Qualified Bid to the Debtors’
estates, including, among other things, the following: (i) the amount and nature of the
consideration, including any obligations to be assumed; (ii) the executory contracts and unexpired
                                                 13
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 58 of 355




leases of the Debtors, if any, for which assumption and assignment or rejection is required, and
the costs and delay associated with any litigation concerning executory contracts and unexpired
leases necessitated by such bid; (iii) the number, type and nature of any changes to the Stalking
Horse Agreement, as applicable, requested by each Qualified Bidder; (iv) the extent to which such
modifications are likely to delay closing of the sale of the Assets and the cost to the Debtors of
such modifications or delay; (v) the likelihood of the Qualified Bidder being able to close the
proposed transaction (including obtaining any required regulatory approvals) and the timing
thereof; (vi) the net benefit to the Debtors’ estates; and (vii) the tax consequences of such Qualified
Bid.

        The Auction shall take place at [  ] (prevailing Eastern Time) on [  ], 2020, at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, or such later
date, time and location as designated by the Debtors (in consultation with the Consultation
Parties) and in connection with the RSA, after providing notice to the following parties
(collectively, the “Notice Parties”): (i) counsel to the prepetition first lien and proposed
postpetition agent, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153
(Attn: David N. Griffiths and Bryan R. Podzius); (ii) Gibson, Dunn & Crutcher LLP, 200 Park
Avenue, New York, New York 10166 (Attn: Scott J. Greenberg and Michael J. Cohen), as counsel
(together with Rothschild & Co., the “Ad Hoc First Lien Advisors”) to the DIP Lenders and the
ad hoc group of prepetition first lien lenders (the “Ad Hoc First Lien Group”); (iii) Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019
(Attn: Alan W. Kornberg), as counsel to the Second Lien Noteholder; (iv) the United States
Trustee for the District of Delaware; and (v) counsel to any official committee appointed in these
Chapter 11 Cases. In the event that the Auction cannot be held at a physical location, the Auction
will be conducted via a virtual meeting (either telephonic or via videoconference). The Debtors
shall have the right to conduct any number of Auctions on that date, if the Debtors determine, in
their reasonable business judgment (in consultation with the Consultation Parties), that conducting
such Auctions would be in the best interests of the Debtors’ estates.

I.      Participation and Attendees

        The Debtors and their advisors shall direct and preside over the Auction and any Sub-
Auctions. At the start of the Auction or specific Sub-Auction, the Debtors shall describe the terms
of the Baseline Bid. All incremental Bids made thereafter shall be Overbids and shall be made
and received on an open basis, and all material terms of each Overbid shall be fully disclosed to
all other Qualified Bidders. The Debtors shall maintain a written transcript of the Auction or
specific Sub-Auction and of all Bids made and announced at the Auction or specific Sub-Auction,
including the Baseline Bid, all Overbids, and the Successful Bid.

        Only Qualified Bidders that have submitted Qualified Bids by the Bid Deadline are eligible
to participate in the Auction or specific Sub-Auction, subject to other limitations as may be
reasonably imposed by the Debtors (in consultation with the Consultation Parties) in accordance
with these Bidding Procedures. Qualified Bidders participating in the Auction or specific Sub-
Auction must appear in person (or through a duly authorized representative), telephonically, or
through a video teleconference.


                                                  14
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34     Filed 07/22/20    Page 59 of 355




        Each Qualified Bidder participating in the Auction or specific Sub-Auction will be required
to confirm in writing and on the record at the Auction or specific Sub-Auction that (i) it has not
engaged in any collusion with respect to the submission of any bid or the Auction or specific Sub-
Auction and (ii) each Qualified Bid it submits at the Auction or specific Sub-Auction is a binding,
good faith and bona fide offer to purchase the Assets identified in such bid.

II.      Auction Procedures

        The Auction or specific Sub-Auction shall be governed by the following procedures,
subject to the Debtors’ right to modify such procedures in their reasonable business judgment (in
consultation with the Consultation Parties):

      1. Baseline Bids. Bidding shall commence at the amount of the Baseline Bid.

      2. Minimum Overbid. Qualified Bidders may submit successive bids higher than the
         previous bid, based on and increased from the Baseline Bid for the relevant Assets (each
         such bid, an “Overbid”). Any Qualified Bidder’s initial Overbid shall be made in
         increments of at least $1 million in cash, cash equivalents, or such other consideration
         that the Debtors deem equivalent (in consultation with the Consultation Parties). The
         Debtors may, in their reasonable business judgment (in consultation with the Consultation
         Parties), announce increases or reductions to initial or subsequent Overbids at any time
         during the Auction or specific Sub-Auction.

      3. Highest or Best Offer. After the first round of bidding and between each subsequent round
         of bidding, the Debtors (in consultation with the Consultation Parties) shall announce the
         bid that they believe in their reasonable business judgment to be the highest or otherwise
         best offer for the relevant Assets (the “Leading Bid”) and describe the material terms
         thereof. Each round of bidding will conclude after each participating Qualified Bidder has
         had the opportunity to submit a subsequent bid with full knowledge of the Leading Bid.
         To the extent not previously provided (which is determined by the Debtors), a Qualified
         Bidder submitting a subsequent bid must submit, as part of its subsequent bid, written
         evidence (in the form of financial disclosure or credit-quality support information or
         enhancement reasonably acceptable to the Debtors, in consultation with the Consultation
         Parties, including evidence of ready availability of funds to provide for the Discharge of
         the DIP and First Lien Obligations, which availability is not otherwise conditioned on
         obtaining financing or any internal approval other than customary conditions in financing
         commitments) demonstrating such Qualified Bidder’s ability to close the transaction at the
         purchase price contemplated by such subsequent bid.

      4. Rejection of Bids. The Debtors may, in their reasonable business judgment (in
         consultation with the Consultation Parties) reject, at any time before entry of an order of
         the Court approving a Qualified Bid, any bid that the Debtors determine is (a) inadequate
         or insufficient, (b) not in conformity with the requirements of the Bankruptcy Code, the
         Bidding Procedures, or the terms and conditions of the Sale, or (c) contrary to the best
         interests of the Debtors, their estates, their creditors, and other stakeholders.


                                                 15
US-DOCS\117072090.7
                Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 60 of 355




       5. No Round-Skipping. Round-skipping, as described herein, is explicitly prohibited. To
          remain eligible to participate in the Auction or specific Sub-Auction, in each round of
          bidding, (i) each Qualified Bidder must submit a Bid in such round of bidding that is a
          higher or otherwise better offer than the immediately preceding Bid submitted by a
          Qualified Bidder in such round of bidding and (ii) to the extent a Qualified Bidder fails to
          bid in such round of bidding or to submit a Bid in such round of bidding that is a higher or
          otherwise better offer than the immediately preceding Bid submitted by a Qualified Bidder
          in such round of bidding, as determined by the Debtors in their reasonable business
          judgment (in consultation with the Consultation Parties), such Qualified Bidder shall be
          disqualified from continuing to participate in the Auction for such Assets; provided that
          with the consent of the Consultation Parties, the Debtors may adopt and utilize the Auction
          procedures other than the foregoing procedure for any round of bidding.

       6. Additional Information. The Debtors (in consultation with the Consultation Parties) shall
          have the right to request any additional financial information that will allow the Debtors to
          make a reasonable determination as to a Qualified Bidder’s financial and other capabilities
          to consummate the transactions contemplated by their proposal and any further
          information that the Debtors believe is reasonably necessary to clarify and evaluate any
          bid made by a Qualified Bidder during the Auction or specific Sub-Auction.

       7. Modification of Procedures. The Debtors may announce, at the Auction or specific Sub-
          Auction, modified or additional procedures for conducting the Auction or specific Sub-
          Auction or otherwise modify these Bidding Procedures; provided that at no point may the
          form of currency be in a form other than cash unless a hybrid offer is made that provides
          for sufficient cash to result in the Discharge of the DIP and First Lien Obligations. All
          such modifications and additional rules will be communicated in advance to each of the
          Consultation Parties and Qualified Bidders; provided, that, to the extent such modifications
          occur at the Auction, or specific Sub-Auction disclosure of such modifications shall be
          limited to those in attendance at the Auction or specific Sub-Auction.

        The Auction or specific Sub-Auction shall include open bidding in the presence of all other
Qualified Bidders. All Qualified Bidders shall have the right to submit additional bids and make
modifications to any prior Qualified Bid or Overbid at the Auction to improve their bids; provided
that any Overbid made by a Qualified Bidder (including with respect to any Backup Bid) must
remain open and binding on the Qualified Bidder until the earlier of (a) the closing of a Sale
Transaction for the applicable Assets pursuant to the Successful Bid and (b) 120 days after the date
of the Sale Hearing, unless otherwise decided (in consultation with the Consultation Parties). The
Debtors may, in their reasonable business judgment (in consultation with the Consultation Parties),
negotiate with any and all Qualified Bidders participating in the Auction or specific Sub-Auction.

III.      Adjournment of the Auction

       The Debtors reserve the right, in their reasonable business judgment (in consultation with
the Consultation Parties and subject to and consistent with the terms of the RSA), to adjourn the
Auction one or more times to, among other things, (i) facilitate discussions between the Debtors
and Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to proceed, and (iii)
provide Qualified Bidders the opportunity to provide the Debtors with such additional evidence
                                                   16
US-DOCS\117072090.7
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 61 of 355




as the Debtors, in their reasonable business judgment, may require, that the Qualified Bidder has
sufficient internal resources or has received sufficient non-contingent debt or equity funding
commitments to consummate the proposed Sale Transaction(s) at the prevailing bid amount.

                                    SUCCESSFUL BIDDER

         Immediately prior to the conclusion of the Auction or specific Sub-Auction, the Debtors
shall (i) determine (in consultation with the Consultation Parties) consistent with these Bidding
Procedures, which bid constitutes the highest or otherwise best bid(s) for the applicable Assets
(each such bid, a “Successful Bid”); and (ii) notify all Qualified Bidders at the Auction for the
applicable Assets of the identity of the bidder that submitted the Successful Bid (each such bidder,
the “Successful Bidder”) and the amount of the purchase price and other material terms of the
Successful Bid.

        The Debtors shall file a notice identifying the Successful Bidder and Backup Bidder (if
selected) (the “Notice of Successful Bidder”) by 5:00 p.m. (prevailing Eastern Time) as soon as
reasonably practicable after closing the Auction, if any, and in any event not less than 24 hours
following closing the Auction or relevant Sub-Auction.

        The Debtors’ presentation of a particular Qualified Bid to the Court for approval does not
constitute the Debtors’ acceptance of such Qualified Bid. The Debtors will be deemed to have
accepted a Bid only when the Bid has been approved by the Court at the Sale Hearing. The Debtors
shall seek approval by the Court to consummate the Backup Bid, solely in the event the Successful
Bidder fails to close the transaction as provided in the Successful Bid and with all rights reserved
against the Successful Bidder.

                                       BACKUP BIDDER

        Notwithstanding anything in these Bidding Procedures to the contrary, if an Auction or
Sub-Auction is conducted, the Qualified Bidder with the next-highest or otherwise second-best
Qualified Bid as compared to the Successful Bid at the Auction for the Assets or sub-group thereof,
as determined by the Debtors in the exercise of their reasonable business judgment (in consultation
with the Consultation Parties) (the “Backup Bid”), shall be required to serve as a backup bidder
(the “Backup Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
Backup Bidder if so designated, provided that if the Stalking Horse Bidder is selected as the
Backup Bid, it must remain irrevocable only for so long as is required under the Stalking Horse
Agreement.

       The identity of the Backup Bidder and the amount and material terms of the Qualified Bid
of the Backup Bidder shall be announced by the Debtors at the conclusion of the Auction or
relevant Sub-Auction at the same time the Debtors announce the identity of the Successful Bidder.

       The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a) the
closing of a Sale Transaction for the applicable Assets pursuant to the Successful Bid and (b) 120
days after the date of the Sale Hearing, unless otherwise decided. If a Successful Bidder fails to
consummate the approved transactions contemplated by its Successful Bid, the Debtors may select

                                                17
US-DOCS\117072090.7
               Case 20-11835-JTD         Doc 34      Filed 07/22/20       Page 62 of 355




the Backup Bidder as the Successful Bidder, and such Backup Bidder shall be deemed a Successful
Bidder for all purposes.

        The Debtors will be authorized, but not required, to consummate (in consultation with the
Consultation Parties) all transactions contemplated by the Bid of such Backup Bidder without
further order of the Court or notice to any party.

                                       RETURN OF DEPOSIT

        The Deposit of the Successful Bidder, if applicable, shall be applied to the purchase price
of such transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
accounts on terms acceptable to the Debtors in their sole discretion and shall be returned (other
than with respect to the Successful Bidder, and the Backup Bidder) on or before the date that is 5
business days after the Auction. The Backup Bidder’s Deposit shall be held in escrow until the
closing of the Sale with the Successful Bidder. In the event the Successful Bidder fails to close
and the Debtors opt to close on the Sale Transaction(s) set forth in the Backup Bid, the Backup
Bidder’s Deposit shall be applied to the purchase price of such transaction(s) at closing. In the
event of a breach or failure to consummate a Sale by the Successful Bidder or the Backup Bidder,
as applicable, the defaulting Successful Bidder’s Deposit or Backup Bidder’s Deposit, as
applicable, shall be forfeited to the Debtors, and the Debtors specifically reserve the right to seek
all available remedies against the defaulting Successful Bidder or Backup Bidder, as applicable.

                             CONSULTATION BY THE DEBTORS

        The Debtors shall consult with the Consultation Parties as explicitly provided for in these
Bidding Procedures. Each reference in these Bidding Procedures to “consultation” (or similar
phrase) with the Consultation Parties shall mean consultation in good faith. The term
“Consultation Parties” as used in these Bidding Procedures shall mean (a) the Ad Hoc First Lien
Group (including the Ad Hoc First Lien Advisors) and (b) counsel to any official committee
appointed in these Chapter 11 Cases. For the avoidance of doubt, during any period in which a
Consultation Party or an affiliate thereof (i) has submitted a Qualified Bid and has become a
Qualified Bidder hereunder, or (ii) submits (or indicates its intent to submit) a credit bid, such
Consultation Party shall no longer be considered a Consultation Party for purposes of these
Bidding Procedures unless and until such party unequivocally revokes its Bid and waives its right
to continue in the Auction process.

                  FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES

         All rights, titles and interests in and to the Assets subject thereto shall be sold free and clear
of all liens, claims, interests, and encumbrances (collectively, the “Encumbrances”), subject only
to the Assumed Liabilities and Permitted Encumbrances (each as defined in the Stalking Horse
Agreement or in another Successful Bidder’s purchase agreement, as applicable), if any, in
accordance with Bankruptcy Code section 363(f), with such Encumbrances to attach to the net
proceeds (if any) received by the Debtors from the Sale of the Assets in accordance with the
Bankruptcy Code, applicable non-bankruptcy law and any prior orders of the Court.


                                                    18
US-DOCS\117072090.7
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 63 of 355




                                 RESERVATION OF RIGHTS

        The Debtors reserve the right to, in their reasonable business judgment (in
consultation with the Consultation Parties) to modify these Bidding Procedures in good faith,
to further the goal of attaining the highest or otherwise best offer for the Assets, or impose,
at or prior to selection of the Successful Bidder, additional customary terms and conditions
on the Sale of the Assets, including, without limitation: (a) extending the deadlines set forth
in these Bidding Procedures; (b) adjourning the Auction (if held) without further notice;
(c) adding or modifying procedural rules that are reasonably necessary or advisable under
the circumstances for conducting the Auction and/or adjourning the Sale Hearing in open
court (if held); (d) canceling the Auction or electing not to hold an Auction; (e) rejecting any
or all Bids or Qualified Bids; (f) adjusting the applicable minimum Overbid increment,
including by requesting that Qualified Bidders submit last or final bids on a “blind basis”;
and (g) other than with respect to the Stalking Horse Agreement, selecting a draft purchase
agreement agreed to by a Qualified Bidder in connection with a Qualified Bid to serve as the
purchase agreement that will be executed by the Successful Bidder or Successful Bidders, as
applicable, and with any necessary adjustments for the assets and liabilities being purchased
and assumed, upon conclusion of the Auction, if held; provided, however, that that any
changes to the dates and deadlines set forth herein shall comply with the milestones agreed
upon in the RSA (unless otherwise consented to by the Ad Hoc First Lien Group). The
Debtors shall provide reasonable notice of any such modification to any Qualified Bidder,
including the Stalking Horse Bidder.

                                CONSENT TO JURISDICTION

         All Interested Parties, Prospective Bidders, Acceptable Bidders and Qualified Bidders shall
be deemed to have consented to the exclusive jurisdiction of the Court and waived any right to a
jury trial in connection with any disputes relating to the Auction, the construction and enforcement
of these Bidding Procedures, and/or the Bid Documents, as applicable.

                                        SALE HEARING

        A hearing to consider approval of the sale of the Debtors’ Assets to the Successful
Bidder(s), Backup Bidder(s) (if applicable), or to approve the Stalking Horse Agreement if no
Auction is held (the “Sale Hearing”), is currently scheduled to take place on [  ], 2020, at [  ],
(prevailing Eastern Time), before the Honorable [  ], at the United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, [  ] Floor, Courtroom No. [  ], Wilmington,
Delaware 19801.

        The Sale Hearing may be continued to a later date by the Debtors (in consultation with the
Consultation Parties) by sending notice prior to, or making an announcement at, the Sale Hearing.
No further notice of any such continuance will be required to be provided to any party (including
the Stalking Horse Bidder).

        At the Sale Hearing, the Successful Bidder(s) and the Backup Bidder(s) must acknowledge
on the record at the start of the hearing that in connection with submitting their Bids, they did not

                                                 19
US-DOCS\117072090.7
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 64 of 355




engage in any collusion that would be subject to section 363(n) of the Bankruptcy Code with
respect to any Bids, the Auction or the Sale, specifying that they did not agree with any Interested
Parties, Prospective Bidders, Acceptable Bidders or Qualified Bidders to control the price or any
other terms of the Sale.

        Objections to the sale of any Assets free and clear of liens, claims, interests, and
encumbrances pursuant to section 363(f) of the Bankruptcy Code to the Successful Bidder(s)
and/or a Backup Bidder, as applicable, any of the relief requested in the motion, and entry of any
order approving the sale (the “Sale Order”) must (i) be in writing and specify the nature of such
objection; (ii) comply with the Bankruptcy Code, Federal Rules of Bankruptcy Procedure, Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District
of Delaware, and all orders of the Court; and (iii) be filed with the Court and served on (a) the
Debtors, (b) counsel to the Debtors, (c) the U.S. Trustee, (d) counsel to the UCC, (e) any Successful
Bidders, and (f) the Stalking Horse Bidder (the “Objection Notice Parties”) by [  ], 2020 at
4:00 p.m. (prevailing Eastern Time).

                                        FIDUCIARY OUT

        Nothing in these Bidding Procedures will require the board of directors, board of managers,
or such similar governing body of a Debtor or any of its Debtor or Non-Debtor Affiliates to take
any action, or to refrain from taking any action, with respect to the Bidding Procedures, to the
extent such board of directors, board of managers, or such similar governing body reasonably
determines in good faith, after consultation with their counsel, that taking such action, or refraining
from taking such action, as applicable, would be inconsistent with applicable law or its fiduciary
obligations under applicable law.



                                  *       *       *       *       *




                                                  20
US-DOCS\117072090.7
               Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 65 of 355




                                     EXHIBIT C

                               Stalking Horse Agreement




US-DOCS\116932912.12
               Case 20-11835-JTD      Doc 34     Filed 07/22/20    Page 66 of 355




                             ASSET PURCHASE AGREEMENT

                                         by and among

                                 [GEE ACQUISITION LLC],

                                            as Buyer

                                               and

                        GLOBAL EAGLE ENTERTAINMENT INC.

                                               and

                        THE OTHER SELLERS NAMED HEREIN,

                                           as Sellers

                                         July [21], 2020



This draft agreement is not intended to create, nor will it be deemed to create, a legally binding
or enforceable offer or agreement of any type or nature, unless and until agreed to and executed
by all parties.




103966104.18
                 Case 20-11835-JTD                  Doc 34          Filed 07/22/20              Page 67 of 355




                                                TABLE OF CONTENTS

                                                                                                                                    PAGE

ARTICLE 1 DEFINITIONS ........................................................................................................... 1

          SECTION 1.01                  Definitions....................................................................................... 1
          SECTION 1.02                  Construction .................................................................................. 13

ARTICLE 2 PURCHASE AND SALE ........................................................................................ 14

          SECTION 2.01                  Purchase and Sale ......................................................................... 14
          SECTION 2.02                  Assumed Liabilities ...................................................................... 17
          SECTION 2.03                  Excluded Assets ............................................................................ 17
          SECTION 2.04                  Excluded Liabilities ...................................................................... 18
          SECTION 2.05                  Assignment of Contracts and Rights............................................. 20
          SECTION 2.06                  Purchase Price ............................................................................... 22
          SECTION 2.07                  Purchase Price Allocation ............................................................. 23
          SECTION 2.08                  Closing .......................................................................................... 23
          SECTION 2.09                  Withholding .................................................................................. 25

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS................................ 25

          SECTION 3.01                  Organization and Qualification ..................................................... 26
          SECTION 3.02                  Authorization; Execution and Delivery; Enforceability ............... 26
          SECTION 3.03                  Noncontravention; Consents and Approvals ................................ 26
          SECTION 3.04                  Purchased Entities; JV Entities ..................................................... 27
          SECTION 3.05                  Title to and Sufficiency of Purchased Assets ............................... 28
          SECTION 3.06                  Litigation ....................................................................................... 28
          SECTION 3.07                  Permits; Compliance with Laws ................................................... 28
          SECTION 3.08                  Material Contracts......................................................................... 29
          SECTION 3.09                  Intellectual Property ...................................................................... 31
          SECTION 3.10                  Real Property ................................................................................ 32
          SECTION 3.11                  Environmental, Health and Safety Matters ................................... 32
          SECTION 3.12                  Taxes ............................................................................................. 33
          SECTION 3.13                  Employee Benefits ........................................................................ 35
          SECTION 3.14                  Labor Matters ................................................................................ 36
          SECTION 3.15                  Absence of Certain Changes ......................................................... 37
          SECTION 3.16                  Insurance Policies ......................................................................... 37
          SECTION 3.17                  Affiliate Transactions.................................................................... 37
          SECTION 3.18                  Material Customers and Suppliers ................................................ 38
          SECTION 3.19                  Company SEC Reports; Financial Statements; Internal Controls 38
          SECTION 3.20                  Brokers .......................................................................................... 39

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER ................................... 39

          SECTION 4.01                  Corporate Existence and Power .................................................... 39
          SECTION 4.02                  Authorization; Execution and Delivery; Enforceability ............... 39

                                                                   i
                 Case 20-11835-JTD                  Doc 34          Filed 07/22/20              Page 68 of 355




          SECTION 4.03                  Noncontravention; Consents and Approvals ................................ 39
          SECTION 4.04                  Availability of Funds; Solvency ................................................... 40
          SECTION 4.05                  Litigation ....................................................................................... 40
          SECTION 4.06                  Brokers .......................................................................................... 40
          SECTION 4.07                  Transfer Taxes .............................................................................. 41
          SECTION 4.08                  Credit Bid ...................................................................................... 41

ARTICLE 5 COVENANTS OF SELLERS ................................................................................. 41

          SECTION 5.01                  Conduct of the Business................................................................ 41
          SECTION 5.02                  Access to Information ................................................................... 44
          SECTION 5.03                  Bidding Protections ....................................................................... 44

ARTICLE 6 COVENANTS OF BUYER ..................................................................................... 44

          SECTION 6.01                  Preservation of and Access to Books and Records ....................... 44
          SECTION 6.02                  Insurance Matters .......................................................................... 44
          SECTION 6.03                  Governance Matters ...................................................................... 45

ARTICLE 7 COVENANTS OF BUYER AND SELLERS ......................................................... 45

          SECTION 7.01                  Confidentiality .............................................................................. 45
          SECTION 7.02                  Further Assurances........................................................................ 46
          SECTION 7.03                  Certain Filings............................................................................... 47
          SECTION 7.04                  Public Announcements ................................................................. 48
          SECTION 7.05                  Employee Matters ......................................................................... 49
          SECTION 7.06                  Tax Matters ................................................................................... 51
          SECTION 7.07                  Misallocated Assets ...................................................................... 52
          SECTION 7.08                  Payments from Third Parties after Closing ................................... 52
          SECTION 7.09                  Bulk Transfer Laws....................................................................... 52
          SECTION 7.10                  Bankruptcy Court Approval .......................................................... 53
          SECTION 7.11                  No Successor Liability .................................................................. 55
          SECTION 7.12                  Change of Name ........................................................................... 55
          SECTION 7.13                  Communications with Customers and Suppliers .......................... 55
          SECTION 7.14                  Wind-Down Budget ...................................................................... 56
          SECTION 7.15                  Investigation .................................................................................. 56

ARTICLE 8 CONDITIONS TO CLOSING................................................................................. 56

          SECTION 8.01                  Conditions to Obligations of Buyer and Sellers ........................... 56
          SECTION 8.02                  Conditions to Obligation of Buyer ................................................ 57
          SECTION 8.03                  Conditions to Obligation of Sellers............................................... 57

ARTICLE 9 SURVIVAL ............................................................................................................. 58

          SECTION 9.01                  Survival ......................................................................................... 58



                                                                   ii
                  Case 20-11835-JTD                  Doc 34          Filed 07/22/20              Page 69 of 355




ARTICLE 10 TERMINATION .................................................................................................... 58

          SECTION 10.01                  Grounds for Termination .............................................................. 58
          SECTION 10.02                  Effect of Termination .................................................................... 60
          SECTION 10.03                  Costs and Expenses ....................................................................... 61

ARTICLE 11 TAXES ................................................................................................................... 61

          SECTION 11.01                  G Reorganization .......................................................................... 61

ARTICLE 12 MISCELLANEOUS .............................................................................................. 62

          SECTION 12.01                  Notices .......................................................................................... 62
          SECTION 12.02                  Amendments and Waivers ............................................................ 63
          SECTION 12.03                  Successors and Assigns................................................................. 63
          SECTION 12.04                  Governing Law ............................................................................. 64
          SECTION 12.05                  Jurisdiction .................................................................................... 64
          SECTION 12.06                  WAIVER OF JURY TRIAL ......................................................... 64
          SECTION 12.07                  Counterparts; Third-Party Beneficiaries ....................................... 64
          SECTION 12.08                  Specific Performance .................................................................... 65
          SECTION 12.09                  Entire Agreement .......................................................................... 65
          SECTION 12.10                  No Strict Construction .................................................................. 65
          SECTION 12.11                  Severability ................................................................................... 65
          SECTION 12.12                  Disclosure Schedules .................................................................... 66
          SECTION 12.13                  No Recourse .................................................................................. 66


EXHIBITS

Exhibit A                      Form of Bid Procedures Order




                                                                   iii
             Case 20-11835-JTD            Doc 34   Filed 07/22/20      Page 70 of 355




                              ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT, dated as of July [21], 2020 (the
“Agreement”), is made and entered into by and among [GEE Acquisition LLC], a Delaware
limited liability company (“Buyer”), Global Eagle Entertainment Inc., a Delaware corporation
(the “Company”), and those certain Subsidiaries of the Company signatory hereto (collectively
with the Company, “Sellers” and each entity individually, a “Seller”). Sellers and Buyer are
sometimes referred to collectively herein as the “Parties” and individually as a “Party.”
Capitalized terms used herein and not otherwise defined herein have the meanings set forth in
Article 1.

                                          W I T N E S E T H:

         WHEREAS, on July [22], 2020 (the “Petition Date”), the Company and certain of its
affiliates as debtors and debtors in possession (collectively, the “Debtors”) sought relief under
Chapter 11 of Title 11, §§ 101-1330 of the United States Code (as amended, the “Bankruptcy
Code”) by filing cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

         WHEREAS, subject to the terms and conditions set forth in this Agreement and the entry
of the Sale Order, the Parties desire to enter into this Agreement, pursuant to which Sellers shall
sell, assign, transfer, and convey to Buyer, and Buyer shall purchase and acquire from Sellers, all
of Sellers’ right, title and interest in and to the Purchased Assets, and Buyer shall assume all of the
Assumed Liabilities, and the Parties intend to effectuate the transactions contemplated by this
Agreement, upon the terms and conditions hereinafter set forth in a sale authorized by the
Bankruptcy Court pursuant to, inter alia, Sections 105 and 363 of the Bankruptcy Code, in
accordance with the other applicable provisions of the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure and the local rules for the Bankruptcy Court, all on the terms and subject to
the conditions set forth in this Agreement and subject to entry of the Sale Order; and

        WHEREAS, Sellers’ ability to consummate the transactions set forth in this Agreement is
subject to, among other things, the entry of the Sale Order by the Bankruptcy Court.

      NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the foregoing and of the representations, warranties, covenants,
agreements and conditions herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as follows:

                                             ARTICLE 1

                                            DEFINITIONS

       SECTION 1.01        Definitions.

       (a)     The following terms, as used herein, have the following meanings:

                                                   1
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 71 of 355




      “Action” means any claim, action, suit, arbitration or proceeding by or before any
Governmental Authority.

        “Affiliate” means, with respect to any Person, another Person that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under common control with,
such Person, where “control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, ownership of more than fifty percent (50%) of
the voting securities shall be deemed to be “control” for purposes of this definition.
        “Alternative Transaction” means any transaction (or series of transaction), whether direct
or indirect, concerning a sale, merger, acquisition, issuance, financing, recapitalization,
reorganization, liquidation or disposition of any Seller or any portion of the equity interests or any
material portion of the assets thereof (in any form of transaction, whether by merger, sale of assets
or equity or otherwise).
      “Antitrust Laws” means any antitrust, competition, trade regulation or merger control
Laws promulgated by any Governmental Authority.
       “Auction” means an auction or auctions, if any, for the sale of Sellers’ assets conducted
pursuant to the terms and conditions of the Bid Procedures Order.
        “Bankruptcy and Equity Exception” means any Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar
Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such enforceability is considered in
any Proceeding in equity or at Law).

       “Bid Procedures Order” means an order of the Bankruptcy Court substantially in the form
attached hereto as Exhibit A.

         “Business” means the business of (a) purchasing, producing, managing and distributing
wholly owned and licensed media content, video and music programming, advertising,
applications and video games, and providing post-production services, for and to customers in the
airline, maritime and other away-from-home non-theatrical markets and (b) providing satellite-
based passenger connectivity and operational services for airliners, cruise ships and other
maritime, enterprise and government markets, in each case, as conducted by Sellers.

     “Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to close.

        “CARES Act” means the CARES Act (Pub. L. 116-136 (2020)) and any similar Law
providing for the deferral of Taxes, the conditional deferral, reduction, or forgiveness of Taxes, the
increase in the utility of Tax attributes, or other Tax-related measures, in each case, intended to
benefit taxpayers in response to the COVID-19 pandemic and associated economic downturn.



                                                  2
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 72 of 355




         “Cash and Cash Equivalents” means all of Sellers’ cash (including petty cash and checks
received prior to the close of business on the Closing Date), checking account balances, marketable
securities, certificates of deposits, time deposits, bankers’ acceptances, commercial paper, security
entitlements, securities accounts, commodity Contracts, commodity accounts, government
securities and any other cash equivalents, whether on hand, in transit, in banks or other financial
institutions, or otherwise held.

       “Claim” means a “claim” as defined in Section 101 of the Bankruptcy Code.

       “Closing Date” means the date of the Closing.

        “COBRA” means the health care continuation coverage requirements of the Consolidated
Omnibus Reconciliation Act of 1985, as codified in Section 4980B of the Code and Section 601
et seq. of ERISA.

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Collective Bargaining Agreement” means any Contract that any Seller or any of its
Subsidiaries has entered into with any union, works council or collective bargaining agent with
respect to terms and conditions of employment of its employees, not including any agreements
covering non-U.S. employees which are applicable on an industry-wide basis to employees and
which are not individually negotiated by any Seller or any Subsidiary of a Seller.

       “Contract” means any contract, agreement, license, sublicense, Lease, sales order,
purchase order, instrument, undertaking or legally binding commitment.

        “Cure Costs” means, with respect to any Purchased Contract, the Liabilities that must be
paid or otherwise satisfied to cure all monetary defaults under such Purchased Contract to the
extent required by Section 365(b) of the Bankruptcy Code in connection with the assignment and
assumption of such Purchased Contract.

        “Cut-Off Date” means the earlier of (a) twelve (12) months following the Closing and (b)
the closing of the Chapter 11 Cases.

        “DIP Credit Agreement” means that certain debtor-in-possession financing agreement
dated as of July [●], 2020, and as agreed to by and among the Debtors, the DIP Agent (as defined
therein) and the lenders party thereto.

       “DIP Facility” means a superpriority senior secured new money debtor-in-possession
financing facility [and letter of credit facility] as further described in the DIP Credit Agreement,
as approved by the Bankruptcy Court.

       “DIP Obligations” means all “Obligations” under the DIP Facility.

       “DIP Order” means any order of the Bankruptcy Court approving the Debtors’ entry into
the DIP Facility.
                                                 3
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 73 of 355




        “Disclosure Schedules” means the Disclosure Schedules delivered by Sellers to Buyer on
the date hereof.

       “Employees” means all employees of Sellers, including those on disability or a leave of
absence, whether paid or unpaid.

         “Encumbrance” means any mortgage, lien, pledge, security interest, charge, easement,
purchase option, right of first refusal or offer, covenant running with the land, right of way, option,
claim, license, title defect or other survey defect and other similar impositions, imperfections or
restrictions on transfer or use or other encumbrance of any kind.

       “Environmental, Health and Safety Requirements” means all applicable Laws
concerning or relating to worker/occupational health and safety, or pollution or protection of the
environment, including those relating to the presence, use, manufacturing, refining, production,
generation, handling, transportation, treatment, recycling, transfer, storage, disposal, distribution,
importing, labeling, testing, processing, discharge, release, threatened release, control or other
action or failure to act involving cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise or radiation.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

       “ERISA Affiliate” means any entity which is a member of (a) a controlled group of
corporations (as defined in Section 414(b) of the Code), (b) a group of trades or businesses under
common control (as defined in Section 414(c) of the Code), (c) an affiliated service group (as
defined under Section 414(m) of the Code) or (d) any group specified in Treasury Regulations
promulgated under Section 414(o) of the Code, any of which includes or included any Seller.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

       “Exit Financing Agreement” means that certain credit agreement with Buyer (or a Buyer
Designee) as borrower in form and substance consistent with the terms set forth in the RSA
acceptable to Buyer and the Required Consenting First Lien Lenders (as defined in the RSA).

        “Expense Reimbursement” means an amount in cash equal to the amount of all
reasonable and documented out-of-pocket third-party expenses (including attorneys’ fees and
expenses) incurred by Buyer in connection with the consideration, evaluation and negotiation of
this Agreement and the transactions contemplated hereby, to the extent not otherwise covered by
the terms of the DIP Facility.

        “FCC” means the Federal Communications Commission, including any official bureau or
division thereof acting on delegated authority, and any successor governmental agency performing
functions similar to those performed by the Federal Communications Commission on the date of
this Agreement.
                                                  4
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 74 of 355




        “FCC Applications” means, collectively, each requisite application or other request filed
or to be filed with the FCC for approval to assign the FCC Licenses pursuant to this Agreement.

        “FCC Approval” means the FCC’s grant of the FCC Applications; provided that the
possibility that an appeal, request for stay, or petition for rehearing or review by a court or
administrative agency may be filed with respect to such grant, or that the FCC may reconsider or
review such grant on its own authority, shall not prevent such grant from constituting FCC
Approval for purposes of this Agreement.

       “FCC Licenses” means Permits issued by the FCC.

       “FFCRA” means the Families First Coronavirus Response Act, Pub. L. No. 116-127
(116th Cong.) (Mar. 18, 2020).

        “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court of
competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the
docket in the Chapter 11 Cases (or the docket of such other court), which has not been modified,
amended, reversed, vacated or stayed (other than such modifications or amendments that are
consented in writing to by Buyer) and as to which (a) the time to appeal, petition for certiorari, or
move for a new trial, stay, reargument or rehearing has expired and as to which no appeal, petition
for certiorari or motion for new trial, stay, reargument or rehearing shall then be pending or (b) if
an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof has been sought, such
Order or judgment of the Bankruptcy Court (or other court of competent jurisdiction) shall have
been affirmed by the highest court to which such Order was appealed, or certiorari shall have been
denied, or a new trial, stay, reargument or rehearing shall have expired, as a result of which such
Action or Order shall have become final in accordance with Rule 8002 of the Federal Rules of
Bankruptcy Procedure; provided that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedures, or any analogous rule under the Federal Rules of Bankruptcy Procedure,
may be filed relating to such Order, shall not cause an Order not to be a Final Order.

       “GAAP” means generally accepted accounting principles in the United States.

        “Governmental Authority” means any (a) multinational, tribal, federal, state, municipal,
local or other governmental or public department, central bank, court, commission, commissioner,
tribunal, board, bureau, agency or instrumentality, domestic or foreign, (b) subdivision or authority
of any of the foregoing or (c) regulatory or administrative authority.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

        “Indebtedness” of any Person means, without duplication, (a) the principal of and
premium (if any) in respect of (i) indebtedness of such Person for money borrowed, and (ii)
indebtedness evidenced by notes, debentures, bonds or other similar instruments for the payment
of which such Person is responsible or liable, (b) all obligations of such Person issued or assumed
as the deferred purchase price of property, all conditional sale obligations of such Person and all

                                                 5
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 75 of 355




obligations of such Person under any title retention agreement (but excluding trade accounts
payable for goods and services and other accrued current liabilities arising in the Ordinary Course),
(c) all obligations of such Person under leases required to be capitalized in accordance with GAAP,
(d) all obligations of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction, (e) the liquidation value of all redeemable
preferred stock of such Person, (f) all obligations of the type references in clauses (a) through (e)
of any Persons for the payment of which such Person is responsible or liable, directly or indirectly,
as obligor, guarantor, surety or otherwise, including guaranties of such obligations, and (g) all
obligations of the type referred to in clauses (a) through (f) of other Persons secured by any
Encumbrance on any property or asset of such Person (whether or not such obligation is assumed
by such Person).

        “Intellectual Property” means any and all intellectual property of every kind, whether
protected or arising under the Laws of the United States or any other jurisdiction, including all
intellectual or industrial property rights in any of the following: (a) all trademarks and service
marks, and all registrations, renewals and applications therefor, and all brand names, product
names, trade dress, logos, protectable distinguishing guises and indicia, slogans and other similar
designations of source or origin and, in each case, all worldwide rights, title and interest associated
with the foregoing, whether registered or not, in any form including abbreviation, derivation,
variation, diffusion or otherwise, whether stylized or not stylized, and for all purposes and for all
goods, products and services (collectively, “Trademarks”), (b) methods, techniques, ideas, know-
how, research and development, technical data, molds, prototypes, models and designs, programs,
materials, specifications, processes, inventions (patentable or unpatentable), patents, and other
similar materials and improvements thereto, and all tangible embodiments of the foregoing
(collectively, “Patents”), (c) all copyrights (registered or unregistered), works of authorship, and
software (including source code, object code, operating systems and specifications), including
applications and registrations thereof (collectively, “Copyrights”), (d) all trade secrets,
confidential or proprietary business information, such as business data bases, data analytics, know-
how, techniques, concepts, methods, processes, specifications, product designs, blue prints,
surveys, customer reviews, customer/vendor lists, customer contact information, email lists, data
bases, sales plans, formulae, reports, and other proprietary or confidential information and know-
how (collectively, “Trade Secrets”), (e) all rights of publicity, (f) all moral and economic rights
of authors, inventors, however denominated, and (g) all other intellectual property and proprietary
rights.

       “IRS” means the Internal Revenue Service.

        “Knowledge of Sellers” means the actual knowledge of the individuals set forth on Section
1.02(a) of the Disclosure Schedules, after reasonable inquiry.

        “Law” means any law, treaty, statute, ordinance, code, directive, decree, Order, rule or
regulation of any Governmental Authority.

       “Lease” means any lease, together with any other subleases and similar agreements under
which any Seller leases, uses or occupies, or has the right to use or occupy, any real property.
                                                  6
              Case 20-11835-JTD           Doc 34      Filed 07/22/20       Page 76 of 355




        “Leased Real Property” any real property leased, subleased or which a Seller has the right
to use or occupy, pursuant to a Lease.

        “Liability” means any and all debts, liabilities, commitments and obligations of any kind,
whether fixed, contingent or absolute, matured or unmatured, liquidated or unliquidated, accrued
or not accrued, asserted or not asserted, known or unknown, determined, determinable or
otherwise, whenever or however arising (including, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be required to be
reflected in financial statements or disclosed in the notes thereto.

        “Material Adverse Effect” means any change, effect, event, circumstance, occurrence or
state of facts that, individually or in the aggregate, (a) has, or would reasonably be expected to
have, a material adverse effect on the Purchased Assets or the Assumed Liabilities, taken as a
whole, or (b) prevents or materially impairs, or would reasonably be expected to prevent or
materially impair, the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents; provided, however, that in the case of clause (a), in no event shall
any change, effect, event, circumstance, occurrence or state of facts that results from or arises out
of the following be deemed to constitute, or be taken into account, in determining whether there
has been, or would be, a Material Adverse Effect: (i) general changes or developments in global
or national political, economic, business, monetary, financial or capital or credit market conditions
or trends; (ii) general political, economic, business, monetary, financial or capital or credit market
conditions or trends (including interest rates); (iii) geopolitical conditions or any outbreak or
escalation of hostilities, acts of terrorism or war, civil unrest, regional, national or international
emergency, or any acts of God or similar force majeure events; (iv) the failure of the financial or
operating performance of any Seller or any of its respective businesses to meet any projections,
forecasts, budgets estimates or predictions for any period (it being understood that the underlying
cause of such failure to meet such projections, forecasts, budgets, estimates or predictions may be
taken into account in determining whether a Material Adverse Effect has occurred); (v) changes in
Laws first proposed after the date hereof; (vi) changes in GAAP or other accounting regulations
or principles first proposed after the date hereof; (vii) the announcement of this Agreement and the
transactions contemplated hereby (provided, however, that this clause shall not limit any
representation, warranty or covenant contained in this Agreement); (viii) any global or national
health concern, epidemic, disease outbreak or pandemic (including the COVID-19 pandemic); (ix)
any Law issued by a Governmental Authority requiring business closures, quarantine or sheltering-
in-place or similar restrictions in connection with the COVID-19 pandemic; or (x) the Chapter 11
Cases, including, without limitation, (A) the Auction and any announced liquidation of Sellers or
any of their respective assets, (B) any objections in the Bankruptcy Court to this Agreement or any
of the transactions contemplated hereby, the reorganization of Sellers, the bidding procedures
order, the assumption or rejection of any Purchased Contract otherwise in compliance with this
agreement, and (C) any Order of the Bankruptcy Court or any actions or omissions of Sellers or
their Subsidiaries required to be taken (or not taken) to comply therewith; provided, further, that
in the case of clause (i), (ii), (iii), (v), (vi), (viii) or (ix), to the extent that the effects of any such
change, effect, event, circumstance, occurrence or state of facts is disproportionately adverse to
the Purchased Assets or the Assumed Liabilities, taken as a whole, relative to other similarly
situated businesses in the industries in which Sellers and the Purchased Entities operate, then such
                                                        7
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 77 of 355




matter, event, change, development, occurrence, circumstance or effect may be taken into account
in determining whether there has been or will be, a Material Adverse Effect.

       “NASDAQ” means NASDAQ Stock Market LLC.

        “Order” means any award, writ, injunction, judgment, order, ruling, decision, subpoena,
precept, directive, consent, approval, award, decree or similar determination or finding entered,
issued, made or rendered by any Governmental Authority.

        “Ordinary Course” means the ordinary course of business consistent with past practice.
For the avoidance of doubt, any actions taken (or not taken) in good faith and reasonably necessary
to comply with any Laws issued in connection with the COVID-19 pandemic shall be deemed
Ordinary Course.

       “Owned Real Property” means any real property owned in fee by any Seller.

        “Pandemic Response Laws” means the CARES Act, the FFCRA, and other any similar,
additional, or future federal, state, local, or foreign law, or administrative guidance intended to
benefit taxpayers in response to the COVID-19 pandemic and associated economic downturn.

       “Permits” means any franchises, permits, licenses, consents, certificates, clearances,
approvals, exceptions, variances, permissions, filings, publications, declarations, notices, waivers,
and authorizations, including environmental permits, of or with any Governmental Authority held,
used or made by any Seller in connection with the Purchased Assets or the Assumed Liabilities.

        “Permitted Encumbrances” means the following Encumbrances: (a) statutory
Encumbrances for current Taxes, assessments or other governmental charges or levies that are not
yet due or payable or that are being contested in good faith by appropriate Proceedings and for
which adequate reserves have been established in accordance with GAAP; (b) mechanics’,
materialmen’s, repairmen’s and other statutory Encumbrances incurred in the Ordinary Course and
for adequate reserves have been established in accordance with GAAP and which would not,
individually or in the aggregate, have a material impact on the business or impair the ability of
Sellers or the Purchased Entities to use or operate the property to which they relate; (c)
Encumbrances incurred or deposits made in the Ordinary Course and on a basis consistent with
past practice in connection with workers’ compensation, unemployment insurance or other types
of social security; (d) with respect to Owned Real Property or Leased Real Property, easements,
declarations, covenants or rights-of-way, restrictions and similar non-monetary Encumbrances
(that would be disclosed by an accurate survey of real property and otherwise affecting title to real
property and other title defects) which do not, individually or in the aggregate, materially impair
the use or occupancy of such Owned Real Property or Leased Real Property; (e) zoning ordinances,
variances, conditional use permits and similar regulations, permits, approvals and conditions; (f)
Encumbrances that will be released at the Closing with no Liability to Buyer or its Affiliates; (g)
any Encumbrance granted or incurred pursuant to an Order of the Bankruptcy Court; and (h)
outbound Intellectual Property licenses, covenants not to sue and similar rights or licenses that are
subject to Section 365(n) of the Bankruptcy Code.

                                                 8
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 78 of 355




       “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, unincorporated organization, estate, trust,
association, organization or other legal entity or group or Governmental Authority.

       “Post-Closing Tax Period” means any Tax period beginning after the Closing Date and
with respect to any taxable period that begins on or prior to the Closing Date and ending after the
Closing Date, the portion thereof beginning after the Closing Date.

       “Pre-Closing Tax Period” means any Tax period ending on or before the Closing Date
and with respect to any taxable period that includes but does not end on the Closing Date, the
portion thereof ending on the Closing Date.

       “Pre-Petition Credit Agreement” means that certain Credit Agreement, dated as of
January 6, 2017, by and among the Company, the other loan parties, the Lenders named therein
and Citibank N.A., as administrative agent, (a) as amended by (i) the First Amendment and Limited
Waiver to Credit Agreement, dated as of May 4, 2017, (ii) the Amendment to First Amendment
and Limited Waiver to Credit Agreement and Second Amendment to Second Amendment to Credit
Agreement, dated as of June 29, 2017, (iii) the Third Amendment to Limited Waiver to Credit
Agreement and Third Amendment to Credit Agreement, dated as of October 2, 2017, (iv) the
Fourth Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to Credit
Agreement, dated as of October 31, 2017, (v) the Fifth Amendment to Limited Waiver to Credit
Agreement and Fifth Amendment to Credit Agreement, dated as of December 22, 2017, (vi) the
Sixth Amendment to Credit Agreement dated as of March 8, 2018, and (vii) the Omnibus
Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to
Security Agreement, dated as of July 19, 2019, (viii) the Eighth Amendment to Credit Agreement,
dated as of April 7, 2020, (ix) the Ninth Amendment to Credit Agreement, dated as of April 9,
2020, (x) the Tenth Amendment to Credit Agreement, dated as of April 15, 2020, (xi) the Eleventh
Amendment to Credit Agreement, dated as of July 9, 2020 and (xii) the Twelfth Amendment to
Credit Agreement, dated as of July 20, 2020 and (b) as may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

        “Proceedings” means any legal, governmental or regulatory suits, proceedings,
arbitrations or actions, related to Liabilities, preference actions and preferential transfers,
Contracts, debts, breaches of fiduciary duties, accounts, bills, covenants, agreements, damages,
judgments, third-party Claims, counterclaims, and cross-claims, whether, reduced to judgment or
not reduced to judgment, liquidated or unliquidated, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, existing or hereinafter arising, in law or equity or otherwise.

        “RSA” means the Restructuring Support Agreement, dated as of July [21], 2020, among
Sellers and the Consenting First Lien Lenders (as defined therein).

       “RSA Termination Event” means an event described in Section 7 of the RSA which with
the passage of time or the taking of action thereunder would result in the termination of the RSA.



                                                 9
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 79 of 355




        “Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve the
transactions contemplated by this Agreement.

        “Sale Order” means an Order by the Bankruptcy Court, in form and substance reasonably
acceptable to Buyer and Sellers, among other things, (a) approving this Agreement, (b) authorizing
the sale of the Purchased Assets to Buyer pursuant to section 363 of the Bankruptcy Code, pursuant
to the terms and conditions set forth herein, free and clear of any Encumbrances (other than
Permitted Encumbrances), (c) authorizing the assumption by, and assignment to, Buyer of the
Purchased Contracts and the Assumed Liabilities pursuant to section 365 of the Bankruptcy Code
and (d) authorizing the other transactions contemplated by this Agreement.

       “SEC” means the U.S. Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

        “Seller Plan” means each (i) “employee benefit plan” as defined in Section 3(3) of ERISA,
whether or not subject to ERISA, (ii) end of service or severance, termination protection,
retirement, pension, profit sharing, deferred compensation, phantom, equity or equity-based,
health or welfare, employment, independent contractor, vacation, change in control, transaction,
retention, bonus or other incentive, fringe benefit, paid time off or similar plan, agreement,
arrangement, program or policy, or (iii) other plan, Contract, policy or arrangement providing
compensation or benefits, in each case whether or not written, in the case of clauses (i)-(iii), that
is sponsored, maintained, administered, contributed to or entered into by any Seller or any
Subsidiary of any Seller, for the benefit of any of its current or former Service Providers, or for
which any Seller or any Subsidiary of any Seller has any direct or indirect liability.

       “Service Provider” means a director, officer, employee or individual independent
contractor.

        “Subsidiary” means, with respect to any Person, another Person in which such Person
beneficially owns, directly or indirectly, capital stock or other equity securities representing more
than fifty percent (50%) of the outstanding voting stock or other equity interests; provided that no
JV Entity shall be a Subsidiary of any Seller for purposes of this Agreement.

        “Tax” means all federal, state, local or foreign income, gross receipts, franchise, estimated,
alternative minimum, add-on minimum, sales, use, transfer, real property gains, registration, value
added, excise, natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal property, capital stock,
social security, unemployment, disability, payroll, license, employee or other withholding tax,
profits, lease, service, recording, documentary, filing, permit or authorization, gains, escheat,
unclaimed property, import, export, intangibles, or any other taxes, fees, assessments or charges of
any kind whatsoever including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.


                                                 10
             Case 20-11835-JTD          Doc 34      Filed 07/22/20      Page 80 of 355




        “Tax Return” means any report, return, election, extension or similar document (including
declarations, disclaimers, notices, disclosures, estimates, claims (including claims for refunds),
real property transfer tax returns, information returns, schedules or any related or supporting
information) filed or required to be filed with respect to Taxes with any Governmental Authority
or other authority in connection with the determination, assessment or collection of any Tax or the
administration of any Laws or administrative requirements relating to any Tax, including any
information return, claim for refund, amended return or declaration of estimated Taxes.

       “Transaction Document” means this Agreement, the Assignment and Assumption
Agreements, the Bills of Sale, the Assignment of Patents, the Assignment of Trademarks and any
other agreements, instruments or documents entered into pursuant to, or as contemplated by, this
Agreement.

        “Transfer Taxes” means any sales, use, purchase, excise, gross receipts, ad valorem, direct
or indirect real property, business and occupation, value added (including VAT), filing, permit or
authorization, leasing, license, lease, severance, franchise, profits, fixed asset, property transfer or
gains, documentary, stamp, registration, intangible, conveyance, recording or similar Tax
(including, for certainty, goods and services tax, harmonized sales tax and land transfer tax) and
any recording costs or fees, however styled or designated, or other amounts in the nature of transfer
Taxes payable in connection with the sale or transfer of the Purchased Assets contemplated by this
Agreement.

        “WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988 and
all similar state and local Laws.

       (b)     Each of the following terms is defined in the Section set forth opposite such term:

          Term                                                   Section
          Allocation Schedule                                    Section 2.07
          Antitrust Laws                                         Section 3.03(b)
          Assignment of Patents                                  Section 2.08(a)(iii)
          Assignment of Trademarks                               Section 2.08(a)(iii)
          Assumed Liabilities                                    Section 2.02
          Assumed Plans                                          Section 2.01(i)
          Assignment and Assumption Agreements                   Section 2.08(b)(ii)
          Bankruptcy Code                                        Recitals
          Bankruptcy Court                                       Recitals
          Bankruptcy Period                                      Section 12.05
          Bills of Sale                                          Section 2.08(a)(ii)
          Buyer                                                  Preamble
          Buyer Benefit Plan                                     Section 7.05(a)
          Buyer Designee                                         Section 2.01
          Buyer Plans                                            Section 7.05(b)
          Chapter 11 Cases                                       Recitals
          Closing                                                Section 2.08
                                                  11
   Case 20-11835-JTD      Doc 34     Filed 07/22/20   Page 81 of 355




Closing Date Payment                            Section 2.06
Company                                         Preamble
Company SEC Reports                             Section 3.19(a)
Contract & Cure Update Schedule                 Section 2.05(a)
Credit Bid                                      Section 2.06
DIP Payment Amount                              Section 2.06
Direction Letter                                Section 4.08
Disputed Amount Contract                        Section 2.05(e)
Debtors                                         Preamble
D&O Claims                                      Section 2.03(k)
End Date                                        Section 10.01(b)
Excluded Assets                                 Section 2.03
Excluded Contracts                              Section 2.03(c)
Excluded Plans                                  Section 2.03(g)
Excluded Records                                Section 2.03(b)
Excluded Liabilities                            Section 2.04
G Reorganization                                Section 11.01(a)
G Reorganization Election                       Section 11.01(a)
JV Entity                                       Section 2.01(g)
L5                                              Section 11.01(b)
Later Excluded Assets                           Section 2.01(a)
Later Excluded Contract                         Section 2.05(a)
Long Range Plan                                 Section 7.05(a)
Material Contracts                              Section 3.08(a)
Material Customers                              Section 3.18(a)
Material Suppliers                              Section 3.18(b)
Offered Employee                                Section 7.05(a)
Original Contract & Cure Schedule               Section 2.05(a)
Party or Parties                                Preamble
Permit Approvals                                Section 7.03(b)
Petition Date                                   Recitals
Purchased Contracts                             Section 2.01(a)
Purchased Entity                                Section 2.01(d)
Purchased Shares                                Section 2.01(d)
Purchased Assets                                Section 2.01
Purchased Intellectual Property                 Section 2.01(e)
Purchase Price                                  Section 2.06
Renewal Period                                  Section 10.01(b)
Retained Cash                                   Section 2.06
Seller or Sellers                               Preamble
Straddle Period                                 Section 7.06(c)
Surviving Post-Closing Covenants                Section 9.01
Terminated Employee                             Section 7.05(a)
Title IV Plans                                  Section 3.13(d)

                                    12
              Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 82 of 355




           Transfer Consent                                       Section 2.05(c)
           Transferred Employee                                   Section 7.05(a)
           Transition Employees                                   Section 7.02(c)
           Transition Period                                      Section 7.02(c)
           Wind-Down Amount                                       Section 2.06
           Wind-Down Budget                                       Section 7.14

         SECTION 1.02 Construction. In construing this Agreement, including the Exhibits and
Schedules hereto, the following principles shall be followed: (a) the terms “herein,” “hereof,”
“hereby,” “hereunder” and other similar terms refer to this Agreement as a whole and not only to
the particular Article, Section or other subdivision in which any such terms may be employed unless
otherwise specified; (b) except as otherwise set forth herein, references to Articles, Sections,
Disclosure Schedules, Schedules and Exhibits refer to the Articles, Sections, Disclosure Schedules,
Schedules and Exhibits of this Agreement, which are incorporated in and made a part of this
Agreement; (c) a reference to any Person shall include such Person’s successors and assigns; (d)
the word “includes” and “including” and their syntactical variants mean “includes, but is not limited
to” and “including, without limitation,” and corresponding syntactical variant expressions; (e) a
defined term has its defined meaning throughout this Agreement, regardless of whether it appears
before or after the place in this Agreement where it is defined, including in any Schedule; (f) the
word “dollar” and the symbol “$” refer to the lawful currency of the United States of America; (g)
unless the context of this Agreement clearly requires otherwise, words importing the masculine
gender shall include the feminine and neutral genders and vice versa; (h) the words “to the extent”
shall mean “the degree by which” and not “if”; (i) the word “will” will be construed to have the
same meaning and effect as the word “shall,” and the words “shall,” “will,” or “agree(s)” are
mandatory, and “may” is permissive; (j) where a word is defined herein, references to the singular
will include references to the plural and vice versa; (k) all references to a day or days will be deemed
to refer to a calendar day or calendar days, as applicable, unless Business Days are expressly
specified; (l) any reference to any agreement or Contract will be a reference to such agreement or
Contract, as amended, modified, supplemented or waived; (m) any reference to any particular Code
section or any Law will be interpreted to include any amendment to, revision of or successor to that
section or Law regardless of how it is numbered or classified; provided that, for the purposes of the
representations and warranties set forth herein, with respect to any violation of or non-compliance
with, or alleged violation of or non-compliance, with any Code section or Law, the reference to
such Code section or Law means such Code section or Law as in effect at the time of such violation
or non-compliance or alleged violation or non-compliance; (n) references to “written” or “in
writing” include in electronic form; (o) the headings contained in this Agreement and the other
Transaction Documents are for reference purposes only and shall not affect in any way the meaning
or interpretation of this Agreement and the other Transaction Documents; (p) when calculating the
period of time before which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating such period shall be
excluded and if the last day of such period is not a Business Day, the period shall end on the next
succeeding Business Day; and (q) the word “or” shall not be exclusive.



                                                   13
              Case 20-11835-JTD          Doc 34      Filed 07/22/20     Page 83 of 355




                                              ARTICLE 2

                                       PURCHASE AND SALE

         SECTION 2.01 Purchase and Sale. Subject to the entry of the Sale Order and upon the
terms and subject to the conditions of this Agreement and the Sale Order, on the Closing Date,
Sellers shall sell, transfer, assign, convey and deliver, or cause to be sold, transferred, assigned,
conveyed and delivered, to Buyer or one or more other Affiliates of Buyer or an entity formed in
compliance with Section 11.01 as designated by Buyer (a “Buyer Designee”), and Buyer shall, and
shall cause its Buyer Designees (if any) to, purchase, acquire and accept from Sellers, free and clear
of all Encumbrances (other than Permitted Encumbrances), all of Sellers’ right, title and interest in
the properties, interests, rights and other assets of Sellers as of the Closing of every kind and nature,
whether tangible or intangible (including goodwill), real, personal or mixed, known or unknown,
fixed or unfixed, accrued, absolute, contingent or otherwise, wherever located and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP or specifically
referred to in this Agreement, including any such properties, rights, interests, and other assets
acquired by Sellers after the date hereof and prior to the Closing in accordance with Section 5.01,
including the following properties, rights, interests and other assets of Sellers (collectively, the
“Purchased Assets” and, for the avoidance of doubt, the transfer of the Purchased Shares held by
any Seller to Buyer or a Buyer Designee will constitute the transfer of any Purchased Assets owned
by such Purchased Entity and such Purchased Assets shall not be separately transferred other than
as required by applicable Law), other than the Excluded Assets, which, notwithstanding the
foregoing provisions of this Section 2.01 to the contrary, will remain, as applicable, the assets,
properties, interests and rights of Sellers and their Affiliates:

        (a)      subject to Section 2.05, all Contracts (including Leases with respect to Leased Real
Property and licenses and other Contracts with respect to Intellectual Property), including (i) any
confidentiality or non-disclosure agreements executed by any Person for the benefit of any Seller
to the extent relating to the Purchased Assets or the Assumed Liabilities and (ii) all purchase orders
(collectively, the “Purchased Contracts”);

       (b)     (i) the Owned Real Property set forth on Section 2.01(b)(i) of the Disclosure
Schedules and (ii) the Leased Real Property set forth on Section 2.01(b)(ii) of the Disclosure
Schedules, in each case, together with any buildings, fixtures and improvements located on or
attached to such real property, and all rights arising therefrom, and all tenements, hereditaments,
appurtenances and other real property rights appertaining thereto;

       (c)     all tangible assets, including, without limitation, machinery, equipment, computers,
information management systems (including software and hardware related thereto), telephone
systems, supplies and other tangible personal property owned by any Seller, including any such
personal property located at any Owned Real Property or Leased Real Property and any such
property on order to be delivered to any Seller;

       (d)   all warranties, indemnities or guaranties from any Person with respect to any
Purchased Asset, including any item of real property, personal property or equipment;
                                                   14
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 84 of 355




       (e)     all Intellectual Property owned by Sellers that is used or held for use by Sellers in
the conduct of the Business, including the Intellectual Property set forth on Section 2.01(e) of the
Disclosure Schedules (the “Purchased Intellectual Property”);

       (f)     all of Sellers’ interests (the “Purchased Shares”) in the Persons listed in
Section 2.01(f) of the Disclosure Schedules (each, a “Purchased Entity,” and collectively, the
“Purchased Entities”);

      (g)     all of Sellers’ interests in each entity set forth on Section 2.01(g) of the Disclosure
Schedules (each, a “JV Entity”) and any Contract (including any joint venture or services
agreement) related to such JV Entity;

       (h)     all rights of Sellers under non-disclosure or confidentiality, invention assignment,
work made for hire, non-compete, or non-solicitation agreements with current or former Service
Providers of any Seller;

        (i)    all of the Seller Plans other than Excluded Plans (the “Assumed Plans”), all
funding arrangements related thereto (including all assets, trusts, insurance policies (other than,
for the avoidance of doubt, any director and officer insurance policy) and administrative service
Contracts related thereto), and all rights and obligations thereunder;

       (j)     all Permits set forth on Section 2.01(j) of the Disclosure Schedules;

       (k)     all Cash and Cash Equivalents (other than Retained Cash, if any);

       (l)     all bank accounts of Sellers;

       (m)      all deposits, credits, prepaid expenses, deferred charges, advance payments,
refunds, rights of set-off, rights of recovery, security deposits, prepaid items and duties related to
the Purchased Assets (including Purchased Contracts);

        (n)    all accounts receivable, notes, negotiable instruments and chattel paper owned or
held, together with any unpaid interest or fees accrued thereon or other amounts due with respect
thereto, and other amounts receivable from any Person before the Closing, whether or not in the
Ordinary Course;

        (o)    all rights and obligations under or arising out of all insurance policies (other than,
for the avoidance of doubt, any director and officer insurance policy) relating to the Purchased
Assets or the Assumed Liabilities (including returns and refunds of any premiums paid, or amounts
due back to Sellers, with respect to cancelled insurance policies);

        (p)    all confidentiality, non-competition, non-solicitation or similar agreements entered
into by any Seller or any of their respective representatives in connection with a sale of any Seller,
any Purchased Asset (including any Purchased Entity) or any Assumed Liabilities;


                                                 15
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 85 of 355




        (q)    other than D&O Claims, all rights against any Person (including (i) customers,
suppliers, vendors, lessors, lessees, licensees, licensors of any Seller and (ii) Buyer, its Affiliates
or any of its or their respective directors, officers, members, partners, shareholders, managers,
advisors or representatives) arising under or related to any Purchased Contract, other Purchased
Asset (including any use, ownership, possession, operation, sale or lease thereof) or Assumed
Liability or the operation or conduct of the Business, including Proceedings, Claims,
counterclaims, defenses, credits, rebates (including any vendor or supplier rebates), demands,
allowances, refunds (including any Tax refunds, Tax overpayments or Tax attributes, other than
Tax refunds of Sellers relating to a Post-Closing Tax Period), cash Tax deposits, rights of set off,
rights of recovery (including rights to insurance proceeds), rights of subrogation, rights of
recoupment, rights under or with respect to express or implied guarantees, warranties,
representations, covenants, indemnities, exculpation, advancement, reimbursement of expenses or
contract renewal rights and other similar rights, in each case, whether direct or derivative, known
or unknown, liquidated or unliquidated, contingent or otherwise;

       (r)    all avoidance, recovery, subordination claims or causes of action of any Seller
under Sections 544 through 553 of the Bankruptcy Code or under applicable Law;

       (s)   all goodwill related to the Purchased Assets (including the goodwill associated with
the Trademarks and other Intellectual Property included in the Purchased Assets); and

        (t)      other than the Excluded Records, all of the Company’s and its Subsidiaries’ current
or historical written files, documents, instruments, papers, books, reports, records, tapes,
microfilms, photographs, letters, budgets, forecasts, plans, operating records, safety and
environmental reports, data, studies, Tax Returns, ledgers, journals, title policies, customer lists,
supplier lists, vendor lists, price lists, mailing lists, invoices, shipping records, standard forms of
documents, regulatory filings, operating data and plans, research material, technical
documentation (design specifications, engineering information, test results, maintenance
schedules, functional requirements, operating instructions, logic manuals, processes, flow charts,
etc.), user documentation (installation guides, user manuals, training materials, release notes,
working papers, etc.), marketing documentation (catalogs, sales brochures, flyers, pamphlets, web
pages, etc.), consulting materials, opinions and other documents commissioned by or on behalf of
the Company or its Subsidiaries, development, quality control, quality assurance, regulatory,
pharmacovigilance records and other regulatory documents, all personnel and employment records
for the Transferred Employees or any individual independent contractors of the Company or its
Subsidiaries, and other books and records of Sellers and any rights thereto owned by any Seller,
in each case whether stored in hard copy form or on electronic, magnetic, optical or other media.

At any time but in any event no later than three (3) days prior to the Closing, Buyer may, in its sole
discretion, by written notice to the Company, and following good faith consultation with the
Company, designate any of the Purchased Assets as additional Excluded Assets, which notice shall
set forth in reasonable detail the Purchased Assets so designated (“Later Excluded Assets”).
Notwithstanding any other provision hereof to the contrary, the Liabilities of Sellers under or
related to any Purchased Asset designated as an Excluded Asset pursuant to this paragraph will
constitute Excluded Liabilities. The Parties acknowledge and agree that there will be no reduction
                                                  16
               Case 20-11835-JTD          Doc 34      Filed 07/22/20       Page 86 of 355




in, or increase to, the Purchase Price as a result of any addition or elimination of any asset as a
Purchased Asset.

         SECTION 2.02 Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees, effective at the time of the Closing, to assume the following
Liabilities, and only such Liabilities, of Sellers (the “Assumed Liabilities”):

       (a)   all Liabilities relating to or arising out of the ownership or operation of the
Purchased Assets by Buyer solely for periods following the Closing;

         (b)     all Cure Costs to the extent they have not been paid on or before the Closing;

         (c)     all Liabilities with respect to the Assumed Plans;

         (d)     the Liabilities assumed by Buyer pursuant to Section 7.05 and Section 2.06;

        (e)    all Liabilities of each Seller (and each Purchased Entity) relating to or arising out
of the Purchased Contracts solely following the Closing and not to the extent relating to or arising
out of any breach or default thereof or other activities on or prior to the Closing;

         (f)     any and all Liabilities for Transfer Taxes;

       (g)    accrued compensation, employee expenses and benefits, in each case for
Transferred Employees; and

         (h)      all (i) accrued trade and non-trade payables, (ii) open purchase orders (except any
purchase order entered into in connection with, or otherwise governed by, any Excluded Contract),
(iii) Liabilities arising under drafts or checks outstanding at Closing, (iv) accrued royalties and (v)
all Liabilities arising from rebates, returns, recalls, chargebacks, coupons, discounts, failure to
supply claims and similar obligations, but in each case, to the extent (and solely to the extent) (y)
incurred in the Ordinary Course and otherwise in compliance with the terms and conditions of this
Agreement (including Section 5.01) and (z) not arising under or otherwise relating to any Excluded
Asset.

         SECTION 2.03 Excluded Assets. Notwithstanding any provision in this Agreement to
the contrary, Sellers shall not be deemed to sell, transfer, assign, convey or deliver, and Sellers will
retain all right, title and interest to, in and under the following assets, properties, interests and rights
of Sellers and their Affiliates (whether owned, licensed, leased or otherwise) (the “Excluded
Assets”):

        (a)     the organizational documents, corporate records and minute books, in each case to
the extent solely pertaining to the organization, existence or capitalization of Sellers;

       (b)     any (i) records, documents or other information solely to the extent relating to
current or former Employees who is not or does not become a Transferred Employee and any
materials to the extent containing information about any Employee, disclosure of which would
                                                     17
              Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 87 of 355




violate applicable Law and (ii) all attorney-client privilege and attorney work-product protection
of Sellers or associated with their businesses solely to the extent arising with respect to legal
counsel representation of Sellers or its Affiliates or their businesses in connection with the
transactions contemplated by this Agreement or any of the Transaction Documents (such
documents described in clauses (i) and (ii), collectively, the “Excluded Records”);

       (c)      subject to Section 2.05, any Contract that is not a Purchased Contract and Contracts
with Affiliates of Sellers (collectively, the “Excluded Contracts”);

        (d)    all rights, claims or causes of action that accrue or will accrue to any Seller or any
of their Subsidiaries pursuant to this Agreement or any of the other Transaction Documents;

       (e)    subject to Section 2.01(q), all Tax attributes that are not transferred by operation of
applicable Tax Law;

       (f)     other than the Purchased Shares, all shares of capital stock or other equity interests
of any Seller or any Subsidiary of any Seller;

         (g)    any Seller Plans set forth on Section 2.03(g) of the Disclosure Schedules (the
“Excluded Plans” which such Excluded Plans include, in all events, all equity incentive plans and
grants thereunder), together with all funding arrangements related thereto (including all assets,
trusts, insurance policies and administrative service Contracts related thereto), and all rights and
obligations thereunder;

        (h)     all Retained Cash (if any) and the Wind-Down Amount;

        (i)     all proceeds received from the sale or liquidation of any other Excluded Assets;

        (j)    all director and officer insurance policies (including, for the avoidance of doubt, all
current and prior director and officer insurance policies), and all rights and benefits of any nature
of Sellers with respect thereto (including any claims arising under such policies and all credits,
premium refunds, proceeds, causes of action or rights thereunder)

       (k)     all rights of any Seller against any current or former directors, officers, members,
members, partners, shareholders, managers, advisors or other professionals of such Seller,
including any Proceedings and Claims (“D&O Claims”); and

        (l)     any deposits, escrows, surety bonds or other financial assurances and any cash or
cash equivalents securing any surety bonds or financial assurances, in each case, to the extent
solely relating to the Excluded Assets or the Excluded Liabilities.

         SECTION 2.04 Excluded Liabilities. Notwithstanding any provision in this Agreement
to the contrary, Buyer shall not assume, be required to pay, perform or discharge, or be liable
hereunder for any Liabilities of any Seller, of whatever nature, whether presently in existence or
arising hereafter, whether or not related to the Business or the Purchased Assets, whether absolute,
accrued, contingent or otherwise, liquidated or unliquidated, due or to become due, known or
                                                 18
              Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 88 of 355




unknown, matured or unmatured, direct or indirect, and however arising, whether existing prior to
or on the Closing Date or arising thereafter as a result of any act, omission, or circumstances taking
place prior to the Closing, other than the Assumed Liabilities, and Sellers shall retain and be
responsible for all other Liabilities of Sellers (other than the Assumed Liabilities), including the
following (collectively, the “Excluded Liabilities”):

        (a)     all Liabilities for any Taxes (other than Transfer Taxes) (including, without
limitation, Taxes payable by reason of contract, assumption, transferee or successor Liability,
operation of Law, pursuant to Treasury Regulation Section 1.1502-6 (or any similar provision of
any state or local law) or otherwise) (i) owed with respect to the Purchased Assets arising or
relating to any Pre-Closing Tax Period (including any Straddle Period Taxes that are part of a Pre-
Closing Tax Period), (ii) owed by any Seller (whether or not relating to a Pre-Closing Tax Period),
including pursuant to any Tax sharing, Tax indemnity or similar agreement or arrangement to
which any Seller (or any Affiliate thereof) is obligated under or a party to, (iii) arising in connection
with the consummation of the transactions contemplated by this Agreement, (iv) imposed on any
Person that are the responsibility of Sellers pursuant to Section 7.06 or (v) arising from or in
connection with an Excluded Asset;

        (b)     all Liabilities arising under any Excluded Contract;

       (c)    except to the extent of any Liabilities expressly assumed pursuant to Section 2.02(e)
or Section 2.02(h), all Liabilities of Sellers for Indebtedness, including any intercompany
Indebtedness among Sellers;

       (d)    all Liabilities relating to (i) payroll (including salary, wages and commissions),
vacation, sick leave, parental leave, long service leave, workers’ compensation claims and
unemployment benefits of any current or former Employee who is not or does not become a
Transferred Employee and (ii) all severance and termination agreements with any current or former
Employee who is not or does not become a Transferred Employee;

        (e)     all Liabilities arising out of, relating to or with respect to any Excluded Plan, if any;

        (f)     all Liabilities arising in connection with any violation of any applicable Law (by
Sellers) relating to the period prior to the Closing;

        (g)   all Liabilities of Sellers arising under or pursuant to any Environmental Health and
Safety Requirements, including with respect to any real property owned, operated, leased or
otherwise used by Sellers, whether or not used in the Ordinary Course, including any Liabilities
for noncompliance with any Environmental Health and Safety Requirements (including the release
of hazardous substances), in each case only to the extent arising as a result of any act, omission,
or circumstances taking place on or prior to the Closing, whether known or unknown as of the
Closing;

       (h)    all Liabilities arising out of, relating to or with respect to any Order or Proceeding
involving, against or affecting any Purchased Asset, the Business, any Seller or any assets or

                                                   19
             Case 20-11835-JTD         Doc 34      Filed 07/22/20      Page 89 of 355




properties of any Seller (i) commenced, filed, initiated or threatened as of the Closing or (ii)
relating to facts, events or circumstances arising or occurring prior the Closing; and

       (i)     all other Liabilities of Sellers that are not expressly included as Assumed Liabilities.

       SECTION 2.05        Assignment of Contracts and Rights.

        (a)     Sellers shall deliver to Buyer a schedule that contains a substantially complete list
of each Contract of Sellers and Sellers’ good faith estimate of the amount of Cure Costs applicable
to each such Contract (the “Original Contract & Cure Schedule”) within thirty (30) days of the
date of this Agreement, which Original Contract & Cure Schedule shall be served on the
counterparties to each such Contract in accordance with the Bid Procedures Order. From the date
on which such Original Contract & Cure Schedule is provided to Buyer through (and including)
the date which is three (3) days prior to the Closing Date, promptly following any changes to the
information set forth on the Original Contract & Cure Schedule (including any new Contracts to
which any Seller becomes a party and any change in the Cure Cost of any Contract), or as
reasonably requested by Buyer, Sellers shall provide Buyer with a schedule that updates and
corrects such information (as such schedule may be amended, supplemented or otherwise modified
from time to time prior to the Closing Date in accordance with the terms of this Agreement, the
“Contract & Cure Update Schedule”). Sellers shall be responsible for the verification of all
Cure Costs for each Purchased Contract and shall, in consultation with and subject to the consent
of Buyer, use commercially reasonable efforts to establish proper Cure Costs for each Purchased
Contract prior to the Closing Date. At any time but in any event no later than three (3) days prior
to the Closing Date, Buyer may, by written notice to the Company, and following good faith
consultation with the Company, add or eliminate any Contract (including any Lease) as a
Purchased Contract (any such eliminated contract, a “Later Excluded Contract”). Automatically
upon the addition of any Contract as a Purchased Contract in accordance with the first sentence of
this Section 2.05(a), such Contract will constitute a Purchased Asset and will be assigned to Buyer
under, and in accordance with the terms of, this Agreement at Closing (and, if applicable, will
cease to constitute an Excluded Asset). Automatically upon the elimination of any Contract as a
Purchased Contract in accordance with the first sentence of this Section 2.05(a), such Contract will
constitute an Excluded Asset and will not be assigned to Buyer, and no Liabilities arising
thereunder or relating thereto shall be assumed by Buyer. The Parties acknowledge and agree that
there will be no reduction in, or increase to, the Purchase Price as a result of any addition or
elimination of any Contract as a Purchased Contract; provided, however, that any such addition or
elimination may increase or decrease (as applicable) the extent of the Assumed Liabilities,
Purchased Assets or Excluded Contracts.

         (b)    Sellers shall use commercially reasonable efforts to take all actions required to
assign the Purchased Contracts to Buyer, including taking all actions reasonably required to
facilitate any negotiations with the counterparties to such Purchased Contracts and to obtain an
Order containing a finding that the proposed assumption and assignment of the Purchased
Contracts to Buyer satisfies all requirements of Section 365 of the Bankruptcy Code.


                                                 20
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 90 of 355




        (c)     Except as to Purchased Contracts assigned pursuant to Section 365 of the
Bankruptcy Code, this Agreement shall not constitute an agreement to contribute, transfer, assign
or deliver any Purchased Asset or any claim, right or benefit arising thereunder or resulting
therefrom if an attempted contribution, transfer, assignment, or delivery thereof without the
consent of a third party or Governmental Authority (each, a “Transfer Consent”), would conflict
with, violate, constitute a breach or default under any related Contract or violate any applicable
Law or in any way otherwise adversely affect the rights of Buyer or Sellers thereunder. If such
Transfer Consent is not obtained or such assignment is not attainable pursuant to Section 365 of
the Bankruptcy Code, to the extent permitted and subject to any approval of the Bankruptcy Court
that may be required, Sellers and Buyer will reasonably cooperate in a mutually agreeable
arrangement under which Buyer would obtain the claims, rights or benefits and assume the
obligations thereunder in accordance with this Agreement without any further additional
consideration; provided, however, that subject to Buyer receiving the claims, rights or benefits of,
or under, the applicable Purchased Asset under any such arrangement, from and after the Closing,
Buyer shall be responsible for, and shall promptly pay and perform all payment and other
obligations under such Purchased Asset (all of which shall constitute, and shall be deemed to be,
Assumed Liabilities hereunder) to the same extent as if such Purchased Asset had been assigned
or transferred at the Closing. For the avoidance of doubt, the failure to obtain any Transfer Consent
with respect to any Purchased Asset shall not delay the Closing; provided that, from and after the
Closing, Sellers and Buyer shall use commercially reasonable efforts to obtain such Transfer
Consent with respect to such Purchased Asset. Notwithstanding the foregoing, Sellers’ obligations
under this Section 2.05(c) shall not restrict or limit their ability to wind-down or otherwise
liquidate their estates, in each case, after the Closing, including by confirming and consummating
a Chapter 11 plan of liquidation, or limit their ability to close the Chapter 11 Cases, after the
Closing. Sellers’ obligations under this Section 2.05(c) shall terminate upon the Cut-Off Date;
provided that if the Transfer Consent to which the applicable Purchased Asset has not been
obtained by the Cut-Off Date, then if elected by Buyer prior to the Cut-Off Date, Sellers shall use
their commercially reasonable efforts to ensure that Buyer shall (at Buyer’s cost and expense)
continue to have the benefit of this Section 2.05(c) following the Cut-Off Date. Upon obtaining
any such Transfer Consent with respect to the applicable Purchased Asset after the Closing, such
Purchased Asset shall promptly be transferred and assigned to Buyer or a Buyer Designee in
accordance with the terms of this Agreement, the Sale Order, and the Bankruptcy Code without
any further additional consideration. Buyer may request, in its reasonable business judgment,
certain modifications and amendments to any Contract as a condition to such Contract being
designated as a Purchased Contract, and Sellers shall use their commercially reasonable efforts to
obtain such modifications or amendments.

       (d)     At Closing, pursuant to the Sale Order and the Assignment and Assumption
Agreements, Sellers shall assign or cause to be assigned to Buyer (the consideration for which is
included in the Purchase Price) each of the Purchased Contracts that is capable of being assigned.

        (e)    If any Contract requires the payment of Cure Costs in order to be assumed pursuant
to section 365 of the Bankruptcy Code, and such Cure Costs are undetermined on the Closing Date
because a non-Seller counterparty to such Contract proposed Cure Costs in an amount that is
different than the amount of Cure Costs proposed by Sellers and such difference will not be
                                                21
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 91 of 355




resolved prior to the Closing Date (each such Contract, a “Disputed Amount Contract”), then
Sellers shall provide Buyer, not less than three (3) days prior to the Closing Date, with a schedule
that lists each such Disputed Amount Contract and the amount of Cure Costs that has been
proposed by each such non-Seller counterparty; provided that Sellers shall agree to any Cure Costs
for any Contract irrevocably designated by Buyer in writing as a Purchased Contract if instructed
to do so by Buyer. If Sellers, with the consent of Buyer, and the non-Seller counterparty with
respect to any Disputed Amount Contract, are unable to agree on Cure Costs for such Disputed
Amount Contract within five (5) Business Days following the Closing Date, solely upon Buyer’s
written request, Sellers shall, at the expense of Buyer, seek to have the amount of Cure Costs
related to such Disputed Amount Contract determined by the Bankruptcy Court. Upon final
determination of such Cure Costs, Buyer may elect to re-designate such Purchased Contract as an
Excluded Contract. If such Purchased Contract is not so re-designated, (x) the applicable Sellers
shall promptly take such steps as are reasonably necessary, including, if applicable and reasonably
practicable, promptly on delivery of no less than five (5) Business Days’ notice to the non-Seller
counterparty to such Contract, to cause such Contract to be assumed by the applicable Seller and
assigned to Buyer, including by executing and delivering to Buyer an Assignment and Assumption
Agreement with respect to such Purchased Contract, and (y) Buyer shall pay the Cure Costs with
respect to such Purchased Contract either (i) concurrently with Sellers’ assumption and assignment
thereof to Buyer or (ii) as agreed in writing by Buyer and the applicable counterparty to such
Purchased Contract, and execute and deliver to the applicable Sellers an Assignment and
Assumption Agreement with respect to such Purchased Contract. Notwithstanding the foregoing,
if, following the Closing, it is discovered that a Contract that should have been listed on the
Original Contract & Cure Schedule or any Contract & Cure Update Schedule was not so listed,
Sellers shall, to the extent Sellers are still debtors-in-possession in the Chapter 11 Cases, promptly
following the discovery thereof, notify Buyer in writing of any such Contract and the Seller’s good
faith estimate of the amount of Cure Costs applicable to each such Contract (and if no Cure Cost
is estimated to be applicable with respect to any such Contract, the amount of such Cure Cost shall
be designated for such Contract as “$0.00”), and upon Buyer’s request, take all actions reasonably
required to assume and assign to Buyer such Contract, provided that Buyer pay the applicable Cure
Cost.

         SECTION 2.06 Purchase Price. On the terms and subject to the conditions contained
herein, the aggregate consideration for the Purchased Assets (the “Purchase Price”) shall consist
of (a) a credit bid pursuant to Section 363(k) of the Bankruptcy Code against (i) up to one hundred
percent (100%) of the obligations owed by Sellers under the Pre-Petition Credit Agreement as of
the Closing and (ii) only to the extent necessary to acquire any DIP Collateral (as defined in the
DIP Credit Agreement), up to $5,000,000 of the DIP Obligations (the “Credit Bid”) and (b) an
amount in cash (the “Closing Date Payment”) equal to the sum of (i) the amount set forth in the
Wind-Down Budget (the “Wind-Down Amount”) and (ii) an amount equal to the DIP Obligations
outstanding as of the Closing less the amount of the DIP Obligations, if any, used in the foregoing
clause (a)(i) (the “DIP Payment Amount”) and (c) the assumption of the Assumed Liabilities;
provided, however, that Buyer reserves the right, in its sole discretion, to increase the Purchase
Price (including any component thereof), subject to the Bid Procedures Order and applicable Law.
At the Closing, (A) in lieu of paying all or any portion of the Wind-Down Amount, Buyer may, by
delivery of a written notice to the Company no later than three (3) Business Days prior to the
                                                   22
              Case 20-11835-JTD         Doc 34      Filed 07/22/20     Page 92 of 355




Closing Date, instruct Sellers to retain a portion of (but not to exceed) the cash actually held at the
Closing by Sellers in an amount set forth in such written notice (any such cash retained by Sellers,
“Retained Cash”) and such Retained Cash shall reduce, on a dollar-for-dollar basis, the Wind-
Down Amount to be paid by Buyer at the Closing and (B) in lieu of paying all of the DIP Payment
Amount, Buyer may, by delivery of a written notice to the Company no later than three (3) Business
Days prior to the Closing Date, elect to assume the DIP Obligations outstanding as of the Closing,
and in such event, (x) the DIP Obligations outstanding as of the Closing shall become Assumed
Liabilities hereunder and (y) the DIP Payment Amount to be paid by Buyer at Closing shall be
reduced to zero (0).

         SECTION 2.07 Purchase Price Allocation. Unless Buyer timely elects to structure the
transactions contemplated by this Agreement as a G Reorganization in accordance with and
pursuant to Article 11, no later than thirty (30) days after to the Closing Date, the Company shall
deliver to Buyer a schedule allocating the Purchase Price (and any adjustments thereto as
determined for U.S. federal income tax purposes) (i) between each Seller and (ii) among the
Purchased Assets (the “Allocation Schedule”); provided, notwithstanding the foregoing, the
Company shall timely prepare, subject to consent of Buyer which shall not be unreasonably
withheld, any portion of the Allocation Schedule necessary for the Parties to comply with
Section 4.07. The Allocation Schedule shall be prepared in accordance with Section 1060 of the
Code, the regulations promulgated thereunder, and any similar provision of applicable Law. The
Allocation Schedule shall be deemed final unless Buyer notifies the Company in writing that Buyer
objects to one or more items reflected in the Allocation Schedule within forty-five (45) Business
Days after delivery of the Allocation Schedule to Buyer. In the event of any such objection, Buyer
and the Company shall negotiate in good faith to resolve such dispute. If Buyer and the Company
reach an agreement regarding the Allocation Schedule, the Parties shall file all Tax Returns,
including Form 8594 (Asset Acquisition Statement under Code Section 1060), in a manner
consistent with the Allocation Schedule and shall not take any position inconsistent therewith upon
examination of any Tax Return, in any Tax refund claim, in any Action related to Taxes, or
otherwise unless otherwise required by applicable Law. If Buyer and the Company are unable to
reach a timely resolution of any dispute regarding the Allocation Schedule, each of the Parties shall
be entitled to adopt its own position regarding the Allocation Schedule and to report the federal,
state and local income and other Tax consequences of the purchase and sale contemplated hereby
in a manner consistent with its own position regarding the Allocation Schedule.

        SECTION 2.08 Closing. The closing (the “Closing”) of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities hereunder shall take place via the
exchange of documents by mail or electronic delivery services as soon as possible following entry
of the Sale Order, but in no event later than three (3) Business Days, after satisfaction of the
conditions set forth in Article 8, or at such other time or place as Buyer and the Company may
agree in writing. At the Closing:

        (a)     Sellers shall deliver, or cause to be delivered, to Buyer:



                                                  23
            Case 20-11835-JTD           Doc 34     Filed 07/22/20      Page 93 of 355




              (i)    one or more assignment and assumption agreements, in a form and
       substance reasonably acceptable to the Company and Buyer (the “Assignment and
       Assumption Agreements”), duly executed by each applicable Seller;

             (ii)   one or more bills of sale, in a form and substance reasonably acceptable to
       the Company and Buyer (the “Bills of Sale”), duly executed by each applicable Seller;

              (iii) (x) one or more instruments of assignment of the Patents in form and
       substance reasonably acceptable to the Company and Buyer (the “Assignment of
       Patents”) and (y) one or more instruments of assignment of Trademarks in a form and
       substance reasonably acceptable to the Company and Buyer (the “Assignment of
       Trademarks”), in each case, duly executed by each applicable Seller;

               (iv)    a letter of direction directing the administrative agent of the DIP Facility to
       release to Buyer (or a Buyer Designee) original stock, unit or interest certificates
       evidencing the Purchased Shares (if any) duly endorsed in blank or accompanied by stock
       powers or other instruments of transfer duly executed in blank, with any required stock
       transfer tax stamps affixed thereto;

               (v)    a certificate, dated as of the Closing Date, executed by a duly authorized
       officer of the Company certifying that the conditions set forth in Section 8.02(a) and
       Section 8.02(b) have been satisfied;

              (vi)    each third party consent, waiver, authorization or approval set forth on
       Section 2.08(a)(vi) of the Disclosure Schedules, each in form and substance reasonably
       acceptable to Buyer;

              (vii) either (A) an IRS Form W-9 of each Seller that is a “United States person”
       within the meaning of Section 7701(a)(30) of the Code or (B) if such Seller is unable to
       provide an IRS Form W-9, such other documentation as permitted by the Code, Treasury
       Regulations or IRS guidance in effect as of the Closing Date to establish an exemption
       from withholding under Code Sections 1445 and 1446(f); and

               (viii) such other deeds, bills of sale, assignments, share transfer forms and other
       good and sufficient instruments of conveyance and assignment, each in form reasonably
       satisfactory to Buyer and Sellers, as Buyer deems reasonably necessary to vest in, and
       transfer to, Buyer all right, title and interest in, to and under the Purchased Assets (including
       the Purchased Shares).

       (b)    Buyer shall deliver, or cause to be delivered, to the Company or to such other
Person(s) as may be entitled to payment therefrom (for the satisfaction and discharge of the DIP
Obligations and the Cure Costs), as applicable:

               (i)     the Closing Date Payment (which shall include (x) the Wind-Down Amount
       to the extent that the Wind-Down Amount is not reduced to zero (0) by Retained Cash and
       (y) the DIP Payment Amount to the extent the DIP Payment Amount is not reduced to zero
                                              24
              Case 20-11835-JTD         Doc 34      Filed 07/22/20     Page 94 of 355




        (0) pursuant to Section 2.06) plus, if applicable, any amounts contemplated to be paid to
        Sellers by Section 4.07, by wire transfer of immediately available funds, to the bank
        account(s) designated in writing by the Company at least three (3) Business Days prior to
        the Closing Date;

               (ii)    the Assignment and Assumption Agreements, duly executed by Buyer or
        the applicable Buyer Designee;

                (iii)   the Bills of Sale, duly executed by Buyer or the applicable Buyer Designee;

               (iv)   the Assignment of Patents and the Assignment of Trademarks, in each case,
        duly executed by Buyer or the applicable Buyer Designee;

               (v)    a certificate, dated as of the Closing Date, executed by a duly authorized
        officer of Buyer certifying that the conditions set forth in Section 8.03(a) and
        Section 8.03(b) have been satisfied;

                (vi)    a fully executed copy of the Exit Financing Agreement; and

               (vii) such other deeds, bills of sale, assignments, share transfer forms and other
        good and sufficient instruments of conveyance and assumption and transfer, in form
        reasonably satisfactory to Buyer and Sellers, as Sellers may reasonably request to transfer
        and assign the Purchased Assets and Assumed Liabilities to Buyer.

         SECTION 2.09 Withholding. Buyer shall be entitled to deduct and withhold (or cause
to be deducted and withheld) from the consideration otherwise payable pursuant to this Agreement
to any Person such amounts as Buyer is required to deduct and withhold under the Code, or any
Tax Law, with respect to the making of such payment; provided, however, that at least three (3)
Business Days prior to the Closing, Buyer must notify Sellers of any potentially applicable
withholding requirement and, in the event any Seller informs Buyer that such Seller believes such
deduction or withholding is inapplicable, the Parties shall use commercially reasonable efforts to
cooperate to eliminate or reduce any such withholding obligation; provided, further, that Buyer
shall have no obligation to eliminate or reduce withholding (a) arising as a result of Sellers’ failure
to provide the documentation described in Section 2.08(a)(vii) on or prior to the Closing, or (b) that
relates to compensation, benefits and other terms of employment. To the extent that amounts are
withheld, such withheld amounts shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of whom such deduction and withholding was made.

                                             ARTICLE 3

                    REPRESENTATIONS AND WARRANTIES OF SELLERS

       Except as set forth in the Disclosure Schedules and as otherwise disclosed or identified in
the Company SEC Reports filed prior to the date hereof (other than any forward looking
disclosures contained in the “Forward Looking Statements” and “Risk Factors” sections of the

                                                  25
              Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 95 of 355




Company SEC Reports), each Seller hereby jointly and severally represents and warrants to Buyer
as follows:

        SECTION 3.01 Organization and Qualification. Each Seller is duly organized, validly
existing and in good standing (where applicable) under the Laws of its respective jurisdiction of
formation or organization and, subject to the provisions of the Bankruptcy Code, has requisite
power and authority to own, lease and operate its properties and conduct its business (including the
Business) as currently conducted. Each Seller is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where such qualification is required for the
ownership or operation of the Purchased Assets, except for failures to be so qualified or to be in
such good standing as would not, individually or in the aggregate, have a Material Adverse Effect.

         SECTION 3.02 Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance of this Agreement and each Transaction Document to which each Seller
is a party and the consummation of the transactions contemplated hereby and thereby have been,
or prior to the Closing will be, duly authorized by all necessary corporate or other action on the part
of such Seller. Each Seller has all necessary power and authority to execute and deliver this
Agreement and each other Transaction Document to which such Seller is a party and to consummate
the transactions contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. Subject to entry of the Sale Order and any other Order necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents, this Agreement
has been, and at or prior to the Closing, each Transaction Document to which each Seller is a party
will be, duly and validly executed and delivered by such Seller and, assuming due authorization,
execution and delivery by the other Parties and the entry of the Sale Order, this Agreement
constitutes, and each other Transaction Document (when duly and validly executed and delivered)
will constitute, the legal, valid and binding obligation of such Seller, enforceable against such Seller
in accordance with its terms, subject to the Bankruptcy and Equity Exception.

        SECTION 3.03        Noncontravention; Consents and Approvals.

        (a)     Neither the execution and delivery by Sellers of this Agreement and each other
Transaction Document to which any Seller is a party, nor the consummation of the transactions
contemplated hereunder or thereunder, will, subject to entry of the Sale Order, (i) conflict with or
result in a breach of the organizational documents of any Seller, (ii) violate any Law or Order to
which any Seller, or its assets or properties, or any of the Purchased Assets may be subject, or (iii)
conflict with, result in a breach of, constitute a default (with or without notice or lapse of time, or
both) under, result in the acceleration of, create in any Person the right to accelerate, terminate,
modify or cancel or require any notice under, or result in the creation of any Encumbrance (other
than Permitted Encumbrances) on, any Material Contract, after giving effect to the Sale Order and
any applicable Order of the Bankruptcy Court authorizing the assignment and assumption of any
such Material Contract hereunder, except, in the case of clause (ii) or (iii), for such conflicts,
breaches, defaults, rights or failures to give notice as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


                                                   26
              Case 20-11835-JTD          Doc 34      Filed 07/22/20      Page 96 of 355




        (b)    Except for (i) the entry of the Sale Order, (ii) compliance with applicable
requirements of the HSR Act or any other Antitrust Laws, (iii) the Permit Approvals, (iv) as may
be required under the Exchange Act and the rules and regulations of NASDAQ and (v) as set forth
on Section 3.03(b) of the Disclosure Schedules, no consent, waiver, approval, Order or
authorization of, or declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of any Seller in connection with the execution and delivery of this
Agreement or any other Transaction Document which any Seller is a party, the compliance by
Sellers with any of the provisions hereof or thereof, the consummation of transactions
contemplated hereby or thereby or any other action by any Seller contemplated hereby or thereby
(with or without notice or lapse of time, or both), except for such consents, waivers, approvals,
Orders, authorizations, declarations, filings or notifications, the failure of which to obtain or make
would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

        SECTION 3.04        Purchased Entities; JV Entities.

       (a)     Section 3.04(a) of the Disclosure Schedules sets forth, with respect to each
Purchased Entity, (i) the name, (ii) the jurisdiction of formation or organization, (iii) the
authorized, issued and outstanding equity interests and (iv) each owner of record of the Purchased
Shares of such Purchased Entity (including the Purchased Shares). The Purchased Shares have
been duly authorized and validly issued, are fully paid and non-assessable (where applicable) and
have not been issued in violation of any preemptive rights, rights of first offer, rights of first refusal
or similar rights, and are owned beneficially, of record and with good and valid title by the
applicable Seller as set forth on Section 3.04(a) of the Disclosure Schedules, free and clear of any
Encumbrances (other than Permitted Encumbrances).

       (b)     Section 3.04(a) of the Disclosure Schedules sets forth, with respect to each
Purchased Entity, any Subsidiary or any other Person in which such Purchased Entity owns, of
record or beneficially, any direct or indirect equity or similar interests or any right (contingent or
otherwise) to acquire any direct or indirect equity or similar interests.

        (c)     No Purchased Entity is under any obligation, or is bound by any Contract (other
than the organizational documents of any Purchased Entity) pursuant to which such Purchased
Entity may become obligated to, (i) declare, make or pay any dividends or distributions, whether
current or accumulated or due or payable or (ii) make any loan to, investment in, or capital
contribution to, any Person. There are no outstanding options, warrants, calls, rights,
subscriptions, arrangements, claims, commitments (contingent or otherwise) or any other
agreement or Contract to which any Purchased Entity is a party, or is otherwise subject, that
requires the issuance, sale or transfer of any additional shares of capital stock or other equity
securities of any Purchased Entity convertible into, exchangeable for or evidencing the right to
subscribe for or purchase capital stock or other equity securities of any Purchased Entity. No
Seller or any Purchased Entity is a party, or is otherwise subject, to any voting trust or other voting
agreement with respect to the Purchased Shares or to any agreement or Contract relating to the
issuance, sale, redemption, transfer, acquisition, disposition or registration of the Purchased
Shares.
                                                   27
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 97 of 355




        (d)     Section 3.04(d) of the Disclosure Schedules sets forth each Seller’s interests (if any)
in, and the capitalization of, each JV Entity. Except as set forth on Section 3.04(d) of the
Disclosure Schedules, there are no other limited liability companies, partnerships, joint ventures,
associations or other entities or Persons in which any Seller holds any direct or indirect equity or
other interest or any right (contingent or otherwise) to acquire the same.

         SECTION 3.05 Title to and Sufficiency of Purchased Assets. Sellers have good and
valid title to, or valid leasehold interests in, all of the Purchased Assets, free and clear of all
Encumbrances (other than Permitted Encumbrances) and, at the Closing, subject to the Sale Order
and obtaining any Transfer Consent, Sellers will transfer, convey and assign good and valid title
to, or valid leasehold interests in, the Purchased Assets (including record and beneficial ownership
of the Purchased Shares) free and clear of all Encumbrances (other than Permitted Encumbrances).
The Purchased Assets collectively with the Excluded Assets described in Section 2.03(c),
Section 2.03(g) and Section 2.03(j) constitute all of the material assets, properties and rights held
for use or necessary to operate and conduct the Business in the Ordinary Course.

        SECTION 3.06 Litigation. Except as set forth on Section 3.06 of the Disclosure
Schedules, there are no Proceedings pending, or, to the Knowledge of Sellers, threatened against
any Seller, the Purchased Assets, the Assumed Liabilities or the Business, or any Order outstanding,
which, in each case, would adversely affect the ability of any Seller to enter into this Agreement or
to consummate the transactions contemplated hereby or otherwise would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        SECTION 3.07       Permits; Compliance with Laws.

       (a)     Sellers are in possession of all Permits necessary for Sellers to own, lease and use
the Purchased Assets as currently owned, leased or used and to carry on and operate the Business
as currently conducted, except where the failure to possess such Permit, individually or in the
aggregate, has not had, and would not reasonably be expected to be material to the Business, taken
as a whole. Section 2.01(j) of the Disclosure Schedule is a true, correct and complete list of all
material Permits used by Sellers with respect to the Purchased Assets and the Assumed Liabilities.
To the Knowledge of Sellers, there is no fact or circumstance relating to the Permits or Sellers that
would cause a Governmental Authority to deny or refrain from issuing any Permit Approval.

        (b)      Except as set forth in Section 3.07(b) of the Disclosure Schedules, (i) all material
Permits held by Sellers are valid and in full force and effect, except where such failure to be valid
or in full force and effect would not reasonably be expected to be, individually or in the aggregate,
material to the Business taken as a whole, (ii) Sellers are, and in the last three (3) years have been,
in compliance with the terms of all material Permits except where the failure to comply with the
terms of such material Permit would not reasonably be expected to be, individually or in the
aggregate, material to the Business taken as a whole, and there are no Proceedings pending or, to
the Knowledge of Sellers, threatened that seeks the revocation, cancellation, suspension, failure to
renew or adverse modification of any material Permits or that could result in the imposition of a
substantial fine, forfeiture, or civil penalty against any Seller except as would not reasonably be
expected to be, individually or in the aggregate, material to the Business taken as a whole, (iii)
                                                  28
             Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 98 of 355




Sellers have timely filed applications to renew all material Permits other than any failure to timely
file to renew that would not reasonably be expected to be, individually or in the aggregate, material
to the Business taken as a whole and no Governmental Authority has commenced, or given written
notice to Sellers that it intends to commence, any Proceeding to revoke, or suspend, rescind,
modify or not renew, or to impose any materially adverse condition on, any Permit, except as
would not reasonably be expected to be, individually or in the aggregate, material to the Business
taken as a whole and (iv) all material reports and filings required to be filed with any Governmental
Authority by Sellers with respect to any Permit have been timely filed, and all regulatory fees,
contributions and surcharges required to be paid by Sellers with respect to the Permits have been
timely paid, except where such failure to be filed or paid have now been remedied or would not
reasonably be expected to be, individually or in the aggregate, material to the Business taken as a
whole.

        (c)     Sellers are in compliance with applicable Laws with respect to the Purchased Assets
and the Assumed Liabilities, except where any non-compliance, individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse Effect. No Seller
has received any written notice from any Governmental Authority relating to violations or alleged
violations of, failure to comply with or defaults under, any Law, Order or Permit, in each case,
with respect to the Purchased Assets and the Assumed Liabilities, except where any non-
compliance or default, individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect.

       SECTION 3.08        Material Contracts.

         (a)     Section 3.08(a) of the Disclosure Schedules sets forth a true, correct and complete
list of the following Purchased Contracts as of the date hereof (the “Material Contracts”) (and
Sellers have made available to Buyer true, correct and complete copies of all such Material
Contracts, together with all amendments, modifications or supplements thereto):

              (i)     any partnership, joint venture, strategic alliance or similar Contract
       involving a sharing of profits, losses, costs or liabilities with any other Person (including
       the organizational documents with respect to each JV Entity);

              (ii)    any Contract relating to any options, rights (preemptive or otherwise),
       warrants, calls, convertible securities or commitments or any other agreements or
       arrangements with respect to any equity securities of the Purchased Entities;

              (iii) any Contract relating to (A) the Indebtedness of any Seller or (B) the
       mortgage or pledge of, or otherwise creating an Encumbrance (other than a Permitted
       Encumbrance) on, any of the Purchased Assets in each case, other than (x) intercompany
       Indebtedness amongst Sellers, (y) Indebtedness which will be fully discharged under the
       Bankruptcy Code or (z) the Pre-Petition Credit Agreement and the DIP Credit Agreement;

              (iv)     any Contract relating to the acquisition or disposition of any business, assets
       or properties for consideration in excess of $10,000,000 (whether by merger, sale of stock,

                                                 29
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 99 of 355




       sale of assets or otherwise) (A) entered into in the last (3) years and (B) pursuant to which
       any material earn-out or deferred or contingent payment obligations remain outstanding (in
       each case, excluding for the avoidance of doubt, purchase of inventory in the Ordinary
       Course);

               (v)     any Lease with respect to the Leased Real Property;

              (vi)   any Contract for the lease of personal property (tangible or intangible) to or
       from any Person providing for lease payments in excess of $250,000 per annum;

               (vii)   any Contract with any Material Customer;

               (viii) any Contract with any Material Supplier;

               (ix)    any prime Contract with any Governmental Authority;

               (x)      any Contract with a Material Customer or Material Supplier that (A)
       prohibits or limits the freedom of any Seller of the Business to compete in any line of
       business with any Person or in any geographic area or (B) contains exclusivity obligations
       or restrictions binding on any Seller of the Business or (C) grants any right of first refusal
       or right of first offer obligations or restrictions to any Person;

                (xi)   any Contract to which any Seller is a party (A) pursuant to which any Seller
       is granted a right to use any third party Intellectual Property that is material to the Business,
       other than non-exclusive licenses for commercially available or off-the-shelf software or
       software that is subject to click-through or shrink wrap agreements entered into by Sellers
       in the Ordinary Course, (B) pursuant to which any Seller grants a third party the right to
       use any Purchased Intellectual Property that is material to the Business, other than any
       Contract with any end user of any Seller’s products or services which is entered into in the
       Ordinary Course or any marketing agreement which contains an incidental trademark
       license to use the Seller’s Trademarks in the scope of providing such services, (C) covering
       the settlement of any claims related to any Intellectual Property and (D) pursuant to which
       any Seller is prohibited or restricted in any manner from using any Purchased Intellectual
       Property; or

               (xii) any Contract with any Employee that includes base annual compensation in
       excess of $200,000 that is not terminable at-will on no more than sixty (60) days’ advance
       notice and includes no severance-type benefits; and

               (xiii) any Contract that is a Collective Bargaining Agreement.

        (b)     With respect to each Contract set forth on Section 3.08(a) of the Disclosure
Schedules, (i) such Contract is in full force and effect and constitutes the legal, valid and binding
of the Seller party thereto and, to the Knowledge of Sellers, the counterparty thereto, enforceable
against such Seller and, to the Knowledge of Sellers, the counterparty thereto in accordance with
its terms and conditions, subject to the Bankruptcy and Equity Exception and (ii) neither the Seller
                                                 30
            Case 20-11835-JTD          Doc 34       Filed 07/22/20   Page 100 of 355




party thereto nor, to the Knowledge of Sellers, the counterparty thereto is in material breach or
default thereof that would permit or give rise to a right of termination, modification or acceleration
thereunder, and (iii) no Seller and, to the Knowledge of Sellers, no counterparty thereto, has
commenced any Proceeding against any other party to such Contract or given or received any
written notice of any breach or default under such Contract that has not been withdrawn or
dismissed, except, in the cases of clauses (ii) and (iii), for breaches or defaults (A) caused by or
resulting from the Chapter 11 Cases or (B) which are not, and would not reasonably be expected
to be, individually or in the aggregate, material to the Business taken as a whole.

       SECTION 3.09        Intellectual Property.

         (a)    Section 3.09(a) of the Disclosure Schedules contains a complete and accurate list
of all issued Patents constituting Purchased Intellectual Property, including name, patent number
and issuance date. To the Knowledge of Sellers, all of the Patents set forth on Section 3.09(a) of
the Disclosure Schedules are subsisting and in full force and effect. Except as set forth on
Section 3.09(a) of the Disclosure Schedules, all necessary maintenance and renewal
documentation and fees in connection with such Patents have been timely filed with the
appropriate authorities and paid.

         (b)     Section 3.09(b) of the Disclosure Schedules contains a complete and accurate list
of all registered and applied for Trademarks constituting Purchased Intellectual Property, including
for each the applicable trademark or service mark, application number, filing date, trademark
registration number and registration date, as applicable. To the Knowledge of Sellers, all of the
registered Trademarks set forth on Section 3.09(b) of the Disclosure Schedules are subsisting and
in full force and effect. There are no pending oppositions, invalidation or cancellation proceedings
against any Seller involving such Trademarks.

        (c)    Section 3.09(c) of the Disclosure Schedules contains a complete and accurate list
of all registered Copyrights constituting Purchased Intellectual Property, including title,
registration number and registration date. To the Knowledge of Sellers, all of the registered
Copyrights set forth on Section 3.09(c) of the Disclosure Schedules are in full force and effect.
There are no pending oppositions, invalidation or cancellation proceedings against the Seller
involving such Copyrights.

        (d)     Sellers exclusively own all right, title and interest in and to the Purchased
Intellectual Property. All registered or issued Purchased Intellectual Property is valid, subsisting
and, to the Knowledge of Sellers, enforceable, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        (e)     To the Knowledge of Sellers, no Person is infringing or misappropriating any
Purchased Intellectual Property in a material manner. There is no pending dispute, including any
pending Proceeding and, to the Knowledge of Sellers, there is no threatened Claim against any
Seller, with respect to (i) the Purchased Intellectual Property challenging the ownership, validity
or enforceability of any such Purchased Intellectual Property or (ii) any Purchased Contract
pursuant to which any Seller receives a license or other right under any Intellectual Property of
                                                 31
            Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 101 of 355




any other Person, challenging any Seller’s rights under such Purchased Contract, the enforceability
of such Purchased Contract, or any Seller’s compliance with the terms and conditions of such
Purchased Contract. Sellers have not received service of process or been charged in writing as a
defendant, in the twelve (12) month period prior to the date of this Agreement, in any Proceeding
that alleges that any of the Purchased Intellectual Property infringes any intellectual property right
of any Person, except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

        (f)     Sellers and their Affiliates have taken commercially reasonable security measures
to protect the secrecy, confidentiality and value of all Trade Secrets and confidential information
included in the Purchased Intellectual Property, except as would not, individually or in the
aggregate, reasonably be expected to have, a Material Adverse Effect.

       SECTION 3.10        Real Property.

         (a)   Section 3.10(a) of the Disclosure Schedules sets forth a true, correct and complete
list of all Owned Real Property. Sellers have good and marketable fee simple title to the Owned
Real Property, free and clear of all Encumbrances (other than Permitted Encumbrances). To the
Knowledge of Sellers, none of the Owned Real Property is subject to any Lease or grant to any
Person of any right to the use, purchase, occupancy or enjoyment of such Owned Real Property
(or any portion thereof) required to conduct the Business.

         (b)    Section 3.10(b) of the Disclosure Schedules sets forth a true, correct and complete
list of all Leased Real Property. Sellers have valid leasehold or sublease interest relating to the
Leased Real Property, free and clear of all Encumbrances (other than Permitted Encumbrances).
To the Knowledge of Sellers, except as set forth on Section 3.10(b) of the Disclosure Schedules,
none of the Leased Real Property is subject to any sublease or grant to any Person of any right to
the use, occupancy or enjoyment of the Leased Real Property (or any portion thereof) that would
materially impair the use of the Leased Real Property in the operation of the Business.

       SECTION 3.11        Environmental, Health and Safety Matters.

        (a)     Sellers are in compliance with all applicable Environmental, Health and Safety
Requirements with respect to the Purchased Assets, the Owned Real Property and the Leased Real
Property, except in any such case where the failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. To the Knowledge of
Sellers, no Seller has received any written notice or report regarding any material violation of
Environmental, Health and Safety Requirements or any material Liabilities relating to the
Purchased Assets, the Owned Real Property or the Leased Real Property arising under
Environmental, Health and Safety Requirements, other than any such notice or report that has now
been resolved. There are no material Orders issued to any Seller outstanding, or any Proceedings
pending or, to the Knowledge of Sellers, threatened, relating to compliance with or Liability under
any Environmental, Health and Safety Requirements affecting the Purchased Assets, the Owned
Real Property or any Leased Real Property.


                                                 32
            Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 102 of 355




        (b)    Sellers have made available to Buyer (i) all material Permits held by Sellers issued
pursuant to any Environmental, Health and Safety Requirements for the Business or the operations
of the Purchased Assets, (ii) all material documents held by Sellers with respect to any outstanding
Orders or any pending or threatened Proceedings involving the Business or the Purchased Assets
under or relating to any Environmental, Health and Safety Requirements and (iii) all material
environmental reports, studies, analyses, investigations, audits and reviews in any Seller’s
possession with respect to the Purchased Assets, the Owned Real Property and the Leased Real
Property.

       SECTION 3.12       Taxes.

        (a)    All income and other material Tax Returns required to be filed relating to the
Purchased Assets or the Assumed Liabilities have been timely filed. Such Tax Returns are true,
correct, and complete in all material respects and have been prepared in compliance with all
applicable Laws. No Seller or any Purchased Entity is currently the beneficiary of any extension
of time within which to file any Tax Return. All material Taxes (whether or not reflected on such
Tax Returns) relating to the Purchased Assets, the Purchased Entities or the Assumed Liabilities
required to be paid have been timely paid in full.

        (b)     No Claims have been asserted, no material Taxes have been assessed and no
proposals or deficiencies for material Taxes, in each case against any Seller or any Purchased
Entity, are being asserted, proposed or threatened by any Governmental Authority. No written
notice from any Governmental Authority of any proposed adjustment, deficiency or underpayment
of Taxes by, or with respect to, any Purchased Entity or the Purchased Assets has been received
by any Seller that has not since been fully satisfied by payment or been finally withdrawn, and no
written notification has been provided by any Governmental Authority of an intent to raise such
issues.

        (c)      No Claim has ever been made by a Governmental Authority that Tax Returns are
required to be filed in relation to the Purchased Assets, the Purchased Entities, or the Assumed
Liabilities in a jurisdiction where no such Tax Returns are currently filed. No Purchased Entity is
or has been a resident for Tax purposes, or is or has had, any branch, agency, permanent
establishment or other taxable presence, in any jurisdiction other than the jurisdiction in which it
was organized. No Purchased Entity that is incorporated or organized in a jurisdiction outside of
the United States is a (i) “passive foreign investment company” within the meaning of Section
1297 of the Code or (ii) “surrogate foreign corporation” within the meaning of Section
7874(a)(2)(B) of the Code.

        (d)     No agreement or waiver extending the period for assessment, reassessment or
collection of any material Taxes relating to the Purchased Assets or the Assumed Liabilities has
been executed or filed with any Governmental Authority. No Purchased Entity has waived any
statute of limitations in respect of Taxes or agreed to any extension of time with respect to an
assessment or deficiency for Taxes (other than pursuant to automatic extensions of time to file Tax
Returns duly obtained in the Ordinary Course).

                                                33
            Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 103 of 355




        (e)    No Encumbrances for Taxes (other than Permitted Encumbrances) exist with
respect to any of the Purchased Assets or the Purchased Shares.

        (f)     No Purchased Entity is, or has ever been, a member of an affiliated group of
corporations filing a consolidated federal income Tax Return or has any Liability for the Taxes of
any Person under Treasury Regulations Section 1.1502-6 (or any similar provision of any state,
local or non-U.S. Law), as a transferee or successor.

       (g)     No Purchased Entity has been a party to a “listed transaction” as such term is
defined in Section 6707A(c)(2) of the Code and Treasury Regulations Section 1.6011-4(b).

        (h)    There are no pending or threatened audits, investigations, disputes, notices of
deficiency, assessments or other actions or Proceedings for or relating to any Liability for material
Taxes of any Seller or any Purchased Entity or for material Taxes relating to the Purchased Assets.

        (i)     Each Purchased Entity has collected or withheld all amounts required to be
collected or withheld by such Purchased Entity for all material Taxes or assessments, including on
amounts paid to any Person, and all such amounts have been fully and timely paid to the
appropriate Governmental Authority. Each Purchased Entity has complied in all material respects
with all applicable Laws relating to information reporting and record retention (including to the
extent necessary to claim any exemption from sales Tax collection and maintaining adequate and
current resale certificates to support any such claimed exemptions).

         (j)    None of the Assumed Liabilities includes (i) any obligation to any Person under
any Tax allocation, sharing, indemnity obligation, or similar agreement, arrangement,
understanding, or practice with respect to Taxes (other than any commercial agreement entered
into in the Ordinary Course, the principal purpose of which is not related to Taxes), (ii) an
obligation under any record retention, transfer pricing, closing, or other agreement or arrangement
with any Governmental Authority that will impose any Liability on Buyer after the Closing or (iii)
an obligation to pay the Taxes of any Person as a transferee or successor, by contract or otherwise,
including an obligation under Treasury Regulations Section 1.1502-6 (or any similar provision of
state, local or foreign Law) (other than any commercial agreement entered into in the Ordinary
Course, the principal purpose of which is not related to Taxes).

        (k)    No Purchased Entity has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended to be governed in
whole or in part by Section 355 or 361 of the Code.

       (l)     No Purchased Entity will be required to include any material item of income in, or
exclude any material item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date, as a result of any (i) change in method of accounting for a
taxable period ending on or prior to the Closing Date, (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state, local or non U.S.
income Tax Law) executed on or prior to the Closing, (iii) intercompany transactions or any excess
loss account described in Treasury Regulations under Section 1502 of the Code (or any

                                                 34
            Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 104 of 355




corresponding or similar provision of state, local or non U.S. income Tax Law) arising on or prior
to the Closing, (iv) installment sale or open transaction disposition made on or prior to the Closing,
(v) prepaid amount received on or prior to the Closing or (vi) investment in “United States
property” within the meaning of Section 956 of the Code made on or prior to the Closing. No
Purchased Entity or any of its Affiliates has made an election under Section 965(h) of the Code.

        (m)    None of the Purchased Entities or JV Entities is, nor has any of the Purchased
Entities or JV Entities been, a “U.S. real property holding corporation” within the meaning of
Section 897 of the Code.

        (n)     Section 3.12(n) of the Disclosure Schedules sets forth a list of the entity
classification of each of the Purchased Entities and JV Entities for U.S. federal income Tax
purposes, and, unless otherwise noted on Section 3.12(n) of the Disclosure Schedules, each entity
has had such classification at all times since its incorporation or formation, as applicable.

       (o)    None of the Purchased Entities and JV Entities has deferred any payment of Taxes
otherwise due (including through any automatic extension or other grant of relief provided by a
Pandemic Response Law).

       SECTION 3.13        Employee Benefits.

         (a)    Section 3.13(a) of the Disclosure Schedules contains a true, correct and complete
list of all material Seller Plans. With respect to each material Seller Plan, Sellers have made
available to Buyer true, correct and complete copies of (i) the current plan document, including
any amendments thereto, (ii) the most recent summary plan description (including any material
modification), (iii) any material written communication to or from any Governmental Authority,
(iv) the most recently filed IRS Form 5500, (v) the most recent actuarial report, financial statement
and trustee report and (vi) the most recent determination or opinion letter from the IRS.

        (b)     (i) Each Seller Plan has been and is being administered, maintained and operated
in all material respects in compliance with all applicable Laws and in accordance with its terms,
(ii) each Seller Plan that is intended to be “qualified” within the meaning of Section 401(a) of the
Code has received or is the subject of a currently applicable favorable determination letter, opinion
letter or advisory letter from the IRS, stating that its related trust is exempt from taxation under
Section 501(a) of the Code, and no event or circumstance exists that has affected or is likely to
adversely affect the qualified status of any such Seller Plan, (iii) there are no Proceedings (other
than routine claims for benefits) relating to any Seller Plan or the assets, fiduciaries or
administrators thereof pending or, to the Knowledge of Sellers, threatened, (iv) all contributions
(including all employer contributions and employee salary reduction contributions) or premium
payments required to have been made to or in respect of any Seller Plan under the terms of such
Seller Plan or in accordance with Law, as of the date hereof, have been timely made or reflected
on the applicable financial statements, and (v) Sellers and their Subsidiaries have complied in all
material respects with the requirements of the Patient Protection and Affordable Care Act.



                                                 35
             Case 20-11835-JTD          Doc 34     Filed 07/22/20       Page 105 of 355




        (c)    No Seller or any Purchased Entity has any obligation to provide or make available
postemployment benefits under any Seller Plan which is a “welfare plan” (as defined in Section
3(1) of ERISA), except as may be required under COBRA or similar Law, and at the sole expense
of such individual.

        (d)      Except as would not result in any Liability to Buyer, (i) neither Sellers nor their
respective ERISA Affiliates maintain or contribute to, or have any Liability in respect of any plan
that is subject to Section 412 or 430 of the Code, Section 302 or 303 of ERISA or Title IV of
ERISA or that is subject to Section 4063, 4064 or 4069 of ERISA (“Title IV Plans”), (ii) no Title
IV Plan has failed to meet the minimum funding standard (whether or not waived) within the
meaning of Section 412 of the Code or Section 302 of ERISA, (iii) no Liability under Title IV or
Section 302 of ERISA has been incurred by any Seller or any ERISA Affiliate that has not been
satisfied in full, and no condition exists that presents a risk to Sellers or any ERISA Affiliate of
incurring any such Liability, (iv) all contributions required to be made by Sellers of any of their
respective ERISA Affiliates with respect to any Title IV Plan on or prior to the Closing Date have
been timely made and (v) no Seller nor any ERISA Affiliate has now or at any time contributed
to, sponsored, or maintained a “multiemployer plan” (as defined in Section 3(37) of ERISA).

         (e)     The consummation of the transactions contemplated by this Agreement will not,
either alone or in combination with another event, (i) increase any benefits or result in the
acceleration of the timing of payment, vesting or funding of any benefits under any Seller Plan,
(ii) entitle any Service Provider to any Seller or any Purchased Entity who, as of the date of this
Agreement, is providing services in connection with the Purchased Assets or the Assumed
Liabilities, to, or accelerate the time of payment or vesting, or increase the amount of, any
compensation or benefit due any Service Provider to any Seller or any Purchased Entity who, as
of the date of this Agreement, is providing services in connection with the Purchased Assets or the
Assumed Liabilities, (iii) result in the triggering or imposition of any restrictions or limitations on
the rights to amend or terminate any Seller Plan, or (iv) result in any payment that would be
nondeductible pursuant to Section 280G of the Code. No Purchased Entity has any obligation to
indemnify any Person for any Tax imposed pursuant to Section 409A or 4999 of the Code.

        SECTION 3.14        Labor Matters.

        (a)    On the date, and in connection with the execution, of this Agreement, the Company
has provided Buyer on a confidential basis a true, complete and correct list of the Employees as of
the date hereof specifying each individual’s (i) title or position, (ii) base salary, (iii) date of hire,
(iv) Fair Labor Standards Act classification, (v) leave status and (vi) accrued paid time-off.

        (b)     Except as set forth on Section 3.14(b) of the Disclosure Schedules, (i) no Seller is
a party to any Collective Bargaining Agreement with respect to its Employees, (ii) no Employee
is represented by any labor organization, (iii) no labor organization or group of Employees has
made a demand for recognition or request for certification that is pending as of the date hereof, nor
have there been any such demands or requests in the last three (3) years and (iv) there are no
representation or certification Proceedings or petitions seeking a representation election presently
pending or, to the Knowledge of Sellers, threatened, to be brought or filed with the National Labor
                                                   36
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 106 of 355




Relations Board or other labor relations tribunal involving any Seller, its Subsidiaries or any
Purchased Entity, nor have there been any such proceedings in the last three (3) years. There are
no strikes, lockouts, work stoppages or slowdowns pending or, to the Knowledge of Sellers,
threatened against or involving any Seller or any Purchased Entity.

        (c)     Except as set forth on Section 3.14(c) of the Disclosure Schedules, there are no
charges, arbitrations, grievances, complaints or Proceedings pending or, to the Knowledge of
Sellers, threatened against any Seller or any Purchased Entity relating to the employment or
termination of employment of any individual or group of individuals by any Seller or any
Purchased Entity.

        (d)    No Seller or any Purchased Entity has experienced a “plant closing” or “mass
layoff” or similar group employment loss (as defined in the WARN Act) with respect to which
there is any unsatisfied Liability.

       (e)    Sellers have taken actions such actions as set forth on Section 3.14(e) of the
Disclosure Schedules with respect to their employees in response to the COVID-19 pandemic.

        SECTION 3.15 Absence of Certain Changes. Other than as a result of the
commencement of the Chapter 11 Cases, (a) since June 30, 2020, there has not been or occurred
any Material Adverse Effect and (b) from June 30, 2020 through the date of this Agreement, there
has not been, occurred or arisen any agreement, condition, action, omission or event which, if
occurred or existed after the date hereof, would be prohibited (or require consent from Buyer) under
Section 5.01.

         SECTION 3.16 Insurance Policies. Section 3.16 of the Disclosure Schedules sets forth
each material insurance policy (other than any insurance policy that funds or relates to any Seller
Plans) held by any Seller relating to the Purchased Assets or the Assumed Liabilities. With respect
to each such material insurance policy, (a) such policy is in full force and effect and constitutes the
legal, valid and binding of the Seller party thereto and, to the Knowledge of Sellers, the counterparty
thereto, enforceable against such Seller and, to the Knowledge of Sellers, the counterparty thereto
in accordance with its terms and conditions, subject to the Bankruptcy and Equity Exception, (b)
no Seller has received any written notice of cancellation or termination with respect to such policy,
(c) premiums due and payable by Sellers or their Affiliates under such policy prior to the date hereof
have been duly paid and (d) there is no material claim pending under such policy, except in the case
of the foregoing clauses (a) through (c) as would not reasonably be expected to be, individually or
in the aggregate, material to the Business taken as a whole.

         SECTION 3.17 Affiliate Transactions. Except as set forth in Section 3.17 of the
Disclosure Schedules, no Affiliate of any Seller (other than any other Seller, any Purchased Entity,
or any of their Subsidiaries) or any officer, director or employee of any Seller (a) is a party to any
Contract or arrangement with any Seller having a potential or actual value or a contingent or actual
Liability exceeding $250,000, other than (i) employment and indemnification arrangements in the
Ordinary Course and (ii) the Seller Plans, (b) has any material interest in any property (tangible or
intangible) used by any Seller in the operation of any Purchased Asset or (c) owns any material
                                                  37
             Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 107 of 355




interest in, or is an officer, director or employee of, any Person which is a Material Customer or
Material Supplier.

        SECTION 3.18       Material Customers and Suppliers.

         (a)     Section 3.18(a) of the Disclosure Schedules sets forth a true, correct and complete
list of the ten (10) largest customers of the Business during the twelve (12)-month period ending
on June 30, 2020 (collectively, the “Material Customers”), as measured by the dollar amount of
revenue during such period, including the approximate total revenue of the Business from each
such customer during such period. No Material Customer has terminated, cancelled, suspended,
failed to renew or reduced, or given any Seller or Purchased Entity notice, in writing, that
references its intention to terminate, cancel, suspend, fail to renew or reduce its business
relationship with the Business, except for such termination, cancellation, suspension, failure to
renew or reduction that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

         (b)      Section 3.18(b) of the Disclosure Schedules sets forth a true, correct and complete
list of the ten (10) largest suppliers of the Business during the twelve (12)-month period ending on
June 30, 2020 (collectively, the “Material Suppliers”), as measured by the dollar amount of
purchases therefrom during such period, including the approximate total purchases by the Business
from each such supplier during such period. No Material Supplier has terminated, cancelled,
suspended, failed to renew or reduced, or given any Seller or Purchased Entity notice, in writing,
that references its intention to terminate, cancel, suspend, fail to renew or reduce its business
relationship with the Business, except for such termination, cancellation, suspension, failure to
renew or reduction that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

        SECTION 3.19       Company SEC Reports; Financial Statements; Internal Controls.

        (a)     The Company has furnished or filed, on a timely basis, all reports, schedules, forms,
statements and other documents (including all exhibits thereto and any other information
incorporated by reference therein) required to be furnished or filed by the Company with the SEC
since January 1, 2019 (the “Company SEC Reports”). As of their respective dates of filing with
the SEC (or, if amended, supplemented, superseded or otherwise modified prior to the date of this
Agreement, the date of such filing with the SEC), the Company SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the Exchange Act and
did not contain any untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

        (b)     The consolidated financial statements of the Company (including all related notes
or schedules thereto) included or incorporated by reference in the Company SEC Reports, as of
their respective dates of filing with the SEC (or, if such Company SEC Reports were amended,
supplemented, superseded or otherwise modified prior to the date of this Agreement, the date of
such filing, with respect to the consolidated financial statements that are amended or restated
                                                 38
             Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 108 of 355




therein), have been prepared in all material respects in accordance with GAAP (as in effect on the
date of such financial statement and except, in the case of unaudited quarterly statements, as
permitted by the SEC’s Quarterly Report on Form 10-Q or other rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be indicated in the notes
thereto or as permitted by Regulation S-X) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the periods shown.

        SECTION 3.20 Brokers. Except as set forth in Section 3.20 of the Disclosure
Schedules, the fees and expenses of which will be paid by the Company on or prior to the Closing
Date, no broker, finder, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of expenses in
connection therewith, in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries.

                                            ARTICLE 4

                    REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to each Seller as follows:

        SECTION 4.01 Corporate Existence and Power. Buyer is a limited liability company
duly formed, validly existing and in good standing under the laws of the State of Delaware and has
all power and authority to carry on its business as presently conducted.

         SECTION 4.02 Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance of this Agreement and each Transaction Document to which Buyer is a
party and the consummation of the transactions contemplated hereby and thereby have been, or
prior to the Closing will be, duly authorized by all necessary corporate or other action on the part
of Buyer. Buyer has all necessary power and authority to execute and deliver this Agreement and
each other Transaction Documents to which Buyer is a party and to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and thereunder. Subject
to entry of the Sale Order and any other Order necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Documents, this Agreement has been,
and at or prior to the Closing, each Transaction Document to which each Seller is a party will be,
duly and validly executed and delivered by Buyer and, assuming due authorization, execution and
delivery by the other Parties and the entry of the Sale Order, this Agreement constitutes, and each
other Transaction Document (when duly and validly executed and delivered) will constitute, the
legal, valid and binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject to the Bankruptcy and Equity Exception.

        SECTION 4.03       Noncontravention; Consents and Approvals.

       (a)   Neither the execution and delivery by Buyer of this Agreement and each other
Transaction Document to which Buyer is a party, nor the consummation of the transactions

                                                 39
             Case 20-11835-JTD          Doc 34      Filed 07/22/20      Page 109 of 355




contemplated hereunder or thereunder, will, subject to entry of the Sale Order, (i) conflict with or
result in a breach of the organizational documents of Buyer, (ii) violate any Law or Order to which
Buyer or its assets and properties may be subject, (iii) conflict with, result in a breach of, constitute
a default (with or without notice or lapse of time, or both) under, result in the acceleration of, create
in any Person the right to accelerate, terminate, modify or cancel or require any notice under, or
result in the creation of any Encumbrance (other than Permitted Encumbrances) on, any Contract
to which Buyer is a party or by which Buyer or its assets and properties is bound, except, in the
case of clause (ii) or (iii), for such conflicts, breaches, defaults, rights or failures to give notice as
would not, individually or in the aggregate, reasonably be expected to have a material adverse
effect on Buyer’s ability to consummate the transactions contemplated by this Agreement.

        (b)     Other than (i) the entry of the Sale Order, (ii) compliance with applicable
requirements of the HSR Act or any other Antitrust Laws and (iii) the Permit Approvals, no
consent, waiver, approval, Order or authorization of, or declaration or filing with, or notification
to, any Person or Governmental Authority is required on the part of any Buyer in connection with
the execution and delivery of this Agreement or any other Transaction Document which Buyer is
a party, the compliance by Buyer with any of the provisions hereof or thereof, the consummation
of transactions contemplated hereby or thereby or any other action by Buyer contemplated hereby
or thereby (with or without notice or lapse of time, or both), except for such consents, waivers,
approvals, Orders, authorizations, declarations, filings or notifications, the failure of which to
obtain or make would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on Buyer’s ability to consummate the transactions contemplated by this
Agreement.

         SECTION 4.04 Availability of Funds; Solvency. Buyer will have sufficient funds at the
Closing to pay (i) the cash components of the Purchase Price, including the Wind-Down Amount
(to the extent that the Wind-Down Amount is not reduced to zero (0) by Retained Cash), (ii) the
DIP Payment Amount (to the extent that the DIP Payment Amount is not reduced to zero (0)
pursuant to Section 2.06), and (iii) any other costs, fees and expenses which may be required to be
paid by or on behalf of Buyer under this Agreement and the other Transaction Documents. Upon
consummation of the transactions contemplated by this Agreement, (a) Buyer will not be insolvent
as defined in Section 101 of the Bankruptcy Code, (b) Buyer will not be left with unreasonably
small capital, (c) Buyer will not have incurred debts beyond its ability to pay such debts as they
mature, (d) the capital of Buyer will not be impaired and (e) Buyer will have new debt at Closing
of no more than $400 million (plus any letters of credit), inclusive of the Exit Financing Agreement,
on terms materially consistent with the RSA.

        SECTION 4.05 Litigation. There are no Actions to which Buyer is a party pending, or,
to the knowledge of Buyer, threatened against Buyer that would affect in any material respect
Buyer’s ability to perform its obligations under this Agreement or any other Transaction Documents
or to consummate the transactions contemplated hereby or thereby.

        SECTION 4.06 Brokers. Except as to Greenhill & Co., LLC and Rothschild & Co. US
Inc., no broker, finder, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of expenses in
                                                   40
             Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 110 of 355




connection therewith, in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of Buyer.

        SECTION 4.07 Transfer Taxes. All Transfer Taxes required to be paid under applicable
Law in connection with the transfer of the Purchased Assets to Buyer have been paid or will be
timely paid by Buyer. To the extent any Seller is required by applicable Law to pay Transfer Taxes,
Buyer shall reimburse in full the appropriate Seller the amount of such Transfer Taxes at Closing.

         SECTION 4.08 Credit Bid. On the date of this Agreement, Buyer has provided to the
Company a copy of the direction letter (the “Direction Letter”) delivered by the Required Lenders
(as defined in the Direction Letter), as holders of outstanding Indebtedness under the Pre-Petition
Credit Agreement, to Buyer, on or prior to the date hereof, fully authorizing Buyer to, among other
things, enter into and perform and comply with this Agreement and consummate the transactions
contemplated hereby, including the credit bid contemplated in Section 2.06. Without the prior
written consent of the Company, the Direction Letter has not been amended in any way that would
have an adverse impact to Buyer’s ability to perform and comply with this Agreement and
consummate the transactions contemplated hereby.

                                           ARTICLE 5

                                  COVENANTS OF SELLERS

        SECTION 5.01       Conduct of the Business.

        (a)    Except (x) as consented to by Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed), (y) as required or approved by the Bankruptcy Code or any
Orders entered by the Bankruptcy Court in the Chapter 11 Cases prior to the date of this Agreement
or (z) as otherwise necessary to comply with applicable Law or as set forth on Section 5.01(b) of
the Disclosure Schedules, from the date hereof until the Closing Date (or the earlier termination of
this Agreement pursuant to Article 10), Sellers shall use commercially reasonable efforts to
conduct the Business in the Ordinary Course and maintain in all material respect the goodwill
associated with the Purchased Assets and Sellers’ business relationships with employees,
customers, suppliers, vendors, clients, contractors and other Persons in connection with the
Purchased Assets.

        (b)     Except as otherwise contemplated by Section 5.01(a), as required by applicable
Law or as set forth on Section 5.01(b) of the Disclosure Schedules, without the prior written
consent or express prior written direction of Buyer, from the date hereof until the Closing Date (or
the earlier termination of this Agreement pursuant to Article 10), Sellers shall not:

                (i)     sell, lease or license on an exclusive basis or otherwise create any
        Encumbrance (other than Permitted Encumbrances) or dispose of any Purchased Assets,
        other than (x) in the Ordinary Course and (y) sales and dispositions of obsolete or worn-
        out assets;


                                                41
    Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 111 of 355




       (ii)    renew, materially amend or modify, terminate (other than automatically
pursuant to its terms), cancel or waive any material rights under, or create any
Encumbrance (other than a Permitted Encumbrance) on, any of the Material Contracts or
any material Permits, in each case, other than in the Ordinary Course;

        (iii) change in any material respect their policies or practices regarding accounts
receivable or accounts payable, except as required by Law, a change in GAAP (or
authoritative interpretation thereof) or by a Governmental Authority;

       (iv)    make any capital expenditures in excess of $100,000;

      (v)     acquire any Person or all or substantially all of the assets of any Person or
make any other investment outside the Ordinary Course;

        (vi)    incur, assume or guarantee any indebtedness or Liability of any other Person
in connection with the Purchased Assets, other than any indebtedness or Liability that will
be repaid or assumed by Buyer under the terms hereof at or prior to the Closing or constitute
an Excluded Liability;

        (vii) concede, settle, pay, discharge or satisfy any Proceedings that would
constitute a Purchased Asset or Assumed Liability other than, following reasonable
advance notice to Buyer, settlements (A) that do not only involve any material obligations
on Sellers and (B) that would not have a material impact to the Business;

       (viii) terminate, let lapse or materially amend or modify any material insurance
policy maintained by any Seller or any of its Affiliates with respect to any Purchased Assets
or any Assumed Liability;

        (ix)   (A) sell, transfer, assign, abandon, cancel any Purchased Intellectual
Property that is material to the Business, (B) let lapse or fail to renew, continue to
prosecute, protect or defend, or otherwise dispose of, any Purchased Intellectual Property
that is material to the Business, or (C) enter into any Contract regarding the license,
sublicense, agreement or permission to use any Purchased Intellectual Property that is
material to the Business, other than non-exclusive license agreements in the Ordinary
Course;

       (x)      (A) fail to exercise any rights of renewal with respect to any Leased Real
Property that by its terms would otherwise expire and such expiration would be material to
the Business or (B) enter into any Contract for the sublease of Leased Real Property that is
material to the Business;

       (xi)   grant or announce (i) any increase in the compensation of any employee of
Sellers or their Affiliates by more than three percent (3%) of such employee’s
compensation as of the date of this Agreement (other than as a result of inflation
adjustments) or (ii) any material increase to perquisites or benefits (whether through the
payment of, agreement to pay or otherwise) of any employee of Sellers or their Affiliates,
                                        42
            Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 112 of 355




       other than, in each case, increases required by applicable Law or required by the terms of
       Seller Plans in effect as of the date hereof;

              (xii) make any changes in any accounting methods, principles or practices in
       connection with the Purchased Assets or the Assumed Liabilities except as required by
       Law, by a change in GAAP (or authoritative interpretation thereof) or by a Governmental
       Authority;

               (xiii) except as required by applicable Law, (A) make, change, or rescind any
       material election or method of accounting relating to Taxes, (B) file any material Tax
       Return (other than in the Ordinary Course and pursuant to applicable Law) or amend any
       material Tax Return, (C) enter into any closing agreement relating to material Taxes, (D)
       surrender any material right or claim to a refund of Taxes or commence, settle or
       compromise any Tax claim or assessment, (E) consent to any extension or waiver of the
       statute of limitations period applicable to any Taxes, Tax Returns or Claims for Taxes, or
       (F) enter into any Tax allocation, sharing, indemnity or similar agreement or arrangement
       (other than any commercial agreement to be entered into in the Ordinary Course, the
       principal purpose of which is not related to Taxes), in each case to the extent relating to the
       Purchased Assets, the Purchased Entities, the JV Entities or the Assumed Liabilities;

              (xiv) enter into, materially amend, or terminate (other than for cause) (A) any
       Contracts with any Employees with base annual compensation in excess of $200,000 per
       annum or (B) any Assumed Plan or any other agreement, plan or arrangement that would
       be an Assumed Plan as in effect on the date hereof (including any Contracts for the
       administration of any Assumed Plan);

              (xv) terminate the employment of any employee with base annual compensation
       in excess of $200,000 per annum of a Purchased Entity or any Sellers other than for cause;

             (xvi) except as agreed to in writing by Buyer, hire any individual with base annual
       compensation in excess of $200,000 per annum;

              (xvii) enter into, amend, terminate or negotiate to enter into or amend any
       Collective Bargaining Agreement; or

               (xviii) agree or commit to do any of the foregoing.

        (c)     Notwithstanding the foregoing, nothing contained in this Agreement is intended to
give Buyer, directly or indirectly, the right to control Sellers’ operations prior to the Closing Date.
Any action taken, or omitted to be taken, by Sellers to comply with any Law issued by a
Governmental Authority providing for business closures, “sheltering-in-place” or other restrictions
in connection with the COVID-19 pandemic shall in no event be deemed to constitute a breach of
this Section 5.01; provided that Sellers provide notice to Buyer as soon as reasonably practicable
prior to taking (or omitting to take) any such action or, to the extent not possible, as soon as
reasonably practicable after taking (or omitting to take) any such action.

                                                  43
             Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 113 of 355




         SECTION 5.02 Access to Information. From the date hereof until the Closing Date (or
the earlier termination of this Agreement pursuant to Article 10), subject to entering a customary
confidentiality agreement, Buyer shall be entitled, through its Affiliates and representatives, to have
such reasonable access to and make such reasonable investigation and examination of the books
and records, properties, assets, operations and personnel of Sellers relating (and solely to the extent
relating) to the Purchased Assets and the Assumed Liabilities as Buyer may reasonable request.
Any such investigation and examination shall be conducted during regular business hours upon
reasonable advance notice and in a manner not to unreasonably interfere with the Business. Each
Seller shall use commercially reasonable efforts to cause its representatives to cooperate with Buyer
and its Affiliates and representatives in connection with such investigations and examinations.
Notwithstanding the foregoing, no Seller shall be required to afford such access to the extent that
such Seller reasonably believes that doing so would: (A) result in the loss of attorney-client
privilege or (B) violate any applicable Law, provided that in the case of each of subclauses (A) and
(B), such Seller shall use its commercially reasonable efforts to allow for such access or disclosure
in a manner that does not result in a loss of attorney-client privilege or a violation of applicable
Law.

         SECTION 5.03 Bidding Protections. In connection with the Auction, and as set forth in
the Bid Procedures Order, Sellers agree that any higher bid with respect to some or all of the
Purchased Assets shall be no less than the Purchase Price (including if and as may be increased by
Buyer at the Auction) plus the Expense Reimbursement (if and to the extent approved by prior
order of the Bankruptcy Court), plus a reasonable minimum overbid amount to be calculated by the
Debtors’.

                                             ARTICLE 6

                                     COVENANTS OF BUYER

         SECTION 6.01 Preservation of and Access to Books and Records. For a period of three
(3) years following the Closing Date, Buyer shall provide to Sellers and their respective Affiliates
and representatives (after reasonable advance notice and during regular business hours) reasonable
access to, including the right to make copies of, all books and records included in and otherwise
related to the Purchased Assets, to the extent necessary to permit Sellers to determine any matter
relating to their respective rights and obligations hereunder, to any Proceeding or to any Pre-Closing
Tax Period (for example, for purposes of any Tax or accounting audit or any claim or litigation
matter) or otherwise related to the Excluded Assets or Excluded Liabilities, for periods prior to the
Closing and shall preserve such books and records until the latest of (a) such period as shall be
consistent with Buyer’s records retention policy in effect from time to time, (b) the retention period
required by applicable Law, (c) the conclusion of all bankruptcy proceedings relating to the Chapter
11 Cases and (d) in the case of books and records relating to Taxes, the expiration of the statute of
limitations applicable to such Taxes. Such access shall include access to any information in
electronic form to the extent reasonably available.

        SECTION 6.02 Insurance Matters. From and after the Closing, the Purchased Assets,
the Assumed Liabilities and the operations and assets and Liabilities in respect thereof, shall cease
                                                  44
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 114 of 355




to be insured by any insurance policies or self-insurance programs maintained by Sellers or any of
their respective Affiliates (excluding the Purchased Entities), and neither Buyer nor its Affiliates
(including the Purchased Entities) shall have any access, right, title or interest to or in any such
insurance policies or self-insurance programs (including to all claims and rights to make claims and
all rights to proceeds) to cover the Purchased Assets, the Assumed Liabilities or the operations or
assets or Liabilities in respect thereof; provided, however, that Buyer shall have the right to make
claims and shall have the right to any proceeds with respect to the Purchased Assets or the Assumed
Liabilities under any insurance policy for occurrence-based claims pertaining to, arising out of and
inuring to the benefit of any Seller for all periods prior to the Closing, and such Seller shall use
commercially reasonable efforts to seek the maximum recovery or allow Buyer to seek recovery
(including by executing or delivering any document, agreement, instrument or other information as
Buyer may reasonably request to seek such recovery) under such insurance policy, in each case, at
Buyer’s sole cost and expense (including, if and to the extent unpaid and otherwise payable as a
result of such recovery, any deductibles, self-insured retentions or other out-of-pocket expenses
required to be paid by Sellers or to the insurer in connection therewith), and such Seller shall
cooperate with Buyer’s reasonable requests if Buyer seeks recovery, with respect to such matters
and shall remit (or, at Buyer’s request, direct any such insurer to pay directly to Buyer) any
insurance proceeds actually obtained therefrom (net of such Seller’s reasonable and documented
out-of-pocket costs and expenses of seeking such recovery, to the extent not otherwise paid or
reimbursed by Buyer) to Buyer or a Buyer Designee. Notwithstanding the foregoing, Sellers’
obligations under this Section 6.02 shall not restrict or limit their ability to wind-down or otherwise
liquidate their estates, in each case, after the Closing, including by confirming and consummating
a Chapter 11 plan of liquidation or limit their ability to close the Chapter 11 Cases after the Closing.
Sellers’ obligations under this Section 6.02 shall terminate upon the Cut-Off Date; provided that, if
elected by Buyer prior to the Cut-Off Date, Sellers shall use their commercially reasonable efforts
to ensure that Buyer shall (at Buyer’s cost and expense) continue to have the benefit of this
Section 6.02 following the Cut-Off Date.

         SECTION 6.03 Governance Matters. As soon as reasonably practicable after the
Closing, Buyer shall appoint the Chief Executive Officer of the Company to the board of directors
(or equivalent governing body) of Buyer. As soon as reasonably practicable after the Closing,
Buyer shall adopt a management equity incentive plan for the benefit of Transferred Employees
with respect to up to ten percent (10%) of the fully diluted common equity of Buyer in the form of
restricted stock, options or other instruments, with such terms as approved by the board of directors
(or equivalent governing body) of Buyer.

                                               ARTICLE 7

                            COVENANTS OF BUYER AND SELLERS

        SECTION 7.01        Confidentiality.

       (a)    Buyer acknowledges that the confidential information provided to Buyer in
connection with this Agreement, including under Section 5.02, and the consummation of the

                                                  45
            Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 115 of 355




transactions contemplated hereby, is subject to Section 10.08 (Confidentiality) of the Pre-Petition
Credit Agreement.

        (b)      Sellers acknowledge that from and after the Closing, all non-public information
relating to the Purchased Assets and the Assumed Liabilities will be valuable and proprietary to
Buyer and its Affiliates. Sellers agree that, from and after the Closing, unless disclosure is
requested or required under applicable Law, no Seller will, and Sellers will cause their Affiliates
not to, disclose to any Person any confidential information regarding Buyer and its Affiliates, the
Purchased Assets or the Assumed Liabilities; provided that (x) confidential information shall not
include information that becomes generally available to the public other than through any action
by any Seller or any of its Affiliates in violation this Section 7.01(a) and (y) confidential
information may be used by Sellers solely to the extent necessary to defend any claims against any
Seller; provided that in the case of clause (y), Sellers shall (i) disclose only that portion of such
information which such member of such Seller is advised by its counsel is legally required to be
disclosed, (ii) other than in connection with any claims involving Buyer or its Affiliates, cooperate
with Buyer (at its expense) to obtain a protective order or other confidential treatment with respect
to such information and (iii) other than in connection with any claims involving Buyer or its
Affiliates, provide Buyer with a reasonable opportunity to review and comment on such disclosure.

       SECTION 7.02        Further Assurances.

        (a)     At and after the Closing, and without further consideration therefor, each of Sellers
and Buyer shall execute and deliver such further instruments and certificates (including deeds,
bills of sale, instruments of conveyance, powers of attorney, assignments, assumptions and
assurances) and use commercially reasonable efforts to take, or cause to be taken, all actions, and
do or cause to be done all things as may be reasonably necessary, to effectuate the purposes and
intent of and consummate the transactions contemplated by this Agreement and the other
Transaction Documents.

       (b)     The Parties agree to (and shall cause each of their respective Subsidiaries to)
provide each other with such information and assistance as is reasonably necessary for the
preparation of any Tax Returns or for the defense of any Tax claim or assessment, whether in
connection with an audit or otherwise, relating to the Purchased Assets, the Purchased Entities and
the Assumed Liabilities, including the furnishing or making available on a timely basis of records,
personnel (as reasonably required), books of account, or other necessary materials.

        (c)     Sellers shall designate one or more employees, to be mutually agreed between
Sellers and Buyer, to communicate with Buyer in connection with, and assist in facilitating, the
obligations of Seller following the Closing Date (the “Transition Employees”), which employees
shall remain employed with Sellers (which cost and expense shall be reflected in the Wind-Down
Budget) through the period covered in the Wind-Down Budget (“Transition Period”). If any
Transition Employee terminates his or her employment prior to the expiration of the Transition
Period, Sellers shall promptly designate a replacement. For the avoidance of doubt, Sellers shall
retain all Liabilities related to the Transition Employees in connection with services provided
hereunder during the Transition Period (subject to the including the costs and expenses in the
                                                 46
            Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 116 of 355




Wind-Down Budget); provided, however, that following the expiration of the Transition Period,
Buyer may offer employment to such employees pursuant to Section 7.05.

       SECTION 7.03        Certain Filings.

        (a)     Sellers and Buyer shall cooperate with one another (i) with respect to their
obligations set forth in Section 7.03(b), including preparing and filing the FCC Applications, (ii)
in determining whether any other action by or in respect of, or filing with, any Governmental
Authority is required, or any actions, consents, approvals or waivers are required to be obtained
from parties to any material Contracts, in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents and (iii) in taking such
actions or making any such filings, furnishing information required in connection therewith and
seeking timely to obtain any such actions, consents, approvals or waivers.

        (b)     Buyer and the Company shall use their reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary under applicable Law to
consummate and make effective the transactions contemplated by this Agreement, including filing,
or causing to be filed, as promptly as practicable, (i) any required notification and report forms
under the HSR Act or any other Antitrust Laws with the applicable Governmental Authority and
(ii) any applications, notices, reports, disclosures or other filings, including but not limited to the
FCC Applications, related to the Permits with the applicable Governmental Authority that are
necessary or advisable in connection with the consummation of the transactions contemplated by
this Agreement (such applications, notices, reports, disclosures or other filings related to the
Permits, including, but not limited to, those as set forth on Section 7.03(b) of the Disclosure
Schedules, the “Permit Approvals”); provided, however, that no Party shall be obligated to pay
any consideration to any third party from whom consent or approval is requested under any
Contract. Buyer and the Company shall consult with each other as to the appropriate time of filing
such notifications and shall agree upon the timing of such filings.

        (c)     Subject to appropriate confidentiality safeguards, each Party shall (i) respond
promptly (and, in any event, within ten (10) days) to any request for additional information,
documents or other materials made by any Governmental Authority with respect to any filings or
any of the transactions contemplated by this Agreement, (ii) promptly notify counsel to the other
Party of, any communications from or with any Governmental Authority in connection with any
of the transactions contemplated by this Agreement and, to the extent reasonably practicable,
enable counsel to the other Party to participate in any such communications, (iii) not participate in
any prescheduled telephonic or in-person meeting with any Governmental Authority in connection
with any of the transactions contemplated by this Agreement unless such Party consults with
counsel to the other Party in advance and, to the extent permitted by such Governmental Authority,
gives the other Party a reasonable opportunity to attend, participate and speak thereat, (iv) furnish
such information and assistance as may be reasonably requested in connection with the preparation
of necessary filings or submission of information to the applicable Governmental Authority and
provide counsel to the other Party the opportunity to review in advance any document, opinion or
proposal to be made or submitted to any Governmental Authority, (v) defend all Proceedings to
which it or any of its affiliates is a party challenging or affecting this Agreement or the
                                                  47
             Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 117 of 355




consummation of the transactions contemplated hereby, in each case until the issuance of a final,
non-appealable Order with respect to each such Proceeding, (vi) seek to have lifted or rescinded
any injunction or restraining order which may adversely affect the ability of the Parties to
consummate the transactions contemplated by this Agreement, in each case until the issuance of a
final, non-appealable Order with respect thereto, and (vii) take reasonable best efforts to resolve
any objection or assertion by any Governmental Authority challenging this Agreement or the
transactions contemplated hereby. Sellers and Buyer shall use their reasonable best efforts to cause
the waiting periods under the HSR Act and any other Antitrust Laws to terminate or expire at the
earliest possible date after the date of filing and to obtain all Permit Approvals as promptly as
practicable. All filing fees relating to this Section 7.03 shall be borne and paid fully by Sellers.

        (d)      Notwithstanding anything to the contrary herein or otherwise, (i) Buyer and
Company shall jointly determine strategy and timing and coordinate all activities with respect to
seeking Permit Approvals, including FCC Approval, (ii) the Company shall, and shall cause each
Seller to, use its commercially reasonable efforts to take such actions as reasonably requested by
Buyer, after consultation with the Company, in connection with obtaining any such Permit
Approvals, and (iii) Buyer shall use its commercially reasonable efforts to seek to obtain any
Permits that are subject to a Permit Approval that are not transferrable and that are required to
conduct the business of the Company and its Subsidiaries in the Ordinary Course; provided,
however, that neither Buyer nor the Sellers shall be obligated to pay any material consideration to
any Person to obtain any such replacement Permits.

        (e)     If any Permit Approval is not obtained prior to the Closing, then, until the earlier
of such time as (i) such Permit Approval is obtained by Sellers, (ii) Buyer separately obtains any
such Permit (sufficient to conduct the business of the Company and its Subsidiaries in the Ordinary
Course) and (iii) the closing of the Chapter 11 Cases, Sellers shall, and shall cause their respective
Subsidiaries to continue to, use reasonable best efforts to obtain, or cause to be obtained, such
Permit Approval, and Buyer shall provide reasonable cooperation to Sellers, at Buyer’s sole cost
and expense, subject to any approval of the Bankruptcy Court that may be required, and Sellers
shall and shall cause their Subsidiaries to enter into an arrangement reasonably acceptable to Buyer
intended to both (A) provide Buyer, to the fullest extent not prohibited by applicable Law, the
claims, rights, remedies and benefits under, and pursuant to, such Permit(s) and (B) cause Buyer,
subject to Buyer receiving such claims, rights, remedies and benefits, to assume and bear all
Assumed Liabilities with respect to such Permits from and after the Closing (as if such Permit had
been transferred to Buyer as of the Closing) in accordance with this Agreement (including by
means of any subcontracting, sublicensing or subleasing arrangement). Upon obtaining the
relevant Permit Approval, each Seller shall, and shall cause any of its applicable Subsidiaries to,
promptly sell, convey, assign, transfer and deliver to Buyer such Permit for no additional
consideration.

        SECTION 7.04 Public Announcements. On and after the date hereof and through the
Closing Date, the Parties shall reasonably consult with each other before issuing any press release
or otherwise making any public statements with respect to this Agreement or the transactions
contemplated hereby, and neither Party shall, except as may be required to comply with applicable
Law, issue any press release or make any public statement prior to obtaining, with respect to Sellers,
                                                 48
            Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 118 of 355




Buyer’s, and with respect to Buyer, the Company’s, prior written consent (which consent, in each
case, shall not be unreasonably withheld, conditioned or delayed).

        SECTION 7.05       Employee Matters.

        (a)     Between the date hereof and Closing, Sellers shall, in consultation with Buyer,
implement a reduction in force and consolidation consistent with the long range plan that Sellers
have delivered to Buyers as set forth in Section 7.05 of the Disclosure Schedules the (“Long
Range Plan”). Employees who are terminated in connection with such reductions in force being
“Terminated Employees”. At least ten (10) Business Days prior to the Closing, Buyer shall, or
shall cause a Buyer Designee to, make an offer of employment, to commence as of the Closing, to
each Employees who is employed immediately prior to the Closing and who will not be a
Terminated Employee prior to the Closing or a Transition Employee (each such Employee, an
“Offered Employee”). Each Offered Employee who receives and accepts such an offer of
employment with Buyer or a Buyer Designee is referred to herein as a “Transferred Employee”,
and Buyer shall, or shall cause the applicable Buyer Designee to, employ each Transferred
Employee in accordance with such accepted offer as of the Closing. Buyer hereby agrees that the
offers to the Offered Employees shall include, and for the period immediately following the
Closing through and including the twelve (12) month anniversary of the Closing, Buyer shall, or
shall cause the applicable Buyer Designee to, provide (i) a level of base salary and wages to each
Transferred Employee that is no less favorable to the base salary and wages provided to such
Offered Employee as of the date hereof, and (ii) benefit plans for the benefit or welfare of each
Transferred Employee (each, a “Buyer Benefit Plan”), that are comparable in the aggregate to the
benefits (except with respect to equity-based compensation and retention benefits) provided to
such Offered Employee as of the date hereof.

       (b)     Subject to Section 7.02(c), effective on or prior to the Closing Date, Sellers shall
terminate the employment of each Terminated Employee and each Offered Employee who does
not accept an offer of employment with Buyer or a Buyer Designee prior to the Closing.

        (c)    Seller shall be solely responsible for all Liabilities and obligations with respect to
any Employee or former Employee who is not and does not become a Transferred Employee
(including all severance obligations with respect to any Employee or former employee in
connection with their termination of employment with Seller and its Affiliates).

        (d)     Following the Closing, Buyer shall process the payroll for, and pay (or cause to be
paid), the base wages, base salary and ordinary course sales commissions accrued during the
payroll period in which the Closing Date falls (the “Closing Payroll Period”) with respect to each
Employee employed at any time during the Closing Payroll Period other than Transition
Employees and any Terminated Employees. The Closing Payroll Period shall extend from the
final payroll date preceding the Closing through and including the Closing Date. In connection
therewith, Buyer shall withhold and remit, on behalf of Sellers, all applicable Taxes, including
payroll taxes, as required by Law.



                                                 49
            Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 119 of 355




         (e)    Buyer shall assume, pay and discharge the Liabilities of Sellers for all current and
deferred salary, wages, unused vacation, sick days, personal days and/or leave earned or accrued
by each Transferred Employee through Closing. In addition, with respect to any Transferred
Employee or Offered Employee which Buyer does not offer employment to or whose offer of
employment is not consistent with Section 7.05(a), Buyer shall assume, pay and discharge the
Liabilities of Sellers for (i) any obligations or Liabilities under any Assumed Plan other than any
severance obligations under any Assumed Plan in connection with the termination of any
individual’s employment with Seller and its Affiliates, and (ii) any Liabilities arising under an
employee incentive or retention program or similar arrangement approved by the Bankruptcy
Court. With respect to each Transferred Employee, Buyer shall assume, pay and discharge the
Liabilities of Sellers under the WARN Act (provided, however, that to the extent that the WARN
Act is applicable to any such Employee, Sellers shall comply with all procedural aspects thereof
through the Closing Date) and, with respect to each Transition Employee and Terminated
Employee, Seller shall be solely responsible for all obligations under the WARN Act.
Notwithstanding anything in this Agreement to the contrary, Buyer shall assume, pay and
discharge the Liabilities of Sellers under COBRA (and any comparable state law) for all
individuals who are “M&A qualified beneficiaries” (as such term is defined in U.S. Treasury
Regulation Section 54.4980B-9) from and after the Closing. Buyer hereby acknowledges that (A)
it will be a “successor employer” for purposes of U.S. Treasury Regulation Section 54.4980B-9
and other applicable purposes under COBRA and (B) that, without limiting the generality of the
foregoing clause (A), Transition Employees will be treated as “M&A qualified beneficiaries” for
purposes of COBRA as of the earlier of the termination of their employment with Sellers or after
the Sellers no longer provide any health, dental or vision benefit plans.

        (f)      Transferred Employees shall receive credit for all purposes (including for purposes
of eligibility to participate, vesting, benefit accrual and eligibility to receive benefits) under any
Buyer Benefit Plan under which each Transferred Employee may be eligible to participate on or
after the Closing to the same extent recognized by the Seller under comparable Seller Plans as of
the date hereof; provided, however, that such crediting of service shall not operate to duplicate any
benefit or the funding of any such benefit or grant service credit with respect to benefit accrual
under any defined benefit pension plan, retiree welfare plan or any frozen plan. With respect to
any Buyer Benefit Plan that is a welfare benefit plan, program or arrangement and in which a
Transferred Employee may be eligible to participate on or after the Closing, Buyer shall, or shall
cause the applicable Buyer Designee to, use commercially reasonable efforts to, (i) waive, or use
reasonable efforts to cause its insurance carrier to waive, all limitations as to pre-existing, waiting
period or actively-at-work conditions, if any, with respect to participation and coverage
requirements applicable to each Transferred Employee under such Buyer Benefit Plan to the same
extent waived under a comparable Seller Plan and (ii) provide credit to each Transferred Employee
(and such Transferred Employee’s beneficiaries) for any co-payments, deductibles and out-of-
pocket expenses paid by such Transferred Employee (and such Transferred Employee’s
beneficiaries) under the comparable Seller Plan during the relevant plan year, up to and including
the Closing; provided, however, that such credit shall not operate to duplicate any benefit or the
funding of any such benefit.


                                                  50
            Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 120 of 355




       (g)     Buyer agrees to assume and honor and assume, or to cause a Buyer Designee to
honor and assume, in accordance with their current terms, each Assumed Plan and all trust
agreements, insurance contracts, administrative service agreements and investment management
agreements related to the funding and administrations of such Assumed Plans. Seller shall take
such actions and reasonably cooperate with Buyer with respect to such obligations.

        (h)      No provision in this Section 7.05 or otherwise in this Agreement, whether express
or implied, shall (a) create any third-party beneficiary or other rights in any employee or former
employee of Sellers or any of their subsidiaries or Affiliates (including any beneficiary or
dependent thereof), any other participant in any Seller Plan or any other Person; (b) create any
rights to continued employment with Sellers, Buyer or any of their respective subsidiaries or
Affiliates or in any way limit the ability of Sellers, Buyer or any of their respective subsidiaries or
Affiliates to terminate the employment of any individual at any time and for any reason; or (c)
constitute or be deemed to constitute an amendment to any Seller Plan or any other employee
benefit plan, program, policy, agreement or arrangement sponsored or maintained by Sellers,
Buyer or any of their subsidiaries or Affiliates.

       SECTION 7.06        Tax Matters.

        (a)     Sellers shall prepare and timely file (or shall cause to be prepared and timely filed)
all Tax Returns with respect to the Purchased Assets, including the Purchased Entities, for any Tax
period ending on or before the Closing Date that are due on or prior to the Closing Date. Sellers
shall be liable and responsible for, and timely pay in full any Taxes relating to periods covered by
such Tax Returns. Sellers or Buyer, as required by applicable Law, shall timely file, or cause to
be timely filed, each such Tax Return. To the extent that Buyer or its Affiliates is required by
applicable Law to file such Tax Return, Sellers shall pay to Buyer the amount of any Taxes
reflected on such Tax Returns (to the extent required to be paid by Seller) within five (5) days
following the written demand by Buyer for such payment.

        (b)    Buyer shall prepare and timely file (or shall cause to be prepared and timely filed)
all other Tax Returns with respect to the Purchased Assets for the Pre-Closing Tax Period and any
Straddle Period. Sellers shall pay to Buyer the amount of any unpaid property Taxes with respect
to the Purchased Assets for the Pre-Closing Tax Period and the portion of the Straddle Period
ending on the day before the Closing Date within five (5) days following any demand by Buyer
for such payment.

        (c)     For purposes of this Agreement, in order to apportion appropriately any Taxes,
exemptions, allowances or deductions relating to a taxable period beginning on or before and
ending after the Closing Date (a “Straddle Period”), the amount of Taxes that are allocable to the
portion of the Straddle Period ending on the Closing Date shall be the amount of such Taxes,
exemptions, allowances or deductions for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of calendar days in the portion of the Straddle Period ending on
and including the Closing Date, and the denominator of which is the number of calendar days in
the entire Straddle Period (provided that any Tax exemption or allowance with respect to an annual

                                                  51
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 121 of 355




period shall be pro-rated on an equal daily basis between the pre-Closing Tax period and the
remainder of the Straddle Period).

        (d)      Any and all existing Tax sharing or similar agreements, except for this Agreement,
between any Purchased Entity, on the one hand, and any Sellers, any retained Subsidiaries or any
of their Affiliates, on the other hand, shall be terminated as of the Closing Date to the extent they
relate to the Purchased Entity, and the Purchased Entity shall have no further liabilities or
obligations imposed on it under any such agreements.

       (e)     The Parties agree to treat any payment made from one Party to another pursuant to
this Agreement that is not reflected as part of the Purchase Price under this Agreement as an
adjustment to the Purchase Price for all income Tax purposes.

         SECTION 7.07 Misallocated Assets. If, following the Closing, Buyer or its Affiliates
own or hold any Excluded Asset (including by having an Excluded Asset located at any Owned
Real Property or any Leased Real Property that is or will be owned or leased by Buyer or any of its
Affiliates), Buyer shall transfer, or shall cause its Affiliate to transfer, at no cost to Sellers, such
Excluded Asset as soon as practicable to any Sellers designated by the Company. If, following the
Closing, Sellers or any of their respective Affiliates own any Purchased Asset, Sellers shall transfer,
or shall cause their respective Affiliates to transfer, such Purchased Asset as soon as practicable to
Buyer or an Affiliate designated by Buyer.

         SECTION 7.08 Payments from Third Parties after Closing. In the event that any Seller
receives any payment from a third party (other than Buyer or any of its Affiliates) after the Closing
Date pursuant to any of the Purchased Contracts (or with respect to the operation by Buyer of the
business of Sellers or any Purchased Asset during the post-Closing period) and to the extent such
payment is not made in connection with an Excluded Asset or an Excluded Liability, Sellers shall
forward such payment, as promptly as practicable but in any event within thirty (30) days after such
receipt, to Buyer (or other entity nominated by Buyer in writing to Sellers) and notify such third
party to remit all future payments (in each case, to the extent such payment is in respect of any
post-Closing period with respect to the business of Sellers and is not in respect of an Excluded
Asset or an Excluded Liability) pursuant to the Purchased Contracts to Buyer (or such other entity).
Notwithstanding anything to the contrary in this Agreement, in the event that Buyer or any of its
Affiliates receives any payment from a third party after the Closing on account of, or in connection
with, any Excluded Asset, Buyer shall forward such payment, as promptly as practicable but in any
event within thirty (30) days after such receipt, to the Company (or other entity nominated by the
Company in writing to Buyer) and notify such third party to remit all future payments on account
of or in connection with the Excluded Assets to the Company (or such other entity as the Company
may designate).

         SECTION 7.09 Bulk Transfer Laws. The Parties intend that pursuant to Section 363(f)
of the Bankruptcy Code, the transfer of the Purchased Assets shall be free and clear of any security
interests in the Purchased Assets, including any liens or claims arising out of the bulk transfer Laws,
and the Parties shall take such steps as may be necessary or appropriate to so provide in the Sale
Order.
                                                   52
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 122 of 355




       SECTION 7.10        Bankruptcy Court Approval.

        (a)     Sellers shall serve on all non-Debtor counterparties to all of their Contracts a notice
specifically stating that Sellers are or may be seeking the assumption and assignment of such
Contracts and shall notify such non-Debtor counterparties of the deadline for objecting to the Cure
Costs, if any, which deadline shall not be less than seven (7) days prior to the Sale Hearing.

        (b)     Sellers and Buyer shall cooperate to obtain the Bankruptcy Court’s entry of the Sale
Order and any other Order reasonably necessary in connection with the transactions contemplated
by this Agreement as promptly as reasonably practicable, including furnishing affidavits, non-
confidential financial information, or other documents or information for filing with the
Bankruptcy Court and making such advisors of Buyer and Sellers and their respective Affiliates
available to testify before the Bankruptcy Court for the purposes of, among other things, providing
adequate assurances of performance by Buyer as required under Section 365 of the Bankruptcy
Code, and demonstrating that Buyer is a “good faith” purchaser under Section 363(m) of the
Bankruptcy Code. Sellers and Buyer acknowledge that in order to obtain such approval Sellers
must demonstrate that they have taken reasonable steps to obtain the highest or otherwise best
offer possible for the Purchased Assets and that such demonstration shall include serving notice
of the transactions contemplated by this Agreement to creditors and interested parties as ordered
by the Bankruptcy Court.

       (c)    Each of the Company and Buyer shall appear formally or informally in the
Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy Court
in connection with the transactions contemplated by this Agreement and keep the other Party
reasonably apprised of the status of material matters related to this Agreement, including, upon
reasonable request promptly furnishing the other Party with copies of notices or other
communications received by such Party from the Bankruptcy Court or any third party or any
Governmental Authority with respect to the transactions contemplated by this Agreement.

       (d)    Subject to entry of the Sale Order and consummation of the Closing, Buyer shall,
promptly following the Closing and in any event no later than eighteen (18) months following the
Closing Date, pay the Cure Costs and cure any and all other defaults and breaches under the
Purchased Contracts in accordance with the provisions of Section 365 of the Bankruptcy Code and
this Agreement.

        (e)     The Sale Order shall, among other things, (i) approve, pursuant to Sections 105,
363 and 365 of the Bankruptcy Code, (A) the execution, delivery and performance by Sellers of
this Agreement, (B) the sale of the Purchased Assets to Buyer on the terms set forth herein and
free and clear of all Encumbrances (other than Encumbrances included in the Assumed Liabilities
and Permitted Encumbrances) and (C) the performance by Sellers of their respective obligations
under this Agreement, (ii) authorize and empower Sellers to assume and assign to Buyer the
Purchased Contracts, (iii) find that Buyer is a “good faith” buyer within the meaning of Section
363(m) of the Bankruptcy Code, find that Buyer is not a successor to any Seller and grant Buyer
the protections of Section 363(m) of the Bankruptcy Code, (iv) find that Buyer shall have no
Liability or responsibility for any Liability or other obligation of any Seller arising under or related
                                                  53
            Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 123 of 355




to the Purchased Assets other than as expressly set forth in this Agreement or as required under
applicable nonbankruptcy Law, including successor or vicarious Liabilities of any kind or
character, including any theory of antitrust, successor, or transferee Liability, labor law, de facto
merger, or substantial continuity, (v) find that Buyer has provided adequate assurance (as that term
is used in Section 365 of the Bankruptcy Code) of future performance in connection with the
assumption of the Purchased Contracts and (vi) find that Buyer shall have no Liability for any
Excluded Liability. Without limiting Sellers’ obligation to take all such actions as are reasonably
necessary to obtain Bankruptcy Court approval of the Sale Order, Buyer agrees that it will
promptly take reasonable actions to assist in obtaining Bankruptcy Court approval of the Sale
Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for purposes, among others, of (x) demonstrating that Buyer is a “good faith”
purchaser under Section 363(m) of the Bankruptcy Code and (y) establishing adequate assurance
of future performance within the meaning of Section 365 of the Bankruptcy Code. Nothing in this
Agreement shall require Buyer, Sellers or their respective Affiliates to give testimony to or submit
any pleading, affidavit or information to the Bankruptcy Court or any Person that is untruthful or
to violate any duty of candor or other fiduciary duty to the Bankruptcy Court or their respective
stakeholders.

        (f)     Sellers acknowledge and agree, and the Sale Order shall provide that, except as
otherwise provided in Section 2.03, on the Closing Date and concurrently with the Closing, all
then existing or thereafter arising obligations, Liabilities and Encumbrances of, against or created
by Sellers or their bankruptcy estate, to the fullest extent permitted by Section 363 of the
Bankruptcy Code, shall be fully released from and with respect to the Purchased Assets. On the
Closing Date, the Purchased Assets shall be transferred to Buyer free and clear of all obligations,
Liabilities and Encumbrances, other than Permitted Encumbrances and the Assumed Liabilities to
the fullest extent permitted by Section 363 of the Bankruptcy Code.

         (g)   In the event the entry of the Bid Procedures Order, the Sale Order or any other
Orders of the Bankruptcy Court relating to this Agreement or the transactions contemplated hereby
shall be appealed by any Person (or if any petition for certiorari or motion for reconsideration,
amendment, clarification, modification, vacation, stay, rehearing or reargument shall be filed with
respect to the Bid Procedures Order, the Sale Order or other such Order), Sellers shall use
commercially reasonable efforts to defend such appeal. Sellers shall comply with all notice
requirements (i) of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure or (ii)
imposed by the Sale Order, in each case, in connection with any pleading, notice or motion to be
filed in connection herewith.

        (h)     Notwithstanding anything contained herein to the contrary, during the pendency of
the Chapter 11 Cases, Sellers shall not reject or transfer any Excluded Contract without first
obtaining Buyer’s prior written consent. In the event that any of the Parties to this Agreement
discovers a Contract related to the business of the Company and its Subsidiaries, the Purchased
Assets or the Assumed Liabilities (whether prior to, on or following the Closing) and such Contract
(i) was not set forth on Section 2.01(a) of the Disclosure Schedules, (ii) is a Contract which Buyer
wishes to assume the rights and obligations of and (iii) has not been rejected by Sellers (with
Buyer’s prior written consent in compliance with the immediately preceding sentence), Buyer and
                                                  54
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 124 of 355




Sellers shall execute, acknowledge and deliver such other instruments and take such further actions
as are reasonably practicable for Buyer or Buyer Designee to assume the rights and obligations
under such Contract as of the Closing (or, if applicable, as soon as reasonably practicable following
the Closing), otherwise in accordance with Section 2.05.

         (i)    Notwithstanding anything to the contrary herein, Buyer agrees and acknowledges
that Sellers and their Affiliates, including through their representatives, are and may continue
soliciting and/or responding to inquiries, proposal or offers from third parties in connection with
any Alternative Transaction, including, without limitation, inquiries, proposals or offers related to
the Purchased Assets, and may facilitate, including furnishing any information (subject to entering
into a customary confidentiality agreement) with respect to, any effort or attempt by any Person to
seek to do any of the foregoing in connection with an Alternative Transaction. Sellers shall as
promptly as reasonably practicable (and in any event within twenty-four (24) hours after receipt)
notify Buyer in writing of (i) receipt by Sellers or any of their respective Affiliates or
representatives of any such inquiries, proposals or offer and (ii) any decision by Sellers as to
whether to enter into any such discussions or negotiations. Sellers shall provide Buyer any notice
with respect to any Alternative Transaction that is required by, and in accordance with, the RSA.

         SECTION 7.11 No Successor Liability. The Parties intend that, to the fullest extent
permitted by applicable Law (including under Section 363 of the Bankruptcy Code), upon the
Closing, Buyer shall not be deemed to: (a) be the successor of any Seller, (b) have, de facto, or
otherwise, merged with or into Sellers, (c) be a mere continuation or substantial continuation of
Sellers or the enterprise(s) of Sellers or (d) be liable or have any Liability for any acts or omissions
of Sellers in the conduct of their businesses or arising under or related to the Purchased Assets other
than as expressly set forth and agreed in this Agreement. Without limiting the generality of the
foregoing, and except as otherwise expressly provided in this Agreement, the Parties intend that
Buyer shall have no Liability for any Encumbrance (other than the Assumed Liabilities and
Permitted Encumbrances on the Purchased Assets) against Sellers or any of Sellers predecessors or
Affiliates, and Buyer shall have no successor or vicarious liability of any kind or character whether
known or unknown as of the Closing Date or in connection with the transactions contemplated to
occur on the Closing, whether now existing or hereafter arising, or whether fixed or contingent,
with respect to the businesses of Sellers, the Purchased Assets or any Liability of Sellers arising
prior to, or relating to any period occurring prior to, the Closing Date. The Parties agree that the
Sale Order shall contain provisions substantially in the form set forth in this Section 7.11.

        SECTION 7.12 Change of Name. Promptly (and, in any event, within thirty (30)
Business Days) following the Closing, each Seller shall discontinue the use of their current name
(and any other trade names or “d/b/a” names currently utilized by such Seller) and shall not
subsequently change any of their names to or otherwise use or employ any name which includes
the words “Global Eagle” and the other names listed on Section 7.12 of the Disclosure Schedules
without the prior written consent of Buyer, and each Seller shall cause the name of Sellers in the
caption of the Chapter 11 Cases to be changed to the new names of each Seller.

         SECTION 7.13 Communications with Customers and Suppliers. Prior to the Closing,
the Parties shall reasonably cooperate with each other in coordinating their communications with
                                                   55
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 125 of 355




any Material Customer, Material Supplier or other material contractual counterparty of Sellers in
relation to this Agreement and the transactions contemplated hereby.

         SECTION 7.14 Wind-Down Budget. The Parties shall reasonably cooperate with each
other, and use their respective good faith efforts, to develop and to finalize no later than seven (7)
days prior to the Initial Acceptable Bid Deadline (as defined in the Bidding Procedures) a wind-
down budget, in form and substance acceptable to the Sellers and the Buyer, with any subsequent
adjustments to be mutually agreeable to both the Sellers and the Buyer (such budget, the “Wind-
Down Budget”).

          SECTION 7.15 Investigation. Buyer acknowledges that it has conducted its own
independent investigation and analysis of the business, operations, assets, liabilities, results of
operations, condition (financial or otherwise) and prospects of the Business, the Purchased Assets
and the Purchased Entities, and that it and its representatives have received access to certain of the
books and records, facilities, equipment, Contracts and other assets of the Business (including the
Purchased Assets and the Purchased Entities) for such purpose. Buyer acknowledges and agrees
that, except for the representations and warranties contained in Article 3, none of the Sellers nor
any of their respective Affiliates makes or has made any representation or warranty, either express
or implied, or other statements or information concerning the Business, the Purchased Assets or the
Purchased Entities in connection with the transactions contemplated by this Agreement.
Notwithstanding the foregoing, nothing in this Section 7.15 shall limit or alter the rights of Buyer
under any other agreement with Sellers, including the RSA, the DIP Credit Agreement and the DIP
Facility.

                                            ARTICLE 8

                                   CONDITIONS TO CLOSING

         SECTION 8.01 Conditions to Obligations of Buyer and Sellers. The obligations of each
of Buyer and Sellers to consummate the Closing are subject to the satisfaction or valid waiver at or
prior to the Closing of the following conditions:

       (a)     all waiting periods (including any extension thereof) applicable to the purchase and
sale of the Purchased Assets under the HSR Act or any other Antitrust Law set forth on
Section 8.01(a) of the Disclosure Schedules shall have expired or been terminated;

        (b)     no provision of any applicable Law and no judgment, injunction or Order shall then
be in effect prohibiting or making illegal the consummation of the Closing;

        (c)     the FCC Approval shall have been granted;

        (d)     the Bankruptcy Court shall have entered the Bid Procedures Order on or before 28
days after the Petition Date; and

       (e)    the Bankruptcy Court shall have entered the Sale Order and the Sale Order shall be
a Final Order on or before (i) subject to the Bankruptcy Court’s availability, 49 days after the
                                               56
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 126 of 355




Petition Date, in the event the IAB Trigger Event occurs and (ii) 85 days after the Petition Date,
in the event the IAB Trigger Event does not occur.

         SECTION 8.02 Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction (or valid waiver) at or prior to the Closing of
the following further conditions:

        (a)     the representations and warranties of Sellers in this Agreement shall be true and
correct on and as of the Closing, except to the extent expressly made as of an earlier date, in which
case such representations and warranties shall be true and correct as of such earlier date, except
where the failure of such representations and warranties to be true and correct (without giving
effect to any limitation as to “materiality,” “material adverse effect,” “Material Adverse Effect” or
similar qualifiers contained therein), has not had or would not reasonably be expected to have a
Material Adverse Effect;

        (b)      the covenants and agreements that Sellers are required to perform or to comply with
pursuant to this Agreement at or prior to the Closing shall have been performed and complied with
in all material respects;

        (c)    Sellers shall have delivered, or cause to be delivered, to Buyer each item set forth
in Section 2.08(a); and

       (d)      the RSA, the DIP Credit Agreement and the DIP Order shall remain in full force
and effect.

         SECTION 8.03 Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the Closing is subject to the satisfaction (or valid waiver) at or prior to the Closing of
the following further conditions:

        (a)     the representations and warranties of Buyer in this Agreement shall be true and
correct on and as of the Closing, except to the extent expressly made as of an earlier date, in which
case such representations and warranties shall be true and correct (without giving effect to any
limitation as to “materiality,” “material adverse effect” or similar qualifiers contained therein) in
all respects as of such earlier date, except where such failures to be true and correct would not
materially impair or prevent Buyer’s ability to consummate the transactions contemplated by this
Agreement;

        (b)      the covenants and agreements that Buyer is required to perform or to comply with
pursuant to this Agreement at or prior to the Closing shall have been performed and complied with
in all material respects; and

        (c)     Buyer shall have delivered, or cause to be delivered, to the Company each item set
forth in Section 2.08(b).



                                                 57
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 127 of 355




                                            ARTICLE 9

                                            SURVIVAL

         SECTION 9.01 Survival. The Parties, intending to modify any applicable statute of
limitations, agree that (a)(i) the representations and warranties in this Agreement and in any
certificate delivered pursuant hereto and (ii) the covenants in this Agreement only requiring
performance prior to the Closing shall, in each case, terminate and be of no further force and effect
effective as of the Closing and shall not survive the Closing for any purpose, and thereafter there
shall be no Liability on the part of, nor shall any claim be made by or on behalf of, any Party or any
Party’s Affiliates in respect thereof and (b) the covenants in this Agreement that contemplate
performance at or after the Closing or expressly by their terms survive the Closing shall survive the
Closing in accordance with their respective terms (the “Surviving Post-Closing Covenants”) until
the earlier of (i) full performance of such covenant in accordance with its terms and (ii) three (3)
years following the Closing Date. Except with respect to the Surviving Post-Closing Covenants,
no other remedy shall be asserted or sought by Buyer, and Buyer shall cause its Affiliates not to
assert or seek any other remedy, against Sellers or any of their respective Affiliates under any
contract, misrepresentation, tort, strict liability, or statutory or regulatory Law or theory or
otherwise, all such remedies being hereby knowingly and expressly waived and relinquished to the
fullest extent permitted under applicable Law. Buyer and Sellers acknowledge and agree, on their
own behalf and on behalf of their Affiliates that the agreements contained in this Section 9.01 are
an integral part of the transactions contemplated hereby and that, without the agreements set forth
in this Section 9.01, none of the Parties would enter into this Agreement.

                                            ARTICLE 10

                                          TERMINATION

        SECTION 10.01 Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:

        (a)     by mutual written agreement of the Company and Buyer;

        (b)     by either the Company or Buyer, if the Closing shall not have been consummated
on or before October 30, 2020 (the “End Date”); provided, however, if all of the conditions to
Closing, other than the conditions set forth in Section 8.01(a), Section 8.01(b) or Section 8.01(c),
shall have been satisfied or shall be capable of being satisfied at the End Date, either the Company
or Buyer may, by written notice to the other Party, extend the End Date for a maximum of two (2)
additional thirty (30)-day periods (each, a “Renewal Period”) and such date, as so extended to the
end of the first or second Renewal Period, as the case may be, shall be deemed the End Date;
provided, further, that the right to terminate this Agreement pursuant to this Section 10.01(b) shall
not be available to a Party whose breach of any of its representations, warranties, covenants or
agreements contained herein has been the primary cause of the failure of the Closing to occur on
or before the End Date;

                                                  58
            Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 128 of 355




       (c)     by either the Company or Buyer, if at the end of the Auction for the Purchased
Assets (if any), Buyer is not determined by the Company to be either the “Successful Bidder” or
the “Backup Bidder” (each as defined in the Bid Procedures Order);

        (d)    by the Company, if Sellers are not then in material breach of their obligations under
this Agreement and Buyer breaches or fails to perform any of its representations, warranties,
covenants or agreements contained in this Agreement and such breach or failure to perform (i)
would prevent the satisfaction of a condition set forth in Section 8.01 or Section 8.03, (ii) cannot
be, or has not been, cured within ten (10) days following delivery of written notice to Buyer of
such breach or failure to perform and (iii) has not been waived by the Company;

        (e)     by Buyer, if Buyer is not then in material breach of its obligations under this
Agreement and Sellers breach or fail to perform any of their representations, warranties, covenants
or agreements contained in this Agreement and such breach or failure to perform (i) would prevent
the satisfaction of a condition set forth in Section 8.01 or Section 8.03, (ii) cannot be, or has not
been, cured within ten (10) days following delivery of written notice to the Company of such
breach or failure to perform and (iii) has not been waived by Buyer;

       (f)      by either Buyer or the Company, (i) if the Bankruptcy Court enters an Order
dismissing, or converting into cases under Chapter 7 of the Bankruptcy Code, any of the cases
commenced by Sellers under Chapter 11 of the Bankruptcy Code and comprising part of the
Chapter 11 Cases without the prior approval of the Required Consenting First Lien Holders (as
defined in the RSA), (ii) if a trustee or examiner with expanded powers to operate or manage the
financial affairs or reorganization of the Company is appointed in the Chapter 11 Cases or (iii) an
Order or dismissal, conversion or appointment is entered with respect to the Chapter 11 Cases for
any reason and not reversed or vacated within fourteen (14) days after entry thereof;

        (g)      by Buyer or the Company, if any Governmental Authority issues any Order
permanently enjoining or otherwise permanently prohibiting the transactions contemplated by this
Agreement and such Order shall have become final and non-appealable; provided, however, that
the right to terminate this Agreement pursuant to this Section 10.01(g) shall not be available to a
Party that failed to use its reasonable best efforts to contest, resolve or lift such Order; provided,
further, that the right to terminate this Agreement under this Section 10.01(g) shall not be available
to any Party if such Order was primarily caused by (i) such Party’s material breach of any provision
of this Agreement or (ii) such Party’s failure to comply in any material respect with its obligations
hereunder.

        (h)    automatically, and without any requirement of any Party to deliver any notice of
such termination to any other Party, if Sellers publicly announces their support for any stand-alone
plan of reorganization or liquidation (or publicly support any such plan filed by any other party),
other than a wind-down plan of Sellers’ estates post-Closing including pursuant to a plan of
liquidation consistent with the RSA, provided that, for the avoidance of doubt, pursuit of an
Alternative Transaction within the meaning of Section 7.10(i) shall not be grounds for termination
of this Agreement by Buyer;

                                                 59
            Case 20-11835-JTD         Doc 34    Filed 07/22/20     Page 129 of 355




        (i)    by either Buyer or the Company, if an Order of the Bankruptcy Court is entered
denying approval of the Bid Procedures Order or the Sale Order and such Order shall have become
final and non-appealable;

       (j)     by Buyer if the DIP Facility is accelerated and the Required DIP Lenders (as
defined in the RSA) exercise remedies as set forth in the DIP Credit Agreement and DIP Orders;

       (k)     by Buyer if, under Section 363(k) of the Bankruptcy Code, Buyer is unable,
pursuant to any Final Order of the Bankruptcy Court to provide a credit bid (or otherwise bidding
on such other terms as may be agreed by Buyer, in its sole discretion) as contemplated by this
Agreement in connection with the payment of the Purchase Price;

        (l)    by Buyer upon the occurrence of any RSA Termination Event (other than as a result
of a breach by the Required Consenting First Lien Lenders (as defined in the RSA)); or

        (m)      by the Company upon the occurrence of any RSA Termination Event (other than
as a result of a breach by Sellers).

The Party desiring to terminate this Agreement pursuant to this Section 10.01 (other than pursuant
to Section 10.01(a)) shall give written notice of such termination to the other Party in accordance
with Section 12.01. For the avoidance of doubt, each condition permitting termination of this
Agreement set forth in this Section 10.01 shall be considered separate and distinct from each other
such condition and, if more than one termination condition set forth in this Section 10.01 is
applicable, the Party exercising any such termination right shall have the right to choose the
termination condition pursuant to which this Agreement is to be terminated.

       SECTION 10.02 Effect of Termination.

        (a)    If this Agreement is terminated as permitted by Section 10.01, (i) this Agreement
shall become null and void and of no further force and except, except for the provisions of
Section 7.01(a), this Section 10.02, 10.03 and Article 12, which shall survive such termination of
this Agreement and (ii) no Party (nor any stockholder, director, officer, employee, agent,
consultant or representative of any such Party) shall thereafter have any Liability hereunder;
provided that nothing in this Section 10.02 shall be deemed to release any Party from any Liability
(x) for any breach of this Agreement occurring prior to its termination and (y) that may otherwise
be provided in, or contemplated by, the provisions of Section 7.01(a) or Section 10.02(b).

         (b)    Notwithstanding anything contained in this Agreement to the contrary, in the event
(i) this Agreement is terminated pursuant to Section 10.01(c), Section 10.01(e), Section 10.01(f),
Section 10.01(h), Section 10.01(i), Section 10.01(j) or Section 10.01(l) or (ii) (A) this Agreement
is terminated pursuant to Section 10.01(b) or Section 10.01(g) and (B) at the time of such
termination, Buyer is entitled to terminate this Agreement pursuant to Section 10.01(e), Sellers
agree, on a joint and several basis, to pay Buyer the Expense Reimbursement (without duplication
of the payment of such expenses under any other agreement with Sellers) by wire transfer of


                                                60
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 130 of 355




immediately available funds promptly within five (5) Business Days of such termination of this
Agreement.

        SECTION 10.03 Costs and Expenses. Except as otherwise expressly provided in this
Agreement, including as set forth in Section 10.02(b) whether or not the transactions contemplated
by this Agreement are consummated, all costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense.

                                           ARTICLE 11

                                              TAXES

        SECTION 11.01 G Reorganization.

       (a)     Buyer has the right to elect at any time at least five (5) Business Days prior to the
Closing to structure or restructure the transactions contemplated by this Agreement as a
reorganization under Section 368(a)(1)(G) of the Code, with any actual or deemed distribution by
the Company (or, if applicable, any of its Subsidiaries) qualifying under Sections 354 and 356 of
the Code but not under Section 355 of the Code (“G Reorganization” and such election, the “G
Reorganization Election”); provided that such G Reorganization would not materially delay the
Closing.

        (b)      In the event that a G Reorganization Election is made, Buyer and Sellers shall (i)
agree on the transaction steps to implement the G Reorganization in a manner that is otherwise
consistent with the rights and obligations of Buyer and Sellers under this Agreement, (ii) treat the
G Reorganization as a corporate acquisition of assets by Buyer to which Section 381 of the Code
applies, (iii) agree that this Agreement (together with any other applicable documents) constitutes
a “plan of reorganization” within the meaning of Treasury Regulations Section 1.368-2(g) with
neither Buyer nor any Seller taking any action or failing to take an action that will preclude the
transactions contemplated by this Agreement (together with any other applicable documents) from
qualifying as a G Reorganization and (iv) take (or not take) any other actions reasonably necessary
to secure and preserve the qualification of any of the transactions set forth in this Agreement
(together with any other applicable documents) as a G Reorganization, including, without
limitation, with respect to (A) repayment, cancellation or settlement of, or other actions with
respect to, any intercompany accounts on or before the Closing Date, (B) the merger of one
member of the Company or its Subsidiaries with another member of the Company or its
Subsidiaries on or before the Closing Date or conversion (or liquidation) of any such member into
a limited liability company on or before the Closing Date, (C) the filing of any Tax elections to
treat any such entity as a disregarded entity for U.S. federal income Tax purposes on or before the
Closing Date, (D) causing the formation of an entity that will act as the acquiror in the G
Reorganization and (E) satisfaction of the ownership requirements set forth in Section 382(l)(5)(A)
of the Code (“L5”) to the extent that Buyer is potentially eligible to utilize L5 and Buyer agrees
that the preservation of the ability to make such election is in the best interests of Buyer; provided
that Sellers shall not be limited in respect of disposing of any of their assets if and to the extent
permitted under the other provisions of this Agreement and taking or refraining from taking any
                                                 61
             Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 131 of 355




action required by Law, including if such actions would be inconsistent with their obligations
under the Bankruptcy Code.

        (c)     To the extent not addressed by the foregoing, Buyer and each Seller shall also
furnish or cause to be furnished to each other all documentation and information of Sellers or any
of their Affiliates as reasonably requested in connection with (i) the treatment of the transactions
contemplated by this Agreement as one or more reorganizations under Section 368 of the Code or
in connection with qualifying for the application of Section 382(l)(5) of the Code and (ii) the Tax
basis, losses, and credits (including carryovers), income, gains, deductions and other attributes or
Tax items of Sellers or any of their Affiliates.

                                            ARTICLE 12

                                        MISCELLANEOUS

        SECTION 12.01 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing and shall be delivered to the addresses set forth below (or pursuant to
such other address(es) as may be designated in writing by the Party to receive such notice):

        if to Buyer:

                [GEE Acquisition LLC]
                [___]
                [___]
                Attention:    [___]
                Email:       [___]
                              [___]

                with a copy, which shall not constitute notice, to:

                Gibson, Dunn & Crutcher LLP
                200 Park Avenue
                New York, New York 10166
                Attention:   Scott J. Greenberg, Michael J. Cohen and Barbara L. Becker
                Email:       sgreenberg@gibsondunn.com;
                             mcohen@gibsondunn.com;
                             bbecker@gibsondunn.com

        if to Sellers, to:

                Global Eagle Entertainment Inc.
                6080 Center Drive, Suite 1200
                Los Angeles, CA 90045
                Attention:    Christian Mezger and Kim Nakamaru
                Email         Christian.Mezger@globaleagle.com;
                              Kim.Nakamaru@globaleagle.com
                                                62
             Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 132 of 355




        with a copy, which shall not constitute notice, to:

               Latham & Watkins LLP
               885 Third Avenue
               New York, NY 10022-4834
               Attention:   George Davis, David Zaheer and Ted Dillman
               Email        george.davis@lw.com;
                            david.zaheer@lw.com;
                            ted.dillman@lw.com

All such notices, requests and other communications shall be deemed received (a) if delivered
prior to 5:00 p.m. New York time on a day which is a Business Day, then on such date of delivery
if delivered personally, or, if by email, upon written confirmation of delivery by email (which may
be electronic), and if delivered after 5:00 p.m. New York time (whether personally or by email)
then on the next succeeding Business Day, (b) on the first (1st) Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day courier or (c) on the
earlier of confirmed receipt or the fifth (5th) Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage prepaid.

        SECTION 12.02 Amendments and Waivers.

        (a)     Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by each of Buyer
and the Company (on behalf of itself and each Seller) or, in the case of a waiver, by the Party
against whom the waiver is to be effective; provided that any waiver asserted against any Seller
shall be valid if given by the Company on behalf of such Seller. For clarity, Bankruptcy Court
approval shall not be required for any amendment to this Agreement.

        (b)    No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

         SECTION 12.03 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective successors and assigns;
provided that subject to Buyer’s right to designate a Buyer Designee as set forth in Section 2.01,
Buyer, on the one hand, may not assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the Company, and each
Seller, on the other hand, may not assign, delegate or otherwise transfer any of their respective
rights or obligations under this Agreement without the prior written consent of Buyer. Any
attempted assignment in violation of this Section 12.03 shall be null and void, ab initio.




                                                 63
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 133 of 355




        SECTION 12.04 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without regard to the conflicts of law rules
of such State.

         SECTION 12.05 Jurisdiction. The Parties agree that, during the period from the date
hereof until the date on which the Chapter 11 Cases are closed or dismissed (the “Bankruptcy
Period”), any suit, action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions contemplated hereby shall
be brought exclusively in the Bankruptcy Court. The Parties further agree that, following the
Bankruptcy Period, any Action with respect to this Agreement or the transactions contemplated
hereby shall be brought against any of the Parties exclusively in either the United States District
Court for the District of Delaware or any state court of the State of Delaware located in such district,
and each of the Parties hereby irrevocably consents to the jurisdiction of such court and the
Bankruptcy Court (and of the appropriate appellate courts therefrom) in any such Action (including
any Proceeding) and irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such Action (including any
Proceeding) in such courts or that any such Action (including any Proceeding) which is brought in
such courts has been brought in an inconvenient forum. Process in any such Action (including any
Proceeding) may be served on any party anywhere in the world, whether within or without the
jurisdiction of the Bankruptcy Court, the United States District Court for the District of Delaware
or any state court of the State of Delaware. Without limiting the foregoing, each Party agrees that
service of process on such Party in the manner as provided in Section 12.01 for notices shall be
deemed effective service of process on such Party.

      SECTION 12.06 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSES OF ACTION ARISING
IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12.06
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

         SECTION 12.07 Counterparts; Third-Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement shall become
effective when each Party shall have received a counterpart hereof signed by the other Party. No
other provision of this Agreement is intended to confer upon any Person other than the Parties any
rights, benefits, Proceedings or remedies hereunder. Delivery of a .pdf version of one or more
signatures to this Agreement shall be deemed adequate delivery for purposes of this Agreement.

                                                   64
             Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 134 of 355




         SECTION 12.08 Specific Performance. It is understood and agreed by the Parties that
money damages (even if available) would not be a sufficient remedy for any breach of this
Agreement by Sellers or Buyer and as a consequence thereof, after the Bankruptcy Court’s entry
of the Sale Order, Sellers and Buyer shall each be entitled to specific performance and injunctive
or other equitable relief as a remedy for any such breach or threatened breach in addition to any
other remedy to which such Party may be entitled in Law or in equity, including an Order of the
Bankruptcy Court or other court of competent jurisdiction requiring Buyer or Sellers, as may be
applicable, to comply promptly with any of their obligations hereunder. Each of the Parties agrees
that it will not oppose the granting of an injunction, specific performance and other equitable relief
on the basis that the other Party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in equity. Any Party seeking
an injunction or injunctions to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement shall not be required to provide any bond or other security
in connection with such Order.

         SECTION 12.09 Entire Agreement. This Agreement and the other Transaction
Documents (together with the Schedules and Exhibits hereto and thereto) constitute the entire
agreement between the Parties with respect to the subject matter hereof and thereof and supersede
all prior agreements and understandings, both oral and written, between the Parties with respect to
such subject matter. No Party to this Agreement shall be liable or bound to any other Party in any
manner by any representations, warranties, covenants or agreements relating to such subject matter
except as specifically set forth herein and therein. In the event an ambiguity or question of intent
or interpretation arises with respect to this Agreement, the terms and provisions of the execution
version of this Agreement will control and prior drafts of this Agreement and the documents
referenced herein will not be considered or analyzed for any purpose (including in support of parol
evidence proffered by any Person in connection with this Agreement), will be deemed not to
provide any evidence as to the meaning of the provisions hereof or the intent of the Parties with
respect hereto and will be deemed joint work product of the Parties.

        SECTION 12.10 No Strict Construction. Buyer, on the one hand, and Sellers, on the other
hand, participated jointly in the negotiation and drafting of this Agreement, and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall be construed as jointly
drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship of any provision of
this Agreement. Without limitation as to the foregoing, no rule of strict construction construing
ambiguities against the draftsperson shall be applied against any Person with respect to this
Agreement.

         SECTION 12.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired or invalidated so long
as the economic or legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such a determination, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the Parties as closely as
                                                    65
             Case 20-11835-JTD          Doc 34     Filed 07/22/20      Page 135 of 355




possible in a mutually acceptable manner in order that the transaction contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

         SECTION 12.12 Disclosure Schedules. The representations and warranties of Sellers set
forth in this Agreement are made and given subject to the disclosures in the Disclosure Schedules.
Inclusion of information in the Disclosure Schedules will not be construed as an admission that
such information is material to the business, operations of condition (financial or otherwise) of
Sellers or their respective businesses, in whole or in part, or as an admission of Liability or
obligation of Sellers to any Person. The sections of the Disclosure Schedules have been organized
for purposes of convenience in numbered sections corresponding to the sections in this Agreement;
provided, however, that any disclosure in any section of the Disclosure Schedules will apply to and
will be deemed to be disclosed with respect to any other representation and warranty, so long as the
applicability of such disclosure is reasonably apparent on its face. It is understood and agreed that
the specification of any dollar amount in the representations and warranties or covenants contained
in this Agreement or the inclusion of any specific item in the Disclosure Schedules is not intended
to imply that such amounts or higher or lower amounts, or the items so included or other items, are
or are not material, and no Party or other Person shall use the fact of the setting of such amounts or
the fact of the inclusion of any such item in the Disclosure Schedules in any dispute or controversy
as to whether any obligation, item or matter not described in this Agreement or included in the
Disclosure Schedules is or is not material for purposes of this Agreement. Nothing in this
Agreement (including the Disclosure Schedules) shall be deemed an admission by either Party or
any of its Affiliates, in any Proceedings, that such Party or any such Affiliate, or any third party, is
or is not in breach or violation of, or in default in, the performance or observance of any term or
provisions of any Contract or Law. The Disclosure Schedules and the information and disclosures
contained therein are intended only to modify the representations or warranties of Sellers contained
in this Agreement. Where the terms of a contract or document have been summarized or described
in the Disclosure Schedules, such summary or description does not purport to be a complete
statement of the material terms of such contract or document, and all such summaries and
descriptions are qualified in their entirety by reference to the contract or document being
summarized or described to the extent such contract or other document has been made available to
Buyer prior to the date hereof.

         SECTION 12.13 No Recourse. Notwithstanding anything in this Agreement or in any
other Transaction Document, the Parties hereby acknowledge and agree that, except to the extent a
Person is a named party to this Agreement, no Person, including any current, former or future
director, officer, employee, incorporator, member, manager, director, partner, investor, shareholder,
agent, representative, or Affiliate of any, shall have any liability to the other Party, and each Party
shall have no recourse against, any Person other than the other Party in connection with any liability,
claim or cause of action arising out of, or in relation to, this Agreement, any other Transaction
Document or the transactions contemplated hereby and thereby, whether pursuant to any attempt to
pierce the corporate veil, any claims for fraud, negligence or misconduct or any other claims
otherwise available or asserted at law or in equity.

                                      [Signature Pages Follow.]

                                                   66
          Case 20-11835-JTD       Doc 34      Filed 07/22/20       Page 136 of 355




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above written.



                                          COMPANY



                                          GLOBAL EAGLE ENTERTAINMENT INC.



                                          By: _______________________________________
                                          Name:
                                          Title:




                         [Signature Page to Asset Purchase Agreement]
Case 20-11835-JTD    Doc 34      Filed 07/22/20       Page 137 of 355




                             OTHER SELLERS



                             AIRLINE MEDIA PRODUCTIONS INC.



                             By: _______________________________________
                             Name:
                             Title:



                             ENTERTAINMENT IN MOTION, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             ROW 44, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             GLOBAL EAGLE TELECOM LICENSING
                             SUBSIDIARY LLC



                             By: _______________________________________
                             Name:
                             Title:




            [Signature Page to Asset Purchase Agreement]
Case 20-11835-JTD    Doc 34      Filed 07/22/20       Page 138 of 355




                             INFLIGHT PRODUCTIONS USA, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             THE LAB AERO, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             N44HQ, LLC



                             By: _______________________________________
                             Name:
                             Title:



                             GLOBAL EAGLE SERVICES, LLC



                             By: _______________________________________
                             Name:
                             Title:



                             IFE SERVICES (USA), INC.


            [Signature Page to Asset Purchase Agreement]
Case 20-11835-JTD    Doc 34      Filed 07/22/20       Page 139 of 355




                             By: _______________________________________
                             Name:
                             Title:



                             POST MODERN EDIT, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             GLOBAL EAGLE ENTERTAINMENT
                             OPERATIONS SOLUTIONS, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             EMERGING MARKETS
                             COMMUNICATIONS, LLC



                             By: _______________________________________
                             Name:
                             Title:



                             MARITIME TELECOMMUNICATIONS
                             NETWORK, INC.



                             By: _______________________________________
                             Name:
                             Title:




            [Signature Page to Asset Purchase Agreement]
Case 20-11835-JTD    Doc 34      Filed 07/22/20       Page 140 of 355




                             MTN GOVERNMENT SERVICES, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             MTN INTERNATIONAL, INC.



                             By: _______________________________________
                             Name:
                             Title:



                             MTN LICENSE CORP.



                             By: _______________________________________
                             Name:
                             Title:




            [Signature Page to Asset Purchase Agreement]
Case 20-11835-JTD    Doc 34      Filed 07/22/20       Page 141 of 355




                             BUYER



                             [GEE ACQUISITION LLC]



                             By: ______________________________________
                             Name:
                             Title:




            [Signature Page to Asset Purchase Agreement]
              Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 142 of 355




                                      EXHIBIT D

                       Interim DIP Order and DIP Credit Agreement




US-DOCS\116932912.12
                 Case 20-11835-JTD             Doc 34       Filed 07/22/20         Page 143 of 355




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    GLOBAL EAGLE ENTERTAINMENT INC.,1                                 ) Case No. 20-[____] (___)
                                                                      )
                                                                      ) (Joint Administration Requested)
                                       Debtors.                       )
                                                                      )

INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
 FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
 (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
EXPENSE CLAIMS, (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING
                           RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) in the above captioned chapter 11 cases (collectively, the “Cases”)

for entry of an interim order (this “Interim Order”), pursuant to sections 105, 361, 362, 363, 364,

507, and 552 of title 11 of the United States Code (as amended, the “Bankruptcy Code”), rules

2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and [rules 2002-1(b), 4001-2, 9006-1, and 9013 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware] (the “Local

Rules”), seeking entry of this interim order (this “Interim Order”):




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
      Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
      Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
      (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
      Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
      Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
      (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
2
      Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.



US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 144 of 355




                 (i)    authorizing Global Eagle Entertainment Inc., in its capacity as borrower (the

“DIP Borrower”), to obtain postpetition financing, and for each of the other Debtors to guarantee

unconditionally (the “DIP Guarantors”) on a joint and several basis, the DIP Borrower’s

obligations in connection with a superpriority senior secured credit facility (the “DIP Facility”)

consisting of a $80,000,000 term loan credit facility (the “DIP Loans”) of which $30,000,000 in

DIP Loans will be available immediately upon entry of this Interim Order, in accordance with the

terms and conditions set forth in the DIP Credit Agreement (as defined below), attached hereto as

Exhibit A, and all other terms and conditions of the DIP Documents (as defined below) upon entry

of the Interim Order, and subject to the terms of the Final Order;

                 (ii)   authorizing the Debtors to enter into that certain Senior Secured

Super-Priority Term Loan Debtor-In-Possession Credit Agreement dated as of July [__], 2020,

among the DIP Borrower, the DIP Guarantors, the lenders party thereto (collectively in such

capacities, the “DIP Lenders”), and Citibank, N.A., as administrative agent, collateral agent, and

escrow agent (in such capacities, the “DIP Agent,” and, together with the DIP Lenders, the “DIP

Secured Parties”) (as the same may be amended, restated, supplemented, waived or otherwise

modified from time to time, the “DIP Credit Agreement”); and together with this Interim Order,

the Final Order, and all agreements, documents, and instruments delivered or executed in

connection therewith (including the fee letters executed by the DIP Borrower in connection with

the DIP Facility), and other guarantee and security documentation, collectively, the “DIP

Documents”), and to perform such other and further acts as may be required in connection with

the DIP Documents;




                                                  2
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 145 of 355




                 (iii)   authorizing the Debtors to use the proceeds of the DIP Loans and the

Prepetition Collateral (as defined below), including Cash Collateral (as defined below), in

accordance with the Approved DIP Budget (as defined below) (subject to permitted variances set

forth herein and in the DIP Credit Agreement) in form and substance acceptable to the required

lenders under and pursuant to the DIP Credit Agreement (the “Required DIP Lenders”) to provide

working capital for, and for other general corporate purposes of, the Debtors, including for

payment of any Adequate Protection Payments (as defined below) and reasonable and documented

transaction costs, fees, and expenses incurred in connection with any transactions to be

implemented through the Cases;

                 (iv)    granting adequate protection to the Prepetition First Lien Secured Parties

(as defined below) to the extent of any Diminution in Value (as defined below) of their interests

in the Prepetition Collateral;

                 (v)     granting valid, enforceable, binding, non-avoidable, and fully perfected first

priority priming liens on and senior security interests in substantially all of the property, assets,

and other interests in property and assets of the Debtors, whether such property is presently owned

or after-acquired, and each Debtor’s estate as created by section 541 of the Bankruptcy Code, of

any kind or nature whatsoever, real or personal, tangible, intangible, or mixed, now existing or

hereafter acquired or created, whether existing prior to or arising after the Petition Date (as defined

below), subject only to the (x) Carve Out (as defined below), (y) certain liens permitted pursuant

to the terms of the DIP Credit Agreement and (z) other valid, perfected and unavoidable liens, if

any, existing as of the Petition Date (or perfected after the Petition Date to the extent permitted by

section 546(b) of the Bankruptcy Code) (the “Prior Senior Liens”), in each case, that are senior in




                                                   3
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 146 of 355




priority to the First Lien Loan Liens, on the terms and conditions set forth herein and in the DIP

Documents;

                 (vi)    granting superpriority administrative expense claims against each of the

Debtors’ estates to parties on account of the Debtors’ reimbursement obligations with respect to

the Prepetition L/Cs and DIP L/C Facility (each as defined below) subordinate only to the payment

of the Carve Out on the terms and conditions set forth herein and in the DIP Documents;

                 (vii)   granting superpriority administrative expense claims against each of the

Debtors’ estates to the DIP Agent and the DIP Lenders with respect to the DIP Obligations (as

defined below) over any and all administrative expenses of any kind or nature subject and

subordinate only to the payment of the Carve Out on the terms and conditions set forth herein and

in the DIP Documents

                 (viii) subject to entry of a Final Order (as defined below) and to the extent set

forth herein, waiving the Debtors’ and the estates’ right to surcharge against the Prepetition

Collateral pursuant to section 506(c) of the Bankruptcy Code;

                 (ix)    subject to entry of a Final Order and to the extent set forth herein, for the

“equities of the case” exception under Bankruptcy Code section 552(b) to not apply to such parties

with respect to the proceeds, products, offspring, or profits of any of the Prepetition Collateral or

the DIP Collateral, as applicable;

                 (x)     pursuant to Bankruptcy Rule 4001, holding an interim hearing (the “Interim

Hearing”) on the Motion before this Court to consider entry of this Interim Order, among other

things, (1) authorizing Debtors to, on an interim basis, borrow from the DIP Lenders a principal

amount of up to $30,000,000 in DIP Loans, (2) authorizing the DIP Guarantors to guaranty the

DIP Obligations, (3) authorizing the Debtors’ use of Prepetition Collateral (including Cash



                                                   4
US-DOCS\116922576.11
              Case 20-11835-JTD          Doc 34     Filed 07/22/20     Page 147 of 355




Collateral), (4) effectuating the DIP L/C Facility, (5) granting the adequate protection described in

this Interim Order, and (6) authorizing the Debtors to execute and deliver the DIP Documents to

which they are a party and to perform their respective obligations thereunder and such other and

further acts as may be necessary or appropriate in connection therewith;

                 (xi)    scheduling a final hearing (the “Final Hearing”) to consider the relief

requested in the Motion and the entry of a final order (the “Final Order”), and approving the form

of notice with respect to the Final Hearing; and

                 (xii)   granting related relief.

        This Court having considered the Motion, the exhibits thereto, the Declaration of Christian

M. Mezger, in Support of Chapter 11 Petitions and First Day Motions [Docket No. __] (the “First

Day Declaration”), the Declaration of Neil. A. Augustine in Support of the Debtors’ Motion for

Entry of Interim and Final Orders (I) Authorizing The Debtors to Obtain Postpetition Financing,

(II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens And Providing

Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection, (V) Modifying

Automatic Stay, (VI) Scheduling A Final Hearing, And (VII) Granting Related Relief [Docket No.

__] (the “Greenhill Declaration”), and the other evidence submitted or adduced and the arguments

of counsel made at the Interim Hearing held pursuant to Bankruptcy Rule 4001(b)(2) on ______

__, 2020; and this Court having heard and resolved or overruled any objections, reservations of

rights, or other statements with respect to the relief requested in the Motion; and the Court having

noted the appearances of all parties in interest; and it appearing that approval of the interim relief

requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors and

their estates pending the Final Hearing, and otherwise is fair and reasonable and in the best interests

of the Debtors, their estates, and all parties-in-interest, and is essential for the continued operation



                                                    5
US-DOCS\116922576.11
              Case 20-11835-JTD             Doc 34       Filed 07/22/20        Page 148 of 355




of the Debtors’ businesses and the preservation of the value of the Debtors’ assets; and it appearing

that the Debtors’ entry into the DIP Credit Agreement and the other DIP Documents is a sound

and prudent exercise of the Debtors’ business judgment; and the Debtors having provided notice

of the Motion as set forth in the Motion, and it appearing that no other or further notice of the

Motion need be given; and after due deliberation and consideration, and for good and sufficient

cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE

COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:3

        A.       Petition Date. On July 22, 2020 (the “Petition Date”), each of the Debtors filed a

voluntary petition under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the District of Delaware commencing these Cases.

        B.       Debtors in Possession.          The Debtors continue to manage and operate their

businesses and properties as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in these Cases.

        C.       Jurisdiction and Venue. The Court has jurisdiction over the Motion, these Cases,

and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. Venue for these Cases is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This Court may enter a final order consistent with Article III of the United States

Constitution.




3
    Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
    of fact, pursuant to Bankruptcy Rule 7052.


                                                         6
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20     Page 149 of 355




        D.        Committee. As of the date hereof, no official committee of unsecured creditors has

been appointed in these Cases pursuant to section 1102 of the Bankruptcy Code (any such

committee, the “Committee”).

        E.        Debtors’ Stipulations. Without prejudice to the rights of parties in interest (other

than the Debtors), including any Committee, as set forth in Paragraph 12 herein, and subject to the

limitations thereon contained in Paragraphs 20 and 28 herein, the Debtors stipulate and agree that

(collectively, Paragraphs E(i) through (v) below are referred to herein as the “Debtors’

Stipulations”):

                  (i)    First Lien Loans.

                  (a)    Under that certain loan agreement dated as of January 6, 2017, by and

among Global Eagle Entertainment Inc. (the “Borrower”), certain of the Debtors (the

“Guarantors”), the letter of credit issuers, and the lenders party thereto (collectively, the

“Prepetition First Lien Lenders”), and Citibank, N.A., as administrative agent (in such capacity,

the “Prepetition First Lien Administrative Agent”, and together with the Prepetition First Lien

Lenders, the “Prepetition First Lien Secured Parties”) (such credit agreement, as amended,

restated, or otherwise modified from time to time, including by that certain First Amendment and

Limited Waiver to Credit Agreement, dated as of May 4, 2017, the Amendment to First

Amendment and Limited Waiver to Credit Agreement and Second Amendment to Credit

Agreement, dated as of June 29, 2017, the Third Amendment to Limited Waiver to Credit

Agreement and Third Amendment to Credit Agreement, dated as of October 2, 2017, the Fourth

Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to Credit Agreement,

dated as of October 31, 2017, the Fifth Amendment to Limited Waiver to Credit Agreement and

Fifth Amendment to Credit Agreement, dated as of December 22, 2017, the Sixth Amendment to



                                                   7
US-DOCS\116922576.11
              Case 20-11835-JTD            Doc 34       Filed 07/22/20   Page 150 of 355




Credit Agreement, dated as of March 8, 2018, and the Omnibus Incremental Term Loan and

Seventh Amendment to Credit Agreement and Amendment to Security Agreement, dated as of

July 19, 2019, the Eighth Amendment to Credit Agreement, dated as of April 7, 2020, the Ninth

Amendment to Credit Agreement, dated as of April 9, 2020, the Tenth Amendment to Credit

Agreement, dated as of April 15, 2020, and the Eleventh Amendment to Credit Agreement, dated

as of July 9, 2020, the “Prepetition Credit Agreement”, and together with the other

“Loan Documents” (as defined in the Prepetition Credit Agreement, the “Prepetition First Lien

Loan Documents”), the Prepetition First Lien Lenders provided loans thereunder (the “First Lien

Loans”) in a total aggregate principal amount outstanding as of the Petition Date of $584,400,000,

and letters of credit have been issued thereunder in an aggregate face amount outstanding as of the

Petition Date of $3,900,000 pursuant to a letter of credit sub-facility under the Prepetition Credit

Agreement (the “Prepetition L/Cs”).4

                 (b)      As of the Petition Date, the Debtors were jointly and severally indebted to

the Prepetition First Lien Secured Parties pursuant to the Prepetition First Lien Loan Documents,

without defense, counterclaim, or offset of any kind, in an amount equal to the aggregate principal

amount of the First Lien Loans plus accrued and unpaid interest with respect thereto and any

additional fees, costs, expenses (including any attorneys’, financial advisors’, and other

professionals’ fees and expenses), reimbursement obligations, indemnification obligations,

contingent obligations, and other charges of whatever nature, whether or not contingent, whenever

arising, due, or owing, and all other Obligations (as defined in the Prepetition Credit Agreement)

owing under or in connection with the Prepetition First Lien Loan Documents (collectively, the

“Prepetition First Lien Obligations”).


4
    Amount of funded debt is calculated as of June 30, 2020.


                                                        8
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34      Filed 07/22/20     Page 151 of 355




                 (ii)    First Lien Loan Collateral. In connection with the Prepetition Credit

Agreement, the Debtors entered into that certain Security Agreement, dated as of January 6, 2017

(as amended, supplemented or otherwise modified from time to time, including by the Omnibus

Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to

Security Agreement, the “Security Agreement”), by and between the Borrower, the other loan

parties thereto, and the Prepetition First Lien Administrative Agent. Pursuant to the Security

Agreement and the other Prepetition First Lien Loan Documents, the Prepetition First Lien

Obligations are secured by valid, binding, perfected, and enforceable first-priority security

interests in and liens (the “First Lien Loan Liens”) on the “Collateral” (the “Prepetition

Collateral”), pursuant to, and as such term is defined in, the Security Agreement, consisting of

substantially all of the Debtors’ assets, except as set forth in the Security Agreement.

                 (iii)   Second Lien Notes. Under that certain Securities Purchase Agreement,

among Borrower and the purchasers (the “Purchasers”) identified on schedule I thereto, and

Cortland Capital Market Services LLC, as collateral agent (the “Prepetition Second Lien

Administrative Agent,” and together with the Purchasers, the “Prepetition Second Lien

Secured Parties” and together with the Prepetition First Lien Secured Parties, the “Prepetition

Secured Parties”), dated as of March 8, 2018 (as amended, restated, or otherwise modified from

time to time, including by that certain First Amendment to Securities Purchase Agreement, dated

as of March 27, 2018, that certain Second Amendment to Securities Purchase Agreement and

Amendment to Security Agreement, dated as of July 19, 2019, and that certain Third Amendment

to Securities Purchase Agreement, dated as of April 15, 2020, the “Securities Purchase

Agreement”) the Purchasers hold second lien notes in an aggregate principal amount of

$188,700,000.



                                                 9
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 152 of 355




                 (iv)   Second Lien Collateral. In connection with the Securities Purchase

Agreement, the Debtors and the Prepetition Second Lien Administrative Agent entered into that

certain Security Agreement, dated as of March 27, 2018 (as amended, supplemented or otherwise

modified from time to time, including by the Second Amendment to Securities Purchase

Agreement and Amendment to Security Agreement, the “Second Lien Security Agreement”).

Pursuant to the Second Lien Security Agreement, the Prepetition Second Lien Secured Parties

were granted security interests in and liens (the “Second Lien Loan Liens” and, together with the

First Lien Loan Liens, the “Prepetition Liens”) on the Prepetition Collateral.

                 (v)    Priority of Prepetition Liens; Intercreditor Agreements. The Prepetition

First Lien Administrative Agent and the Prepetition Second Lien Administrative Agent are parties

to that certain Intercreditor and Subordination Agreement, dated as of March 27, 2018 (as

amended, restated, or otherwise modified from time to time, including by that certain Amendment

No. 1 to Intercreditor and Subordination Agreement and Consent and Reaffirmation, dated as of

July 19, 2019, the “Intercreditor Agreement”) to govern, among other things, the respective rights,

interests, obligations, priority, and positions of the Prepetition First Lien Secured Parties and the

Prepetition Second Lien Secured Parties with respect to the assets and properties of the Debtors

and other obligors. Each of the Borrower and Guarantors acknowledged and agreed to the

Intercreditor Agreement.

                 (vi)   Cash Collateral. Any and all of the Debtors’ cash, including the Debtors’

cash and other amounts on deposit or maintained in any account or accounts by the Debtors, and

any amounts generated by the collection of accounts receivable or other disposition of the

Prepetition Collateral existing as of the Petition Date, and the proceeds of any of the foregoing is




                                                 10
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20    Page 153 of 355




the Prepetition First Lien Secured Parties’ cash collateral within the meaning of Bankruptcy Code

section 363(a) (the “Cash Collateral”).

                 (vii)   Bank Accounts.    The Debtors acknowledge and agree that as of the

Petition Date, none of the Debtors has either opened or maintains any bank accounts other than

the accounts listed in the exhibit attached to any order authorizing the Debtors to continue to use

the Debtors’ existing cash management system (the “Cash Management Order”).

                 (viii) Validity, Perfection, and Priority of First Lien Loan Liens and Prepetition

First Lien Obligations. Subject to the Challenge Period (as defined herein), each of the Debtors

acknowledges and agrees that, in each case as of the Petition Date: (A) the First Lien Loan Liens

are valid, binding, enforceable, non-avoidable, and properly perfected liens on and security

interests in the Prepetition Collateral; (B) the First Lien Loan Liens are subject and subordinate

only to Prior Senior Liens; (C) the Prepetition First Lien Obligations constitute legal, valid,

binding, and non-avoidable obligations of the Debtors; (D) no offsets, challenges, objections,

defenses, claims, or counterclaims of any kind or nature to any of the First Lien Loan Liens or

Prepetition First Lien Obligations exist, and no portion of the First Lien Loan Liens or Prepetition

First Lien Obligations is subject to any challenge or defense including impairment, set-off, right

of recoupment, avoidance, attachment, disallowance, disgorgement, reduction, recharacterization,

recovery, subordination (whether equitable or otherwise), attack, offset, defense, counterclaims,

cross-claims, or “claim” (as defined in the Bankruptcy Code), pursuant to the Bankruptcy Code or

applicable nonbankruptcy law; and (E) the Debtors and their estates have no claims, objections,

challenges, causes of actions, recoupments, counterclaims, cross-claims, setoff rights, and/or

choses in action, including “lender liability” causes of action or avoidance claims under chapter 5

of the Bankruptcy Code, whether arising under applicable state law or federal law (including any



                                                 11
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20    Page 154 of 355




recharacterization, subordination, avoidance, disgorgement, recovery, or other claims arising

under or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code), against the

Prepetition First Lien Administrative Agent, the Prepetition First Lien Secured Parties, or any of

their respective affiliates, agents, representatives, attorneys, advisors, professionals, officers,

directors, and employees arising out of, based upon, or related to their loans under the Prepetition

First Lien Loan Documents, the Prepetition First Lien Obligations, or the First Lien Loan Liens.

                 (ix)   Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy Code,

the Intercreditor Agreement, and any other applicable intercreditor or subordination provisions

contained in any of the Prepetition First Lien Loan Documents or any of the Second Lien Note

Documents (as defined in the Intercreditor Agreement) shall (i) remain in full force and effect,

(ii) continue to govern the relative obligations, priorities, rights and remedies of the Prepetition

First Lien Secured Parties and the Prepetition Second Lien Secured Parties, and (iii) not be deemed

to be amended, altered or modified by the terms of this Interim Order or the DIP Documents, in

each case, unless expressly set forth herein or therein.

        F.       Findings Regarding the DIP Facility and Use of Cash Collateral.

                 (i)    The Debtors have an immediate need to obtain the DIP Facility and to use

Cash Collateral (solely to the extent consistent with the Approved DIP Budget (subject to

permitted variances as set forth in this Interim Order and the DIP Documents)) to, among other

things, (A) permit the orderly continuation of their businesses; (B) pay certain Adequate Protection

Payments; and (C) pay the costs of administration of their estates and satisfy other working capital

and general corporate purposes of the Debtors. The Debtors represent that the proceeds of the DIP

Facility will provide the Debtors with the ability to fund day-to-day operations, meet

administrative obligations during the Cases and preserve the value of their estates. The DIP



                                                 12
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34    Filed 07/22/20     Page 155 of 355




Facility will also reassure the Company’s customers and employees that the Company will have

access to additional liquidity to meet its commitments during the Cases. The ability of the Debtors

to obtain sufficient working capital and liquidity through the incurrence of the new indebtedness

for borrowed money and other financial accommodations is vital to the preservation and

maintenance of the Debtors’ going concern values and successful reorganization. The Debtors

will not have sufficient sources of working capital and financing to operate their businesses in the

ordinary course of business throughout the Cases without access to the DIP Facility and authorized

use of Cash Collateral.

                 (ii)    The Debtors are unable to obtain financing on more favorable terms from

sources other than the DIP Lenders under the DIP Documents and are unable to obtain unsecured

credit allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. The

Debtors also are unable to obtain secured credit allowable under sections 364(c)(1), 364(c)(2), and

364(c)(3) of the Bankruptcy Code for the purposes set forth in the DIP Documents without the

Debtors granting to the DIP Secured Parties, subject to the Carve Out as provided for herein, the

DIP Liens (as defined below) and the DIP Superpriority Claims (as defined below), and the DIP

L/C Superpriority Claims (as defined below) under the terms and conditions set forth in this

Interim Order and the DIP Documents.

                 (iii)   The DIP Facility has been negotiated in good faith and at arm’s length

among the Debtors and the DIP Secured Parties, and all of the Debtors’ obligations and

indebtedness arising under, in respect of, or in connection with the DIP Facility and the DIP

Documents, including, without limitation, all loans made to and guarantees issued by the Debtors

pursuant to the DIP Documents and all other obligations under the DIP Documents (collectively,

the “DIP Obligations”) shall be deemed to have been extended by the DIP Secured Parties in good



                                                13
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 156 of 355




faith as that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon

the protections offered by section 364(e) of the Bankruptcy Code. The DIP Obligations, the DIP

Liens, and the DIP Superpriority Claims shall be entitled to the full protection of Bankruptcy Code

section 364(e) in the event that this Interim Order or any provision hereof is vacated, reversed, or

modified on appeal or otherwise, and any liens or claims granted to, or payments made to, or

payments made to, the DIP Agent or the DIP Lenders hereunder arising prior to the effective date

of any such vacatur, reversal, or modification of this Interim Order shall be governed in all respects

by the original provisions of this Interim Order, including entitlement to all rights, remedies,

privileges, and benefits granted herein.

                 (iv)   Adequate Protection. Each of the Prepetition First Lien Secured Parties are

entitled, pursuant to sections 105, 361, 362 and 363(e) of the Bankruptcy Code, to adequate

protection of their respective interests in the Prepetition Collateral, including Cash Collateral, for

any diminution in the value thereof.

                 (v)    Sections 506(c) and 552(b). In light of the Prepetition First Lien Secured

Parties’ agreement to subordinate their liens and superpriority claims to the DIP Obligations and

the Carve Out and to permit the use of their Cash Collateral as set forth herein, the Prepetition First

Lien Secured Parties are entitled to the rights and benefits of section 552(b) of the Bankruptcy

Code and, subject to and upon entry of the Final Order, (i) a waiver of any “equities of the case”

claims under section 552(b) of the Bankruptcy Code and (ii) a waiver of the provisions of section

506(c) of the Bankruptcy Code.

                 (vi)   Consent by Prepetition First Lien Administrative Agent. The Prepetition

First Lien Administrative Agent (at the direction of the Required Lenders (as defined in the

Prepetition Credit Agreement)), on behalf and for the benefit of each of the Prepetition First Lien



                                                  14
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20    Page 157 of 355




Secured Parties, has consented to, conditioned on the entry of this Interim Order, the Debtors’

incurrence of the DIP Facility, the incurrence of the DIP L/C Facility, and the proposed use of

Cash Collateral on the terms and conditions set forth in this Interim Order, and the terms of the

adequate protection provided for in this Interim Order, including that the Adequate Protection

Liens and Adequate Protection Superpriority Claim are subject and subordinate to the Carve Out.

        G.       Good Cause Shown; Best Interest. Good cause has been shown for entry of this

Interim Order, and entry of this Interim Order is in the best interests of the Debtors’ respective

estates and creditors as its implementation will, among other things, allow for the continued

operation of the Debtors’ existing business and enhance the Debtors’ prospects for a successful

reorganization. Absent granting the relief sought by this Interim Order, the Debtors’ estates will

be immediately and irreparably harmed.

        H.       Notice. In accordance with Bankruptcy Rules 2002, 4001(b) and (c), and 9014, and

the Local Rules, notice of the Interim Hearing and the emergency relief requested in the Motion

has been provided by the Debtors. Under the circumstances, the notice given by the Debtors of

the Motion, the relief requested herein, and of the Interim Hearing complies with Bankruptcy Rules

2002, 4001(b) and (c), and 9014 and applicable Local Rules.

        Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:




                                                15
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 158 of 355




        1.       DIP Financing Approved. The Motion is granted on an interim basis as set forth

herein, and the use of Cash Collateral on an interim basis is authorized, subject to the terms of this

Interim Order.

        2.       Objections Overruled. Any objections, reservations of rights, or other statements

with respect to entry of the Interim Order, to the extent not withdrawn or resolved, are overruled

on the merits. This Interim Order shall become effective immediately upon its entry.

        3.       Authorization of the DIP Facility and the DIP Documents.

                 (a)    The Debtors are hereby immediately authorized and empowered to enter

into, and execute and deliver, the DIP Documents, and such additional documents, instruments,

certificates and agreements as may be reasonably required or requested by the DIP Secured Parties

to implement the terms or effectuate the purposes of this Interim Order and the DIP Documents,

including the incurrence of the DIP L/C Facility. To the extent not entered into as of the date

hereof, the Debtors and the DIP Secured Parties shall negotiate the DIP Documents in good faith,

and in all respects such DIP Documents shall be consistent with the terms of the DIP Credit

Agreement and otherwise acceptable to the DIP Agent and the Required DIP Lenders. Upon entry

of this Interim Order and until execution and delivery of the DIP Credit Agreement and other DIP

Documents required or requested by the DIP Secured Parties, the Debtors and the DIP Secured

Parties shall be bound by (x) the terms and conditions and other provisions set forth in the other

executed DIP Documents (including the fee letters executed in connection with the DIP Facility),

with the same force and effect as if duly executed and delivered to the DIP Agent by the Debtors,

and (y) this Interim Order and the other executed DIP Documents (including the fee letters

executed in connection with the DIP Facility) shall govern and control the DIP Facility. Upon

entry of this Interim Order, the Interim Order, the DIP Credit Agreement, and other DIP



                                                 16
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 159 of 355




Documents shall govern and control the DIP Facility. The DIP Agent is hereby authorized to

execute and enter into its respective obligations under the DIP Facility Documents, subject to the

terms and conditions set forth therein and this Interim Order. Upon execution and delivery thereof,

the DIP Documents shall constitute valid and binding obligations of the Debtors enforceable in

accordance with their terms. To the extent there exists any conflict among the terms and conditions

of the DIP Documents and this Interim Order, the terms and conditions of this Interim Order shall

govern and control.

                 (b)   Upon entry of this Interim Order, the DIP Borrower is hereby authorized to

borrow, and the DIP Guarantors are hereby authorized to guaranty, borrowings up to an aggregate

principal amount of $30,000,000 of DIP Loans, subject to and in accordance with this Interim

Order, without any further action by the Debtors or any other party.

                 (c)   In connection with the DIP Credit Agreement, the Debtors will enter into

an up to $10 million (the “DIP L/C Facility Limit”) letter of credit facility (the “DIP L/C Facility”)

with the DIP Agent or one its affiliates, which shall provide for the issuance of letters of credit,

and which DIP L/C Facility will be documented pursuant to a letter of credit facility agreement

(the “DIP L/C Agreement”), which DIP L/C Agreement shall provide for letter of credit fees

consistent with those applicable to the Prepetition L/Cs under the Prepetition Credit Agreement.

The Debtors will be authorized to obtain postpetition letters of credit under the DIP L/C Facility

(the “Postpetition L/Cs”) up to an amount equal to the DIP L/C Facility Limit less the aggregate

face amount of then issued and outstanding Prepetition L/Cs, which Postpetition L/Cs will be cash

collateralized (the “DIP L/C Cash Collateral”) on the terms set forth in the DIP L/C Agreement

with proceeds of the DIP Loans and granted superpriority administrative claim status equivalent

to and pari passu with the DIP Superpriority Claims (the “DIP L/C Superpriority Claims”). Upon



                                                 17
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34    Filed 07/22/20     Page 160 of 355




entry of this Interim Order, the Debtors’ reimbursement obligations in connection with the

Prepetition L/Cs shall be granted allowed DIP L/C Superpriority Claim status, subject to the Carve

Out, but shall not be cash collateralized. For the avoidance of doubt, the only collateral for the

Postpetition L/Cs issued pursuant to the DIP L/C Facility shall be DIP L/C Cash Collateral and the

only claims in respect of reimbursement of obligations in connection with the Prepetition L/Cs

shall be the DIP L/C Superpriority Claims as set forth herein; provided, however, the DIP L/C

Cash Collateral shall not be used to fund the Carve Out, solely to the extent the applicable

Postpetition L/Cs secured by such DIP L/C Cash Collateral remains outstanding; provided, further,

that, in the event any Postpetition L/C expires or is cancelled, any DIP L/C Cash Collateral that

previously cash collateralized such Postpetition L/C shall be returned to an account under the

control of the DIP Agent for the benefit of the DIP Lenders.

                 (d)   In accordance with the terms of this Interim Order and the DIP Documents,

proceeds of the DIP Loans shall be used solely for the purposes permitted under the DIP

Documents and this Interim Order, and in accordance with the Approved DIP Budget, subject to

permitted variances as set forth in this Interim Order and the DIP Documents. Attached as

Exhibit B hereto and incorporated herein by reference is a budget prepared by the Debtors and

approved by the Required DIP Lenders in accordance with Section 6.24 of the DIP Credit

Agreement (the “Approved DIP Budget”).

                 (e)   In furtherance of the foregoing and without further approval of this Court,

each Debtor is authorized, and the automatic stay imposed by section 362 of the Bankruptcy Code

is hereby lifted to the extent necessary to perform all acts and to make, execute, and deliver all

instruments and documents (including, without limitation, the DIP Credit Agreement, any security

and pledge agreement, and any mortgage to the extent contemplated thereby, or the DIP Credit



                                               18
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20    Page 161 of 355




Agreement), and to pay all fees (including all amounts owed to the DIP Lenders and the DIP Agent

under the DIP Documents) that may be reasonably required or necessary for the Debtors’

performance of their obligations under the DIP Facility, including, without limitation:

                 (1)   the execution, delivery, and performance of the DIP Documents, including,

                       without limitation, the DIP Credit Agreement, any security and pledge

                       agreement, and any mortgage to the extent contemplated thereby;

                 (2)   the execution, delivery, and performance of one or more amendments,

                       waivers, consents, or other modifications to and under the DIP Documents

                       (in each case in accordance with the terms of the applicable DIP Documents

                       and in such form as the Debtors, the DIP Agent, and the Required DIP

                       Lenders may agree), it being understood that no further approval of the

                       Court shall be required for amendments, waivers, consents, or other

                       modifications to and under the DIP Documents or the DIP Obligations that

                       do not shorten the maturity of the extensions of credit thereunder or modify

                       the commitments or the rate of interest or other amounts payable thereunder;

                 (3)   the non-refundable payment to each of and/or on behalf of the DIP Secured

                       Parties, as applicable, of the fees referred to in the DIP Documents,

                       including (x) all fees and other amounts owed to the DIP Agent and the

                       DIP Lenders and (y) all reasonable and documented costs and expenses as

                       may be due from time to time, including, without limitation, the reasonable

                       and documented fees and expenses of counsel and other professionals

                       retained as provided for in the DIP Documents and this Interim Order

                       (whether incurred before or after the Petition Date, including, for the



                                                19
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 162 of 355




                       avoidance of doubt, (a) Gibson, Dunn & Crutcher LLP (as counsel),

                       Rothschild & Co. US Inc. (as financial advisor), and Pachulski, Stang, Ziehl

                       & Jones LLP (as local bankruptcy counsel) (collectively, the “DIP/First

                       Lien Advisors”) to the DIP Lenders and the ad hoc group of the Prepetition

                       First Lien Lenders (the “DIP/First Lien Group”); and (b) Weil, Gotshal &

                       Manges LLP (as counsel), and [_____] (as local bankruptcy counsel) as

                       counsel to the Prepetition First Lien Administrative Agent and DIP Agent,

                       (collectively, the “Agent Advisors”) and, to the extent necessary to exercise

                       its rights and fulfill its obligations under the DIP Documents, one counsel

                       to the DIP Agent in each local jurisdiction, which such fees and expenses

                       shall not be subject to the approval of the Court, nor shall any recipient of

                       any such payment be required to file with respect thereto any interim or

                       final fee application with the Court, provided that any fees and expenses of

                       a professional shall be subject to the provisions of Paragraph 19 of this

                       Interim Order; and

                 (4)   the performance of all other acts required under or in connection with the

                       DIP Documents.

                 (f)   Upon entry of this Interim Order, such DIP Documents, the DIP

Obligations, and the DIP Liens shall constitute valid, binding, and non-avoidable obligations of

the Debtors enforceable against each Debtor party thereto in accordance with their respective terms

and the terms of this Interim Order for all purposes during the Cases, any subsequently converted

Case of any Debtor to a case under chapter 7 of the Bankruptcy Code or after the dismissal of any

Case. No obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the



                                                20
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 163 of 355




other DIP Documents, or this Interim Order shall be stayed, restrained, voidable, avoidable, or

recoverable under the Bankruptcy Code or under any applicable law (including, without limitation,

under sections 502(d), 548, or 549 of the Bankruptcy Code or under any applicable state Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions

Act or similar statute or common law), or subject to any defense, reduction, setoff, recoupment, or

counterclaim. All payments or proceeds remitted (a) to or on behalf of the DIP Agent on behalf

of any DIP Secured Parties or (b) to or on behalf of the Prepetition First Lien Secured Parties, in

each case, pursuant to the DIP Documents, the provisions of this Interim Order, or any subsequent

order of this Court shall be received free and clear of any claim, charge, assessment, or other

liability, including, without limitation, any such claim or charge arising out of or based on, directly

or indirectly, section 506(c) or the “equities of the case” exception of section 552(b) of the

Bankruptcy Code (and, solely in the case of waivers of rights under sections 506(c) and 552(b) of

the Bankruptcy Code, subject to the entry of the Final Order).

                 (g)    The DIP Guarantors hereby are authorized and directed to jointly, severally,

and unconditionally guarantee, and upon entry of this Interim Order shall be deemed to have

guaranteed, in full, all of the DIP Obligations of the DIP Borrower.

                 (h)

        4.       Budget and Variance Reporting. On the final business day of every fourth calendar

week following entry of this Interim Order beginning with the fourth full week following the

Petition Date (or more frequently if determined by the Debtors), the Debtors will deliver to the

Prepetition First Lien Administrative Agent, the Agent Advisors, and the DIP/First Lien Advisors

an updated Budget for the subsequent 13-week period, which shall be in form and substance

satisfactory to the Required DIP Lenders. The initial Approved DIP Budget or any subsequent



                                                  21
US-DOCS\116922576.11
              Case 20-11835-JTD             Doc 34      Filed 07/22/20        Page 164 of 355




Approved DIP Budget shall be deemed to constitute the “Approved DIP Budget” for purposes of

this Interim Order with the most recently delivered Budget constituting the “Approved DIP

Budget,” upon (i) approval by the Required DIP Lenders (which must be in writing, email being

sufficient) or (ii) 5:00 p.m. (prevailing Eastern time) three (3) business days following delivery of

such Budget if the Required DIP Lenders have neither approved nor rejected the Budget. The

Debtors will deliver to the Prepetition First Lien Administrative Agent, the Agent Advisors, and

the DIP/First Lien Advisors an updated Budget for the subsequent 13-week period on the final

business day of every fourth calendar week following entry of this Interim Order beginning with

the fourth full week following the Petition Date. In the event the conditions for the most recently

delivered Budget to constitute an “Approved DIP Budget” are not met as set forth herein, the prior

Approved DIP Budget shall remain in full force and effect. Commencing on the first full calendar

week after the Petition Date, on or before 5:00 p.m. (prevailing Eastern time) on Thursday of each

week, the Debtors shall deliver to the DIP Agent and the DIP/First Lien Advisors a budget variance

report/reconciliation (the “Approved DIP Budget Variance Report”), setting forth in reasonable

detail actual operating receipts and operating disbursements on a rolling four-week basis (the

“Budget Period”)5 and all Budget Variances (as defined below), in each case, on both an individual

line item basis and an aggregate basis, as compared to the projected amounts therefor set forth in

the then applicable Approved DIP Budget, together with a statement confirming compliance with

the budget covenants set forth in Section 6.24 of the DIP Credit Agreement. The Approved DIP




5
    Notwithstanding anything to the contrary herein, with respect to the Budget Period for the initial Approved DIP
    Budget, the Approved DIP Budget Variance Report delivered August 6, 2020 will include actual operating
    receipts and operating disbursements for the four-week period ending July 31 (including weeks falling prior to
    the Petition Date) and each subsequent Approved DIP Budget Variance Report delivered for succeeding weeks
    will be determined in a similar manner on a rolling four-week basis, through the end of the week prior to the
    delivery of such Approved DIP Budget Variance Report.


                                                       22
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34    Filed 07/22/20    Page 165 of 355




Budget Variance Report shall include indications as to whether each variance therein is temporary

or permanent and an explanation, in reasonable detail, of any material variance. The Debtors shall

not permit the percentage variance with respect to (i) total projected disbursements in each then-

current Approved DIP Budget to exceed 115% on an aggregate basis of total actual operating

disbursements, and (ii) total projected receipts in each then-current Approved DIP Budget to be

less than 85% on an aggregate basis of total actual operating receipts, in each case, for measuring

the variance, beginning with the week ending July 31, 2020, which would be reported by the

Approved DIP Budget Variance Report delivered August 6, 2020, tested weekly on a four week

rolling basis, in each case, for the Budget Period under the then-current Approved DIP Budget (the

“Budget Variances”; all references in this Interim Order and the DIP Documents to “Approved

DIP Budget” shall mean the Approved DIP Budget as it is subject to the Budget Variances). For

the avoidance of doubt, for purposes of Budget Variances testing, the fees and expenses of

Professional Persons (as defined herein), the Agent Advisors, and the DIP/First Lien Advisors

shall be excluded.

        5.       Access to Records. The Debtors shall provide the DIP/First Lien Advisors with all

reporting and other information required to be provided to the DIP Agent under the DIP

Documents. In addition to, and without limiting, whatever rights to access the DIP Secured Parties

have under the DIP Documents, upon reasonable notice to Debtors’ counsel (email being

sufficient), at reasonable times during normal business hours, the Debtors shall permit

representatives, agents, and employees of the DIP Secured Parties to have reasonable access to

(i) inspect the Debtors’ assets, and (ii) all information (including historical information and the

Debtors’ books and records) and personnel, including regularly scheduled meetings as mutually

agreed with senior management of the Debtors and other company advisors (during normal



                                                23
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 166 of 355




business hours), and the DIP Secured Parties shall be provided with access to all information they

shall reasonably request, excluding any information for which confidentiality is owed to third

parties, information subject to attorney client or similar privilege, or where such disclosure would

not be permitted by any applicable requirements of law.

        6.       DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against each of the Debtors’ estates (the “DIP Superpriority Claims”) (without the need to file any

proof of claim) with priority over any and all administrative expenses, adequate protection claims,

diminution claims, and all other claims against the Debtors, now existing or hereafter arising, of

any kind whatsoever, including, without limitation, all administrative expenses of the kind

specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all

administrative expenses or other claims arising under sections 105, 326, 327, 328, 330, 331, 361,

362, 363, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 of the Bankruptcy Code or

otherwise, whether or not such expenses or claims may become secured by a judgment lien or

other non-consensual lien, levy or attachment, which allowed claims shall for the purposes of

section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed

under section 503(b) of the Bankruptcy Code and which shall be payable from and have recourse

to all prepetition and postpetition property of the Debtors and all proceeds thereof, including,

without limitation, subject to entry of the Final Order, any proceeds or property recovered in

connection with the pursuit of claims or causes of action arising under chapter 5 of the Bankruptcy

Code, if any (the “Avoidance Actions”), subject only to, and subordinated in all respects to, the

payment of the Carve Out; provided, however, the DIP L/C Superpriority Claim shall be pari passu

with the DIP Superpriority Claims and treated as DIP Superpriority Claims pursuant to the terms



                                                24
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 167 of 355




of this Interim Order and the DIP Documents. Except as set forth in this Interim Order or the Final

Order, no other superpriority claims shall be granted or allowed in these Cases.

        7.       DIP Liens. As security for the DIP Obligations, effective and perfected upon the

date of this Interim Order, and without the necessity of the execution, recordation of filings by the

Debtors of mortgages, security agreements, control agreements, pledge agreements, financing

statements, or other similar documents, or the possession or control by the DIP Agent or any

DIP Lender of, or over, any DIP Collateral (as defined below), the following security interests and

liens are hereby granted by the Debtors to the DIP Agent, for the benefit of the DIP Secured Parties

(all property identified in clause (a) and (b) below being collectively referred to as the

“DIP Collateral”), subject to (x) Liens permitted pursuant to the terms of the DIP Credit

Agreement and (y) the Carve Out (all such liens and security interests granted to the DIP Agent,

for the benefit of the DIP Lenders, pursuant to this Interim Order and the DIP Documents, the

“DIP Liens”):

                 (a)    First Priority Lien On Any Unencumbered Property. Pursuant to section

364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected, non-

avoidable, automatically, and properly perfected first priority senior security interest in and lien

upon all property of the Debtors, whether existing on the Petition Date or thereafter acquired, that,

on or as of the Petition Date is not subject to valid, perfected, and non-avoidable liens (or perfected

after the Petition Date to the extent permitted by section 546(b) of the Bankruptcy Code) (subject

to the Carve Out), including, without limitation (in each case, to the extent not subject to valid,

perfected, and non-avoidable liens), a 100% equity pledge of any first-tier foreign subsidiaries;

unencumbered cash of the Debtors (whether maintained with the DIP Agent or otherwise) and any

investment of such cash, accounts, inventory, goods, contract rights, instruments, documents,



                                                  25
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 168 of 355




chattel paper, patents, trademarks, copyrights, and licenses therefor, accounts receivable,

receivables and receivables records, general intangibles, payment intangibles, tax or other refunds,

insurance proceeds, letters of credit, contracts, owned real estate, real property leaseholds, fixtures,

deposit accounts, commercial tort claims, securities accounts, instruments, investment property,

letter-of-credit rights, supporting obligations, machinery and equipment, real property, leases (and

proceeds from the disposition thereof), all of the issued and outstanding capital stock of each

Debtor, other equity or ownership interests in or of any entity (including equity interests in

subsidiaries of each Debtor), money, investment property, intercompany claims, claims arising on

account of transfers of value from a Debtor to (x) another Debtor and (y) a non-Debtor affiliate

incurred on or following the Petition Date, causes of action, including causes of action arising

under section 549 of the Bankruptcy Code (but excluding all other Avoidance Actions), all

products and proceeds of the foregoing and, subject to entry of the Final Order, all proceeds and

property recovered in respect of Avoidance Actions (collectively, the “Previously Unencumbered

Property”).

                 (b)    Liens Priming the Prepetition Liens. Pursuant to section 364(d)(1) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority senior

priming security interest in and lien upon all property of the Debtors that was subject to the

Prepetition Liens (subject to the Carve Out), including, without limitation, the Prepetition

Collateral and Cash Collateral; provided that such liens shall be immediately junior to any Prior

Senior Liens; provided, further, that, for the avoidance of doubt and notwithstanding anything to

the contrary contained herein, to the extent a lien cannot attach to any of the foregoing pursuant to

applicable law, the liens granted pursuant to this Interim Order shall attach to the Debtors’

economic rights, including, without limitation, any and all proceeds of the foregoing.



                                                  26
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 169 of 355




        8.       Adequate Protection for the Prepetition First Lien Secured Parties. Subject only to

the Carve Out and the terms of this Interim Order, pursuant to sections 361, 363(e), and 364 of the

Bankruptcy Code, and in consideration of the stipulations and consents set forth herein, as

adequate protection of their interests in the Prepetition Collateral (including Cash Collateral),

solely for and equal in amount to the postpetition diminution in value of such interests (each such

diminution, a “Diminution in Value”), resulting from, among other things, the imposition of the

priming DIP Liens on the Prepetition Collateral, the Carve Out, the Debtors’ use of the Prepetition

Collateral (including Cash Collateral), and the imposition of the automatic stay, the Prepetition

First Lien Administrative Agent, for the benefit of itself and the other Prepetition First Lien

Secured Parties, is hereby granted the following (collectively, the “First Lien Adequate Protection

Obligations”):

                 (a)    First Lien Adequate Protection Liens. As security for and solely to the

extent of any Diminution in Value, additional and replacement, valid, binding, enforceable,

non-avoidable, and effective and automatically perfected postpetition security interests in and liens

as of the date of this Interim Order (together, the “First Lien Adequate Protection Liens”), without

the necessity of the execution by the Debtors (or recordation or other filing), of security

agreements, control agreements, pledge agreements, financing statements, mortgages, or other

similar documents, on all DIP Collateral and, upon entry of the Final Order, all proceeds or

property recovered from Avoidance Actions. Subject to the terms of this Interim Order, the First

Lien Adequate Protection Liens shall be subordinate only to the (A) Carve Out, (B) the DIP Liens,

and (C) Prior Senior Liens. The First Lien Adequate Protection Liens shall otherwise be senior to

all other security interests in, liens on, or claims against any of the DIP Collateral (including, for




                                                 27
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 170 of 355




the avoidance of doubt, any lien or security interest that is avoided and preserved for the benefit

of the Debtors and their estates under section 551 of the Bankruptcy Code).

                 (b)   Adequate Protection Superpriority Claims. As further adequate protection,

and to the extent provided by sections 503(b) and 507(b) of the Bankruptcy Code, allowed

administrative expense claims in each of the Cases ahead of and senior to any and all other

administrative expense claims in such Cases to the extent of any postpetition Diminution in Value

(the “Adequate Protection Superpriority Claims”), but junior to the Carve Out and the DIP

Superpriority Claims. Subject to the Carve Out and the DIP Superpriority Claims and DIP L/C

Superpriority Claims in all respects, the Adequate Protection Superpriority Claims will not be

junior to any claims and shall have priority over all administrative expense claims against each of

the Debtors, now existing or hereafter arising, of any kind or nature whatsoever, including, without

limitation, administrative expense claims of the kinds specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (subject to entry of the Final Order), 507(a),

507(b), 546(d), 726, 1113 and 1114 of the Bankruptcy Code. The Prepetition First Lien Secured

Parties shall not receive or retain any payments, property or other amounts in respect of the

Adequate Protection Superpriority Claims under section 507(b) of the Bankruptcy Code granted

hereunder unless and until the DIP Obligations have been indefeasibly paid in full, in cash, or

satisfied in a manner otherwise agreed to by the Required DIP Lenders, in each case as provided

in the DIP Documents.

                 (c)   First Lien Adequate Protection Payments. As further adequate protection,

the Debtors are authorized and directed to pay, in accordance with the terms of Paragraph 19 of

this Interim Order, all reasonable and documented fees and expenses (the “Adequate Protection

Fees”), whether incurred before or after the Petition Date, to the extent not duplicative of any fees



                                                 28
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 171 of 355




and/or expenses paid pursuant to paragraph 3(d)(3) hereof, including all reasonable and

documented fees and expenses of counsel and other professionals retained as provided for in the

DIP Documents and this Interim Order, including, for the avoidance of doubt, of (i) the Agent

Advisors, as counsel to the DIP Agent and Prepetition First Lien Administrative Agent, (ii) the

DIP/First Lien Group Advisors, and (iii) to the extent necessary to exercise and fulfill its

obligations under the Prepetition First Lien Loan Documents, one counsel to the Prepetition First

Lien Secured Parties (taken as a whole) in each local jurisdiction that is material to the Prepetition

First Lien Secured Parties (taken as a whole) (all payments referenced in this sentence, collectively,

the “Adequate Protection Payments”). None of the Adequate Protection Fees shall be subject to

separate approval by this Court or the U.S. Trustee Guidelines, and no recipient of any such

payment shall be required to file any interim or final fee application with respect thereto or

otherwise seek the Court’s approval of any such payments.

                 (d)    Right to Seek Additional Adequate Protection. This Interim Order is

without prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the

Prepetition First Lien Secured Parties to request further or alternative forms of adequate protection

at any time or the rights of the Debtors or any other party to contest such request.

        9.       Adequate Protection for the Prepetition Second Lien Secured Parties. Pursuant to

the terms of this Interim Order and sections 361, 363(e), and 364 of the Bankruptcy Code, as

adequate protection of their interests in the Prepetition Collateral (including Cash Collateral),

solely for and equal in amount to the postpetition Diminution in Value, resulting from, among

other things, the imposition of the priming DIP Liens on the Prepetition Collateral, the Carve Out,

the Debtors’ use of the Prepetition Collateral (including Cash Collateral), and the imposition of

the automatic stay, the Prepetition Second Lien Administrative Agent, for the benefit of itself and



                                                 29
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 172 of 355




the other Prepetition Second Lien Secured Parties, is hereby granted the following (collectively,

the “Second Lien Adequate Protection Obligations” and, together with the First Lien Adequate

Protection Obligations, the “Adequate Protection Obligations”):

                 (a)   Second Lien Adequate Protection Liens. As security for and solely to the

extent of any Diminution in Value, additional and replacement, valid, binding, enforceable,

non-avoidable, and effective and automatically perfected postpetition security interests in and liens

as of the date of this Interim Order (together, the “Second Lien Adequate Protection Liens” and,

together with the First Lien Adequate Protection Liens, the “Adequate Protection Liens”), without

the necessity of the execution by the Debtors (or recordation or other filing), of security

agreements, control agreements, pledge agreements, financing statements, mortgages, or other

similar documents, on all DIP Collateral and, upon entry of the Final Order, all proceeds or

property recovered from Avoidance Actions. Subject to the terms of this Interim Order, the Second

Lien Adequate Protection Liens shall be subordinate only to the (A) Carve Out, (B) the DIP Liens,

(C) the First Lien Adequate Protection Liens, (D) the First Lien Loan Liens, and (E) Prior Senior

Liens. The Second Lien Adequate Protection Liens shall otherwise be senior to all other security

interests in, liens on, or claims against any of the DIP Collateral (including, for the avoidance of

doubt, any lien or security interest that is avoided and preserved for the benefit of the Debtors and

their estates under section 551 of the Bankruptcy Code).

        10.      Carve Out.

                 (a)   Priority of Carve Out. Subject to the terms and conditions contained in this

Paragraph 10, each of the DIP Liens, DIP Superpriority Claims, DIP Superpriority L/C Claims,

Prepetition Liens, Adequate Protection Liens, and Adequate Protection Superpriority Claims shall

be subject and subordinate to payment of the Carve Out; provided, however, that the DIP L/C Cash



                                                 30
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 173 of 355




Collateral shall not be used to fund the Carve Out, solely to the extent the applicable Postpetition

L/Cs secured by such DIP L/C Cash Collateral remains outstanding. The Carve Out shall have

such priority claims and liens over all assets of the Debtors, including any DIP Collateral,

Prepetition Collateral, and any funds in the escrow account into which the DIP Loans are funded

(the “DIP Loan Escrow”).

                 (b)   Definition of Carve Out. As used in this Interim Order, the “Carve Out”

means the sum of (i) all fees required to be paid to the Clerk of the Court and to the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all unpaid fees and expenses (including any success or transaction

fees owed to Greenhill & Co., LLC (“Greenhill”), to the extent payable pursuant to an order

entered by the Court approving Greenhill’s retention in the Cases) (the “Allowed Professional

Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

of the Bankruptcy Code (the “Debtor Professionals”) and the Committee pursuant to section 328

or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

Professionals, the “Professional Persons”) at any time before or on the first business day following

delivery by the DIP Agent (at the direction of the Required DIP Lenders) of a Carve Out Trigger

Notice (as defined below), whether allowed by the Court prior to or after delivery of a Carve Out

Trigger Notice, (the amounts set forth in clauses (i) through (iii), the “Pre-Carve Out Trigger

Notice Cap”); and (iv) Allowed Professional Fees of Professional Persons in an aggregate amount

not to exceed $3,500,000 incurred after the first business day following delivery by the DIP Agent



                                                  31
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34    Filed 07/22/20     Page 174 of 355




of the Carve Out Trigger Notice (such date, the “Trigger Date”), to the extent allowed at any time,

whether by interim order, procedural order, or otherwise, less the amount of any prepetition

retainers received by any such Professional Persons and not previously returned or applied to fees

and expenses (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice

Cap” and, together with the Pre-Carve Out Trigger Notice Cap, the “Carve Out

Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice

delivered by email (or other electronic means) by the DIP Agent to the Debtors, their lead

restructuring counsel (Latham & Watkins LLP), the U.S. Trustee, and counsel to the Committee,

which notice may be delivered following the occurrence and during the continuation of an Event

of Default (as defined in the DIP Credit Agreement) and acceleration of the DIP Obligations under

the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been invoked.

Notwithstanding anything in this Interim Order or the DIP Loan Documents to the contrary, in no

event shall the Carve Out apply to the DIP L/C Cash Collateral, solely to the extent the applicable

Postpetition L/Cs secured by such DIP L/C Cash Collateral remains outstanding.

                 (c)   Carve Out Reserve. Notwithstanding the occurrence of an Event of Default

or conditions to borrowing or release of funds from the DIP Loan Escrow, on the day on which a

Carve Out Trigger Notice is given by the DIP Agent to the Debtors with a copy to counsel to the

Committee (the “Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be

deemed a draw request and notice of borrowing by the Debtors for DIP Loans under the DIP

Facility (on a pro rata basis based on the then outstanding DIP Obligations) and/or request to

release funds from the DIP Loan Escrow, in an amount equal to the then unpaid amounts of the

Allowed Professional Fees plus reasonably estimated fees not yet allowed for the period through

and including the Termination Declaration Date (any such amounts actually advanced shall



                                                32
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 175 of 355




constitute DIP Loans and shall be deposited in the DIP Loan Escrow), and (ii) also constitute a

demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor or available in the DIP Loan Escrow to fund a reserve in an amount equal to

the then unpaid amounts of the Allowed Professional Fees plus reasonably estimated fees not yet

allowed for the period through and including the Termination Declaration Date. The Debtors shall

deposit and hold such amounts in a segregated account in trust to pay such then unpaid Allowed

Professional Fees plus reasonably estimated fees not yet allowed for the period through and

including the Termination Declaration Date (the “Pre-Carve Out Trigger Notice Reserve”) prior

to any and all other claims. On the Termination Declaration Date, the Carve Out Trigger Notice

shall also (i) be deemed a request by the Debtors for DIP Loans under the DIP Facility (on a pro

rata basis based on the then outstanding DIP Obligations) and/or request to release funds from the

DIP Loan Escrow in an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts

actually advanced shall constitute DIP Loans) and (ii) constitute a demand to the Debtors to utilize

all cash on hand as of such date and any available cash thereafter held by any Debtor or available

in the DIP Loan Escrow, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve

in an amount equal to the Post-Carve Out Trigger Notice Cap . The Debtors shall deposit and hold

such amounts in a segregated account in trust to pay such Allowed Professional Fees benefiting

from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and,

together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any

and all other claims. On the first business day after the DIP Agent gives such notice to such DIP

Lenders, notwithstanding anything in the DIP Credit Agreement to the contrary, including with

respect to the existence of a Default (as defined in the DIP Credit Agreement) or Event of Default,

the failure of the Debtors to satisfy any or all of the conditions precedent for DIP Loans under the



                                                33
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 176 of 355




DIP Facility, any termination of the DIP Obligations following an Event of Default, or the

occurrence of the Maturity Date (as defined in the DIP Credit Agreement), each DIP Lender with

an outstanding Commitment (as defined in the DIP Credit Agreement, on a pro rata basis based on

the then outstanding Commitments) shall make available to the DIP Agent such DIP Lender’s pro

rata share with respect to such borrowing in accordance with the DIP Facility. All funds in the

Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in the Pre-

Carve Out Trigger Notice Cap (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt,

the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out

Trigger Notice Reserve has not been reduced to zero, to pay the DIP Agent for the benefit of the

DIP Lenders, unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

Commitments have been terminated, in which case any such excess shall be paid to the Prepetition

First Lien Secured Parties in accordance with their rights and priorities as of the Petition Date. All

funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

forth in the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Amounts”), and then, to the

extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP

Agent for the benefit of the DIP Lenders, unless the DIP Obligations have been indefeasibly paid

in full, in cash, and all Commitments have been terminated, in which case any such excess shall

be paid to the Prepetition First Lien Secured Parties in accordance with their rights and priorities

as of the Petition Date. Notwithstanding anything to the contrary in the DIP Documents, or this

Interim Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in

this Paragraph 10, then, any excess funds in one of the Carve Out Reserves following the payment

of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund

the other Carve Out Reserves, up to the applicable amount set forth in this Paragraph 10, prior to



                                                 34
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 177 of 355




making any payments to the DIP Agent or the Prepetition First Lien Secured Parties, as

applicable. Notwithstanding anything to the contrary in the DIP Documents or this Interim Order,

following delivery of a Carve Out Trigger Notice, the DIP Agent and the Prepetition First Lien

Administrative Agent shall not sweep or foreclose on cash (including cash received as a result of

the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been

fully funded, but shall have a security interest in any residual interest in the Carve Out Reserves,

with any excess paid to the DIP Agent for application in accordance with the DIP

Documents.      Further, notwithstanding anything to the contrary in this Interim Order,

(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute DIP Loans or

increase or reduce the DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full

the Allowed Professional Fees shall not affect the priority of the Carve Out, and (iii) in no way

shall the Approved DIP Budget, Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve

Out Reserves, or any of the foregoing be construed as a cap or limitation on the amount of the

Allowed Professional Fees due and payable by the Debtors. For the avoidance of doubt and

notwithstanding anything to the contrary in this Interim Order, the DIP Facility, the Prepetition

First Lien Documents or the Second Lien Note Documents (as defined in the Intercreditor

Agreement), the Carve Out shall be senior to all liens and claims securing the DIP Facility, the

Adequate Protection Liens, the Adequate Protection Superiority Claims, any claims arising under

section 507(b) of the Bankruptcy Code, and any and all other forms of adequate protection, liens,

or claims securing the DIP Obligations, the Prepetition First Lien Obligations, and the obligations

pursuant to the Securities Purchase Agreement.




                                                 35
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20    Page 178 of 355




                 (d)    Payment of Allowed Professional Fees Prior to the Termination Declaration

Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                 (e)    No Direct Obligation To Pay Allowed Professional Fees. Except for

funding the Carve Out Reserves as provided herein, none of the DIP Agent, DIP Lenders, or the

Prepetition First Lien Secured Parties shall be responsible for the payment or reimbursement of

any fees or disbursements of any Professional Person incurred in connection with the Cases or any

successor cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or

otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition First

Lien Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement.

                 (f)    Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a

dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and made a part of, the

DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the protections

granted under this Interim Order, the DIP Documents, the Bankruptcy Code, and applicable law.

        11.      Reservation of Rights of the DIP Agent, DIP Lenders, and Prepetition First Lien

Secured Parties. Subject in all cases to the Carve Out, notwithstanding any other provision in this

Interim Order or the DIP Documents to the contrary, the entry of this Interim Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise impair:

(a) any of the rights of any of the Prepetition First Lien Secured Parties to seek any other or



                                                36
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 179 of 355




supplemental relief in respect of the Debtors including the right to seek additional adequate

protection at and following the Final Hearing; provided that any such further or different adequate

protection shall at all times be subordinate and junior to the Carve Out and the claims and liens of

the DIP Secured Parties granted under this Interim Order and the DIP Documents; (b) any of the

rights of the DIP Secured Parties or the Prepetition First Lien Secured Parties under the DIP

Documents, the Prepetition First Lien Loan Documents, the Intercreditor Agreement, or the

Bankruptcy Code or under non-bankruptcy law (as applicable), including, without limitation, the

right of any of the DIP Secured Parties or the Prepetition First Lien Secured Parties to (i) request

modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal

of any of the Cases, conversion of any of the Cases to cases under chapter 7, or appointment of a

chapter 11 trustee or examiner with expanded powers in any of the Cases, (iii) seek to propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan or plans; or

(c) any other rights, claims, or privileges (whether legal, equitable, or otherwise) of any of the DIP

Secured Parties or the Prepetition First Lien Secured Parties. The delay in or failure of the

DIP Secured Parties and/or the Prepetition First Lien Secured Parties to seek relief or otherwise

exercise their rights and remedies shall not constitute a waiver of any of the DIP Secured Parties’

or the Prepetition First Lien Secured Parties’ rights and remedies.

        12.      Reservation of Certain Committee and Third Party Rights and Bar of Challenges

and Claims. Subject to the Challenge Period (as defined herein), the stipulations, admissions,

waivers, and releases contained in this Interim Order, including the Debtors’ Stipulations, shall be

binding upon the Debtors, their estates, and any of their respective successors in all circumstances

and for all purposes, and the Debtors are deemed to have irrevocably waived and relinquished all

Challenges (as defined below) as of the Petition Date. The stipulations, admissions, and waivers



                                                 37
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20       Page 180 of 355




contained in this Interim Order, including, the Debtors’ Stipulations, shall be binding upon all

other parties in interest, including any Committee and any other person acting on behalf of the

Debtors’ estates, unless and to the extent that a party in interest with proper standing granted by

order of the Court (or other court of competent jurisdiction) has timely and properly filed an

adversary proceeding or contested matter under the Bankruptcy Rules (i) before the earlier of

(a) except as to any Committee, seventy-five (75) calendar days after entry of the Interim Order,

and (b) in the case of any such adversary proceeding or contested matter filed by any Committee,

sixty (60) calendar days after the appointment of such Committee, subject to further extension by

written agreement of the Debtors and the Prepetition First Lien Administrative Agent (acting at

the direction of the Required Lenders (as defined in the Prepetition Credit Agreement)) or the

Prepetition Second Lien Administrative Agent, as applicable, (in each case, a “Challenge Period”

and the date of expiration of each Challenge Period being a “Challenge Period Termination Date”);

provided, however, that if, prior to the end of the Challenge Period, (x) the cases convert to chapter

7, or (y) if a chapter 11 trustee is appointed, then, in each such case, the Challenge Period shall be

extended by the later of (A) the time remaining under the Challenge Period plus ten (10) days or

(B) such other time as ordered by the Court solely with respect to any such trustee, commencing

on the occurrence of either of the events discussed in the foregoing clauses (x) and (y); (ii) seeking

to avoid, object to, or otherwise challenge the findings or Debtors’ Stipulations regarding: (a) the

validity, enforceability, extent, priority, or perfection of the mortgages, security interests, and liens

of the Prepetition First Lien Administrative Agent and the Prepetition First Lien Secured Parties;

or (b) the validity, enforceability, allowability, priority, secured status, or amount of the Prepetition

First Lien Obligations (any such claim, a “Challenge”), and (iii) in which the Court enters a final

order in favor of the plaintiff sustaining any such Challenge in any such timely filed adversary



                                                   38
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 181 of 355




proceeding or contested matter. Upon the expiration of the Challenge Period Termination Date

without the filing of a Challenge (or if any such Challenge is filed and overruled): (a) any and all

such Challenges by any party (including the Committee, any chapter 11 trustee, and/or any

examiner or other estate representative appointed or elected in these Cases, and any chapter 7

trustee and/or examiner or other estate representative appointed or elected in any Successor Case)

shall be deemed to be forever barred; (b) the Prepetition First Lien Obligations shall constitute

allowed claims, not subject to counterclaim, setoff, recoupment, reduction, subordination,

recharacterization, defense, or avoidance for all purposes in the Debtors’ Cases and any Successor

Cases; (c) the First Lien Loan Liens shall be deemed to have been, as of the Petition Date, legal,

valid, binding, and perfected secured claims, not subject to recharacterization, subordination, or

avoidance; and (d) all of the Debtors’ stipulations and admissions contained in this Interim Order,

including the Debtors’ Stipulations, and all other waivers, releases, affirmations, and other

stipulations as to the priority, extent, and validity as to the Prepetition First Lien Secured Parties’

claims, liens, and interests contained in this Interim Order shall be of full force and effect and

forever binding upon the Debtors, the Debtors’ estates, and all creditors, interest holders, and other

parties in interest in these Cases and any Successor Cases. If any such adversary proceeding or

contested matter is timely and properly filed under the Bankruptcy Rules and remains pending and

the Cases are converted to chapter 7, the chapter 7 trustee may continue to prosecute such

adversary proceeding or contested matter on behalf of the Debtors’ estates. Furthermore, if any

such adversary proceeding or contested matter is timely and properly filed under the Bankruptcy

Rules, the stipulations and admissions contained in this Interim Order, including the Debtors’

Stipulations, shall nonetheless remain binding and preclusive on any Committee and any other

person or entity except to the extent that such stipulations and admissions were expressly



                                                  39
US-DOCS\116922576.11
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 182 of 355




challenged in such adversary proceeding or contested matter prior to the Challenge Period

Termination Date. Nothing in this Interim Order vests or confers on any person (as defined in the

Bankruptcy Code), including, without limitation, any Committee appointed in the Cases, standing

or authority to pursue any cause of action belonging to the Debtors or their estates, including,

without limitation any challenges (including a Challenge) with respect to the Prepetition First Lien

Loan Documents, the First Lien Loan Liens, and the Prepetition First Lien Obligations, and a

separate order of the Court conferring such standing on any Committee or other party-in-interest

shall be a prerequisite for the prosecution of a Challenge by such Committee or such other party-

in-interest.

         13.     DIP Termination Date.      On the DIP Termination Date (as defined below),

consistent with Section 8.02 of the DIP Credit Agreement, (a) all DIP Obligations shall be

immediately due and payable, all Commitments will terminate, and the Carve Out Reserves shall

be immediately funded; (b) all authority to use Cash Collateral shall cease; provided, however, that

during the Remedies Notice Period (as defined below), the Debtors may use Cash Collateral solely

to fund the Carve Out and pay payroll and other expenses critical to the administration of the

Debtors’ estates strictly in accordance with the Approved DIP Budget, subject to such variances

as permitted in the DIP Credit Agreement; and (c) the DIP Secured Parties shall be otherwise

entitled to exercise rights and remedies under the DIP Documents in accordance with this Interim

Order.

         14.     Events of Default. The occurrence of any of the following events, unless waived

by the Required DIP Lenders in accordance with the terms of the DIP Documents, shall constitute

an event of default (collectively, the “Events of Default”): (a) the failure of the Debtors to perform,

in any material respect, any of the terms, provisions, conditions, covenants, or obligations under



                                                  40
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34    Filed 07/22/20      Page 183 of 355




this Interim Order, (b) the failure of the Debtors to comply with any of the Required Milestones

(as defined below) or (c) the occurrence of an “Event of Default” under the DIP Credit Agreement.

        15.      Milestones. The Debtors’ failure to comply with those certain case milestones set

forth in Section 6.25 of the DIP Credit Agreement (collectively, the “Required Milestones”) shall

constitute an “Event of Default” in accordance with the terms of the DIP Credit Agreement.

        16.      Rights and Remedies Upon Event of Default. Immediately upon the occurrence

and during the continuation of an Event of Default, notwithstanding the provisions of section 362

of the Bankruptcy Code, without any application, motion, or notice to, hearing before, or order

from the Court, but subject to the terms of this Interim Order, subject to the Remedies Notice

Period (defined below), (a) the DIP Agent (at the direction of the Required DIP Lenders) may

declare (any such declaration shall be referred to herein as a “Termination Declaration”) (i) all DIP

Obligations owing under the DIP Documents to be immediately due and payable, (ii) the

termination, reduction or restriction of any further commitment to extend credit to the Debtors to

the extent any such commitment remains under the DIP Facility, (iii) termination of the DIP

Facility and the DIP Documents as to any future liability or obligation of the DIP Agent and the

DIP Lenders, but without affecting any of the DIP Liens or the DIP Obligations, and (iv) that the

Carve Out shall be triggered, through the delivery of the Carve Out Trigger Notice to the DIP

Borrower and (b) subject to paragraph 13(b), the DIP Agent (at the direction of the Required DIP

Lenders) may declare a termination, reduction or restriction on the ability of the Debtors to use

Cash Collateral (the date on which a Termination Declaration is delivered, the “DIP Termination

Date”). The Termination Declaration shall not be effective until notice has been provided by

electronic mail (or other electronic means) to counsel to the Debtors, counsel to a Committee (if

appointed), and the U.S. Trustee. The automatic stay in the Cases otherwise applicable to the DIP



                                                 41
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 184 of 355




Agent, the DIP Lenders, and the Prepetition First Lien Secured Parties is hereby modified so that

five (5) business days after the DIP Termination Date (the “Remedies Notice Period”): (a) the

DIP Agent (at the direction of the Required DIP Lenders) shall be entitled to exercise its rights and

remedies in accordance with the DIP Documents and this Interim Order to satisfy the DIP

Obligations, DIP Superpriority Claims, DIP L/C Superpriority Claims and DIP Liens, subject to

the Carve Out; (b) subject to the foregoing clause (a), the applicable Prepetition First Lien Secured

Parties shall be entitled to exercise their respective rights and remedies to the extent available in

accordance with the applicable Prepetition First Lien Loan Documents and this Interim Order with

respect to the Debtors’ use of Cash Collateral. During the Remedies Notice Period, the Debtors,

the Committee (if appointed), and/or any party in interest shall be entitled to seek an emergency

hearing within the Remedies Notice Period with the Court for the sole purpose (unless the Court

orders otherwise) of contesting whether an Event of Default has occurred or is continuing or for

the contested use of Cash Collateral, . Except as set forth in this Paragraph 16 or otherwise ordered

by the Court prior to the expiration of the Remedies Notice Period, after the Remedies Notice

Period, the Debtors shall waive their right to and shall not be entitled to seek relief, including,

without limitation, under section 105 of the Bankruptcy Code, to the extent such relief would in

any way impair or restrict the rights and remedies of the DIP Agent, the DIP Lenders, or the

Prepetition First Lien Secured Parties under this Interim Order. Unless the Court has determined

that an Event of Default has not occurred and/or is not continuing or the Court orders otherwise,

the automatic stay, as to all of the DIP Agent, DIP Lenders, and Prepetition First Lien Secured

Parties (solely with respect to the use of Cash Collateral to the extent permitted hereunder) shall

automatically be terminated at the end of the Remedies Notice Period without further notice or

order. Upon expiration of the Remedies Notice Period, the DIP Agent (at the direction of the



                                                 42
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 185 of 355




Required DIP Lenders) and the Prepetition First Lien Secured Parties shall be permitted to exercise

all remedies set forth herein, and in the DIP Documents, and as otherwise available at law without

further order of or application or motion to this Court consistent with this Interim Order; provided,

that the Prepetition First Lien Secured Parties shall be permitted to exercise remedies to the extent

available solely with respect to the Debtors’ use of Cash Collateral.

        17.      Limitation on Charging Expenses Against Collateral.              No expenses of

administration of the Cases or any future proceeding that may result therefrom, including

liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be charged

against or recovered from (a) the DIP Collateral (except to the extent of the Carve Out), the DIP

Agent, or the DIP Lenders or (b) subject to entry of the Final Order, the Prepetition Collateral

(except to the extent of the Carve Out) or the Prepetition First Lien Secured Parties, in each case,

pursuant to sections 105(a) or 506(c) of the Bankruptcy Code or any similar principle of law or

equity, without the prior written consent of the DIP Agent, the DIP Lenders, and the Prepetition

First Lien Secured Parties, as applicable, and no such consent shall be implied from any other

action, inaction, or acquiescence by the DIP Agent, the DIP Lenders, or the Prepetition First Lien

Secured Parties.

        18.      Use of Cash Collateral.      The Debtors are hereby authorized to use all

Cash Collateral of the Prepetition First Lien Secured Parties, but solely for the purposes set forth

in this Interim Order and in accordance with the Approved DIP Budget (subject to permitted

variances as set forth in this Interim Order and the DIP Documents), including, without limitation,

to make payments on account of the Adequate Protection Obligations provided for in this Interim

Order, from the date of this Interim Order through and including the date of termination of the DIP




                                                 43
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20       Page 186 of 355




Credit Agreement. Except on the terms and conditions of this Interim Order, the Debtors shall be

enjoined and prohibited from at any time using the Cash Collateral.

        19.      Expenses and Indemnification.

                 (a)    The Debtors are hereby authorized and directed to pay, in accordance with

this Interim Order, the principal, interest, fees, payments, expenses, and other amounts described

in the DIP Documents as such amounts become due and without need to obtain further Court

approval, including, without limitation, backstop, fronting, closing, arrangement or commitment

payments (including all payments and other amounts owed to the DIP Lenders), administrative

agent’s fees, collateral agent’s fees, and escrow agent’s fees (including all fees and other amounts

owed to the DIP Agent), the reasonable and documented fees and disbursements of counsel and

other professionals to the extent set forth in Paragraphs 3(d)(iii) and 8(c) of this Interim Order,

whether or not such fees arose before or after the Petition Date, all to the extent provided in this

Interim Order or the DIP Documents. Notwithstanding the foregoing, the Debtors are authorized

and directed to pay on the Closing Date (as defined in the DIP Documents) all reasonable and

documented fees, costs, and expenses, including the fees and expenses of counsel to the DIP

Lenders, the DIP Agent, the Prepetition First Lien Administrative Agent, and the DIP/First Lien

Group, incurred on or prior to such date without the need for any professional engaged by the DIP

Lenders, the DIP Agent, the Prepetition First Lien Administrative Agent, or the DIP/First Lien

Group to first deliver a copy of its invoice as provided for herein.

                 (b)    The Debtors shall be jointly and severally obligated to pay all fees and

expenses described above, which obligations shall constitute the DIP Obligations. The Debtors

shall pay the reasonable and documented professional fees, expenses, and disbursements of

professionals to the extent provided for in Paragraphs 3(d)(iii) and 8(c) of this Interim Order



                                                 44
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 187 of 355




(collectively, the “Lender Professionals” and, each, a “Lender Professional”) no later than ten (10)

business days (the “Review Period”) after the receipt by counsel for the Debtors, any Committee,

or the U.S. Trustee of each of the invoices therefor (the “Invoiced Fees”) and without the necessity

of filing formal fee applications or complying with the U.S. Trustee Guidelines, including such

amounts arising before the Petition Date. Invoiced Fees shall be in the form of an invoice summary

for professional fees and categorized expenses incurred during the pendency of the Cases, and

such invoice summary shall not be required to contain time entries, but shall include a general,

brief description of the nature of the matters for which services were performed, and which may

be redacted or modified to the extent necessary to delete any information subject to the attorney-

client privilege, any work product doctrine, privilege or protection, common interest doctrine

privilege or protection, any other evidentiary privilege or protection recognized under applicable

law, or any other confidential information, and the provision of such invoices shall not constitute

any waiver of the attorney-client privilege, work product doctrine, privilege or protection, common

interest doctrine privilege or protection, or any other evidentiary privilege or protection recognized

under applicable law. The Debtors, any Committee, or the U.S. Trustee may dispute the payment

of any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) if, within the Review Period,

a Debtor, any Committee that may be appointed in these Cases, or the U.S. Trustee notifies the

submitting party in writing setting forth the specific objections to the Disputed Invoiced Fees (to

be followed by the filing with the Court, if necessary, of a motion or other pleading, with at least

ten (10) days prior written notice to the submitting party of any hearing on such motion or other

pleading). For avoidance of doubt, the Debtors shall promptly pay in full all Invoiced Fees other

than the Disputed Invoiced Fees.




                                                 45
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 188 of 355




                 (c)    In addition, the Debtors will indemnify the DIP Lenders, the DIP Agent,

and their respective affiliates, successors, and assigns and the officers, directors, employees,

agents, attorneys, advisors, controlling persons, and members of each of the foregoing (each an

“Indemnified Person”) and hold them harmless from and against all costs, expenses (including but

not limited to reasonable and documented legal fees and expenses), and liabilities arising out of or

relating to the transactions contemplated hereby and any actual or proposed use of the proceeds of

any loans made under the DIP Facility; provided that no such person will be indemnified for costs,

expenses, or liabilities to the extent determined by a final, non-appealable judgment of a court of

competent jurisdiction to have been incurred solely by reason of the gross negligence, fraud, or

willful misconduct of such person (or their related persons). No Indemnified Person shall have

any liability (whether direct or indirect, in contract, tort, or otherwise) to the Debtors or any

shareholders or creditors of the Debtors for or in connection with the transactions contemplated

hereby, except to the extent such liability is found in a final non-appealable judgment by a court

of competent jurisdiction to have resulted solely from such Indemnified Person’s gross negligence,

fraud, or willful misconduct or breach of their obligations under the DIP Facility, and in no event

shall any Indemnified Person be liable on any theory of liability for any special, indirect,

consequential, or punitive damages.

        20.      No Third Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

        21.      Section 507(b) Reservation. Subject to the Carve Out, nothing herein shall impair

or modify the application of section 507(b) of the Bankruptcy Code in the event that the adequate

protection provided to the Prepetition First Lien Secured Parties is insufficient to compensate for



                                                 46
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 189 of 355




any Diminution in Value of their interests in the Prepetition Collateral during the Cases. Nothing

contained herein shall be deemed a finding by the Court, or an acknowledgment by any of the

Prepetition First Lien Secured Parties that the adequate protection granted herein does in fact

adequately protect any of the Prepetition First Lien Secured Parties against any Diminution in

Value of their respective interests in the Prepetition Collateral (including the Cash Collateral).

        22.      Insurance. Until the DIP Obligations have been indefeasibly paid in full, at all

times the Debtors shall maintain casualty and loss insurance coverage for the Prepetition Collateral

and the DIP Collateral on substantially the same basis as maintained prior to the Petition Date and

shall name the DIP Agent as loss payee thereunder.

        23.      No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent or the

Required DIP Lenders to exercise rights and remedies under this Interim Order, the DIP

Documents, or applicable law, as the case may be, shall not constitute a waiver of their respective

rights hereunder, thereunder, or otherwise.

        24.      Perfection of the DIP Liens and Adequate Protection Liens.

                 (a)    The DIP Agent, the Prepetition First Lien Administrative Agent, and the

Prepetition Second Lien Administrative Agent are hereby authorized, but not required, to file or

record financing statements, intellectual property filings, mortgages, depository account control

agreements, notices of lien, or similar instruments in any jurisdiction in order to validate and

perfect the liens and security interests granted hereunder. Whether or not the DIP Agent, the

Prepetition First Lien Administrative Agent, or the Prepetition Second Lien Administrative Agent

shall (at the direction of the applicable required lenders) choose to file such financing statements,

intellectual property filings, mortgages, notices of lien, or similar instruments, such liens and

security interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable, and not,



                                                 47
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20       Page 190 of 355




subject to the Challenge Period, subject to challenge, dispute, or subordination as of the date of

entry of this Interim Order. If the DIP Agent, the Prepetition First Lien Administrative Agent, or

the Prepetition Second Lien Administrative Agent (at the direction of the applicable required

lenders) determines to file or execute any financing statements, agreements, notice of liens, or

similar instruments, the Debtors shall cooperate and assist in any such execution and/or filings as

reasonably requested by the DIP Agent, the Prepetition First Lien Administrative Agent, or the

Prepetition Second Lien Administrative Agent (at the direction of the applicable required lenders),

and the automatic stay shall be modified to allow such filings.

                 (b)   A certified copy of this Interim Order may, at the direction of the applicable

Required DIP Lenders, be filed with or recorded in filing or recording offices by the DIP Agent,

the Prepetition First Lien Administrative Agent, or the Prepetition Second Lien Administrative

Agent in addition to or in lieu of such financing statements, mortgages, notices of lien, or similar

instruments, and all filing offices are hereby authorized to accept such certified copy of this Interim

Order for filing and recording; provided, however, that notwithstanding the date of any such filing,

the date of such perfection shall be the date of this Interim Order.

                 (c)   Any provision of any lease or other license, contract or other agreement that

requires (i) the consent or approval of one or more landlords or other parties or (ii) the payment of

any fees or obligations to any governmental entity, in order for any Debtor to pledge, grant, sell,

assign, or otherwise transfer any such leasehold interest, or the proceeds thereof, or other collateral

related thereto, is hereby deemed to be inconsistent with the applicable provisions of the

Bankruptcy Code, subject to applicable law. Any such provision shall have no force and effect

with respect to the granting of the DIP Liens and the Adequate Protection Liens on such leasehold




                                                  48
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 191 of 355




interest or the proceeds of any assignment and/or sale thereof by any Debtor in accordance with

the terms of the DIP Credit Agreement or this Interim Order, subject to applicable law.

        25.      Release. Subject to the rights and limitations set forth in Paragraph 12 of this

Interim Order, effective upon entry of this Interim Order, each of the Debtors and the Debtors’

estates, on its own behalf and on behalf of each of their predecessors, their successors, and assigns,

shall, to the maximum extent permitted by applicable law, unconditionally, irrevocably, and fully

forever release, remise, acquit, relinquish, irrevocably waive, and discharge each of the

DIP Secured Parties and the Prepetition First Lien Secured Parties (each in their respective roles

as such), and each of their respective affiliates, former, current, or future officers, employees,

directors, agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, assigns, and predecessors

in interest, each in their capacity as such, of and from any and all claims, demands, liabilities,

responsibilities, disputes, remedies, causes of action, indebtedness and obligations, rights,

assertions, allegations, actions, suits, controversies, proceedings, losses, damages, injuries,

attorneys’ fees, costs, expenses, or judgments of every type, whether known, unknown, asserted,

unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened,

including, without limitation, all legal and equitable theories of recovery, arising under common

law, statute, or regulation or by contract, of every nature and description that exist on the date

hereof with respect to or relating to the DIP Obligations, the DIP Liens, the DIP Documents, the

Prepetition First Lien Obligations, the First Lien Loan Liens or the Prepetition First Lien Loan

Documents, as applicable, including, without limitation, (i) any so-called “lender liability” or

equitable subordination claims or defenses, (ii) any and all claims and causes of action arising

under the Bankruptcy Code, and (iii) any and all claims and causes of action regarding the validity,



                                                 49
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 192 of 355




priority, extent, enforceability, perfection, or avoidability of the liens or claims of the DIP Secured

Parties and the Prepetition First Lien Secured Parties; provided that nothing in this paragraph shall

in any way limit or release the obligations of any DIP Secured Party under the DIP Documents.

        26.      Credit Bidding & Sale Provisions. Subject to the terms of the RSA (as defined in

the DIP Credit Agreement), the DIP Agent (at the direction of the Required DIP Lenders) and

the Prepetition First Lien Administrative Agent (at the direction of the Required Lenders (as

defined in the Prepetition Credit Agreement)) shall have the right to credit bid (either directly or

through one or more acquisition vehicles), up to the full amount of the underlying

lenders’ respective claims, including, for the avoidance of doubt, Adequate Protection

Superpriority Claims, if any, in any sale of all or any portion of the Prepetition Collateral or the

DIP Collateral including, without limitation, sales occurring pursuant to section 363 of the

Bankruptcy Code or included as part of any chapter 11 plan subject to confirmation under

Bankruptcy Code section 1129(b)(2)(A)(ii)-(iii). On the date of the consummation of a sale or

other disposition of all or substantially all of the assets of the Debtors under section 363 or 1129

of the Bankruptcy Code, and subject in all respects to the Carve Out, (i) the Prepetition L/Cs

outstanding as of such date shall be cash collateralized at 100% of the face amount, the Debtors

shall cause the establishment of a “backstop” letter of credit acceptable to the issuer of the

Prepetition L/Cs at 100% of the face amount of such Prepetition L/Cs, or the issuer of the

Prepetition L/Cs and the Required DIP Lenders shall agree on an alternative treatment or

arrangement with respect to such Prepetition L/Cs and (ii) any other administrative expense claims

of the First Lien Administrative Agent or its affiliates arising from ordinary course cash

management services (including for the avoidance of doubt, any obligations of the Debtors under

the Cash Management Order) shall be paid in full and cash.



                                                  50
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 193 of 355




        27.      Preservation of Rights Granted Under this Interim Order.

                 (a)    Unless and until all DIP Obligations are indefeasibly paid in full, in cash,

and all Commitments are terminated, the Prepetition First Lien Secured Parties shall: (i) have no

right to and shall take no action to foreclose upon, or recover in connection with, the liens granted

thereto pursuant to the Prepetition First Lien Loan Documents or this Interim Order, or otherwise

seek to exercise or enforce any rights or remedies against such DIP Collateral; and (ii) not file any

further financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments, or otherwise take any action to perfect their security interests in the DIP

Collateral, except as set forth in Paragraph 24 herein.

                 (b)    In the event this Interim Order or any provision hereof is vacated, reversed,

or modified on appeal or otherwise, any liens or claims granted to the DIP Secured Parties or the

Prepetition First Lien Secured Parties hereunder arising prior to the effective date of any such

vacatur, reversal, or modification of this Interim Order shall be governed in all respects by the

original provisions of this Interim Order, including entitlement to all rights, remedies, privileges,

and benefits granted herein, and the Prepetition First Lien Secured Parties shall be entitled to all

the rights, remedies, privileges, and benefits afforded in section 364(e) of the Bankruptcy Code.

                 (c)    Unless and until all DIP Obligations, Prepetition First Lien Obligations,

and Adequate Protection Payments are indefeasibly paid in full, in cash, and all Commitments are

terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to, directly

or indirectly (i) except as permitted under the DIP Documents or, if not provided for therein, with

the prior written consent of the DIP Agent, the Required DIP Lenders, and the Prepetition First

Lien Administrative Agent, (x) any modification, stay, vacatur, or amendment of this Interim

Order or (y) a priority claim for any administrative expense or unsecured claim against any of the



                                                 51
US-DOCS\116922576.11
              Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 194 of 355




Debtors (now existing or hereafter arising of any kind or nature whatsoever, including, without

limitation, any administrative expense of the kind specified in sections 503(b), 507(a), or 507(b)

of the Bankruptcy Code) in any of the Cases, pari passu with or senior to the DIP Superpriority

Claims, the Adequate Protection Superpriority Claims, or the Prepetition First Lien Obligations,

or (z) any other order allowing use of the DIP Collateral; (ii) except as permitted under the DIP

Documents (including the Carve Out), any lien on any of the DIP Collateral or the Prepetition

Collateral with priority equal or superior to the DIP Liens, the Adequate Protection Liens or the

First Lien Loan Liens, as applicable; (iii) the use of Cash Collateral for any purpose other than as

permitted in the DIP Documents and this Interim Order; (iv) except as set forth in the DIP

Documents, the return of goods pursuant to section 546(h) of the Bankruptcy Code (or other return

of goods on account of any prepetition indebtedness) to any creditor of any Debtor; (v) an order

converting or dismissing any of the Cases; (vi) an order appointing a chapter 11 trustee in any of

the Cases; or (vii) an order appointing an examiner with enlarged powers in any of the Cases.

                 (d)   Notwithstanding any order dismissing any of the Cases entered at any time,

(x) the DIP Liens, the DIP Superpriority Claims, the DIP L/C Superpriority Claims, the Adequate

Protection Liens, the Adequate Protection Superpriority Claims, and the other administrative

claims granted pursuant to this Interim Order shall continue in full force and effect and shall

maintain their priorities as provided in this Interim Order until all DIP Obligations and Adequate

Protection Payments are indefeasibly paid in full in cash (and such DIP Liens, DIP Superpriority

Claims, the DIP L/C Superpriority Claims, Adequate Protection Liens, Adequate Protection

Superpriority Claims, and the other administrative claims granted pursuant to this Interim Order,

shall, notwithstanding such dismissal, remain binding on all parties in interest); and (y) to the




                                                52
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 195 of 355




fullest extent permitted by law the Court shall retain jurisdiction, notwithstanding such dismissal,

for the purposes of enforcing the claims, liens, and security interests referred to in clause (x) above.

                 (e)    Except as expressly provided in this Interim Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the DIP L/C Superpriority Claims, the Adequate

Protection Liens, the Adequate Protection Superpriority Claims, and all other rights and remedies

of the DIP Agent, the DIP Lenders, the Prepetition First Lien Secured Parties, and the Prepetition

Second Lien Secured Parties granted by the provisions of this Interim Order and the DIP

Documents shall survive, and shall not be modified, impaired, or discharged by (i) the entry of an

order converting any of the Cases to a case under chapter 7, dismissing any of the Cases,

terminating the joint administration of these Cases or by any other act or omission, (ii) the entry

of an order approving the sale of any Prepetition Collateral or DIP Collateral pursuant to section

363(b) of the Bankruptcy Code, or (iii) the entry of an order confirming a chapter 11 plan in any

of the Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors have waived

any discharge as to any remaining DIP Obligations or Adequate Protection Obligations. The terms

and provisions of this Interim Order and the DIP Documents shall continue in these Cases, in any

successor cases if these Cases cease to be jointly administered, or in any superseding chapter 7

cases under the Bankruptcy Code. The DIP Liens, the DIP Superpriority Claims, the DIP L/C

Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Superpriority

Claims, and all other rights and remedies of the DIP Secured Parties, the Prepetition First Lien

Secured Parties, and the Prepetition Second Lien Secured Parties granted by the provisions of this

Interim Order shall continue in full force and effect until the DIP Obligations and the Adequate

Protection Payments are indefeasibly paid in full, in cash (or, with respect to the DIP Obligations,

otherwise satisfied in a manner agreed to by the Required DIP Lenders and the DIP Agent).



                                                  53
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 196 of 355




                 (f)    Other than as set forth in this Interim Order, neither the DIP Liens nor the

Adequate Protection Liens shall be made subject to or pari passu with any lien or security interest

granted in any of the Cases or arising after the Petition Date, and neither the DIP Liens nor the

Adequate Protection Liens shall be subject or junior to any lien or security interest that is avoided

and preserved for the benefit of the Debtors’ estates under Bankruptcy Code section 551.

        28.      Limitation on Use of DIP Facility Proceeds, DIP Collateral, and Cash Collateral.

Notwithstanding anything to the contrary set forth in this Interim Order, none of the DIP Facility,

the DIP Collateral, the Prepetition Collateral, including Cash Collateral, or the Carve Out or

proceeds thereof may be used: (a) to investigate (including by way of examinations or discovery

proceedings), initiate, assert, prosecute, join, commence, support, or finance the initiation or

prosecution of any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding, or other litigation of any type (i) against any of the

DIP Secured Parties or the Prepetition First Lien Secured Parties (each in their capacities as such),

and each of their respective affiliates, officers, directors, employees, agents, representatives,

attorneys, consultants, financial advisors, affiliates, assigns, or successors, with respect to any

transaction, occurrence, omission, action, or other matter (including formal discovery proceedings

in anticipation thereof), including, without limitation, any so-called “lender liability” claims and

causes of action, or seeking relief that would impair the rights and remedies of the DIP Secured

Parties or the Prepetition First Lien Secured Parties (each in their capacities as such) under the DIP

Documents, the Prepetition First Lien Loan Documents, or this Interim Order, including, without

limitation, for the payment of any services rendered by the professionals retained by the Debtors

or any Committee appointed in these Cases in connection with the assertion of or joinder in any

claim, counterclaim, action, suit, arbitration, proceeding, application, motion, objection, defense,



                                                 54
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 197 of 355




adversary proceeding, or other contested matter, the purpose of which is to seek, or the result of

which would be to obtain, any order, judgment, determination, declaration, or similar relief that

would impair the ability of any of the DIP Secured Parties or the Prepetition First Lien Secured

Parties to recover on the DIP Collateral or the Prepetition Collateral or seeking affirmative relief

against any of the DIP Secured Parties or the Prepetition Parties related to the DIP Obligations or

the Prepetition First Lien Obligations; (ii) invalidating, setting aside, avoiding, or subordinating,

in whole or in part, the DIP Obligations or the Prepetition First Lien Obligations, or the DIP

Agent’s, the DIP Lenders,’ and the Prepetition First Lien Secured Parties’ liens or security interests

in the DIP Collateral or Prepetition Collateral, as applicable; or (iii) for monetary, injunctive, or

other affirmative relief against the DIP Secured Parties or the Prepetition First Lien Secured

Parties, or the DIP Agent’s, the DIP Lenders,’ the Prepetition First Lien Secured Parties’ respective

liens on or security interests in the DIP Collateral or the Prepetition Collateral that would impair

the ability of any of the DIP Secured Parties or the Prepetition First Lien Secured Parties, as

applicable, to assert or enforce any lien, claim, right, or security interest or to realize or recover on

the DIP Obligations or the Prepetition First Lien Obligations, to the extent applicable; (b) for

objecting to or challenging in any way the legality, validity, priority, perfection, or enforceability

of the claims, liens, or interests (including the First Lien Loan Liens) held by or on behalf of each

of the Prepetition First Lien Secured Parties related to the Prepetition First Lien Obligations, or by

or on behalf of the DIP Agent and the DIP Lenders related to the DIP Obligations; (c) for asserting,

commencing, or prosecuting any claims or causes of action whatsoever, including, without

limitation, any Avoidance Actions related to the DIP Obligations, the DIP Liens, the Prepetition

First Lien Obligations, or the First Lien Loan Liens; or (d) for prosecuting an objection to,

contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,



                                                   55
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 198 of 355




priority, or enforceability of: (x) any of the DIP Liens or any other rights or interests of the

DIP Agent or the DIP Lenders related to the DIP Obligations or the DIP Liens, or (y) any of the

First Lien Loan Liens or any other rights or interests of any of the Prepetition First Lien Secured

Parties related to the Prepetition First Lien Obligations or the First Lien Loan Liens, provided that

no more than $50,000 of the proceeds of the DIP Facility, the DIP Collateral, or the Prepetition

Collateral, including the Cash Collateral, in the aggregate, may be used by any Committee

appointed in these Cases, if any, solely to investigate, within the Challenge Period (as defined

below), the claims, causes of action, adversary proceedings, or other litigation against the

Prepetition First Lien Secured Parties solely concerning the legality, validity, priority, perfection,

enforceability or extent of the claims, liens, or interests (including the First Lien Loan Liens) held

by or on behalf of each of the Prepetition First Lien Secured Parties related to the Prepetition First

Lien Obligations. Nothing contained in this Paragraph 28 shall prohibit the Debtors from

responding or objecting to or complying with discovery requests of any Committee, in whatever

form, made in connection with such investigation or the payment from the DIP Collateral

(including Cash Collateral) of professional fees related thereto or from contesting or challenging

whether a Termination Declaration has in fact occurred.

        29.      Conditions Precedent. Except as provided for in the Carve Out, no DIP Lender

shall have any obligation to make any DIP Loan under the respective DIP Documents unless all

of the conditions precedent to the making of such extensions of credit under the applicable DIP

Documents have been satisfied in full or waived in accordance with such DIP Documents.



        30.      Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy Code, the

Intercreditor Agreement and any other applicable intercreditor or subordination provisions



                                                 56
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 199 of 355




contained in any of the Prepetition First Lien Loan Documents or any of the Second Lien Note

Documents (as defined in the Intercreditor Agreement) (i) shall remain in full force and effect, and

(ii) shall continue to govern the relative priorities, rights, and remedies of the Prepetition First Lien

Secured Parties and the Prepetition Second Lien Secured Parties; provided that nothing in this

Interim Order shall be deemed to provide liens to any Prepetition First Lien Secured Party or

Prepetition Second Lien Secured Party on any assets of the Debtors except as set forth herein.

Pursuant to the Intercreditor Agreement, the Second Lien Secured Parties are prohibited from

opposing or objecting to (and are deemed to consent to) any post-petition financing (including any

debtor in possession financing) provided by any of the First Lien Secured Parties pursuant to

section 364 of the Bankruptcy Code (including on a priming basis) unless the First Lien

Administrative Agent shall have opposed or objected to such debtor-in-possession financing.

        31.      Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Interim Order, including all findings herein, shall be binding upon all parties in interest in

these Cases, including, without limitation, the DIP Secured Parties, the Prepetition First Lien

Secured Parties, any Committee appointed in these Cases, and the Debtors and their respective

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the Debtors

or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit of

the DIP Secured Parties and the applicable Prepetition First Lien Secured Parties; provided that,

except to the extent expressly set forth in this Interim Order, the Prepetition First Lien Secured

Parties shall have no obligation to permit the use of Cash Collateral or to extend any financing to

any chapter 7 trustee or similar responsible person appointed for the estates of the Debtors. In



                                                   57
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 200 of 355




determining to make any loan (whether under the DIP Credit Agreement, a promissory note or

otherwise) to permit the use of Cash Collateral or in exercising any rights or remedies as and when

permitted pursuant to this Interim Order or the DIP Documents, the DIP Secured Parties and the

Prepetition First Lien Secured Parties shall not (i) be deemed to be in control of the operations of

the Debtors, or (ii) owe any fiduciary duty to the Debtors, their respective creditors, shareholders,

or estates.

        32.      Limitation of Liability. Subject to entry of a Final Order, in determining to make

any loan under the DIP Documents, permitting the use of Cash Collateral, or in exercising any

rights or remedies as and when permitted pursuant to this Interim Order or the DIP Documents,

the DIP Secured Parties and the Prepetition First Lien Secured Parties shall not, solely by reason

thereof, be deemed in control of the operations of the Debtors or to be acting as a “responsible

person” or “owner or operator” with respect to the operation or management of the Debtors (as

such terms, or any similar terms, are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar

federal or state statute). Furthermore, nothing in this Interim Order or in the DIP Documents shall

in any way be construed or interpreted to impose or allow the imposition upon the DIP Agent, the

DIP Lenders, or any Prepetition First Lien Secured Parties of any liability for any claims arising

from the prepetition or post-petition activities of any of the Debtors.

        33.      No Requirement to File Claim for DIP Obligations. Notwithstanding anything to

the contrary contained in any prior or subsequent order of the Court, including, without limitation,

any order establishing a deadline for the filing of proofs of claim or requests for payment of

administrative expenses under section 503(b) of the Bankruptcy Code, neither the DIP Agent nor

any DIP Lender shall be required to file any proof of claim or request for payment of administrative



                                                 58
US-DOCS\116922576.11
              Case 20-11835-JTD         Doc 34     Filed 07/22/20   Page 201 of 355




expenses with respect to any of the DIP Obligations, all of which shall be due and payable in

accordance with the DIP Documents without the necessity of filing any such proof of claim or

request for payment of administrative expenses, and the failure to file any such proof of claim or

request for payment of administrative expenses shall not affect the validity, priority, or

enforceability of any of the DIP Documents or of any indebtedness, liabilities, or obligations

arising at any time thereunder or prejudice or otherwise adversely affect the DIP Agent’s or any

DIP Lender’s rights, remedies, powers, or privileges under any of the DIP Documents, this Interim

Order, or applicable law. The provisions set forth in this paragraph are intended solely for the

purpose of administrative convenience and shall not affect the substantive rights of any party-in-

interest or their respective successors-in-interest.

        34.      No Requirement to File Claim for Prepetition First Lien Obligations. Provided that

the Plan is confirmed and is consummated, then notwithstanding anything to the contrary

contained in any prior or subsequent order of the Court, including, without limitation, any order

establishing a deadline for the filing of proofs of claim or requests for payment of administrative

expenses under section 503(b) of the Bankruptcy Code, neither the Prepetition First Lien

Administrative Agent nor any Prepetition First Lien Lender shall be required to file any proof of

claim or request for payment of administrative expenses with respect to any of the Prepetition First

Lien Obligations; and the failure to file any such proof of claim or request for payment of

administrative expenses shall not affect the validity, priority, or enforceability of any of the

Prepetition First Lien Loan Documents or of any indebtedness, liabilities, or obligations arising at

any time thereunder or prejudice or otherwise adversely affect the Prepetition First Lien

Administrative Agent’s or any Prepetition First Lien Lender’s rights, remedies, powers, or

privileges under any of the Prepetition First Lien Loan Documents, this Interim Order, or



                                                  59
US-DOCS\116922576.11
              Case 20-11835-JTD           Doc 34   Filed 07/22/20    Page 202 of 355




applicable law. The provisions set forth in this paragraph are intended solely for the purpose of

administrative convenience and shall not affect the substantive rights of any party-in-interest or

their respective successors-in-interest.

        35.      No Marshaling. The DIP Agent and the DIP Secured Parties shall not be subject to

the equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

Collateral, and proceeds of the DIP Collateral shall be received and applied pursuant to this Interim

Order, the DIP Documents and the Prepetition First Lien Loan Documents (subject to the

Intercreditor Agreement), notwithstanding any other agreement or provision to the contrary, and

subject to entry of the Final Order, the Prepetition First Lien Secured Parties shall not be subject

to the equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the

Prepetition Collateral.

        36.      Application of Proceeds of DIP Collateral. Subject to entry of a Final Order, the

DIP Obligations, at the option of the Required DIP Lenders, to be exercised in their sole and

absolute discretion, shall be repaid (a) first, from the DIP Collateral comprising Previously

Unencumbered Property and (b) second, from all other DIP Collateral.

        37.      Equities of the Case. Subject to entry of a Final Order, the Prepetition First Lien

Secured Parties shall each be entitled to all the rights and benefits of section 522(b) of the

Bankruptcy Code, and, subject to and upon entry of the Final Order, the “equities of the case”

exception under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition First Lien

Secured Parties with respect to proceeds, product, offspring, or profits of any of the Collateral

(including the Prepetition Collateral).

        38.      Final Hearing. The Final Hearing on the Motion shall be held on _________, 2020,

at__:__ _.m., prevailing Eastern time. Any objections or responses to entry of a final order on the



                                                   60
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20    Page 203 of 355




Motion shall be filed on or before 4:00 p.m., prevailing Eastern time, on _________, 2020, and

shall be served on: (a) the Debtors, Global Eagle Entertainment Inc., 6080 Center Drive, Suite

1200, Los Angeles, California 90045, Attn: Joshua B. Marks; (b) proposed counsel to the Debtors,

Latham & Watkins LLP 885 Third Avenue, New York, New York 10022, Attn: George A. Davis,

Esq. and Ted A. Dillman, Esq., and Helena Tseregounis, Esq.; (c) proposed co-counsel to the

Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 N. King Street,

Wilmington, Delaware 19801, Attn: Michael R. Nestor, Esq. and Kara Hammond Coyle, Esq.;

(d) counsel to the DIP Lenders and the DIP/First Lien Group, Gibson, Dunn & Crutcher LLP, 200

Park Ave., New York, NY 10166, Attn: Scott J. Greenberg, Esq., Steven A. Domanowski, Esq.,

and Michael J. Cohen, Esq.; (e) co-counsel to the DIP Lenders and the DIP/First Lien Group,

Pachulski, Stang, Ziehl & Jones LLP, 919 N Market St # 1700, Wilmington, DE 19801, Attn:

Laura Davis Jones, Esq.; (f) counsel to the DIP Agent and First Lien Prepetition Agent, Weil,

Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, Attn: David N. Griffiths

and Bryan R. Podzius, as counsel to the DIP Agent and First Lien Agent; (g) the United States

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Timothy

J. Fox, Jr.; and (h) counsel to any statutory committee appointed in these chapter 11 cases. In the

event no objections to entry of the Final Order on the Motion are timely received, this Court may

enter such Final Order without need for the Final Hearing.

        39.      Effect of this Interim Order. This Interim Order shall constitute findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be enforceable

immediately upon execution hereof.




                                                 61
US-DOCS\116922576.11
              Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 204 of 355




        40.      Retention of Jurisdiction. The Court retains exclusive jurisdiction with respect to

all matters arising from or related to the implementation of this Interim Order.


 Dated: ____________, 2020
 Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




                                                 62
US-DOCS\116922576.11
              Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 205 of 355




                                      EXHIBIT A

                                  DIP Credit Agreement




US-DOCS\116922576.11
        Case 20-11835-JTD     Doc 34    Filed 07/22/20      Page 206 of 355

                                                                  Filing Draft 7/22/2020




SENIOR SECURED SUPER-PRIORITY TERM LOAN DEBTOR-IN-POSSESSION CREDIT
                            AGREEMENT



                        Dated as of July [__], 2020 among



                   GLOBAL EAGLE ENTERTAINMENT INC.,
            as the Borrower, a Debtor and a Debtor-in-Possession under
                        Chapter 11 of the Bankruptcy Code,



          THE GUARANTORS PARTY HERETO FROM TIME TO TIME,
                 each as a Debtor and a Debtor-in-Possession
                  under Chapter 11 of the Bankruptcy Code,



                                CITIBANK, N.A.
                                as DIP Agent, and



                                CITIBANK, N.A.
                      as Sole Lead Arranger and Bookrunner




            THE LENDERS PARTY HERETO FROM TIME TO TIME
            Case 20-11835-JTD              Doc 34          Filed 07/22/20               Page 207 of 355




                                       TABLE OF CONTENTS

                                                                                                                               Page

Article 1. DEFINITIONS AND ACCOUNTING TERMS ........................................................ 3
     SECTION 1.01            Defined Terms ................................................................................... 3
     SECTION 1.02            Other Interpretive Provisions ........................................................... 36
     SECTION 1.03            Accounting Terms ............................................................................ 37
     SECTION 1.04            Rounding .......................................................................................... 38
     SECTION 1.05            References to Agreements, Laws, Etc ............................................. 38
     SECTION 1.06            Times of Day.................................................................................... 38
     SECTION 1.07            Timing of Payment or Performance ................................................. 38
     SECTION 1.08            [Reserved] ........................................................................................ 38
     SECTION 1.09            [Reserved] ........................................................................................ 38
     SECTION 1.10            Currency Generally .......................................................................... 38
     SECTION 1.11            Certifications .................................................................................... 38

Article 2. THE COMMITMENTS AND BORROWINGS ..................................................... 39
     SECTION 2.01            The Commitments............................................................................ 39
     SECTION 2.02            Borrowings or Conversions of Loans .............................................. 39
     SECTION 2.03            [Reserved] ........................................................................................ 41
     SECTION 2.04            [Reserved] ........................................................................................ 41
     SECTION 2.05            Prepayments ..................................................................................... 41
     SECTION 2.06            Termination or Reduction of Commitments .................................... 43
     SECTION 2.07            Repayment of Loans ........................................................................ 43
     SECTION 2.08            Interest.............................................................................................. 44
     SECTION 2.09            Fees .................................................................................................. 44
     SECTION 2.10            Computation of Interest and Fees .................................................... 44
     SECTION 2.11            Evidence of Indebtedness ................................................................ 45
     SECTION 2.12            Payments Generally ......................................................................... 45
     SECTION 2.13            Sharing of Payments ........................................................................ 49
     SECTION 2.14            [Reserved] ........................................................................................ 50
     SECTION 2.15            [Reserved] ........................................................................................ 50
     SECTION 2.16            Reorganization Matters .................................................................... 50
     SECTION 2.17            Defaulting Lenders........................................................................... 51
     SECTION 2.18            Super Priority Nature of Obligations and DIP Agent’s Liens;
                             Payment of Obligations ................................................................... 51

Article 3. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY ................. 52
     SECTION 3.01            Taxes ................................................................................................ 52
     SECTION 3.02            Illegality ........................................................................................... 55
     SECTION 3.03            Inability to Determine Rates ............................................................ 55
     SECTION 3.04            Increased Cost and Reduced Return; Capital Adequacy;
                             Eurocurrency Rate Loan Reserves ................................................... 57
     SECTION 3.05            Funding Losses ................................................................................ 59


                                                            i
                Case 20-11835-JTD                   Doc 34          Filed 07/22/20              Page 208 of 355

                                        TABLE OF CONTENTS (continued)
                                                                                                                                       Page
      SECTION 3.06                    Matters Applicable to All Requests for Compensation ................... 59
      SECTION 3.07                    Replacement of Lenders under Certain Circumstances ................... 60
      SECTION 3.08                    Survival ............................................................................................ 61

Article 4. CONDITIONS PRECEDENT OF EFFECTIVENESS, LENDING AND
WITHDRAWALS ....................................................................................................................... 62
      SECTION 4.01                    Conditions to Closing Date .............................................................. 62
      SECTION 4.02                    Conditions to Borrowing and Each Withdrawal .............................. 64

Article 5. REPRESENTATIONS AND WARRANTIES ........................................................ 66
      SECTION 5.01                    Existence, Qualification and Power; Compliance with Laws .......... 67
      SECTION 5.02                    Authorization; No Contravention .................................................... 67
      SECTION 5.03                    Governmental Authorization; Other Consents................................. 67
      SECTION 5.04                    Binding Effect .................................................................................. 68
      SECTION 5.05                    Financial Statements; No Material Adverse Effect ......................... 68
      SECTION 5.06                    Litigation .......................................................................................... 68
      SECTION 5.07                    Ownership of Property; Liens .......................................................... 68
      SECTION 5.08                    Environmental Matters..................................................................... 69
      SECTION 5.09                    Taxes ................................................................................................ 69
      SECTION 5.10                    ERISA Compliance .......................................................................... 70
      SECTION 5.11                    Subsidiaries; Equity Interests ........................................................... 70
      SECTION 5.12                    Margin Regulations; Investment Company Act .............................. 71
      SECTION 5.13                    Disclosure ........................................................................................ 71
      SECTION 5.14                    Labor Matters ................................................................................... 71
      SECTION 5.15                    Intellectual Property; Licenses, Etc. ................................................ 71
      SECTION 5.16                    [Reserved] ........................................................................................ 72
      SECTION 5.17                    FCC Authorizations ......................................................................... 72
      SECTION 5.18                    USA Patriot Act; OFAC; FCPA ...................................................... 72
      SECTION 5.19                    Security Documents ......................................................................... 73
      SECTION 5.20                    EEA Financial Institutions ............................................................... 73
      SECTION 5.21                    Beneficial Ownership Certification ................................................. 73

Article 6. AFFIRMATIVE COVENANTS ............................................................................... 73
      SECTION 6.01                    Financial Statements ........................................................................ 73
      SECTION 6.02                    Certificates; Other Information ........................................................ 75
      SECTION 6.03                    Notices ............................................................................................. 77
      SECTION 6.04                    Payment of Taxes ............................................................................. 77
      SECTION 6.05                    Preservation of Existence, Etc. ........................................................ 78
      SECTION 6.06                    Maintenance of Properties ............................................................... 78
      SECTION 6.07                    Maintenance of Insurance ................................................................ 78
      SECTION 6.08                    Compliance with Laws .................................................................... 79
      SECTION 6.09                    Books and Records .......................................................................... 79
      SECTION 6.10                    Inspection Rights ............................................................................. 79
      SECTION 6.11                    Additional Collateral; Additional Guarantors .................................. 79
      SECTION 6.12                    Compliance with Environmental Laws ............................................ 81

103981012.11
                                                                    ii
                 Case 20-11835-JTD                  Doc 34          Filed 07/22/20               Page 209 of 355

                                        TABLE OF CONTENTS (continued)
                                                                                                                                        Page
      SECTION 6.13                    Further Assurances........................................................................... 81
      SECTION 6.14                    [Reserved] ........................................................................................ 82
      SECTION 6.15                    Maintenance of Ratings ................................................................... 82
      SECTION 6.16                    Use of Proceeds................................................................................ 82
      SECTION 6.17                    Lender Meetings .............................................................................. 82
      SECTION 6.18                    End of Fiscal Years .......................................................................... 82
      SECTION 6.19                    Lines of Business ............................................................................. 82
      SECTION 6.20                    Communications Regulations .......................................................... 82
      SECTION 6.21                    Anti-Terrorism Law; Anti-Money Laundering; Embargoed
                                      Persons; Anti-Corruption; Licenses ................................................. 83
      SECTION 6.22                    ERISA Compliance .......................................................................... 83
      SECTION 6.23                    Post-Closing Matters ........................................................................ 83
      SECTION 6.24                    Approved DIP Budget...................................................................... 83
      SECTION 6.25                    Required Milestones ........................................................................ 85
      SECTION 6.26                    DIP Agent’s Advisors/Specified Lender Advisors .......................... 86
      SECTION 6.27                    Additional Bankruptcy Matters........................................................ 86
      SECTION 6.28                    Debtor-In-Possession Obligations ................................................... 86

Article 7. NEGATIVE COVENANTS ...................................................................................... 86
      SECTION 7.01                    Liens ................................................................................................. 87
      SECTION 7.02                    Investments ...................................................................................... 90
      SECTION 7.03                    Indebtedness ..................................................................................... 92
      SECTION 7.04                    Fundamental Changes ...................................................................... 94
      SECTION 7.05                    Dispositions...................................................................................... 95
      SECTION 7.06                    Restricted Payments ......................................................................... 96
      SECTION 7.07                    Orders ............................................................................................... 97
      SECTION 7.08                    Transactions with Affiliates ............................................................. 97
      SECTION 7.09                    Burdensome Agreements ................................................................. 98
      SECTION 7.10                    Bankruptcy Actions ......................................................................... 99
      SECTION 7.11                    Minimum Actual Liquidity ............................................................ 100
      SECTION 7.12                    Modification of Organization Documents ..................................... 100
      SECTION 7.13                    Prepayments, Etc. of Indebtedness ................................................ 100
      SECTION 7.14                    Insolvency Proceeding Claims ....................................................... 100

Article 8. EVENTS OF DEFAULT AND REMEDIES ......................................................... 100
      SECTION 8.01                    Events of Default ........................................................................... 100
      SECTION 8.02                    Remedies Upon Event of Default .................................................. 107

Article 9. DIP AGENT. ............................................................................................................. 109
      SECTION 9.01                    Appointment and Authority ........................................................... 109
      SECTION 9.02                    Rights as a Lender .......................................................................... 110
      SECTION 9.03                    Exculpatory Provisions .................................................................. 110
      SECTION 9.04                    Reliance by DIP Agent .................................................................. 111
      SECTION 9.05                    Delegation of Duties ...................................................................... 111
      SECTION 9.06                    Resignation of DIP Agent .............................................................. 112

103981012.11
                                                                   iii
                Case 20-11835-JTD                  Doc 34          Filed 07/22/20              Page 210 of 355

                                      TABLE OF CONTENTS (continued)
                                                                                                                                      Page
      SECTION 9.07                   Non-Reliance on DIP Agent and Other Lenders ........................... 112
      SECTION 9.08                   No Other Duties, Etc. ..................................................................... 112
      SECTION 9.09                   DIP Agent May File Proofs of Claim ............................................ 113
      SECTION 9.10                   Collateral and Guaranty Matters .................................................... 113
      SECTION 9.11                   [Reserved] ...................................................................................... 114
      SECTION 9.12                   Withholding Tax Indemnity........................................................... 114

Article 10. MISCELLANEOUS ............................................................................................... 115
      SECTION 10.01                  Amendments, Etc. .......................................................................... 115
      SECTION 10.02                  Notices and Other Communications; Facsimile Copies ................ 117
      SECTION 10.03                  No Waiver; Cumulative Remedies ................................................ 119
      SECTION 10.04                  Costs and Expenses ........................................................................ 119
      SECTION 10.05                  Indemnification by the Borrower ................................................... 121
      SECTION 10.06                  Payments Set Aside........................................................................ 123
      SECTION 10.07                  Successors and Assigns.................................................................. 123
      SECTION 10.08                  Confidentiality ............................................................................... 128
      SECTION 10.09                  Setoff .............................................................................................. 130
      SECTION 10.10                  Interest Rate Limitation ................................................................. 130
      SECTION 10.11                  Counterparts ................................................................................... 130
      SECTION 10.12                  Integration ...................................................................................... 131
      SECTION 10.13                  Survival of Representations and Warranties .................................. 131
      SECTION 10.14                  Severability .................................................................................... 131
      SECTION 10.15                  GOVERNING LAW ...................................................................... 131
      SECTION 10.16                  Waiver of Right to Trial by Jury .................................................... 132
      SECTION 10.17                  Binding Effect ................................................................................ 132
      SECTION 10.18                  USA Patriot Act ............................................................................. 133
      SECTION 10.19                  No Advisory or Fiduciary Responsibility ...................................... 133
      SECTION 10.20                  [Reserved] ...................................................................................... 133
      SECTION 10.21                  [Reserved] ...................................................................................... 133
      SECTION 10.22                  Acknowledgement and Consent to Bail-in of EEA Financial
                                     Institutions ..................................................................................... 133
      SECTION 10.23                  No Additional Perfection Steps Required ...................................... 134
      SECTION 10.24                  Orders Control ............................................................................... 135
      SECTION 10.25                  Parties including the Trustees; Bankruptcy Court
                                     Proceedings .................................................................................... 135

Article 11. GUARANTEE ........................................................................................................ 135
      SECTION 11.01                  The Guarantee ................................................................................ 135
      SECTION 11.02                  Obligations Unconditional ............................................................. 136
      SECTION 11.03                  Reinstatement ................................................................................. 137
      SECTION 11.04                  Subrogation; Subordination ........................................................... 137
      SECTION 11.05                  Remedies ........................................................................................ 137
      SECTION 11.06                  [Reserved] ...................................................................................... 138
      SECTION 11.07                  Continuing Guarantee .................................................................... 138
      SECTION 11.08                  General Limitation on Guarantee Obligations ............................... 138
      SECTION 11.09                  Release of Guarantors .................................................................... 138

103981012.11
                                                                  iv
               Case 20-11835-JTD          Doc 34          Filed 07/22/20             Page 211 of 355

                              TABLE OF CONTENTS (continued)
                                                                                                                           Page
      SECTION 11.10          Right of Contribution ..................................................................... 139
      SECTION 11.11          [Reserved] ...................................................................................... 139
      SECTION 11.12          Independent Obligation .................................................................. 139


SCHEDULES


1.01(A)          Guarantors
2.01(a)          DIP Commitments
2.01(c)          Approved DIP Budget
4.01(a)          Collateral Documents
5.07             Ownership of Property
5.11             Subsidiaries
5.18(d)          Licensed Activities
7.01(b)          Liens
7.02(f)          Investments
7.03(b)          Indebtedness
7.05(m)          Dispositions
7.08(h)          Transactions with Affiliates
7.09(b)          Burdensome Agreements
10.02(a)         DIP Agent’s Office, Certain Addresses for Notices

Exhibits
           Form                                                                                                                of
A          Committed Loan Notice
B          [Reserved]
C-1        Term Note
D-1        Compliance Certificate
D-2        Withdrawal Notice
E-1        Assignment and Assumption
F          Security Agreement
G          United States Tax Compliance Certificate
H          [Reserved]
I          [Reserved]
J          Joinder Agreement




103981012.11
                                                          v
            Case 20-11835-JTD        Doc 34    Filed 07/22/20     Page 212 of 355




                                   CREDIT AGREEMENT

        This SENIOR SECURED SUPER-PRIORITY TERM LOAN DEBTOR-IN-
POSSESSION CREDIT AGREEMENT is entered into as of July [●], 2020, among GLOBAL
EAGLE ENTERTAINMENT INC., a Delaware corporation, a debtor and a debtor-in-possession
(the “Borrower” or the “Company”), the Guarantors party hereto, each as a debtor and a debtor-
in-possession, CITIBANK, N.A., solely in its capacities as DIP Agent and collateral agent for the
Secured Parties (in such capacities, the “DIP Agent”), and each lender from time to time party
hereto (collectively, the “Lenders” and, individually, a “Lender”).

                              PRELIMINARY STATEMENTS

        WHEREAS, on July 22, 2020 (the “Petition Date”), the Borrower and certain Guarantors
(together with certain of their Subsidiaries and Affiliates that are or become debtors under the
Chapter 11 Cases, collectively, the “Debtors,” and each individually, a “Debtor”) commenced
Chapter 11 Case Nos. [●] as administratively consolidated at Chapter 11 Case No. [●]
(collectively, the “Chapter 11 Cases” and each individually, a “Chapter 11 Case”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Debtors
continue to operate their businesses and manage their properties as debtors and debtors-in-
possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

        WHEREAS, prior to the Petition Date, the Lenders (among other lenders) provided
financing to the Borrower pursuant to that certain Credit Agreement dated January 6, 2017, among
the Borrower, the guarantors party thereto from time to time, Citibank, N.A., as Administrative
Agent (the “Pre-Petition Agent”), L/C Issuer and Swing Line Lender, the lenders party thereto
from time to time (the “Pre-Petition Lenders”) (as amended by (i) the First Amendment and
Limited Waiver to Credit Agreement dated as of May 4, 2017, (ii) the Amendment to First
Amendment and Limited Waiver to Credit Agreement and Second Amendment to Credit
Agreement dated as of June 29, 2017, (iii) the Third Amendment to Limited Waiver to Credit
Agreement and Third Amendment to Credit Agreement dated as of October 2, 2017, (iv) the Fourth
Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to Credit Agreement
dated as of October 31, 2017, (v) the Fifth Amendment to Limited Waiver to Credit Agreement
and Fifth Amendment to Credit Agreement dated as of December 22, 2017, (vi) the Sixth
Amendment to Credit Agreement dated as of March 8, 2018, (vii) the Omnibus Incremental Term
Loan and Seventh Amendment to Credit Agreement and Amendment to Security Agreement dated
as of July 19, 2019, (viii) the Eighth Amendment to Credit Agreement dated as of April 7, 2020,
(ix) the Ninth Amendment to Credit Agreement dated as of April 9, 2020, (x) the Tenth
Amendment to Credit Agreement, dated as of April 15, 2020, (xi) the Eleventh Amendment to
Credit Agreement, dated as of July 10, 2020 and the Twelfth Amendment to Credit Agreement,
dated as of July 20, 2020, as so amended, and as further amended, restated, supplemented or
otherwise modified from time to time through the Petition Date, the “Pre-Petition Priority Loan
Agreement”).

      WHEREAS, on the Petition Date, the Pre-Petition Lenders under the Pre-Petition Priority
Loan Agreement were owed approximately $[594,000,000] in outstanding principal balance of
Loans (as defined in the Pre-Petition Priority Loan Agreement) (the “Existing Loans”) plus


                                               1
               Case 20-11835-JTD      Doc 34      Filed 07/22/20     Page 213 of 355




interest, fees, costs and expenses and all other Pre-Petition Obligations under the Pre-Petition
Priority Loan Agreement.

        WHEREAS, the Obligations under and as defined in the Pre-Petition Priority Loan
Agreement are secured by a security interest in substantially all of the existing and after-acquired
assets of the Borrower and the Guarantors as more fully set forth in the Pre-Petition Loan
Documents, and such security interest is perfected, and, as described in the Pre-Petition Loan
Documents subject to certain limited exceptions set forth therein, has priority over other security
interests.

        WHEREAS, the Borrower has requested, and, upon the terms set forth in this Agreement,
the Lenders have agreed to make available to the Borrower, a senior secured term loan credit
facility of up to $80,000,000 (the “DIP Facility”), to fund the general corporate purposes and
working capital requirements of the Borrower during the pendency of the Chapter 11 Cases
pursuant to and in accordance with the Approved DIP Budget.

        WHEREAS, subject to the terms hereof and the DIP Order, the Borrower and the
Guarantors have agreed to secure all of their Obligations under the Loan Documents by granting
to the DIP Agent, for the benefit of the DIP Agent and the other Secured Parties, a security interest
in and lien upon all of their existing and after-acquired personal property.

        WHEREAS, the Borrower and the Guarantors’ business is a mutual and collective
enterprise and the Borrower and the Guarantors believe that the loans and other financial
accommodations to the Borrower under this Agreement will enhance the aggregate borrowing
powers of the Borrower and facilitate the administration of the Chapter 11 Cases and their loan
relationship with the DIP Agent and the Lenders, all to the mutual advantage of the Borrower and
the Guarantors.

        WHEREAS, the Borrower and each Guarantor acknowledges that it will receive substantial
direct and indirect benefits by reason of the making of loans and other financial accommodations
to the Borrower as provided in this Agreement.

        WHEREAS, the DIP Agent’s and the Lenders’ willingness to extend financial
accommodations to the Borrower, and to administer the Borrower’s and the Guarantors’ collateral
security therefor, on a combined basis as more fully set forth in this Agreement and the other Loan
Documents, is done solely as an accommodation to the Borrower and the Guarantors and at the
Borrower’s and the Guarantors’ request and in furtherance of the Borrower’s and the Guarantors’
mutual and collective enterprise.

        WHEREAS, all capitalized terms used in this Agreement, including in these recitals, shall
have the meanings ascribed to them in Section 1.01 below, and, for the purposes of this Agreement
and the other Loan Documents, the rules of construction set forth in Section 1.02 shall govern. All
Schedules, Exhibits, Annexes, and other attachments hereto, or expressly identified in this
Agreement, are incorporated by reference, and taken together with this Agreement, shall constitute
a single agreement. These recitals shall be construed as part of this Agreement.

        In consideration of the mutual covenants and agreements herein contained, the parties
hereto covenant and agree as follows:
103981012.11
                                                 2
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 214 of 355




                                    ARTICLE 1.
                        DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

         “Actual Cash Receipts” means with respect to any period, as the context requires, (x) the
amount of actual cash receipts during such period of the Loan Parties (excluding any borrowings
under this Agreement) under the heading “Total Cash Inflows” in the Approved DIP Budget and/or
(y) the sum, for such period, of all such receipts for all such line items which comprise “Total Cash
Inflows” (as set forth in the Approved DIP Budget), on a cumulative basis, in each case, as
determined by reference to the Approved DIP Budget as then in effect.

       “Actual Disbursement Amounts” means with respect to any period, as the context
requires, (x) the amount of actual disbursements made by the Loan Parties and their Subsidiaries
during such period that correspond to each line item (on a line item by line item basis) immediately
above the heading “Total Operating Disbursements” in the Approved DIP Budget and/or (y) the
sum, for such period, of all such disbursements for all such line items which comprise “Total
Operating Disbursements” (as set forth in the Approved DIP Budget), on a cumulative basis, in
each case, as determined by reference to the Approved DIP Budget as then in effect.

         “Actual Liquidity” means as of any date of determination, as the context requires, for the
Loan Parties, the actual amounts of unrestricted cash and Cash Equivalents of the Loan Parties and
their Subsidiaries as of such date (which, for the avoidance of doubt, shall not include any amounts
that are cash collateralizing letters of credit) and the amount of any outstanding Withdrawal Notice
that is deemed acceptable to the Required DIP Lenders as of such date, but excluding any amounts
in the Loan Proceeds Account.

       “Ad Hoc Group of Lenders” means those certain Lenders represented by the Specified
Lender Advisors.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the DIP Agent.

         “Advisors” has the meaning set forth in Section 10.08.

        “Affiliate” means, with respect to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with
the Person specified. “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

         “Agent” means the DIP Agent or Escrow Agent, as applicable.

        “Agent-Related Persons” means the DIP Agent, together with its respective Affiliates,
officers, directors, employees, partners, agents, advisors and other representatives.


103981012.11
                                                 3
               Case 20-11835-JTD       Doc 34    Filed 07/22/20     Page 215 of 355




         “Aggregate Commitments” means the Commitments of all the Lenders.

      “Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

        “Annual Financial Statements” means the audited consolidated balance sheets of the
Borrower as of December 31, 2019, December 31, 2018, and December 31, 2017, and the related
consolidated statements of income and statements of cash flows for the Borrower for the fiscal
years then ended.

      “Applicable Rate” means a percentage per annum equal to (x) for Loans that are
Eurocurrency Rate Loans, 10.00% and (y) for Loans that are Base Rate Loans, 9.00%.

       “Approved Bank” has the meaning set forth in clause (d) of the definition of “Cash
Equivalents.”

        “Approved DIP Budget” means the then most current budget prepared by the Borrower
and approved by the Required DIP Lenders in accordance with Section 6.24. As of the Closing
Date, the Approved DIP Budget is attached hereto as Schedule 2.01(c).

        “Approved DIP Budget Variance Report” means a report provided by the Borrower to
the DIP Agent and the Lenders (a) showing, in each case, on a line item by line item and cumulative
basis, the Actual Cash Receipts and the Actual Disbursement Amounts, as of the last day of the
Prior Week, and the Variance Testing Period then most recently ended, noting therein (i) all
variances, on a line item by line item basis and a cumulative basis, from the Budgeted
Disbursement Amounts for such period as set forth in the Approved DIP Budget as in effect for
such period and (ii) containing an indication as to whether each variance is temporary or permanent
and analysis and explanations for all material variances, (iii) certifying compliance or non-
compliance with such maximum variances set forth therein, and (iv) including explanations for all
material variances and all violations, if any, of such covenant and if any such violation exists,
setting forth the actions which the Borrower has taken or intends to take with respect thereto, and
(b) which such reports shall be certified by a Responsible Officer of the Borrower and shall be in
a form, and shall contain supporting information, satisfactory to the Required DIP Lenders in their
sole discretion.

        “Approved Fund” means, with respect to any Lender, any Fund that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

       “Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
July [__], 2020, by and among [GEE Acquisition LLC], a Delaware limited liability company, as
Purchaser (as defined therein), the Borrower and the other Sellers as defined and named therein,
as may be amended, restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

         “Assignee” has the meaning set forth in Section 10.07(b)(i).



103981012.11
                                                 4
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 216 of 355




       “Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

       “Attorney Costs” means and includes all reasonable and documented fees, out of pocket
expenses and disbursements of any law firm or other external legal counsel.

       “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP.

       “Automatic Stay” means the automatic stay imposed with respect to creditors of the
Debtors pursuant to Section 362 of the Bankruptcy Code.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
Union, the implementing law for such EEA Member Country from time to time which is described
in the EU Bail-In Legislation Schedule.

      “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same may
be amended from time to time, in effect and applicable to the Chapter 11 Cases.

       “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (i) the
Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of interest in effect for such day as
published by the Wall Street Journal, from time to time, as the “prime rate” and (iii) the rate per
annum determined in the manner set forth in clause (b) of the definition of Eurocurrency Rate plus
1%; provided that, notwithstanding the foregoing, in no event shall the Base Rate applicable to the
Loans at any time be less than 2.25% per annum. Any change in the Base Rate due to a change in
such rate announced by the DIP Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.

         “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

      “Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

         “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Bidding Procedures Order” means the “Bidding Procedures Order” (as defined in the
RSA), as such order may be amended, supplemented, or modified from time to time.

         “Board” has the meaning set forth in the definition of “Statutory Reserves.”


103981012.11
                                                 5
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 217 of 355




         “Borrower” has the meaning set forth in the introductory paragraph hereto.

         “Borrower Materials” has the meaning set forth in Section 6.01.

       “Borrowing” means the Loans made on the Funding Date, of the same Type and as to
which a single Interest Period is in effect.

        “Budgeted Cash Receipts” means with respect to any period, as the context requires, (x)
the amount that corresponds to the line item under the heading “Total Cash Inflows” in the
Approved DIP Budget and/or (y) the sum, for such period, of all such line items which comprise
“Total Cash Inflows” (as set forth in the Approved DIP Budget), on a cumulative basis, in each
case, as determined by reference to the Approved DIP Budget as then in effect.

        “Budgeted Disbursement Amounts” means with respect to any period, as the context
requires, (x) the amount that corresponds to the line item under the heading “Total Operating
Disbursements” in the Approved DIP Budget, and/or (y) the sum, for such period, of all such line
items which comprise “Total Operating Disbursements” (as set forth in the Approved DIP Budget),
on a cumulative basis, in each case, as determined by reference to the Approved DIP Budget as
then in effect.

       “Business Day” means (i) any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the State of
New York and (ii) if such day relates to any Eurocurrency Rate Loan, any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.

        “Capitalized Leases” means all leases that have been or are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes hereunder the amount
of obligations under any Capitalized Lease shall be the amount thereof accounted for as a liability
in accordance with GAAP.

         “Carve-Out” has the meaning assigned to such term in the DIP Order.

         “Carve-Out Trigger Notice” has the meaning assigned to such term in the DIP Order.

       “Cash Equivalents” means any of the following types of Investments, to the extent owned
by a Loan Party:

         (a)     Dollars;

        (b)    readily marketable obligations issued or directly and fully guaranteed or insured by
the government or any agency or instrumentality of the United States having average maturities of
not more than 24 months from the date of acquisition thereof; provided that the full faith and credit
of the United States is pledged in support thereof;

      (c)     (i) direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, a province of Canada, the United Kingdom or any country which
is a member of the Organisation for Economic Cooperation and Development; (ii) readily

103981012.11
                                                 6
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 218 of 355




marketable securities issued by any agency of the Canadian federal government, the United
Kingdom or any country which is a member of the Organisation for Economic Cooperation and
Development, the obligations of which are fully backed by the full faith and credit of the United
States or Canadian government, the United Kingdom or any country which is a member of the
Organisation for Economic Cooperation and Development, as applicable; and (iii) any readily
marketable direct obligations issued by any other agency of the Canadian government, any
province of Canada or any political subdivision of any such state or province or any public
instrumentality thereof, the United Kingdom or any country which is a member of the Organisation
for Economic Cooperation and Development; provided that, in each case of (i), (ii), and (iii) above,
such obligations, such obligations or securities (x) mature within one year from the date of
acquisition thereof and (y) have a rating of at least “A-1” from S&P and at least “P-1” from
Moody’s;

         (d)    time deposits or eurodollar time deposits with, insured certificates of deposit,
bankers’ acceptances or overnight bank deposits of, or letters of credit issued by, any commercial
bank that (i) is a Lender or (ii) (A) is organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organisation for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organisation for Economic Cooperation and Development and is a member
of the Federal Reserve System, and (B) has combined capital and surplus of at least $250,000,000
or $100,000,000 in the case of any non-U.S. bank (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24 months from the
date of acquisition thereof;

        (e)    commercial paper and variable or fixed rate notes issued by an Approved Bank (or
by the parent company thereof) or any variable or fixed rate note issued by, or guaranteed by, a
corporation (other than structured investment vehicles and other than corporations used in
structured financing transactions) and rated A-2 (or the equivalent thereof) or better by S&P or P2
(or the equivalent thereof) or better by Moody’s, in each case with average maturities of not more
than 24 months from the date of acquisition thereof;

        (f)     marketable short-term money market and similar funds having a rating of at least
P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower);

         (g)     repurchase obligations for underlying securities of the types described in clauses
(b), (c), (d) and (f) above entered into with any Approved Bank;

        (h)    securities with average maturities of 24 months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or territory or by any
foreign government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);



103981012.11
                                                 7
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 219 of 355




        (i)     Investments (other than in structured investment vehicles and structured financing
transactions) with average maturities of 12 months or less from the date of acquisition in money
market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent
thereof) or better by Moody’s;

       (j)     securities with maturities of 12 months or less from the date of acquisition backed
by standby letters of credit issued by any Approved Bank;

        (k)     (i) instruments equivalent to those referred to in clauses (a) through (j) above
denominated in Euros or any other foreign currency comparable in credit quality and tenor to those
referred to above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent and in amounts reasonably required in
connection with any business conducted by any of the Loan Parties organized in such jurisdiction
and (ii) in the case of any Foreign Subsidiary, such local currencies in those countries in which
such Foreign Subsidiary transacts business from time to time in the ordinary course of business;

        (l)     Investments, classified in accordance with GAAP as current assets of the Borrower
or any Subsidiary thereof, in money market investment programs which are registered under the
Investment Company Act of 1940 or which are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity described in clauses
(a) through (k) above; and

       (m)     investment funds investing at least 90% of their assets in securities of the types
described in clauses (a) through (l) above.

        Notwithstanding the foregoing, Cash Equivalents shall include amounts denominated in
currencies other than those set forth in clauses (a) and (k) above; provided that such amounts are
converted into any currency listed in clause (a) or (k) as promptly as practicable and in any event
within ten (10) Business Days following the receipt of such amounts.

        “Cash Management Order” means the order of the Bankruptcy Court entered in the
Chapter 11 Cases after the “first day” hearing, together with all extensions, modifications and
amendments thereto, in form and substance satisfactory to the DIP Agent and the Required DIP
Lenders, which among other matters authorizes the Debtors to maintain their existing cash
management and treasury arrangements (as set forth in the Pre-Petition Priority Loan Agreement)
or such other arrangements as shall be acceptable to the DIP Agent and the Required DIP Lenders
in all material respects.

       “Casualty Event” means any event that gives rise to the receipt by the Borrower or any
Subsidiary thereof of any insurance proceeds or condemnation awards in respect of any equipment,
fixed assets or real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

        “Change of Control” shall be deemed to occur if (in the case of clauses (a) and (b), subject
to the proviso at the end of this definition):



103981012.11
                                                 8
               Case 20-11835-JTD       Doc 34    Filed 07/22/20      Page 220 of 355




        (a)     any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) (but excluding (x) any employee benefit plan of
such person and its Subsidiaries and any person or entity acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, (y) Searchlight and (z) Nantahala), shall have,
directly or indirectly, acquired beneficial ownership of Equity Interests representing 35% or more
of the aggregate voting power represented by the issued and outstanding Equity Interests of the
Borrower;

        (b)    Searchlight or Nantahala shall have, directly or indirectly, acquired beneficial
ownership of Equity Interests representing 40% or more of the aggregate voting power represented
by the issued and outstanding Equity Interests of the Borrower; or

        (c)      any person or two or more persons in concert acquire by contract or otherwise, or
have entered into a contract (other than the Asset Purchase Agreement or in the event that a
Qualified Bidder (as defined in the Bidding Procedures Order or equivalent term used therein),
other than the Stalking Horse Bidder, is the Successful Bidder (as defined in the Bidding
Procedures Order), the purchase agreement for the Successful Bidder or equivalent term used
therein) that, upon consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote for members of the
board of directors of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or persons have the right to acquire (whether pursuant to an option right
or otherwise)) representing 35% or more of the aggregate voting power represented by the issued
and outstanding Equity Interests of the Borrower;

provided that, for purposes of determining whether a “Change of Control” has occurred, in no
event shall Searchlight and Nantahala be considered a “group” within the meaning of Rule 13d-3
or 13d-5 under the Exchange Act, provided further that, in no event shall the commencement of
the Chapter 11 Cases constitute a “Change of Control”.

         “Chapter 11 Cases” shall have the meaning set forth in the recitals.

       “Chapter 11 Plan” means a chapter 11 plan of liquidation or reorganization in the Chapter
11 Cases.

         “Citi” means Citibank, N.A.

         “Citigroup” means Citigroup Global Markets Inc.

        “Closing Date” means the date the conditions precedent set forth in Section 4.01 are
satisfied (or waived by the Required DIP Lenders in accordance with this Agreement).

        “Code” means the Internal Revenue Code of 1986, and the regulations of the United States
Department of the Treasury promulgated thereunder, as amended from time to time (unless as
specifically provided otherwise).

       “Collateral” means the “Collateral” as defined in the Security Agreement and all the
“Collateral,” “Pledged Assets” or “DIP Collateral” (or equivalent terms) as defined in any other

103981012.11
                                                 9
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 221 of 355




Collateral Document (including, for the avoidance of doubt, the DIP Order) and any other assets
pledged pursuant to any Collateral Document (including, for the avoidance of doubt, the DIP
Order), but in any event excluding the Excluded Assets.

         “Collateral and Guarantee Requirement” means, at any time, the requirement that:

        (a)    the DIP Agent shall have received each Collateral Document required to be, or to
have been delivered at such time as may be designated therein or herein, including pursuant to the
Collateral Documents or Section 6.11 or 6.13, as applicable, duly executed by each Loan Party
thereto;

       (b)     all Obligations shall have been unconditionally guaranteed by the Borrower (other
than with respect to its direct Obligations as a Primary Obligor (as opposed to a guarantor) under
the Loan Documents) and each wholly owned Domestic Subsidiary, including those that are listed
on Schedule 1.01(A) hereto (each, a “Guarantor”);

        (c)      the Secured Obligations and the Guaranty shall have been secured pursuant to the
DIP Order or the Security Agreement by a first-priority security interest (subject to Liens permitted
by Section 7.01) in (i) all of the Equity Interests of each Domestic Subsidiary of the Loan Parties
and (ii) all of the issued and outstanding Equity Interests of each first-tier Foreign Subsidiary that
is directly owned by the Borrower or a Loan Party;

        (d)     except to the extent otherwise provided hereunder, including being subject to Liens
permitted by Section 7.01, or under any Collateral Document, the Secured Obligations and the
Guaranty shall have been secured by a perfected first-priority security interest or by Mortgages
referred to in clause (e) below (to the extent requested pursuant thereto) in the Collateral of the
Borrower and each Guarantor (including, without limitation, accounts, inventory, equipment,
fixtures, investment property, goods, chattel paper, instruments, payment intangibles, deposit
accounts, commodity accounts, security accounts, contract rights, applications and registrations of
intellectual property, general intangibles, owned real property, intercompany notes and proceeds
of the foregoing), in each case, (i) with the priority required by the DIP Order and the Collateral
Documents and (ii) subject to exceptions and limitations otherwise set forth in this Agreement (for
the avoidance of doubt, including the limitations and exceptions set forth in Section 4.01), the
Collateral Documents or the DIP Order; and

        (e)      if requested by the DIP Agent (at the Direction of the Required DIP Lenders), the
DIP Agent shall have received (i) counterparts of a Mortgage with respect to fee-owned real
property required to be delivered pursuant to Sections 6.11 and 6.13 (the “Mortgaged
Properties”) duly executed and delivered by the applicable Loan Party, (ii) a title insurance policy
for such property available in each applicable jurisdiction (the “Mortgage Policies”) insuring the
Lien of each such Mortgage as a valid first-priority Lien on the property described therein, free of
any other Liens except as permitted by Section 7.01, together with such endorsements, coinsurance
and reinsurance as the DIP Agent (at the Direction of the Required DIP Lenders) may reasonably
request, (iii) a completed Life-of-Loan Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by the Borrower and
each Loan Party relating thereto) and, if any improvements on any Mortgaged Property are located

103981012.11
                                                 10
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 222 of 355




within an area designated a “flood hazard area,” evidence of such flood insurance as may be
required under Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Required DIP Lenders or such existing surveys together with no-change affidavits sufficient
for the title company to remove all standard survey exceptions from the Mortgage Policies and
issue the endorsements required in clause (ii) above, (v) copies of any existing abstracts and
appraisals and (vi) such other documents as the DIP Agent may reasonably request (at the
Direction of the Required DIP Lenders) with respect to any such Mortgaged Property;

provided, however, that (i) the foregoing definition shall not require, and the Loan Documents
shall not contain any requirements as to, (A) the creation or perfection of pledges of, security
interests in, Mortgages on, or the obtaining of title insurance, surveys, abstracts or appraisals or
taking other actions with respect to, any Excluded Assets and (B) any other assets that, in the sole
judgment of the Required DIP Lenders, the cost of creating, perfecting or maintaining such pledges
or security interests in such assets or obtaining title insurance, surveys, abstracts or appraisals in
respect of such assets shall be excessive in view of the value of such assets or the practical benefit
to the Lenders afforded thereby and (ii) the Liens required to be granted from time to time pursuant
to the Collateral and Guarantee Requirement shall be subject to exceptions and limitations set forth
in this Agreement, the Collateral Documents and the DIP Order.

          The DIP Agent (acting at the Direction of the Required DIP Lenders) may grant extensions
of time for the perfection of security interests in, or the delivery of the Mortgages and the obtaining
of title insurance and surveys with respect to, particular assets and the delivery of assets (including
extensions beyond the Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) or any other compliance with the requirements of this definition where it
reasonably determines, in consultation with the Borrower, that perfection or compliance cannot be
accomplished without undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

        Except as specified by the Required DIP Lenders in their sole discretion, no actions in any
non-U.S. jurisdiction or required by the Laws of any non-U.S. jurisdiction shall be required in
order to create any security interests in assets located, titled, registered or filed outside of the U.S.
or to perfect such security interests (it being understood that, except as specified by the Required
DIP Lenders in their sole discretion, there shall be no security agreements or pledge agreements
governed under the Laws of any non-U.S. jurisdiction).

        “Collateral Documents” means, collectively, the Security Agreement, the DIP Order, any
Intellectual Property Security Agreements, any Mortgages, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements, intellectual property security
agreements or other similar instrument, document or agreement pursuant to which a Loan Party
had granted (or has purported to have granted) any Lien to the DIP Agent or any other Secured
Party to secure the Obligations under the Loan Documents.

         “Commitment” means with respect to any Lender, such Lender’s DIP Commitment.

       “Committed Loan Notice” means a written notice of (a) a Borrowing, or (b) a conversion
of Loans from one Type to the other, which shall be substantially in the form of Exhibit A hereto.


103981012.11
                                                   11
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 223 of 355




       “Committee” means an official committee of unsecured creditors appointed in any of the
Chapter 11 Cases by the U.S. Trustee.

         “Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

          “Company” has the meaning set forth in the introductory paragraph hereto.

          “Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

          “Compliance Certificate” means a certificate substantially in the form of Exhibit D-1
hereto.

        “Contractual Obligation” means, as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

          “Control” has the meaning set forth in the definition of “Affiliate.”

        “Controlled Investment Affiliate” means, as to any Person, any other Person which
directly or indirectly is in Control of, is Controlled by, or is under common Control with, such
Person and (i) is organized by such Person (or any Person Controlling such Person) primarily for
making equity or debt investments in the Borrower or other portfolio companies or (ii) is obligated
pursuant to a commitment agreement to invest its capital as directed by such Person.

       “Cumulative Period” means, at any time, the period from the Closing Date through the
Prior Week.

       “Debtor” shall have the meaning assigned to such term in the introductory paragraph of
this Agreement.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

        “Default” means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, without cure or waiver hereunder, would be
an Event of Default.

        “Default Rate” means for Loans and any other amounts due hereunder an interest rate
equal to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate Loans plus
(c) 2.0% per annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.


103981012.11
                                                  12
               Case 20-11835-JTD       Doc 34    Filed 07/22/20     Page 224 of 355




        “Defaulting Lender” means any Lender whose acts or failure to act, whether directly or
indirectly, cause it to meet any part of the definition of Lender Default.

        “DIP Agent” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement, together with its successors and permitted assigns in such capacity.

        “DIP Agent Counsel” means Weil, Gotshal & Manges LLP in connection with the
enforcement or protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, and one counsel in each relevant
jurisdiction, in each case retained by the DIP Agent.

       “DIP Agent’s Office” means the DIP Agent’s address and account as set forth on Schedule
10.02(a), or such other address or account as the DIP Agent may from time to time notify the
Borrower and the Lenders.

         “DIP Collateral” has the meaning assigned to such term in the DIP Order.

       “DIP Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder on the Funding Date, expressed as an amount representing the maximum
principal amount of the Loans to be made by such Lender hereunder or pursuant to an Assignment
and Assumption. The amount of each Lender’s DIP Commitment as of the Closing Date is set
forth on Schedule 2.01(a) hereto or in any applicable Assignment and Assumption pursuant to
which any such Lender shall have assumed or assigned any portion of a DIP Commitment, as the
case may be. Once funded, the DIP Commitments shall be reduced to zero and terminated.

         “DIP Facility” has the meaning assigned to such term in the recitals.

       “DIP Order” means the Interim Order, unless the Final Order shall have been entered, in
which case it means the Final Order.

        “Direction of the Required DIP Lenders” means a written direction or instruction from
Lenders constituting the Required DIP Lenders which may be in the form of an email or other
form of written communication and which may come from any of the Specified Lender Advisors
(or any other Lender Advisor selected by the Required DIP Lenders and designated in writing to
the DIP Agent), it being understood and agreed that the DIP Agent and/or the DIP Agent and/or
the Escrow Agent may conclusively rely (without any further inquiry) on any such written
direction or instruction from such Specified Lender Advisor or designated Lender Advisor at the
direction of the Required DIP Lenders. For the avoidance of doubt, with respect to each reference
herein to (i) documents, agreements or other matters being “satisfactory,” “acceptable,”
“reasonably satisfactory” or “reasonably acceptable” (or any expression of similar import) to the
Required DIP Lenders, such determination may be communicated by a Direction of the Required
DIP Lenders as contemplated above and/or (ii) any matter requiring the consent or approval of, or
a determination by, the Required DIP Lenders, such consent, approval or determination may be
communicated by a Direction of the Required DIP Lenders as contemplated above.

       “Discharge of the DIP and First Lien Obligations” means the receipt by DIP Agent and
Pre-Petition Agent of an amount of net cash proceeds in connection with a Sale Transaction


103981012.11
                                                 13
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 225 of 355




sufficient to repay in full in cash the DIP Obligations and the Prepetition First Lien Obligations
and result in the discharge of the DIP Obligations and the Prepetition First Lien Obligations

        “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity Interests (other
than directors’ qualifying shares or other shares required by applicable Law) in a Subsidiary of the
Borrower) of any property by any Person (including, without limitation, any non-wholly owned
Subsidiary or joint venture of the Borrower and/or any of its Subsidiaries), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith.

         “Disqualified Equity Interests” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is mandatorily
redeemable (other than (i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) solely at the discretion of the issuer), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than (i) solely for Qualified Equity Interests and cash in lieu of fractional shares or
(ii) as a result of a change of control, asset sale or similar event so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or similar event shall be subject to
the prior repayment in full of the Loans and all other Obligations that are accrued and payable and
the termination of the Commitments), (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case, prior to the date that is
91 days after the Maturity Date at the time of issuance of such Equity Interests; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees of the Borrower or
the Subsidiaries or by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

        “Disqualified Institution” means (1) such Persons as are separately identified in writing
by the Borrower and the Required DIP Lenders to the DIP Agent prior to the Closing Date and (2)
such Persons who are competitors of the Borrower and its Subsidiaries that are separately
identified in writing by the Borrower to the DIP Agent from time to time and any of their Affiliates
(other than any such Affiliate that is affiliated with a financial investor in such Person and that is
not itself an operating company or otherwise an Affiliate of an operating company so long as such
Affiliate is a bona fide Fund) that are clearly identifiable on the basis of such Affiliate’s name.

       “Distressed Person” has the meaning set forth in the definition of “Lender-Related
Distress Event.”

         “Dollar” and “$” mean lawful money of the United States.



103981012.11
                                                   14
               Case 20-11835-JTD      Doc 34     Filed 07/22/20    Page 226 of 355




       “Domestic Subsidiary” means any Subsidiary that is organized under the Laws of the
United States, any state thereof or the District of Columbia.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

         “Eligible Assignee” has the meaning set forth in Section 10.07(a).

         “Enforcement Qualifications” has the meaning set forth in Section 5.04.

       “Environment” means indoor air, ambient air, surface water, groundwater, drinking water,
land surface, subsurface strata, and natural resources such as wetlands, flora and fauna.

        “Environmental Laws” means any applicable Law relating to the prevention of pollution
or the protection of the Environment and natural resources, and the protection of human health and
safety as it relates to the Environment.

         “Environmental Liability” means any liability, contingent or otherwise (including any
liability for damages, costs of investigation and remediation, fines, penalties or indemnities), of
the Loan Parties or any of their Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement to the extent liability is assumed or imposed with respect to any of the foregoing.

        “Environmental Permit” means any permit, approval, identification number, license or
other authorization required under any Environmental Law.

        “Equity Interests” means, with respect to any Person, all of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of (or other ownership or
profit interests or units in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing (including through
convertible securities); provided that any instrument evidencing Indebtedness convertible or
exchangeable for Equity Interests shall not be deemed to be Equity Interests unless and until such
instrument is so converted or exchanged.



103981012.11
                                                15
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 227 of 355




        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

       “ERISA Affiliate” means any trade or business (whether or not incorporated) that is under
common control with a Loan Party or any of their Subsidiaries within the meaning of Section
414(b) or (c) of the Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code or Section 302 of ERISA).

        “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any Subsidiary thereof or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party
or any Subsidiary thereof or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of ERISA) or
insolvent (within the meaning of Section 4245 of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer
Plan; (f) an event or condition which constitutes grounds under Section 4042 of ERISA for, and
that could reasonably be expected to result in, the termination of, or the appointment of a trustee
to administer, any Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, whether or not waived; (h) a failure by a Loan Party any Subsidiary thereof or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan; (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code or Section 406
of ERISA) which could reasonably be expected to result in liability to a Loan Party or any
Subsidiary thereof; or (j) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party, any
Subsidiary thereof or any ERISA Affiliate.

         “Escrow Agent” means the Escrow Agent under the Escrow Agreement, which shall
initially be Citibank, N.A., solely in such capacity. Each party hereto acknowledges and agrees
that the Escrow Agent is not a party to this Agreement and is not bound by the terms hereof.

      “Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing Date
(as amended, restated, supplemented or otherwise modified from time to time) among the
Borrower, the Escrow Agent and the DIP Agent for and on behalf of the Lenders relating to the
Loan Proceeds Account.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time to time.

         “Eurocurrency Rate” means:


103981012.11
                                                16
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 228 of 355




       (a)     for any Interest Period with respect to a Eurocurrency Rate Loan, the rate per annum
determined by the DIP Agent at approximately 11:00 a.m. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period by reference to the interest
settlement rates for deposits in Dollars (as published by Reuters on page LIBOR01 of the Reuters
Screen (or another commercially available source providing quotations of such rate as designated
by the DIP Agent from time to time)) (as set forth by (i) the Intercontinental Exchange Group, (ii)
any publicly available successor service or entity that has been authorized by the U.K. Financial
Conduct Authority to administer the London Interbank Offered Rate or (iii) any publicly available
service selected by the DIP Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates) for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the interest rate per annum
determined by the DIP Agent (acting at the Direction of the Required DIP Lenders) in consultation
with the Borrower, and

       (b)     for any interest calculation with respect to a Base Rate Loan on any date, the rate
per annum determined by the DIP Agent at approximately 11:00 a.m. (London time) on such date
by reference to the interest settlement rates for deposits in Dollars (as published by Reuters on
page LIBOR01 of the Reuters Screen (or another commercially available source providing
quotations of such rate as designated by the DIP Agent from time to time)) with a term of one
month (as set forth by (i) the InterContinental Exchange Group, (ii) any publicly available
successor service or entity that has been authorized by the U.K. Financial Conduct Authority to
administer the London Interbank Offered Rate or (iii) any publicly available service selected by
the DIP Agent that has been nominated by such an entity as an authorized information vendor for
the purpose of displaying such rates);

in the case of clauses (a) and (b) above, multiplied by Statutory Reserves; provided that (i) in the
case of clauses (a) and (b) above, the Eurocurrency Rate shall not be less than 1.25% per annum
and (ii) in no event shall the Eurocurrency Rate be less than zero.

        “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurocurrency Rate.”

         “Event of Default” has the meaning set forth in Section 8.01.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Exchange Rate” means on any day with respect to any currency other than Dollars, the
rate at which such currency may be exchanged into Dollars, as set forth at approximately 11:00
a.m. (London time) on such day on the Reuters World Currency Page for such currency; in the
event that such rate does not appear on any Reuters World Currency Page, the Exchange Rate shall
be determined by reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the DIP Agent and the Borrower, or, in the absence of such agreement,
the Exchange Rate shall instead be the arithmetic average of the spot rates of exchange of the DIP
Agent in the market where its foreign currency exchange operations in respect of such currency
are then being conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.

103981012.11
                                                 17
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 229 of 355




         “Excluded Assets” means (i) all Licenses and any other property and assets (including any
lease, license, permit or agreement) to the extent that the DIP Agent may not validly possess a
security interest therein under, or such security interest is restricted by, applicable Laws (including,
without limitation, rules and regulations of any Governmental Authority or agency) or the pledge
or creation of a security interest in which would require the consent, approval, license or
authorization of a Governmental Authority, other than to the extent such prohibition or limitation
is rendered ineffective under the UCC, the Bankruptcy Code, other applicable insolvency laws or
other applicable Law notwithstanding such prohibition, but in no event excluding the Proceeds
thereof, (ii) any deposit account containing solely cash collateral supporting obligations in respect
of letters of credit issued under the LC Agreement and (iii) any asset where the cost of obtaining
a security interest therein exceeds the practical benefit to the Lenders, as determined in the sole
discretion of the Required DIP Lenders (which may be communicated by means of a Direction of
the Required DIP Lenders); provided, however, that Excluded Assets referred to in clauses (i)
through (ii) shall not include any Proceeds, substitutions or replacements of any Excluded Assets.
Except as specified by the Required DIP Lenders, no Loan Party shall be required to take any
action under the Law of any non-U.S. jurisdiction to create or perfect a security interest in any
assets located outside the United States or any other assets that require such action, including any
intellectual property registered in any non-U.S. jurisdiction (and no security agreements or pledge
agreements governed under the Laws of any non-U.S. jurisdiction shall be required).

        “Excluded Subsidiary” means any Subsidiary that is prohibited by applicable Law on the
Closing Date from guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization (unless and until
(i) such restriction or prohibition no longer exists or (ii) any such governmental consent, approval,
license or authorization is obtained).

         “Exit Conversion” has the meaning set forth in Section 2.07(b).

         “Exit Facility Credit Agreement” has the meaning set forth in Section 2.07(b).

       “Fair Market Value” means, with respect to any asset or group of assets on any date of
determination, the value of the consideration obtainable in a sale of such asset at such date of
determination assuming a sale by a willing seller to a willing purchaser dealing at arm’s-length
and arranged in an orderly manner over a reasonable period of time having regard to the nature
and characteristics of such asset, as determined reasonably and in good faith by the Borrower.

       “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future Treasury regulations or other administrative
guidance promulgated thereunder, any agreement entered into pursuant to Section 1471(b) of the
Code and any intergovernmental agreements (and related Laws and regulations) implementing the
foregoing.

         “FCC” means the Federal Communications Commission.

       “FCC Authorizations” means all Licenses issued or granted by the FCC in connection
with the operation of the business of the Borrower or any Subsidiary of the Borrower, all renewals

103981012.11
                                                  18
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 230 of 355




and extensions thereof, and all applications filed with the FCC to which the Borrower or any
Subsidiary of the Borrower is a party.

        “Federal Funds Effective Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) of the quotations for the day for such transactions received by the DIP
Agent from three federal funds brokers of recognized standing selected by it, and (c) if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be zero.

       “Fee Letters” means, collectively, (i) that certain Premium Letter, dated as of the Closing
Date between the Borrower and [Citi] and (ii) that certain Fee Letter, dated as of the Closing Date,
between the Borrower and Citigroup.

        “Final Order” means an order entered by the Bankruptcy Court approving the DIP Facility
on a final basis under the Bankruptcy Code, which order shall be in form and substance satisfactory
to the DIP Agent and the Required DIP Lenders in their sole and absolute discretion (as such order
may be amended, modified or extended in a manner satisfactory to the DIP Agent (at the Direction
of the Required DIP Lenders)), which order has not been reversed or stayed or is otherwise subject
to a timely filed motion for a stay, rehearing, reconsideration, appeal or any other review without
the consent of the DIP Agent (at the Direction of the Required DIP Lenders).

       “FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended.

        “First Testing Period” shall mean the period commencing four weeks prior to, and ending
on, July 31, 2020, which is the first Friday ending after the Closing Date (which shall include two
full weeks prior to the Closing Date, the week of the Closing Date and one full week following the
Closing Date).

        “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor statute thereto and
(iv) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto.

       “Flow of Funds Statement” means a flow of funds statement relating to payments to be
made and credited by all of the parties on the Funding Date (including wire instructions therefor)
as prepared by the Borrower and its financial advisor in consultation with (and approved by) the
DIP Agent and the Specified Lender Advisors.

         “Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).
103981012.11
                                                 19
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 231 of 355




         “Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).

       “Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan Party or any
Subsidiary with respect to employees outside the United States.

       “Foreign Subsidiary” means any direct or indirect Subsidiary (which is not a Domestic
Subsidiary). As used herein, reference to a first-tier Foreign Subsidiary means a Foreign
Subsidiary whose direct parent entity is a Domestic Subsidiary.

        “Full Payment” means, with respect to any Obligations, the full and complete cash
payment thereof, including any interest, fees and other charges accruing during the Chapter 11
Cases (whether or not allowed by the Chapter 11 Cases). No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been terminated.

        “Fund” means any Person (other than a natural person) that is primarily engaged in
making, purchasing, holding or otherwise investing in loans, bonds and other extensions of credit
in the ordinary course.

       “Funding Date” means the date the conditions precedent set forth in Section 4.02 with
respect to the Borrowing hereunder are satisfied (or waived by the Required DIP Lenders in
accordance with this Agreement).

        “GAAP” means generally accepted accounting principles in the United States of America,
as in effect from time to time.

        “Governmental Authority” means any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including any supra-national
body exercising such powers or functions, such as the European Union or the European Central
Bank).

         “Granting Lender” has the meaning set forth in Section 10.07(h).

        “Guarantee” means, as to any Person, without duplication, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness by another Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee in respect of such
Indebtedness of the payment or performance of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity or level of income or
cash flow of the Primary Obligor so as to enable the Primary Obligor to pay such Indebtedness or
(iv) entered into for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary obligation, or portion

103981012.11
                                                 20
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 232 of 355




thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

         “Guaranteed Obligations” has the meaning set forth in Section 11.01.

        “Guarantors” has the meaning set forth in the definition of “Collateral and Guarantee
Requirement” and shall include the Borrower (solely with respect to its Secured Obligations other
than its direct Secured Obligations as a Primary Obligor (as opposed to a guarantor) under the
Loan Documents), Post Modern Edit, Inc., Global Eagle Entertainment Operations Solutions, Inc.,
Airline Media Productions Inc., Entertainment in Motion, Inc., Row 44, Inc., Global Eagle
Telecom Licensing Subsidiary LLC, Inflight Productions USA, Inc., N44HQ, LLC, Global Eagle
Services, LLC, The Lab Aero, Inc., IFE Services (USA), Inc., Emerging Markets
Communications, LLC, Maritime Telecommunications Network, Inc., MTN Government
Services, Inc., MTN International, Inc., MTN License Corp. and each other Subsidiary of the
Borrower that shall have become a Guarantor pursuant to Section 6.11, it being understood and
agreed that the Borrower in its sole discretion may cause any Subsidiary of the Borrower that is
not a Guarantor to Guarantee the Obligations by causing such Subsidiary to execute a Joinder
Agreement and comply with Section 6.11 and the Collateral and Guaranty Requirement, and
thereafter any such Subsidiary shall be a Guarantor and Subsidiary Guarantor hereunder for all
purposes.

       “Guaranty” means, collectively, the guaranty of the Obligations by the Guarantors
pursuant to this Agreement.

         “Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, mold,
medical waste, in each case regulated under Environmental Laws.

       “Indebtedness” means, as to any Person at a particular time, without duplication, all of the
following:

       (a)    all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments;

        (b)     all obligations, contingent or otherwise, of such Person as an account party in
respect of outstanding letters of credit (including standby and commercial), bankers’ acceptances
and bank guaranties;

         (c)     net obligations of such Person under any Swap Contract;

       (d)       all obligations of such Person to pay the deferred purchase price of property or
services;

       (e)   Indebtedness (excluding prepaid interest thereon) of others secured by a Lien on
property owned or being purchased by such Person, whether or not such Indebtedness shall have
been assumed by such Person;

103981012.11
                                                21
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 233 of 355




         (f)     all Attributable Indebtedness;

        (g)      all obligations of such Person in respect of Disqualified Equity Interests if and to
the extent that the foregoing would constitute indebtedness or a liability in accordance with GAAP;
and

       (h)    to the extent not otherwise included above, all Guarantees of such Person in respect
of Indebtedness of others described in clauses (a) through (g) in respect of any of the foregoing.

         For all purposes hereof, the Indebtedness of any Person shall (A) include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner, except to the extent such Person’s
liability for such Indebtedness is otherwise limited, and (B) exclude (i) trade accounts and accrued
expenses payable in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business, (iv) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed obligations of the respective
seller and (v) Indebtedness of any parent entity appearing on the balance sheet of the Borrower, or
by reason of push down accounting under GAAP. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of Indebtedness of any Person for purposes of clause (e) that is expressly made
non-recourse or limited recourse (limited solely to the assets securing such Indebtedness) to such
Person shall be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

        “Indemnified Taxes” means, with respect to the DIP Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, all Taxes imposed on or with respect to any payment
under any Loan Documents, other than (i) any Taxes imposed on or measured by its net income,
however denominated, and franchise and branch profits Taxes imposed on it in lieu of net income
Taxes, in each case, (a) imposed by a jurisdiction as a result of such recipient being organized in
or having its principal office or, in the case of any Lender, its applicable Lending Office, located
in the jurisdiction imposing such Tax, or (b) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax, other than any connections arising
solely from the recipient executing, delivering, being a party to, engaging in any transactions
pursuant to, performing its obligations under, receiving payments under, or enforcing, any Loan
Document, (ii) any Taxes attributable to the failure of such Agent or Lender to comply with Section
3.01(e), (iii) in the case of a Lender (other than an assignee pursuant to a request by the Borrower
under Section 3.07(a)), any U.S. federal withholding Tax that is in effect and would apply to
amounts payable hereunder pursuant to a Law in effect at the time such Lender becomes a party
to this Agreement, or designates a new Lending Office, except to the extent such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of a new Lending Office
(or assignment), to receive additional amounts from the Borrower or any Guarantor with respect
to such withholding Tax pursuant to Section 3.01, and (iv) any U.S. federal withholding Taxes
imposed under FATCA (all such amounts described in clauses (i) through (iv), “Excluded
Taxes”).

103981012.11
                                                  22
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 234 of 355




         “Indemnitees” has the meaning set forth in Section 10.05.

         “Information” has the meaning set forth in Section 10.08.

      “Intellectual Property Security Agreement” has the meaning set forth in the Security
Agreement.

         “Interest Payment Date” means the [last] Business Day of each calendar month.

        “Interest Period” means, as to each Eurocurrency Rate Loan, the period commencing on
the date such Eurocurrency Rate Loan is disbursed or converted to or continued as a Eurocurrency
Rate Loan, and ending on the date one month thereafter; provided that:

        (a)    any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next preceding Business Day;

        (b)     any Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest
Period; and

         (c)     no Interest Period shall extend beyond the applicable Maturity Date.

        “Interim Order” means an order entered by the Bankruptcy Court approving the DIP
Facility on an interim basis under the Bankruptcy Code, which order shall be in form and substance
satisfactory to the DIP Agent and the Required DIP Lenders in their sole and absolute discretion
(as such order may be amended, modified or extended in a manner satisfactory to the DIP Agent
and the Required DIP Lenders), which order is not subject to a stay, injunction or other limitation
not approved by the DIP Agent and the Required DIP Lenders.

        “Investment” means, as to any Person, any direct or indirect acquisition or investment by
such Person in another Person by (a) the purchase or other acquisition of Equity Interests or debt
or other securities of another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint venture interest in
such other Person or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the amount actually
invested (measured at the time made), without adjustment for subsequent increases or decreases
in the value of such Investment.

         “IP Rights” has the meaning set forth in Section 5.15.

         “Joinder Agreement” means a joinder agreement substantially in the form of Joinder
Agreement attached as Exhibit J hereto or in such other form agreed by the Required DIP Lenders
in their sole discretion.

103981012.11
                                                 23
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 235 of 355




        “Laws” means, collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents
or authorities, including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

        “LC Agreement” means that certain [Letter of Credit Agreement], dated as of the Closing
Date, between the Borrower and Citi, providing for issuance of up to $10,000,000 in letters of
credit, minus the aggregate face amount of issued and outstanding letters of credit from time to
time under the Pre-Petition Priority Loan Agreement.

        “Lender” has the meaning set forth in the introductory paragraph to this Agreement, and
their respective successors and assigns as permitted hereunder, each of which is referred to herein
as a “Lender.”

        “Lender Advisors” means (x) the Specified Lender Advisors, and (y) any other financial
advisor, auditor, attorney, accountant, appraiser, auditor, business valuation expert, environmental
engineer or consultant, turnaround consultant, and other consultants, professionals and experts
retained by the Ad Hoc Group of Lenders and/or the Required DIP Lenders.

         “Lender Default” means (i) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender to make available its portion of any incurrence of
Loans, which refusal or failure is not cured within two Business Days after the date of such refusal
or failure, unless such Lender notifies the DIP Agent in writing that such refusal or failure is the
result of such Lender’s good faith determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (ii) the failure of any Lender to pay over to the DIP
Agent or any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute, (iii) a Lender has
notified the Borrower or the DIP Agent that it does not intend to comply with its funding
obligations under this Agreement or has stated publicly that it will generally not comply with its
funding obligations under any loan agreements, credit agreements, and other similar agreements,
(iv) a Lender has failed to confirm in a manner reasonably satisfactory to the DIP Agent (at the
Direction of the Required DIP Lenders) that it will comply with its funding obligations under this
Agreement (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iv) upon receipt of such written confirmation by the DIP Agent (acting at the Direction of the
Required DIP Lenders) and the Borrower), or (v) a Distressed Person has admitted in writing that
it is insolvent or such Distressed Person becomes subject to a Lender-Related Distress Event.

        “Lender-Related Distress Event” means, with respect to any Lender or any other Person
that directly or indirectly controls such Lender (each, a “Distressed Person”), (i) a voluntary or
involuntary case with respect to such Distressed Person under any debt relief law, (ii) a custodian,
conservator, receiver, or similar official is appointed for such Distressed Person or any substantial
part of such Distressed Person’s assets, (iii) such Distressed Person, or any Person that directly or
indirectly controls such Distressed Person or is subject to a forced liquidation, (iv) such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise adjudicated as, or

103981012.11
                                                 24
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 236 of 355




determined by any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt or (v) such Distressed Person becomes the subject of a Bail-In
Action; provided that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any Equity Interests in any Lender or any Person that
directly or indirectly controls such Lender by a Governmental Authority or an instrumentality
thereof.

        “Lending Office” means, as to any Lender, such office or offices as a Lender may from
time to time notify the Borrower and the DIP Agent.

       “License” means any license, registration, accreditation, approval, qualification, provider
number, right, privilege, consent, permit or other authorization issued by any Governmental
Authority (including the FCC), together with any amendments, supplements and other
modifications thereto.

        “Licensed Activities” means, with respect to any Person, any transactions, investments or
other activities by such Person in or with a Sanctioned Country to the extent that such transactions,
investments or other activities are in compliance with a license issued to such Person by OFAC,
the U.S. Department of State, or the U.S. Department of Commerce Bureau of Industry and
Security, as required by the applicable requirements of Law.

        “Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance, lien (statutory
or other), charge or other security interest of any kind or nature in respect of such asset (including
any conditional sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property, and any Capitalized Lease having substantially the same
economic effect as any of the foregoing).

         “Loan” means an extension of credit under Article 2 by a Lender to the Borrower.

       “Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii) the
Collateral Documents, (iv) the Fee Letters, (v) the Escrow Agreement, (vi) the Specified Lender
Advisors Fee Letters, (vii) the Approved DIP Budget, (viii) any other document or instrument
designated by the Borrower and the DIP Agent and/or the Required DIP Lenders as a “Loan
Document” and (ix) any amendment or joinder (including, without limitation, any Joinder
Agreement) to this Agreement or any of the foregoing agreements.

         “Loan Parties” means, collectively, the Borrower and each Guarantor.

        “Loan Proceeds Account” means an escrow account with the Escrow Agent into which
the proceeds of the Loans shall be deposited and retained subject to withdrawal thereof by the
Borrower pursuant to a Withdrawal Notice for use in accordance with the terms hereof and of the
Approved DIP Budget or return thereof to the Lenders upon the occurrence of the Maturity Date
for any reason whatsoever.

       “Margin Stock” shall have the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, or any successor thereto.


103981012.11
                                                 25
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 237 of 355




        “Material Adverse Effect” means any event, change or condition that, individually or in
the aggregate, has had, or would reasonably be expected to have a material adverse effect on (i) the
business, assets, financial condition or results of operations of the Borrower and its Subsidiaries,
taken as a whole (excluding (w) any matters publicly disclosed in writing or disclosed to the DIP
Agent and the Lenders in writing prior to the filing of the Chapter 11 Cases, (x) any matters
disclosed in the schedules hereto, (y) any matters disclosed in any first day pleadings or
declarations and (z) the filing of the Chapter 11 Cases, the events and conditions related and/or
leading up thereto and the effects thereof and any action required to be taken under the Loan
Documents or under the Chapter 11 Orders), (ii) the ability of the Borrower and the Guarantors
(taken as a whole) to perform their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party, (iii) the rights and remedies of, or benefits available
to, the DIP Agent, the Escrow Agent or the Lenders under the Loan Documents, taken as a whole,
including the legality, validity, binding effect or enforceability of the Loan Documents, or (iv) the
Collateral (taken as a whole) or the DIP Agent’s liens on the Collateral.

        “Material Contract” any vendor or supply contract, customer contract, media and content
license, games and applications license, satellite or broadband capacity contract or any similar or
related contract necessary for the operations of the business of the Loan Parties entered into by a
Loan Party with a Person that is not a Loan Party or any of its Subsidiaries, and the termination of
which, or the failure of which to be in full force and effect, would reasonably be expected to have
a material adverse effect on the business, assets, financial condition or results of operations of the
Borrower and its Subsidiaries, taken as a whole.

        “Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrower and its Subsidiaries or their respective
securities for purposes of United States federal and state securities laws and (c) not of a type that
would be publicly disclosed in connection with any issuance by the Borrower or any of its
Subsidiaries of debt or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.

        “Maturity Date” means the date that is the earliest of (i) the date that is six (6) months
after the Petition Date (subject to an extension of up to thirty (30) days to the extent necessary if
the Sale Order has been entered and the parties are awaiting required Federal Communications
Commission consents and approvals), (ii) the date on which the Obligations become due and
payable pursuant to this Agreement, whether by acceleration or otherwise, (iii) the effective date
of a Chapter 11 Plan for the Debtors, (iv) the date of consummation of a sale of all or substantially
all of the Debtors’ assets under Section 363 of the Bankruptcy Code, including the Sale
Transaction, (v) the first Business Day on which the Interim Order expires by its term or is
terminated, unless the Final Order has been entered and become effective prior thereto, (vi)
conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code unless
otherwise consented to by the DIP Agent (at the Direction of the Required DIP Lenders), (vii)
dismissal of any of the Chapter 11 Cases, unless otherwise consented to in writing by the DIP
Agent (at the Direction of the Required DIP Lenders), (viii) dismissal of any of the Chapter 11
Cases, unless otherwise consented to in writing by the DIP Agent (at the Direction of the Required
DIP Lenders), or (ix) the Final Order is vacated, terminated, rescinded, revoked, declared null and
void or otherwise ceases to be in full force and effect (unless otherwise consented to in writing by
the DIP Agent (at the Direction of the Required DIP Lenders)).

103981012.11
                                                  26
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 238 of 355




         “Maximum Rate” has the meaning set forth in Section 10.10.

         “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

      “Mortgage Policies” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

      “Mortgaged Properties” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

        “Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and mortgages
made by the Loan Parties in favor or for the benefit of the DIP Agent on behalf of the Secured
Parties creating and evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the DIP Agent (at the Direction of the Required DIP Lenders) and any other
mortgage executed and delivered pursuant to Sections 6.11 and 6.13, in each case, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

        “Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Subsidiary of the Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

       “Nantahala” means Nantahala Capital Management, LLC and any of its Controlled
Investment Affiliates and funds under its control.

         “Net Proceeds” means:

         (a)     100% of the cash proceeds actually received by the Borrower or any of its
Subsidiaries (including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment receivable or otherwise
and including casualty insurance settlements and condemnation awards, but in each case only as
and when received) from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees and expenses actually incurred in connection
therewith; (ii) the principal amount of any Indebtedness that is secured by a Lien (other than a Lien
that ranks pari passu with or is subordinated to the Liens securing the Obligations) on the asset
subject to such Disposition or Casualty Event and that is required to be repaid in connection with
such Disposition or Casualty Event (other than Indebtedness under or pursuant to the Pre-Petition
Loan Documents or any other Indebtedness outstanding as of the Petition Date (unless senior to
the Indebtedness under the Pre-Petition Loan Documents)), together with any applicable premium,
penalty, interest and breakage costs; (iii) in the case of any Disposition or Casualty Event by a
non-wholly owned Subsidiary of the Borrower, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to minority interests and not available
for distribution to or for the account of the Borrower or a wholly owned Subsidiary of the Borrower
as a result thereof; (iv) Taxes paid or reasonably estimated to be payable or, without duplication,
permitted to be paid as a result thereof; (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities (other than any
103981012.11
                                                 27
               Case 20-11835-JTD      Doc 34      Filed 07/22/20     Page 239 of 355




taxes deducted pursuant to clause (i) above) (x) related to any of the applicable assets and (y)
retained by the Borrower or any of its Subsidiaries including, without limitation, pension and other
postemployment benefit liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall be deemed to be
Net Proceeds of such Disposition or Casualty Event occurring on the date of such reduction); and
(vi) any funded escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that, to the extent that any amounts are
released from such escrow to the Borrower or a Subsidiary thereof, such amounts net of any related
expenses shall constitute Net Proceeds); and

        (b)     100% of the cash proceeds from the incurrence, issuance or sale by the Borrower
or any of the Subsidiaries thereof of any Indebtedness, net of all taxes paid or reasonably estimated
to be payable as a result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

         “Non-Consenting Lender” has the meaning set forth in Section 3.07(c).

         “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

         “Non-Loan Party” means any Subsidiary of a Loan Party that is not itself a Loan Party.

       “Note” means a promissory note of the Borrower payable to any Lender or its registered
assigns, in substantially the form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from the Loans made by such Lender.

        “Obligations” means all advances to, and debts, liabilities, obligations, covenants and
duties of, any Loan Party and its Subsidiaries arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by assumption), absolute
or contingent, due or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender may elect to pay
or advance on behalf of such Loan Party in accordance with the terms of the Loan Documents.

         “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets Control.

         “Organization Documents” means, (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); (b) with respect to any limited liability company, the
103981012.11
                                                 28
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 240 of 355




certificate or articles of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

        “Other Connection Taxes” means, with respect to the DIP Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

       “Other Taxes” means any and all present or future stamp, court or documentary Taxes and
any other excise, property, intangible or mortgage recording Taxes, imposed by any Governmental
Authority, which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect to, any Loan
Document excluding, in each case, any such Tax imposed as a result of an Agent or Lender’s
Assignment and Assumption, other than any such Taxes that are Other Connection Taxes imposed
pursuant to an assignment or participation that is requested or required in writing by the Borrower.

        “Outstanding Amount” means the outstanding principal amount thereof after giving
effect to the Borrowing and any prepayments or repayments of the Loans.

       “Overnight Rate” means, for any day, the greater of the Federal Funds Effective Rate and
an overnight rate determined by the DIP Agent in accordance with banking industry rules on
interbank compensation.

         “Participant” has the meaning set forth in Section 10.07(e).

         “Participant Register” has the meaning set forth in Section 10.07(e).

         “PBGC” means the Pension Benefit Guaranty Corporation.

        “Pension Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any Loan Party
or any ERISA Affiliate contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.


103981012.11
                                                29
               Case 20-11835-JTD      Doc 34     Filed 07/22/20   Page 241 of 355




      “Petition Date” shall have the meaning assigned to such term in the Recitals to this
Agreement.

        “Plan” means any “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA) other than a Foreign Plan, established or maintained by any Loan Party or, with respect
to any such plan that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA,
any ERISA Affiliate.

         “Platform” has the meaning set forth in Section 6.01.

         “Pledged Debt” has the meaning set forth in the Security Agreement.

         “Pledged Equity” has the meaning set forth in the Security Agreement.

       “Pre-Petition” means the time period ending immediately prior to the filing of the Chapter
11 Cases.

      “Pre-Petition Collateral” means the “Collateral” as defined in the Pre-Petition Priority
Loan Agreement.

       “Pre-Petition Lenders” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

        “Pre-Petition Loan Documents” means the “Loan Documents” as defined in the Pre-
Petition Priority Loan Agreement.

        “Pre-Petition Obligations” means the “Secured Obligations” as defined in the Pre-
Petition Priority Loan Agreement.

       “Pre-Petition Priority Loan Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

        “Pre-Petition Second Lien Loan Documents” means the “Loan Documents” as defined
in the Pre-Petition Second Lien Securities Purchase Agreement.

       “Pre-Petition Second Lien Obligations” means the “Note Obligations” as defined in the
Pre-Petition Second Lien Securities Purchase Agreement.

       “Pre-Petition Second Lien Securities Purchase Agreement” means the Securities
Purchase Agreement dated as of March 8, 2018 among the Borrower, the Purchasers thereto and
the Second Lien Agent.

       “Prior Week” means for any week, the immediately preceding calendar week (Saturday
through Friday) ending on the Friday of such week.

         “Proceeds” has the meaning set forth in the Security Agreement.

        “Pro Rata Share” means, with respect to each Lender, at any time a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which is the amount of
103981012.11
                                                30
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 242 of 355




the Commitments and, if applicable and without duplication, Loans of such Lender under the
applicable DIP Facility or DIP Facilities at such time and the denominator of which is the amount
of the Aggregate Commitments under the applicable DIP Facility or DIP Facilities and, if
applicable and without duplication, Loans under the applicable DIP Facility or DIP Facilities at
such time.

         “Public Lender” has the meaning set forth in Section 6.01.

        “Qualified Equity Interests” means any Equity Interests that are not Disqualified Equity
Interests.

        “Quarterly Financial Statements” means the unaudited consolidated balance sheets and
related consolidated statements of income and cash flows of the Borrower and its Subsidiaries for
the fiscal quarters ended March 31, 2019, June 30, 2019, September 30, 2019 and March 31, 2020.

        “Real Property” means, collectively, all right, title and interest (including any leasehold,
mineral or other estate) in and to any and all parcels of or interests in real property owned or leased
by any Person, whether by lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and appurtenant fixtures.

         “Register” has the meaning set forth in Section 10.07(d).

       “Related Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such Person and of such
Person’s Affiliates.

         “Release” means any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing, dispersing or migrating
in, into, onto or through the Environment or in an uncontained manner from or through any facility,
property or equipment.

        “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA or the
regulations issued thereunder, other than events for which the otherwise applicable notice period
has been waived by regulation or otherwise by the PBGC.

        “Representative” means, with respect to any series of Indebtedness permitted hereby, the
trustee, DIP Agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

        “Required DIP Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate Outstanding Amount of all Loans; provided that the portion
of the aggregate Outstanding Amount of all Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required DIP Lenders.

       “Required Milestones” means the milestone set forth in Section 6.25 or “Milestones,”
“Required Milestones” or similar undertakings or requirements set forth in the DIP Order and/or
the RSA.

103981012.11
                                                  31
               Case 20-11835-JTD        Doc 34     Filed 07/22/20       Page 243 of 355




        “Responsible Officer” means the chief executive officer, president, vice president, chief
financial officer, chief administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer, controller or other similar officer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Borrower or any Subsidiary
thereof, or any payment (whether in cash, securities or other property), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any return of capital to
the Borrower’s or a Borrower’s Subsidiary’s equity holders, partners or members (or the
equivalent Persons thereof).

       “Rolling Four-Week Testing Period” means each cumulative period of four weeks
ending on the Friday of each calendar week ending after the fourth week following the Closing
Date.

       “RSA” means the Restructuring Support Agreement, dated as of July [21], 2020 among
the Loan Parties and the Lenders party thereto.

       “S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

       “Sale Order” means an order approving the Sale Transaction in accordance with the
Bidding Procedures (as defined in the RSA).

       “Sale Process” means the marketing and sale process for the Sale Transaction, which shall
be consistent in all material respects with the requirements of the RSA.

        “Sale Transaction” means the transaction to effectuate the sale of all or substantially all
of the Borrower’s consolidated assets, free and clear of liabilities (subject to customary exceptions)
under Section 363 of the Bankruptcy Code pursuant to the Chapter 11 Cases, which transaction
shall be consistent in all material respects with the requirements of the RSA.

         “Same Day Funds” means immediately available funds.

        “Sanctioned Country” means, at any time, a country or territory which is itself the subject
or target of any comprehensive Sanctions (at the time of this Agreement, the Crimean region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

        “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or to the extent applicable, the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the United Kingdom,


103981012.11
                                                   32
               Case 20-11835-JTD      Doc 34    Filed 07/22/20     Page 244 of 355




(b) any Person operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

       “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) as applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

       “Searchlight” means Searchlight Capital Partners, L.P. and any of its Controlled
Investment Affiliates and funds under its control.

       “SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

         “Second Lien Agent” means Cortland Capital Market Services LLC.

       “Second Testing Period” shall mean the period commending four weeks prior to, and
ending on, August 7, 2020, which is the Friday of the second calendar week ending after the
Closing Date (which shall include one full week prior to the Closing Date, the week of the Closing
Date and two full weeks following the Closing Date).

       “Secured Obligations” means, collectively, the Obligations, and all obligations owing to
the Secured Parties by the Borrower, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.

       “Secured Parties” means, collectively, the DIP Agent, the Lenders, the Escrow Agent and
each co-agent or sub-agent appointed by the DIP Agent from time to time pursuant to Section 9.05.

         “Securities Act” means the Securities Act of 1933, as amended.

       “Security Agreement” means a debtor-in-possession security agreement, substantially in
the form of Exhibit F.

         “Security Agreement Supplement” has the meaning set forth in the Security Agreement.

         “SPC” has the meaning set forth in Section 10.07(h).

        “Specified Lender Advisors” means (i) Gibson, Dunn & Crutcher LLP, as legal counsel,
and (ii) Rothschild & Co US Inc., as financial advisor.

       “Specified Lender Advisors Fee Letters” means (i) with respect to Gibson, Dunn &
Crutcher LLP, that certain engagement letter dated March 25, 2020 and (ii) with respect to
Rothschild & Co US Inc., that certain engagement letter dated March 26, 2020.

         “Stalking Horse Bidder” has the meaning set forth in the Bidding Procedures.


103981012.11
                                                33
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 245 of 355




       “Stalking Horse Sale Transaction” means a Sale Transaction with the Stalking Horse
Bidder pursuant to the Asset Purchase Agreement.

        “Statutory Reserves” means a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors of the Federal Reserve
System of the United States (the “Board”) and any other banking authority, domestic or foreign,
to which the DIP Agent or any Lender (including any branch, Affiliate or other fronting office
making or holding a Loan) is subject for Eurocurrency Liabilities (as defined in Regulation D of
the Board). Eurocurrency Rate Loans shall be deemed to constitute Eurocurrency Liabilities and
to be subject to such reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such Regulation D or any
comparable regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability
company or other business entity (excluding, for the avoidance of doubt, any charitable
organizations, and any other Person that meets the requirements of Section 501(c)(3) of the Code)
of which (i) a majority of the shares of securities or other interests having ordinary voting power
for the election of directors or other governing body (other than securities or interests having such
power only by reason of the happening of a contingency) are at the time beneficially owned, (ii)
more than half of the issued share capital is at the time beneficially owned or (iii) the management
of which is otherwise controlled, directly or indirectly, through one or more intermediaries, or
both, by such Person. Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

         “Subsidiary Guarantor” means any Guarantor other than the Borrower.

       “Successor Case” means, with respect to the Chapter 11 Cases, any subsequent
proceedings under Chapter 7 of the Bankruptcy Code.

         “Successor Rate” has the meaning set forth in Section 3.03(b).

        “Successor Rate Conforming Changes” means, with respect to any proposed Successor
Rate, any conforming changes to the definition of Base Rate, Interest Period, timing and frequency
of determining rates and making payments of interest and other administrative matters as may be
appropriate, in the reasonable discretion of the DIP Agent (at the Direction of the Required DIP
Lenders), in consultation with the Borrower, to reflect the adoption of such Successor Rate and to
permit the administration thereof by the DIP Agent (at the Direction of the Required DIP Lenders).

        “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity options, forward
commodity contracts, equity or equity index swaps or options, bond or bond price or bond index
swaps or options or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap transactions, currency

103981012.11
                                                 34
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 246 of 355




options, spot contracts, or any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or governed by, any
form of master agreement published by the International Swaps and Derivatives Association, Inc.,
any International Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”), including any
such obligations or liabilities under any Master Agreement.

        “Swap Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination value(s), and (b) for
any date prior to the date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap Contracts (which
may include a Lender or any Affiliate of a Lender).

       “Taxes” means all present or future taxes, duties, levies, imposts, deductions, assessments,
withholdings (including backup withholding), fees or other similar charges imposed by any
Governmental Authority including any interest, penalties and additions to tax applicable thereto.

       “Third Testing Period” shall mean the period commending four weeks prior to, and
ending on, August 14, 2020, which is the Friday of the third calendar week ending after the Closing
Date (which shall include the week during which the Closing Date occurs and three full weeks
following the Closing Date).

        “Transaction Expenses” means any fees or expenses incurred or paid by the Borrower or
any of its Subsidiaries in connection with the Transactions (including expenses in connection with
hedging transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

       “Transactions” means, collectively, the transactions to occur pursuant to the Loan
Documents, including (a) the funding of the DIP Facilities, (b) the execution and delivery of Loan
Documents to be entered into on the Closing Date, (c) the Chapter 11 Cases, and (d) the payment
of Transaction Expenses earned, due and payable on the Closing Date and otherwise the use of the
proceeds thereof, as applicable.

         “Transferred Guarantor” has the meaning set forth in Section 11.09.

       “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurocurrency
Rate Loan.

       “Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it applies to any item or items
of Collateral. References in this Agreement and the other Loan Documents to specific sections of
the Uniform Commercial Code are based on the Uniform Commercial Code as in effect in the
103981012.11
                                                  35
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 247 of 355




State of New York on the date hereof. In the event such Uniform Commercial Code is amended
or another Uniform Commercial Code described in clause (ii) is applicable, such Section reference
shall be deemed to be references to the comparable Section in such amended or other Uniform
Commercial Code.

         “United States” and “U.S.” mean the United States of America.

       “United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit G hereto.

      “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 10756.

       “Variance Testing Period” means, as applicable, each of the First Testing Period, the
Second Testing Period, the Third Testing Period and, thereafter, each Rolling Four-Week Testing
Period ending on the Friday of each calendar week ending thereafter.

        “wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than (x) director’s qualifying shares
and (y) shares issued to foreign nationals to the extent required by applicable Law) are owned by
such Person and/or by one or more wholly owned Subsidiaries of such Person.

       “Withdrawal” means a withdrawal from the Loan Proceeds Account made in accordance
with Section 4.02.

         “Withdrawal Date” means the date of the making of any Withdrawal.

       “Withdrawal Notice” means a notice substantially in the form attached hereto as Exhibit
D-2 to be delivered by the Borrower to the Escrow Agent and the DIP Agent from time to time to
request a Withdrawal from the Loan Proceeds Account.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.

       SECTION 1.02        Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other Loan Document:

               (a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

               (b)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document as a whole
and not to any particular provision thereof.

               (c)    Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

103981012.11
                                                36
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 248 of 355




                 (d)   The term “including” is by way of example and not limitation.

                (e)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.”

              (f)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this Agreement or any other
Loan Document.

                (g)     For purposes of determining compliance with any Section of Article 7 at
any time, in the event that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness meets the criteria of
one or more than one of the categories of transactions permitted pursuant to any clause of such
Sections, the Borrower, in its sole discretion, from time to time, may classify or reclassify such
transaction or item (or portion thereof) and will only be required to include the amount and type
of such transaction (or portion thereof) in any one category.

             (h)    All references to “knowledge” of any Loan Party or a Subsidiary of the
Borrower means the actual knowledge of a Responsible Officer.

               (i)     The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

                (j)     All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have succeeded to
any or all of the functions thereof.

               (k)     The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

        SECTION 1.03           Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise specifically
prescribed herein. Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of January 6, 2017 shall not be treated as
Indebtedness, Attributable Indebtedness or as a Capitalized Lease and shall continue to be treated
as an operating lease (and any future lease, if it were in effect on January 6, 2017, that would be
treated as an operating lease for purposes of GAAP as of January 6, 2017 shall be treated as an
operating lease), in each case for purposes of this Agreement, notwithstanding any actual or
proposed change in GAAP after January 6, 2017 and (b) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to (i) Statement of Financial Accounting Standards 141R or
ASC 805 (or any other financial accounting standard having a similar result or effect) or (ii) any
election under Financial Accounting Standards Codification No. 825-Financial Instruments, or any
103981012.11
                                                37
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 249 of 355




successor thereto (including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Subsidiary at “fair value” as defined therein.

       SECTION 1.04            Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of places by which
such ratio is expressed herein and rounding the result up or down to the nearest number (with a
rounding up if there is no nearest number).

        SECTION 1.05          References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all subsequent
amendments, refinancings, restatements, renewals, restructurings, extensions, supplements and
other modifications thereto, but only to the extent that such amendments, refinancings,
restatements, renewals, restructurings, extensions, supplements and other modifications are not
prohibited by the Loan Documents; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or interpreting such
Law.

       SECTION 1.06           Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as applicable).

        SECTION 1.07            Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such payment (other than
as described in the definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

         SECTION 1.08         [Reserved]

         SECTION 1.09         [Reserved]

        SECTION 1.10            Currency Generally. For purposes of determining compliance
with Article 7 with respect to any amount of Indebtedness, Lien or Investment in a currency other
than Dollars, (i) no Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time such Indebtedness or Investment
is incurred (so long as such Indebtedness or Investment, at the time incurred, made or acquired,
was permitted hereunder) and (ii) the equivalent amount in Dollars of the principal amount of
Indebtedness or Lien, or of the applicable Investment, as applicable, denominated in a foreign
currency shall be calculated based on the Exchange Rate in effect on the applicable determination
date.

        SECTION 1.11          Certifications. All certifications to be made hereunder by an officer
or representative of a Loan Party shall be made by such person in his or her capacity solely as an




103981012.11
                                                38
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 250 of 355




officer or a representative of such Loan Party, on such Loan Party’s behalf and not in such Person’s
individual capacity (and without personal liability).

                                   ARTICLE 2.
                         THE COMMITMENTS AND BORROWINGS

         SECTION 2.01           The Commitments.

                (a)    Upon the satisfaction (or waiver by each Lender (in its sole discretion)) of
the conditions precedent set forth in Section 4.01 and Section 4.02 and the terms and conditions
of the DIP Order, each Lender severally agrees to make the Loans to the Borrower on the Funding
Date in an amount equal to such Lender’s Commitment in a single borrowing to be funded into
the Loan Proceeds Account; provided that, notwithstanding anything herein to the contrary, all
such Commitments shall terminate automatically and be reduced to zero on July 31, 2020 to the
extent that the Funding Date has not occurred on or prior to such date (or such later date as agreed
to by the Borrower and the Required DIP Lenders). The Borrower may request disbursements
from the Loan Proceeds Account in accordance with Section 4.02. Amounts borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be re-borrowed.

         SECTION 2.02           Borrowings or Conversions of Loans.

                (a)      The Borrowing and each conversion of a Loan denominated in Dollars from
one Type to the other shall be made upon the Borrower’s irrevocable notice to the DIP Agent.
Each such notice must be received by the DIP Agent not later than (1) 12:00 noon, three Business
Days prior to the requested date of the Borrowing or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (2) 10:00 a.m. New York City time on the requested date of the
Borrowing of Base Rate Loans. The Borrowing of, and each conversion to, Eurocurrency Rate
Loans shall be in a minimum principal amount of $500,000, or a whole multiple of $100,000, in
excess thereof (or if lesser, the remaining available balance of the applicable Commitments).
Except as provided in herein, the Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $250,000 or a whole multiple of $100,000 in excess thereof (or if
lesser, the remaining available balance of the applicable Commitments). Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting the Borrowing, a conversion of Loans
denominated in Dollars from one Type to the other, (ii) the requested date of the Borrowing or
conversion, as the case may be (which shall be a Business Day), (iii) the principal amount and
currency of Loans to be borrowed or converted, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) if applicable, that the Interest Period with respect thereto
shall be one month and (vi) wire instructions of the account(s) to which funds are to be disbursed
(it being understood, for the avoidance of doubt, that the amount to be disbursed to any particular
account may be less than the minimum or multiple limitations set forth above so long as the
aggregate amount to be disbursed to all such accounts pursuant to the Borrowing meets such
minimums and multiples). If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion, then the applicable Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests the Borrowing of or conversion to


103981012.11
                                                   39
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 251 of 355




Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

                (b)    Following receipt of a Committed Loan Notice, the DIP Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other applicable share provided
for under this Agreement of the applicable Type of Loans, and if no timely notice of a conversion
is provided by the Borrower, the DIP Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of the Borrowing, each
Lender shall make the amount of its Loan available to the DIP Agent in Same Day Funds at the
DIP Agent’s Office not later than 2:00 p.m. New York City time on the Business Day specified
in the applicable Committed Loan Notice. Upon receipt of all requested funds pursuant to this
Section 2.02, the DIP Agent, subject to Section 4.01 and Section 4.02, will promptly (i) apply the
proceeds of such Loans in accordance with the Flow of Funds Statement; provided that no less
than $50,000,000 of Loan proceeds (net of any fees set forth in the Premium Fee Letter paid on
the Funding Date in respect of such Loans and any costs and expenses due and payable pursuant
to Section 4.02) shall be deposited in the Loan Proceeds Account in accordance with the Flow of
Funds Statement. The Loans shall be deemed made by the Lenders when so remitted and applied
in accordance with the foregoing sentence. For the avoidance of doubt, the full amount of all
Loans will begin to accrue interest on the Funding Date.

                (c)   Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such Eurocurrency Rate Loan
unless the Borrower pays the amount due, if any, under Section 3.05 in connection therewith.
During the occurrence and continuation of an Event of Default, the Required DIP Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate Loans.

                (d)     The DIP Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon determination of
such interest rate. The determination of the Eurocurrency Rate by the DIP Agent shall be
conclusive in the absence of manifest error, unless otherwise objected to by the Required DIP
Lenders by a Direction of the Required DIP Lenders. At any time that Base Rate Loans are
outstanding, the DIP Agent shall notify the Borrower and the Lenders of any change in Citi’s prime
rate used in determining the Base Rate promptly following the public announcement of such
change.

               (e)   After giving effect to the Borrowing, all conversions of Loans denominated
in Dollars from one Type to the other, there shall not be more than 15 (or such greater amount as
may be agreed by the DIP Agent in its sole discretion) Interest Periods in effect.

                (f)    The failure of any Lender to make the Loan to be made by it as part of the
Borrowing shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan
on the date of the Borrowing, but no Lender shall be responsible for the failure of any other Lender
to make the Loan to be made by such other Lender on the Funding Date.

               (g)   Unless the DIP Agent shall have received notice from a Lender prior to the
date of the Borrowing that such Lender will not make available to the DIP Agent such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of such Borrowing,

103981012.11
                                                40
               Case 20-11835-JTD      Doc 34    Filed 07/22/20     Page 252 of 355




the DIP Agent may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the DIP Agent on the date of such Borrowing
in accordance with this Section 2.02, and the DIP Agent may, in reliance upon such assumption,
make available on such date a corresponding amount in accordance with Section 2.02(b). If the
DIP Agent shall have so made funds available, then, to the extent that such Lender shall not have
made such portion available to the DIP Agent, each of such Lender and the Borrower severally
agrees to repay to the DIP Agent promptly after written demand such corresponding amount
together with interest thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the DIP Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising the Borrowing and in the case of
such Lender, the Overnight Rate plus any administrative, processing, or similar fees customarily
charged by the DIP Agent in accordance with the foregoing. A certificate of the DIP Agent
submitted to any Lender with respect to any amounts owing under this Section 2.02(g) shall be
conclusive in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the DIP Agent for the same or an overlapping period, the DIP Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such period. If such
Lender pays its share of the Borrowing to the DIP Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have failed to make such
payment to the DIP Agent.

         SECTION 2.03         [Reserved].

         SECTION 2.04         [Reserved].

         SECTION 2.05         Prepayments.

               (a)     Optional. The Borrower may, upon notice to the DIP Agent, at any time or
from time to time voluntarily prepay the Loans in whole or in part without premium or penalty;
provided that (1) such notice must be received by the DIP Agent not later than 11:00 a.m. New
York City time (A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole multiple of $100,000
in excess thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. The DIP Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such share provided for
under Sections 2.12(g) of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05.




103981012.11
                                                41
               Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 253 of 355




                 (b)    Mandatory.

                        (i)      [Reserved].

                         (ii)   If (1) the Borrower or any Subsidiary thereof Disposes of any
         property or assets (other than any Disposition of any property or assets permitted by
         Sections 7.05(a), (b), (d), (e), (g), (h), (i), (j), and (l)), or (2) any Casualty Event occurs,
         which results in the realization or receipt by the Borrower or any Subsidiary of Net
         Proceeds, the Borrower shall cause to be prepaid on or prior to the date which is one (1)
         Business Day after the date of the realization or receipt by the Borrower or that Subsidiary
         of such Net Proceeds, an aggregate principal amount of Loans in an amount equal to 100%
         of all such Net Proceeds.

                        (iii)  If the Borrower or any Subsidiary of the Borrower incurs or issues
         any Indebtedness after the Closing Date not permitted to be incurred or issued pursuant to
         Section 7.03 in an amount equal to 100% of all Net Proceeds received therefrom on or prior
         to the date which is one (1) Business Day after the receipt by the Borrower or such
         Subsidiary of such Net Proceeds.

                        (iv)     [Reserved].

                        (v)      [Reserved].

                         (vi)    Notwithstanding any other provision of this Section 2.05, to the
         extent that the repatriation to the United States of any or all of the Net Proceeds of any
         Disposition by a Foreign Subsidiary (“Foreign Disposition”) or the Net Proceeds of any
         Casualty Event incurred by a Foreign Subsidiary (“Foreign Casualty Event”) would be
         (x) prohibited or delayed by applicable local law or (y) restricted by applicable material
         constituent documents, including as a result of minority ownership (so long as such
         restrictions were not implemented for the purpose of avoiding such mandatory prepayment
         requirements), an amount equal to the Net Proceeds that would be so affected were the
         Borrower or any Subsidiary of the Borrower to attempt to repatriate such cash will not be
         required to be applied to repay Loans at the times provided in this Section 2.05 so long, but
         only so long, as the applicable local law or applicable material constituent documents
         would not otherwise permit repatriation to the United States, and if within one year
         following the date on which the respective prepayment would otherwise have been required
         such repatriation of any of such affected Net Proceeds is permissible under the applicable
         local law or applicable material constituent documents, even if such cash is not actually
         repatriated at such time, an amount equal to the amount of the Net Proceeds will be
         promptly (and in any event not later than five Business Days) applied (net of an amount
         equal to the additional taxes of the Borrower, its Subsidiaries and the direct and indirect
         holders of Equity Interests in the Borrower that would be payable or reserved against and
         any additional costs that would be incurred as a result of a repatriation, whether or not a
         repatriation actually occurs) by the Borrower or its Subsidiaries to the repayment of the
         Loans pursuant to this Section 2.05; provided that such nonpayment shall not constitute an
         Event of Default (and such amounts shall be available (A) to repay local foreign
         Indebtedness, if any, or to be retained by the relevant Foreign Subsidiary, and (B) for

103981012.11
                                                   42
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 254 of 355




         working capital purposes of the Borrower and its Subsidiaries, in each case, subject to the
         prepayment provisions in this Section 2.05(b)(vi)). For the avoidance of doubt, nothing in
         this Section 2.05 shall require the Borrower to cause any amounts to be repatriated to the
         United States (whether or not such amounts are used in or excluded from the determination
         of the amount of any mandatory prepayments hereunder).

                        (vii)   [Reserved].

                        (viii) Concurrently with any mandatory prepayment of Loans required to
         be made by the Borrower pursuant to clauses (i) and (ii) of this Section 2.05(b), the
         Borrower shall notify the DIP Agent in writing of such payment. Each such notice shall
         specify the date of such prepayment and provide a reasonably detailed calculation of the
         aggregate amount of such prepayment to be made by the Borrower. The DIP Agent will
         promptly notify each Lender of the contents of the Borrower’s prepayment notice and of
         such Lender’s Pro Rata Share of the prepayment.

              (c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of any such prepayment
of a Eurocurrency Rate Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.

       SECTION 2.06         Termination or Reduction of Commitments. The Commitments
of each Lender shall be automatically and permanently reduced to $0 upon the funding of the
Loans on the Funding Date.

         SECTION 2.07           Repayment of Loans.

              (a)   The Borrower shall repay to the DIP Agent for the ratable account of the
Lenders on the Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

                (b)    Upon the consummation of the Stalking Horse Sale Transaction, subject to
the satisfaction, or waiver, of the conditions set forth in the Exit Facility Credit Agreement and
otherwise substantially in accordance with the terms and conditions set forth in the Exit Facility
Credit Agreement, and notwithstanding anything to the contrary herein or in any of the other Loan
Documents, the Lenders and the Loan Parties acknowledge and agree, with the prior written
consent of the Required DIP Lenders, that the Loans and other Obligations hereunder and under
the other Loan Documents may be continued and/or converted into an exit term facility financing
(the “Exit Conversion”). If the Required DIP Lenders provide such written consent to exercise
the Exit Conversion, subject to the satisfaction or waiver by the Required DIP Lenders of the
conditions contained in the Exit Facility Credit Agreement each Lender, severally and not jointly,
hereby agrees to continue and/or convert its Loans hereunder outstanding on the closing date of
the Stalking Horse Sale Transaction as loans and obligations under, and subject entirely and
exclusively to the terms and provisions of, the definitive documentation to be mutually agreed
(including a credit agreement governing the continuation and conversion of the Loans (the “Exit
Facility Credit Agreement”)) and related documentation to the extent that such documentation is
substantially consistent with the Exit Facility Credit Agreement (as determined by the Required

103981012.11
                                                 43
               Case 20-11835-JTD       Doc 34    Filed 07/22/20      Page 255 of 355




DIP Lenders in their sole discretion) and is otherwise in form and substance satisfactory to the
Required DIP Lenders.

         SECTION 2.08          Interest.

              (a)      Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each Interest Period at a
rate per annum equal to the Eurocurrency Rate for such Interest Period plus the applicable
Applicable Rate and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the Funding Date at a rate per annum equal to the Base Rate plus the
applicable Applicable Rate.

               (b)     During the continuance of an Event of Default, the Borrower shall pay
interest on principal and other amounts owing by it hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that no interest at the Default Rate shall accrue or be payable to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable in cash upon written demand.

               (c)     Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief Law.

               (d)     For the avoidance of doubt, all interest accruing with respect to any Loans
that have been fronted by the DIP Agent prior to the date on which such Loans have been purchased
by the applicable Lender shall accrue for the account of the DIP Agent; provided, that to the extent
such Loans have been purchased by the applicable Lender from the DIP Agent prior to 5:00 pm
New York City time on the Funding Date, all interest with respect to such Loans shall accrue to
the account of such Lender beginning on the Funding Date and ending on the date on which such
Loans have been purchased by the applicable Lender.

         SECTION 2.09          Fees.

                 (a)   [Reserved]

               (b)    DIP Agent Fees. The Borrower shall pay to the DIP Agent and Escrow
Agent such fees as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the applicable Agent).

        SECTION 2.10            Computation of Interest and Fees. All computations of interest
for Base Rate Loans (except when the Base Rate is determined in accordance with clause (iii) of
the definition thereof) shall be made on the basis of a year of 365 days, or 366 days, as applicable,
and actual days elapsed. All other computations of fees and interest shall be made on the basis of
a 360-day year and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same day on which it is

103981012.11
                                                 44
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 256 of 355




made shall, subject to Section 2.12(a), bear interest for one day. Each determination by the DIP
Agent of an interest rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error, unless otherwise objected to by the Required DIP Lenders by a Direction of the
Required DIP Lenders.

         SECTION 2.11          Evidence of Indebtedness.

                (a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the Register
maintained by the DIP Agent, acting solely for this purpose as a non-fiduciary agent for the
Borrower, in each case in the ordinary course of business. The accounts or records maintained by
the DIP Agent and each Lender shall be prima facie evidence absent manifest error of the amount
of the Loans made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any Lender and the
accounts and records of the DIP Agent in respect of such matters, the accounts and records of the
DIP Agent shall control in the absence of manifest error. Upon the request of any Lender made
through the DIP Agent, the Borrower shall execute and deliver to such Lender (through the DIP
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with respect thereto.

                 (b)   [Reserved].

                (c)     Entries made in good faith by the DIP Agent in the Register pursuant to
Sections 2.11(a) and (b), and by each Lender in its account or accounts pursuant to Sections 2.11(a)
and (b), shall be prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the DIP Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

         SECTION 2.12          Payments Generally

               (a)     All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the DIP Agent, for the
account of the respective Lenders to which such payment is owed, at the applicable DIP Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. New York City time on the date
specified herein. The DIP Agent will promptly distribute to each Lender its Pro Rata Share (or
other applicable share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All payments received by
the DIP Agent after 2:00 p.m. New York City time shall in each case be deemed received (in the


103981012.11
                                                 45
               Case 20-11835-JTD       Doc 34     Filed 07/22/20    Page 257 of 355




DIP Agent’s sole discretion) on the next succeeding Business Day and any applicable interest or
fee shall continue to accrue.

                (b)   Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

                (c)     Unless the Borrower or any Lender has notified the DIP Agent, prior to the
date any payment is required to be made by it to the DIP Agent hereunder, that the Borrower or
such Lender, as the case may be, will not make such payment, the DIP Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to the DIP Agent in
Same Day Funds, then:

                        (i)    if the Borrower failed to make such payment, each Lender shall
         forthwith on demand repay to the DIP Agent the portion of such assumed payment that
         was made available to such Lender in Same Day Funds, together with interest thereon in
         respect of each day from and including the date such amount was made available by the
         DIP Agent to such Lender to the date such amount is repaid to the DIP Agent in Same Day
         Funds at the applicable Overnight Rate from time to time in effect; and

                         (ii)    if any Lender failed to make such payment, such Lender shall
         forthwith on demand pay to the DIP Agent the amount thereof in Same Day Funds, together
         with interest thereon for the period from the date such amount was made available by the
         DIP Agent to the Borrower to the date such amount is recovered by the DIP Agent (the
         “Compensation Period”) at a rate per annum equal to the applicable Overnight Rate from
         time to time in effect. When such Lender makes payment to the DIP Agent (together with
         all accrued interest thereon), then such payment amount (excluding the amount of any
         interest which may have accrued and been paid in respect of such late payment) shall
         constitute such Lender’s Loan included in the Borrowing. If such Lender does not pay
         such amount forthwith upon the DIP Agent’s demand therefor, the DIP Agent may make a
         demand therefor upon the Borrower, and the Borrower shall pay such amount to the DIP
         Agent, together with interest thereon for the Compensation Period at a rate per annum equal
         to the rate of interest applicable to the Borrowing. Nothing herein shall be deemed to
         relieve any Lender from its obligation to fulfill its Commitment or to prejudice any rights
         which the DIP Agent or the Borrower may have against any Lender as a result of any
         default by such Lender hereunder.

       A notice of the DIP Agent to any Lender or the Borrower with respect to any amount owing
under this Section 2.12(c) shall be conclusive, absent manifest error.

             (d)    If any Lender makes available to the DIP Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article 2, and such funds are

103981012.11
                                                 46
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 258 of 355




not made available to the Borrower by the DIP Agent because the conditions to the Borrowing set
forth in Article 4 are not satisfied or waived in accordance with the terms hereof, the DIP Agent
shall return such funds (in like funds as received from such Lender) to such Lender, without
interest.

               (e)     The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

                (f)     Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or manner.

               (g)     Pre-Default Allocation of Payments. At all times when Section 2.12(h)
does not apply and except as otherwise expressly provided herein, monies to be applied to the
Obligations and the Pre-Petition Obligations, whether arising from payments by the Loan Parties,
realization on Collateral, setoff or otherwise, shall be allocated as follows (subject, in all respects,
to the Carve-Out and the other terms of the DIP Order):

                        (i)    First, to payment of that portion of the Obligations constituting fees,
         indemnities, expenses and other amounts (other than principal and interest, but including
         Attorney Costs and fees and expenses of the DIP Agent Counsel payable under the Loan
         Documents) payable to the DIP Agent and the Escrow Agent in their capacity as such
         pursuant to any Loan Document, until Full Payment;

                        (ii)    Second, to payment of that portion of the Obligations constituting
         fees, indemnities and other amounts (other than principal and interest) payable to the
         Lenders pursuant to any Loan Document (including Attorney Costs and fees and expenses
         of Lender Advisors payable hereunder), ratably among them in proportion to the amounts
         described in this clause (ii) payable to them, until Full Payment;

                         (iii)   Third, to pay interest and principal due in respect of all Loans, until
         Full Payment;

                         (iv)   Fourth, to the payment of all other Obligations of the Loan Parties
         that are due and payable to the DIP Agent or the Escrow Agent and the other Secured
         Parties (other than any Defaulting Lenders) on such date, ratably based upon the respective
         aggregate amounts of all such Obligations owing to the DIP Agent or the Escrow Agent
         and the other Secured Parties (other than any Defaulting Lenders) on such date, until Full
         Payment;

                        (v)    Fifth, ratably to pay any Obligations that are that are due and payable
         to Defaulting Lenders, until Full Payment;

                        (vi)   Sixth, subject to the terms of the DIP Order and any applicable
         intercreditor agreement, (y) first, to the Pre-Petition Agent for the payment of the Pre-

103981012.11
                                                   47
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 259 of 355




         Petition Obligations in accordance with the Pre-Petition Priority Loan Agreement until
         payment in full and (z) next to the Second Lien Agent for the payment of the Pre-Petition
         Second Lien Obligations in accordance with the Pre-Petition Second Lien Securities
         Purchase Agreement until payment in full; and

                         (vii)   Last, the balance, if any, to the Borrower or as otherwise required
         by law.

       Amounts shall be applied to each category of Obligations set forth above until Full
Payment thereof and then to the next category. If amounts are insufficient to satisfy a category,
they shall be applied on a pro rata basis among the Obligations in the category.

                (h)     Post-Default Allocation of Payments. Notwithstanding anything herein to
the contrary, after the occurrence and during the continuation of an Event of Default, the Required
DIP Lenders may elect that monies to be applied to the Obligations, whether arising from payments
by the Loan Parties, realization on Collateral, setoff or otherwise, shall, to the extent elected by
the Required DIP Lenders (in writing to the DIP Agent), be allocated as follows (subject, in all
respects, to the Carve-Out and the other terms of the DIP Order):

                        (i)    First, to payment of that portion of the Obligations constituting fees,
         indemnities, expenses and other amounts (other than principal and interest, but including
         Attorney Costs and fees and expenses of DIP Agent Counsel payable under the Loan
         Documents) payable to the DIP Agent and the Escrow Agent pursuant to any Loan
         Document in their capacity as such, until Full Payment;

                        (ii)   Second, to payment of that portion of the Obligations constituting
         fees, indemnities and other amounts (other than principal and interest) payable to the
         Lenders pursuant to any Loan Document (including Attorney Costs and fees and expenses
         of the Lender Advisors payable hereunder), ratably among them in proportion to the
         amounts described in this clause (ii) payable to them, until Full Payment;

                         (iii)   Third, to pay interest and principal due in respect of all Loans, until
         Full Payment;

                         (iv)   Fourth, to the payment of all other Obligations of the Loan Parties
         that are due and payable to the DIP Agent or the Escrow Agent and the other Secured
         Parties (other than any Defaulting Lenders) on such date, ratably based upon the respective
         aggregate amounts of all such Obligations owing to the DIP Agent and the other Secured
         Parties (other than any Defaulting Lenders) on such date, until Full Payment;

                        (v)    Fifth, ratably to pay any Obligations that are that are due and payable
         to Defaulting Lenders, until Full Payment;

                         (vi)    Sixth, to pay any other Obligations until Full Payment;

                        (vii) Seventh, to the Pre-Petition Agents for the payment of the Pre-
         Petition Obligations in accordance with the Pre-Petition Credit Agreements; and


103981012.11
                                                   48
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 260 of 355




                       (viii) Last, the balance, if any, after Full Payment of the Obligations, to
         the Borrower or as otherwise required by any Laws.

                 Amounts shall be applied to each category of Obligations set forth above until Full
         Payment thereof and then to the next category. The allocations set forth in this Section
         2.12(h) may be changed by agreement among the DIP Agent, the Escrow Agent and the
         Lenders without the consent of any Loan Party and are subject to Section 2.17 (regarding
         Defaulting Lenders). If amounts are insufficient to satisfy a category, they shall be applied
         on a pro rata basis among the Obligations in the category. Appropriate adjustments shall
         be made with respect to payments from other Loan Parties to preserve the allocation to
         Obligations otherwise set forth above in this Section 2.12(h). For the avoidance of doubt,
         subject to the terms of any applicable intercreditor agreement, nothing contained in this
         Agreement shall relieve or waive payment of the Pre-Petition Obligations in accordance
         with the Pre-Petition Priority Loan Agreement.

        SECTION 2.13           Sharing of Payments. If, other than as provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately (a) notify the DIP
Agent of such fact, and (b) purchase from the other Lenders such participations in the Loans made
by them as shall be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06 (including pursuant
to any settlement entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase
price paid therefor, together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount paid or payable
by the purchasing Lender in respect of the total amount so recovered, without further interest
thereon. For the avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment or purchase of or sale or purchase of a participation in any of its
Loans in connection with any assignment or participation permitted hereunder. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the right of setoff, but
subject to Section 10.09) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. The DIP Agent will keep
records (which shall be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to this Section 2.13
shall from and after such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the Obligations



103981012.11
                                                  49
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 261 of 355




purchased to the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

         SECTION 2.14          [Reserved].

         SECTION 2.15          [Reserved].

         SECTION 2.16          Reorganization Matters.

               (a)     The Chapter 11 Cases were commenced on the Petition Date in accordance
with applicable law and proper notice thereof was given for (x) the motion seeking approval of the
Interim Order, (y) the hearing for the entry of the Interim Order and (z) the hearing for the entry
of the Final Order. The Debtors shall give, on a timely basis as specified in the DIP Orders, all
notices required to be given to all parties specified in the DIP Orders.

               (b)     After entry of the Interim Order, and pursuant to and to the extent permitted
in the Interim Order and the Final Order, the Obligations will constitute allowed administrative
expense claims in the Chapter 11 Cases having priority over all administrative expense claims and
unsecured claims against each Loan Party now existing or hereafter arising of any kind whatsoever,
including, without limitation, all administrative expense claims of the kind specified in Sections
105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, 1114 or any
other provision of the Bankruptcy Code or otherwise, as provided under Section 364(c)(1) of the
Bankruptcy Code, subject only to the Carve-Out and the priorities set forth in the Interim Order or
the Final Order, as applicable.

                (c)    After entry of the Interim Order (and the Final Order when applicable) and
pursuant to and to the extent provided in the Interim Order and the Final Order, as applicable, the
Obligations will be secured by a valid and perfected first priority Lien on all of the Collateral, (i)
encumbered by no Liens other than Liens permitted by Section 6.02 and (ii) prior and superior to
any other Person or Lien, in each case, other than the Carve-Out and subject to the priorities set
forth in the Interim Order or the Final Order, as applicable.

               (d)      The Interim Order (with respect to the period prior to the entry of the Final
Order) or the Final Order (with respect to the period on and after the entry of the Final Order), as
the case may be, is in full force and effect and has not been reversed, stayed (whether by statutory
stay or otherwise), modified or amended without the written consent of the DIP Agent (at the
Direction of the Required DIP Lenders).

                (e)    Notwithstanding the provisions of Section 362 of the Bankruptcy Code and
subject to the applicable provisions of the Interim Order or the Final Order, as the case may be,
upon the Maturity Date (whether by acceleration or otherwise), the DIP Agent and Lenders shall
be entitled to immediate payment of such Obligations in cash and to enforce the remedies provided
for hereunder or under applicable law, without further notice, motion or application to, hearing
before, or order by the Bankruptcy Court.




103981012.11
                                                 50
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 262 of 355




         SECTION 2.17           Defaulting Lenders

               (a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

                          (i)     Waivers and Amendments. That Defaulting Lender’s right to
         approve or disapprove any amendment, waiver or consent with respect to this Agreement
         shall be restricted as set forth in Section 10.01.

                         (ii)    Reallocation of Payments. Any payment of principal, interest, fees
         or other amounts received by the DIP Agent for the account of that Defaulting Lender
         (whether voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise), shall be
         applied at such time or times as may be determined by the DIP Agent as follows: first, to
         the payment of any amounts owing by that Defaulting Lender to the DIP Agent hereunder;
         second, as the Borrower may request (so long as no Default or Event of Default has
         occurred and is continuing), to the funding of any Loan in respect of which that Defaulting
         Lender has failed to fund its portion thereof as required by this Agreement, as reasonably
         determined by the DIP Agent; third, if so determined by the DIP Agent and the Borrower,
         to be held in a non-interest bearing deposit account and released in order to satisfy
         obligations of that Defaulting Lender to fund Loans under this Agreement; fourth, to the
         payment of any amounts owing to the Lenders as a result of any judgment of a court of
         competent jurisdiction obtained by any Lender against that Defaulting Lender as a result
         of that Defaulting Lender’s breach of its obligations under this Agreement; fifth, so long as
         no Default or Event of Default has occurred and is continuing, to the payment of any
         amounts owing to the Borrower as a result of any judgment of a court of competent
         jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that
         Defaulting Lender’s breach of its obligations under this Agreement; and sixth, to that
         Defaulting Lender or as otherwise directed by a court of competent jurisdiction; provided
         that if (x) such payment is a payment of the principal amount of any Loans in respect of
         which that Defaulting Lender has not fully funded its appropriate share and (y) such Loans
         were made at a time when the conditions set forth in Section 4.02 were satisfied or waived,
         such payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a
         pro rata basis prior to being applied to the payment of any Loans of that Defaulting Lender
         until such time as all Loans are held by the Lenders pro rata in accordance with the
         Commitments. Any payments, prepayments or other amounts paid or payable to a
         Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
         shall be deemed paid to and redirected by that Defaulting Lender, and each Lender
         irrevocably consents hereto.

     SECTION 2.18               Super Priority Nature of Obligations and DIP Agent’s Liens;
Payment of Obligations.

              (a)      The priority of the Obligations and the DIP Agent’s liens on the Collateral,
claims and other interests shall be as set forth in the DIP Order.



103981012.11
                                                  51
               Case 20-11835-JTD        Doc 34   Filed 07/22/20      Page 263 of 355




               (b)      Upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents, the DIP Agent and the
Lenders shall be entitled to immediate payment of such Obligations without application to or order
of the Bankruptcy Court.

                                  ARTICLE 3.
               TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

         SECTION 3.01          Taxes.

                 (a)   For purposes of this Section, the term “applicable Laws” includes FATCA.

                 (b)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower or any Guarantor under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except to the extent required by any Laws. If the
Borrower, any Guarantor or other applicable withholding agent shall be required by any Laws to
make any deduction or withholding for or on account of any Taxes from or in respect of any sum
payable under any Loan Document to the DIP Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the Borrower or any Guarantor shall be
increased as necessary so that after all required deductions for Indemnified Taxes or Other Taxes
have been made (including deductions applicable to additional sums payable under this Section
3.01), each Lender (or, in the case of a payment made to the DIP Agent for its own account, the
DIP Agent) receives an amount equal to the sum it would have received had no such deductions
for Indemnified Taxes or Other Taxes been made, (ii) the applicable withholding agent shall make
such deductions, (iii) the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are not available within
thirty (30) days, as soon as possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, it shall furnish to the DIP Agent or such Lender (as the case may be) the original
or a certified copy of a receipt evidencing payment thereof or other evidence acceptable to the DIP
Agent or such Lender.

               (c)      In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the DIP Agent timely reimburse
it for the payment of, any Other Taxes.

                (d)      The Borrower and each Guarantor agree to indemnify the DIP Agent and
each Lender, within ten (10) days after demand therefor, for (i) the full amount of Indemnified
Taxes and Other Taxes paid or payable by the DIP Agent or such Lender (including Indemnified
Taxes or Other Taxes imposed on or attributable to amounts payable under this Section 3.01) and
(ii) any expenses arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by the DIP Agent or such
Lender (or by the DIP Agent on behalf of such Lender), accompanied by a written statement
thereof setting forth in reasonable detail (provided that the Lender need not be required to disclose
any price sensitive or confidential information or to the extent prohibited by law or regulation) the
calculation of such amounts, shall be conclusive absent manifest error.

103981012.11
                                                 52
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 264 of 355




                (e)     Each Lender shall, at such times as are reasonably requested by the
Borrower or the DIP Agent, provide the Borrower and the DIP Agent with any documentation
prescribed by Law or reasonably requested by the Borrower or the DIP Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any applicable withholding Tax
with respect to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such documentation
(including any specific documentation required below in this Section 3.01(d)) obsolete, expired or
inaccurate in any material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrower and the DIP Agent updated or other
appropriate documentation (including any new documentation reasonably requested by the
Borrower or the DIP Agent) or promptly notify the Borrower and the DIP Agent in writing of its
inability to do so. In addition, each Lender shall, at such times as are reasonably requested by the
Borrower or the DIP Agent, provide the Borrower and the DIP Agent with such other
documentation prescribed by Law or reasonably requested by the Borrower or DIP Agent as will
enable the Borrower or the DIP Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding any other provision of this
Section 3.01(e), a Lender shall not be required to deliver any form pursuant to this Section 3.01(e)
that such Lender is not legally eligible to deliver. Without limiting the foregoing:

                         (i)    Each Lender that is a “United States person” (as defined in Section
         7701(a)(30) of the Code) shall deliver to the Borrower and the DIP Agent on or before the
         date on which it becomes a party to this Agreement (and from time to time thereafter upon
         the request of the Borrower or the DIP Agent) executed copies of Internal Revenue Service
         Form W-9 certifying that such Lender is exempt from U.S. federal backup withholding
         Tax.

                         (ii)   Each Lender that is not a United States person (as defined in Section
         7701(a)(30) of the Code) shall deliver to the Borrower and the DIP Agent on or before the
         date on which it becomes a party to this Agreement (and from time to time thereafter upon
         the request of the Borrower or the DIP Agent) whichever of the following is applicable:

                               (A)     executed copies of Internal Revenue Service Form W-8BEN
         or Form W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
         income tax treaty to which the United States is a party,

                               (B)     executed copies of Internal Revenue Service Form W-8ECI
         (or any successor forms),

                                 (C)   in the case of a Lender claiming the benefits of the
         exemption for portfolio interest under Section 881(c) of the Code, (A) a certificate
         substantially in the form of Exhibit G hereto (any such certificate a “United States Tax
         Compliance Certificate”) and (B) executed copies of Internal Revenue Service Form W-
         8BEN or Form W-8BEN-E (or any successor forms),

                              (D)     to the extent a Lender is not the beneficial owner (for
         example, where the Lender is a partnership, or has sold a participation), executed copies of
         Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,

103981012.11
                                                 53
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 265 of 355




         accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, United States Tax
         Compliance Certificate, Form W-9, Form W-8IMY and/or any other required information
         from each beneficial owner, as applicable (provided that, if the Lender is a partnership (and
         not a participating Lender) and if one or more direct or indirect partners are claiming the
         portfolio interest exemption, the United States Tax Compliance Certificate may be
         provided by such Lender on behalf of such direct or indirect partner(s)), or

                               (E)   executed copies of any other form prescribed by applicable
         U.S. federal income Tax Laws (including the Treasury Regulations) as a basis for claiming
         a complete exemption from, or a reduction in, United States federal withholding tax on any
         payments to such Lender under the Loan Documents.

                         (iii)  Each Agent that is a “United States person” (as defined in Section
         7701(a)(30) of the Code) shall deliver to the Borrower and the DIP Agent executed copies
         of Internal Revenue Service Form W-9 with respect to fees received on its own behalf,
         certifying that such Agent is exempt from U.S. federal backup withholding Tax.

                        (iv)   Each Agent that is not a “United States person” (as defined in
         Section 7701(a)(30) of the Code) shall deliver to the Borrower and the DIP Agent executed
         copies of Internal Revenue Service Form W-8ECI with respect to fees received on its own
         behalf.

                         (v)    If a payment made to a Lender under any Loan Document would be
         subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
         comply with the applicable reporting requirements of FATCA (including those contained
         in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
         Borrower and the DIP Agent at the time or times prescribed by Laws and at such time or
         times reasonably requested by the Borrower or the DIP Agent such documentation
         prescribed by applicable Laws and such additional documentation reasonably requested by
         the Borrower or the DIP Agent as may be necessary for the Borrower and the DIP Agent
         to comply with their obligations under FATCA, to determine whether such Lender has or
         has not complied with such Person’s obligations under FATCA and, if necessary, to
         determine the amount to deduct and withhold from such payment. Solely for purposes of
         this Section 3.01(e)(v), “FATCA” shall include any amendments made to FATCA after the
         date of this Agreement.

                 (f)    Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall use its commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to mitigate or reduce the
additional amounts payable, which commercially reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested by the Borrower) if
such a change or other measures would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise materially disadvantageous to such Lender.

                (g)      If any Lender or the DIP Agent determines, in its sole discretion exercised
in good faith, that it has received a refund in respect of any Indemnified Taxes or Other Taxes as

103981012.11
                                                  54
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 266 of 355




to which indemnification or additional amounts have been paid to it by a Loan Party pursuant to
this Section 3.01, it shall promptly remit such refund to such Loan Party (but only to the extent of
indemnification or additional amounts paid by a Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all out-of- pocket
expenses (including any Taxes) of the Lender or the DIP Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with respect to such refund
net of any Taxes payable by the DIP Agent or Lender on such interest); provided that the Loan
Parties, upon the request of the Lender or DIP Agent, as the case may be, agree promptly to return
such refund (plus any penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the relevant taxing
authority. This Section 3.01 shall not be construed to require the DIP Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it deems confidential) to
any Loan Party or any other person.

                (h)    Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the DIP Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

        SECTION 3.02            Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans or to determine
or charge interest rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank market, in each case after the Closing Date then, on written
notice thereof by such Lender to the Borrower through the DIP Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans, or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the DIP Agent and the
Borrower that the circumstances giving rise to such determination no longer exist. Upon receipt
of such notice, the Borrower shall promptly following written demand from such Lender (with a
copy to the DIP Agent), convert all applicable Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion under Section 3.05.
Each Lender agrees to use commercially reasonable efforts (subject to such Lender’s overall
internal policies of general application and legal and regulatory restrictions) to designate a different
Lending Office if such designation will avoid the need for such notice, will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender and would not,
in the sole determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

         SECTION 3.03          Inability to Determine Rates.

              (a)     If the Required DIP Lenders determine (which determination shall be
conclusive and binding upon the Borrower) after the Closing Date (i) that for any reason adequate

103981012.11
                                                  55
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 267 of 355




and reasonable means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or (ii) that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding such Loan, or that
Dollar deposits are not being offered to banks in the London interbank eurodollar, or other
applicable market for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Required DIP Lenders will promptly so notify the Borrower and the DIP Agent in writing
(after which the DIP Agent will promptly so notify each Lender). Thereafter, (x) the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans, or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case, until the DIP Agent (upon the instruction of the Required DIP Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request for a Borrowing
of or conversion to such Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

               (b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Required DIP Lenders notify the DIP Agent (with a copy to the Borrower)
(after which the DIP Agent will promptly notify each Lender) that the Required DIP Lenders have
determined, that:

                         (i)    adequate and reasonable means do not exist for ascertaining the
         Eurocurrency Rate for any requested Interest Period, including, without limitation, because
         the screen rate used by the DIP Agent pursuant to the definition of “Eurocurrency Rate” is
         not available or published on a current basis and such circumstances are unlikely to be
         temporary; or

                        (ii)    the supervisor for the administrator of the Eurocurrency Rate, or a
         Governmental Authority having jurisdiction over the DIP Agent has made a public
         statement identifying a specific date after which the Eurocurrency Rate, or the screen rate
         used by the DIP Agent pursuant to the definition of “Eurocurrency Rate”, shall no longer
         be made available, or used for determining the interest rate of loans,

then, after such receipt by the DIP Agent of such notice, as applicable, the DIP Agent (acting at
the Direction of the Required DIP Lenders) and the Borrower may amend this Agreement to
replace the Eurocurrency Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that has been broadly accepted
by the syndicated loan market in the United States in lieu of the Eurocurrency Rate (any such
proposed rate, a “Successor Rate”), together with any proposed Successor Rate Conforming
Changes and, notwithstanding anything to the contrary in Section 10.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day after the DIP Agent
(acting at the Direction of the Required DIP Lenders) shall have posted such proposed amendment
to all Lenders and the Borrower.



103981012.11
                                                 56
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 268 of 355




        If no Successor Rate has been determined and the circumstances under clause (b)(i) above
exist, the obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest Periods). Upon
receipt of such notice, the Borrower may revoke any pending request for a Borrowing of
Eurocurrency Loans, conversion to Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Loans or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount specified therein.

      SECTION 3.04       Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

                 (a)     If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the Closing Date, or such
Lender’s compliance therewith, there shall be any material increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any Eurocurrency Rate Loans, or a material
reduction in the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased costs or reduction in
amount resulting from (i) Indemnified Taxes or Other Taxes indemnified pursuant to Section 3.01,
or any Excluded Taxes or (ii) reserve requirements contemplated by Section 3.04(c)) and the result
of any of the foregoing shall be to increase the cost to such Lender of making or maintaining the
Eurocurrency Rate Loans (or of maintaining its obligations to make any Loan), or to reduce in any
material respect the amount of any sum received or receivable by such Lender, then from time to
time within fifteen (15) Business Days after written demand by such Lender setting forth in
reasonable detail (provided that the Lender need not be required to disclose any price sensitive or
confidential information or to the extent prohibited by law or regulation) such increased costs (with
a copy of such demand to the DIP Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a change in Law, regardless of the date enacted, adopted or issued; provided that the
applicable Lender is imposing such charges on other similarly situated borrowers under
comparable credit facilities; provided, further, that any such payments due to increased costs from
market disruption shall be limited to circumstances generally affecting the banking market.

                (b)     If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the interpretation thereof, in each
case after the Closing Date, or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any company controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return on capital), then from
time to time promptly following written demand of such Lender setting forth in reasonable detail
(provided that the Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the charge and the calculation of such

103981012.11
                                                 57
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 269 of 355




reduced rate of return (with a copy of such demand to the DIP Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) Business Days after receipt of such demand.
Notwithstanding anything herein to the contrary, for all purposes under this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines
or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued; provided that the applicable Lender is imposing
such charges on other similarly situated borrowers under comparable credit facilities; provided,
further, that any such payments due to increased costs from market disruption shall be limited to
circumstances generally affecting the banking market.

                (c)     The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional interest on the unpaid principal amount of each
applicable Eurocurrency Rate Loan of the Borrower equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of the maintenance of
the Commitments or the funding of any Eurocurrency Rate Loans of the Borrower, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least fifteen (15) days’ prior
notice (with a copy to the DIP Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from receipt of such notice.

              (d)    Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to demand such
compensation.

               (e)     If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan affected by such event; provided that such efforts
are made on terms that, in the commercially reasonable judgment of such Lender, cause such
Lender and its Lending Office(s) to suffer no material economic, legal or regulatory disadvantage
and would not, in the sole determination of such Lender, result in any unreimbursed cost or expense
or be otherwise materially disadvantageous to such Lender; provided, further, that nothing in this
Section 3.04(e) shall affect or postpone any of the Obligations of the Borrower or the rights of
such Lender pursuant to Section 3.04(a), (b), (c) or (d).


103981012.11
                                                 58
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 270 of 355




       SECTION 3.05            Funding Losses. Promptly following written demand of any
Lender (with a copy to the DIP Agent) from time to time, which demand shall set forth in
reasonable detail (provided that the Lender need not be required to disclose any price sensitive or
confidential information or to the extent prohibited by law or regulation) the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense (excluding loss of anticipated profits and calculated
without giving effect to any interest rate floor) actually incurred by it as a result of:

              (a)    any conversion, payment or prepayment of any Eurocurrency Rate Loan of
the Borrower on a day other than the last day of the Interest Period for such Loan; or

              (b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency Rate Loan of
the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.

         For purposes of calculating amounts payable by the Borrower to the Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

         SECTION 3.06          Matters Applicable to All Requests for Compensation.

                 (a)     The DIP Agent or any Lender claiming compensation under this Article 3
shall deliver a certificate to the Borrower setting forth the additional amount or amounts to be paid
to it hereunder which shall be conclusive in the absence of manifest error. In determining such
amount, such Agent or such Lender may use any reasonable and customary averaging and
attribution methods.

                (b)    With respect to any Lender’s claim for compensation under Section 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for any amount
incurred if such Lender notifies the Borrower of the event that gives rise to such claim more than
180 days after such event; provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the DIP Agent), suspend the obligation
of such Lender to make or continue from one Interest Period to another applicable Eurocurrency
Rate Loan or, if applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not affect the right of
such Lender to receive the compensation so requested.

               (c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended pursuant
103981012.11
                                                  59
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 271 of 355




to Section 3.06(b) hereof, such Lender’s applicable Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans (or, if such conversion is not possible, repaid), in
each case, on the last day(s) of the then current Interest Period(s) for such Eurocurrency Rate Loans
(or, in the case of an immediate conversion or repayment required by Section 3.02, on such earlier
date as required by Law) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

                        (i)    to the extent that such Lender’s Eurocurrency Rate Loans have been
         so converted, all payments and prepayments of principal that would otherwise be applied
         to such Lender’s applicable Eurocurrency Rate Loans shall be applied instead to its Base
         Rate Loans; and

                        (ii)    all Loans that would otherwise be made or continued from one
         Interest Period to another by such Lender as Eurocurrency Rate Loans shall be made or
         continued instead as Base Rate Loans (if possible), and all Base Rate Loans of such Lender
         that would otherwise be converted into Eurocurrency Rate Loans shall remain as Base Rate
         Loans.

                (d)    If any Lender gives notice to the Borrower (with a copy to the DIP Agent)
that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of any of such Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders under the applicable Facility are
outstanding, if applicable, such Lender’s Base Rate Loans shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with their respective
Commitments for the applicable Facility.

         SECTION 3.07          Replacement of Lenders under Certain Circumstances.

                (a)      If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any condition described in
such Sections or any Lender ceases to make any Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or 3.04 or requires the Borrower to pay additional amounts as
a result thereof, (ii) any Lender becomes a Defaulting Lender, or (iii) any Lender becomes a Non-
Consenting Lender, then the Borrower may, on five (5) Business Days’ prior written notice to the
DIP Agent and such Lender, (x) replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.07(b) (so long as the assignment fee is paid by
the Borrower in such instance) all of its rights and obligations under this Agreement, or clause (iii)
to one or more Eligible Assignees; provided that neither the DIP Agent nor any Lender shall have
any obligation to the Borrower to find a replacement Lender or other such Person; provided,
further, that (A) in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will result
in a reduction in such compensation or payments and (B) in the case of any such assignment

103981012.11
                                                 60
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 272 of 355




resulting from a Lender becoming a Non-Consenting Lender, the applicable Eligible Assignees
shall have agreed to, and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable departure, waiver or amendment of the Loan Documents; or (y)
terminate the Commitment (if any) of such Lender and in the case of a Lender, repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date; provided that in the case of any such termination
of a Non-Consenting Lender such termination shall be sufficient (together with all other consenting
Lenders after giving effect hereto) to cause the adoption of the applicable departure, waiver or
amendment of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i).

                (b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s applicable
Commitment, and (ii) deliver any Notes evidencing such Loans to the Borrower or the DIP Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with any such
replacement, if any such Lender does not execute and deliver to the DIP Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business Days of the date
on which the assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender and the DIP Agent shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such other
documentation on behalf of such Lender.

              (c)     In the event that (i) the Borrower or the DIP Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, the consent, waiver or amendment in question requires the agreement of each
affected Lender in accordance with the terms of Section 10.01 and (iii) the Required DIP Lenders
have agreed to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

       SECTION 3.08         Survival. All the Loan Parties’ obligations under this Article 3 shall
survive termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.




103981012.11
                                                61
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 273 of 355




                           ARTICLE 4.
CONDITIONS PRECEDENT OF EFFECTIVENESS, LENDING AND WITHDRAWALS

        SECTION 4.01            Conditions to Closing Date. The effectiveness of this Agreement
and the obligation of each Lender to make its Commitments and its Loans hereunder on the Closing
Date is subject to satisfaction (or waiver, by the Required DIP Lenders in their sole discretion) of
the following conditions precedent:

               (a)     The DIP Agent’s receipt of the following, each of which shall be original,
.pdf or facsimile copies or delivered by other electronic method unless otherwise specified, each
properly executed (if applicable) by a Responsible Officer of each signing Loan Party, each in
form and substance reasonably satisfactory to the Required DIP Lenders:

                        (i)     executed counterparts of this Agreement;

                       (ii)     a Note executed by the Borrower in favor of each Lender that has
         requested a Note at least two Business Days in advance of the Closing Date;

                        (iii)   a copy of the Organization Documents in relation to each Loan
         Party;

                        (iv)    the Interim Order shall have been entered by the Bankruptcy Court
         providing for the liens and claims thereunder pursuant to the Bankruptcy Code, and the
         Security Agreement and each other Collateral Document set forth on Schedule 4.01(a)
         required to be executed on the Closing Date as indicated on such schedule, duly executed
         by each Loan Party thereto, together with:

                                (A)     each financing statements (Form UCC-1 or the equivalent)
         required by the Collateral Documents to be filed in order to create in favor of the DIP
         Agent, for the benefit of itself and the other Secured Parties, a perfected Lien on the
         Collateral described therein; and

                               (B)    copies of Lien searches in each jurisdiction reasonably
         requested by the Specified Lender Advisors with respect to each Loan Party;

                          (v)    (A) drafts of the “first day” pleadings for the Chapter 11 Cases, in
         each case, in form and substance reasonably satisfactory to the Required DIP Lenders (and
         with respect to any provisions that affect the rights or duties of the DIP Agent, the DIP
         Agent), not later than a reasonable time in advance of the Petition Date for the DIP Agent’s
         counsel and the Specified Lender Advisors to review and analyze the same; (B) all motions,
         orders (including the “first day” orders) and other documents to be filed with or submitted
         to the Bankruptcy Court on the Petition Date shall be in form and substance reasonably
         satisfactory to the Required DIP Lenders (and with respect to any provisions that affect the
         rights or duties of the DIP Agent, the DIP Agent); and (C) all “first day” orders shall have
         been approved and entered by the Bankruptcy Court except as otherwise agreed by the
         Required DIP Lenders;



103981012.11
                                                 62
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 274 of 355




                          (vi)    such certificates of good standing (to the extent such concept exists)
         from the applicable secretary of state of the state of organization of each Loan Party,
         certificates of resolutions or other corporate or limited liability company action, specimen
         signatures and/or incumbency certificates and/or other certificates of Responsible Officers
         of each Loan Party and resolutions of the board of directors, board of managers or members
         of each Loan Party (in each case, as appropriate or applicable) as the Specified Lender
         Advisors may reasonably require evidencing the identity, authority and capacity of each
         Responsible Officer thereof authorized to act as a Responsible Officer in connection with
         this Agreement and the other Loan Documents to which such Loan Party is a party or is to
         be a party on the Closing Date;

                       (vii) the RSA shall be in full force and effect and no default by any of the
         Loan Parties shall have occurred and be continuing (with all applicable grace periods
         having expired) under the RSA; and

                        (viii) the Asset Purchase Agreement, in form and substance satisfactory
         to the Required DIP Lenders shall have been filed with the Bankruptcy Court.

               (b)     The Debtors shall have completed a detailed internal and external
communications plan relating to the Chapter 11 Cases and the restructuring contemplated
thereunder, to be in form and substance satisfactory to the Required DIP Lenders.

               (c)    The Petition Date shall have occurred and each Debtor shall be a debtor and
debtor-in-possession in the Chapter 11 Cases.

               (d)      All fees and expenses required to be paid hereunder, under the RSA, or
under the Fee Letter (including reimbursement or payment of all out-of-pocket expenses (including
the fees and expenses of the Lender Advisors, including the Specified Lender Advisors, as counsel
to the Ad Hoc Group of Lenders, the DIP Agent Counsel and counsel to the Escrow Agent, and
the fees and expenses of any local counsel, regulatory counsel, or other counsel of the Lenders or
the Ad Hoc Group of Lenders)) (and, with respect to expenses, to the extent invoiced at least one
(1) Business Day before the Closing Date (except as otherwise reasonably agreed by the
Borrower)) shall have been paid on or prior to, or will be paid on, the Closing Date or will be paid
from or offset against the proceeds of the initial funding under the Facilities.

                (e)    The DIP Agent shall have received at least two (2) Business Days prior to
the Closing Date all documentation and other information about the Borrower and the Guarantors
as shall have been reasonably requested in writing by the DIP Agent or any Lender at least four
(4) calendar days prior to the Closing Date and as determined by the DIP Agent or any Lender to
be required under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

        Without limiting the generality of the provisions of Section 9.03(e), for purposes of
determining compliance with the conditions specified in this Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be consented to or approved



103981012.11
                                                   63
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 275 of 355




by or acceptable or satisfactory to a Lender unless the DIP Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

        SECTION 4.02            Conditions to Borrowing and Each Withdrawal. In addition to
the conditions set forth in Section 4.01 (all of which shall be conditions hereto as well), the
Borrowing on the Funding Date and any Withdrawal on or after the Funding Date is subject to
satisfaction or waiver of the following additional conditions precedent:

            (a)    With respect to the Borrowing only, the DIP Agent shall have received a
Committed Loan Notice in accordance with the requirements hereof.

              (b)   With respect to the Borrowing only, the DIP Agent shall have received the
Flow of Funds Statement.

               (c)     With respect to the Borrowing only, (i) the Bankruptcy Court shall have
entered the Interim Order, which shall not have been reversed, modified, amended, stayed or
vacated absent prior written consent of the DIP Agent (at the Direction of the Required DIP
Lenders) (and with respect to any provisions that affect the rights or duties of the DIP Agent, the
DIP Agent), and (ii) the DIP Agent and each Lender shall have received the Approved DIP Budget,
in form and substance satisfactory to the Required DIP Lenders.

                 (d)    The representations and warranties of each Loan Party set forth in Article 5
and in each other Loan Document shall be true and correct in all material respects on and as of the
date of such Borrowing or Withdrawal, as applicable, with the same effect as though made on and
as of such date, except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

              (e)   No Default or Event of Default shall exist or would result from such
proposed Borrowing or Withdrawal or from the application of the proceeds therefrom.

               (f)      With respect to any Withdrawal after the Funding Date, (i) the Final Order
shall have been entered and shall not have been vacated, stayed, reversed, modified, or amended,
in whole or in any part, without the prior written consent of the DIP Agent (at the Direction of the
Required DIP Lenders) and shall otherwise be in full force and effect; (ii) no motion for
reconsideration of the Final Order shall have been timely filed by a Debtor or any of their
Subsidiaries; and (iii) no appeal of the Final Order shall have been timely filed.

                (g)   The RSA shall be in full force and effect and no default by any of the Loan
Parties shall have occurred and be continuing (with all applicable grace periods having expired)
under the RSA.

                (h)    Subject to the terms of the DIP Order, all reasonable and documented out-
of-pocket fees and expenses required to be paid under the Loan Documents shall have been paid
(or will be paid from the proceeds of such Borrowing or Withdrawal, as applicable).


103981012.11
                                                 64
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 276 of 355




              (i)    With respect to any Withdrawal after the Funding Date, the Borrower shall
have prepared and provided to the DIP Agent (for distribution to the Lenders) and the Specified
Lender Advisors not later than 12:00 noon, two (2) Business Days prior to the requested date of
the Withdrawal:

                      (i)     an attachment, signed by a Responsible Officer of the Borrower, to
         the Withdrawal Notice certifying:

                            (A)        the proceeds of the Loans will be used as set forth in the
         Approved DIP Budget;

                                (B)     that Actual Liquidity shall not aggregate more than
         $50,000,000 (less the amount of any wires that have been initiated on checks, in each case,
         that have not cleared at the time of the applicable Withdrawal Notice) at the time of the
         applicable Withdrawal Notice (the “Withdrawal Condition”);

                                (C)   without giving effect to the withdrawal and the use of
         proceeds thereof, the Borrower was in compliance with Section 6.24 as of the most recently
         ended Variance Testing Period; and

                             (D)      the aggregate Withdrawals made by the Borrower from the
         Loan Proceeds Accounts since the Petition Date does not exceed the amount permitted to
         be withdrawn pursuant to the terms of the DIP Order; and

                        (ii)   a fully executed and completed Withdrawal Notice for
         countersignature and delivery to the DIP Agent (for distribution to the Lenders) and the
         Specified Lender Advisors in accordance with the Escrow Agreement to request the
         proposed Withdrawal thereunder (which draw notice shall correspond in all material
         respects, including the amount, use and disbursement instructions, to the Withdrawal
         Notice); and

              (j)       The minimum amount of such Withdrawal shall not be less than
$15,000,000; and

               (k)    the DIP Agent, the Specified Lender Advisors and the Lenders shall have
received a written Withdrawal Notice by no later than 12:00 noon, two (2) Business Days prior to
a proposed funding of such Withdrawal;

               (l)    prior to 12:00 noon on the proposed funding date of such Withdrawal, the
DIP Agent has received a Direction of the Required DIP Lenders approving such Withdrawal
Notice; provided that if the DIP Agent does not receive such Direction of the Required DIP
Lenders prior to 12:00 noon on such date, such Withdrawal Notice shall be deemed withdrawn;
and

              (m)    no more than three Withdrawals including the Withdrawal that is the subject
of the Withdrawal Notice, shall have been made during the term of this Agreement.



103981012.11
                                                 65
               Case 20-11835-JTD      Doc 34    Filed 07/22/20     Page 277 of 355




        By delivery of any Withdrawal Notice (and acceptance of any Withdrawal), the Borrower
shall be deemed to have further represented and warranted to the Lenders that the calculations of
the Withdrawal Condition are reasonable and accurate based on the facts and circumstances in
existence at the time of its preparation, calculation and delivery. Upon receipt of the Withdrawal
Notice and satisfaction of the conditions set forth in Section 4.01 and 4.02, the DIP Agent shall
promptly direct the Escrow Agent to disburse funds. For the avoidance of doubt, proceeds of the
Borrowing made on the Funding Date shall be disbursed in accordance with the Flow of Funds
Statement and Section 2.02(b).

        Notwithstanding the foregoing, if the Required DIP Lenders determine that the Borrower
has failed to satisfy the conditions precedent set forth in Section 4.01 and 4.02 of this Agreement
for a Withdrawal Notice and so advise the DIP Agent in writing (directly or through the Specified
Lender Advisors), the DIP Agent (at the Direction of the Required DIP Lenders) shall
communicate the same to the Escrow Agent.

       On any date on which the Loans shall have been accelerated, any amounts remaining in the
Loan Proceeds Account, as the case may be, may be applied by the DIP Agent (at the Direction of
the Required DIP Lenders) to reduce the Loans then outstanding (other than with respect to
amounts to fund the Carve-Out). None of the Loan Parties shall have (and each Loan Party hereby
affirmatively waives) any right to withdraw, claim or assert any property interest in any funds on
deposit in the Loan Proceeds Account upon the occurrence and continuance of any Default or
Event of Default (except to fund the Carve-Out).

        The acceptance by the Borrower of the Loans on the Funding Date or proceeds of a
Withdrawal on the applicable Withdrawal Date shall conclusively be deemed to constitute a
representation by the Borrower that each of the conditions precedent set forth in Sections 4.01
and 4.02 (as applicable) shall have been satisfied in accordance with its respective terms or shall
have been irrevocably waived by the applicable relevant Person; provided, however, that the
making of any such Loan or Withdrawal (regardless of whether the lack of satisfaction was known
or unknown at the time), shall not be deemed a modification or waiver by the DIP Agent, any
Lender or other Secured Party of the provisions of this Article 4 on any future occasion or operate
as a waiver of (i) the right of DIP Agent and Lenders to insist upon satisfaction of all conditions
precedent with respect to any subsequent funding or issuance, (ii) any Default or Event of Default
due to such failure of conditions or otherwise or (iii) any rights of DIP Agent, the Escrow Agent
or any Lender as a result of any such failure of the Loan Parties to comply.


                                  ARTICLE 5.
                        REPRESENTATIONS AND WARRANTIES

        In order to induce the DIP Agent and the Lenders to enter into this Agreement and to
furnish the Loans hereunder, each of Loan Parties and their Subsidiaries represent and warrant to
the DIP Agent, the Escrow Agent and the Lenders on the Closing Date, the Funding Date and each
Withdrawal Date (to the extent required to be true and correct for such Withdrawal or Borrowing,
as applicable, pursuant to Article 4) that:



103981012.11
                                                66
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 278 of 355




        SECTION 5.01            Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and each of their Subsidiaries (a) is a Person duly organized, incorporated or
formed, validly existing and in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation to the extent such concept exists in such jurisdiction,
(b) subject to the entry of the DIP Order, and subject to any restrictions arising on account of any
Loan Party’s status as a “debtor” under the Bankruptcy Code, has all requisite organizational
power and authority to, in the case of the Loan Parties, execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) subject to the entry of the DIP Order, is duly
qualified and in good standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business requires such
qualification, (d) subject to the entry of DIP Order, and subject to any restrictions arising on
account of any Loan Party’s status as a “debtor” under the Bankruptcy Code, is in compliance with
all Laws, orders, writs and injunctions and (e) subject to the entry of the DIP Order, and subject to
any restrictions arising on account of any Loan Party’s status as a “debtor” under the Bankruptcy
Code, has all requisite governmental Licenses, authorizations, consents and approvals to operate
its business as currently conducted; except in each case, referred to in clauses (a) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

        SECTION 5.02             Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, (a) have been duly authorized by all necessary corporate or
other organizational action, and (b) do not (except where such is excused by the Bankruptcy Code)
(i) contravene the terms of any of such Person’s Organization Documents; (ii) subject to the entry
of the DIP Order, conflict with or result in any breach or contravention of, or the creation of any
Lien under (other than as permitted by Section 7.01, including the DIP Order, any restrictions
arising on account of such Loan Party’s status as a “debtor” under the Bankruptcy Code), or require
any payment to be made under (x) any Contractual Obligation to which such Person is a party or
by which it or any of its property or assets is bound or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person or its property
is subject; or (iii) subject to the entry of the Interim Order or Final Order, as applicable, violate
any Law; except with respect to any conflict, breach or contravention or payment (but not creation
of Liens) referred to in clauses (ii) and (iii), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material Adverse Effect.

        SECTION 5.03           Governmental Authorization; Other Consents. Except for the
entry of, or pursuant to the terms of, the DIP Order, no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document, the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents, the perfection or
maintenance of the Liens created under the Collateral Documents (including the priority thereof)
or the exercise by the DIP Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents, except for (i) the
consent of the FCC to any transfer of control or assignment of the FCC Authorizations to the extent
necessary to enforce any rights or remedies under this Agreement or under any other Loan
Document, and (ii) those approvals, consents, exemptions, authorizations or other actions, notices

103981012.11
                                                 67
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 279 of 355




or filings, the failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 5.04           Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is a party thereto. Upon entry by
the Bankruptcy Court of the DIP Order, this Agreement and each other Loan Document constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability may be limited by the
effect of foreign Laws, rules and regulations as they relate to the granting of security interests in
assets of, pledges of Equity Interests in or Indebtedness owed by Foreign Subsidiaries (the
“Enforcement Qualifications”).

         SECTION 5.05          Financial Statements; No Material Adverse Effect.

               (a)     The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Loan Parties and their
Subsidiaries (as applicable) as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the case of the
Quarterly Financial Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes.

               (b)     Since December 31, 2019, there has been no event, circumstance or change,
either individually or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

               (c)    Except as set forth in the Annual Financial Statements, the Quarterly
Financial Statements and the Chapter 11 Cases, there are no liabilities of any Loan Party of any
kind, whether accrued, contingent, absolute, determined, determinable or otherwise, which would
reasonably be expected to reasonably result in a Material Adverse Effect.

       Each Lender and the DIP Agent hereby acknowledges and agrees that the Loan Parties and
their Subsidiaries may be required to restate historical financial statements as the result of the
implementation of changes in GAAP, or the interpretation thereof, and that any such restatement
required solely as a result of such changes will not in itself result in a Default under the Loan
Documents.

         SECTION 5.06          Litigation. Except for the Chapter 11 Cases, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority, by or against a
Loan Party or any of their Subsidiaries or against any of their properties or revenues that have a
reasonable likelihood of adverse determination and such determination, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

        SECTION 5.07            Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has good record title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of its business, free and
clear of all Liens, except (a) as set forth on Part I of Schedule 5.07, (b) minor defects in title that
103981012.11
                                                  68
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 280 of 355




do not materially interfere with its ability to conduct its business or to utilize such assets for their
intended purposes, (c) Liens permitted by Section 7.01 and (d) where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect. Part II of Schedule 5.07 sets forth a list of all real property owned in fee simple by each
Loan Party as of the Closing Date.

       SECTION 5.08           Environmental Matters. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

               (a)    each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and maintaining all
applicable Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties;

               (b)     the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and none of the Loan
Parties nor any of the Real Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of the Borrower,
threatened in writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;

                (c)    there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan Parties, or, to the
knowledge of the Borrower, Real Property formerly owned, operated or leased by any Loan Party
or arising out of the conduct of the Loan Parties that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower or any of its Subsidiaries incurring liability under any Environmental Laws;
and

               (d)     there are no facts, circumstances or conditions arising out of or relating to
the operations of the Loan Parties or Real Property or facilities owned, operated or leased by any
of the Loan Parties or, to the knowledge of the Borrower, Real Property or facilities formerly
owned, operated or leased by the Loan Parties that could reasonably be expected to result in
Borrower or any of its Subsidiaries incurring liability under any Environmental Laws.

       The representations and warranties contained in this Section 5.08 are the sole and exclusive
representations and warranties of the Loan Parties with respect to matters arising under or relating
to Environmental Laws, Environmental Permits, Environmental Liabilities or Hazardous
Materials.

        SECTION 5.09           Taxes. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, or is excused by the Bankruptcy
Court or as a result of the filing of the Chapter 11 Cases, each of the Loan Parties and their
Subsidiaries have timely filed all tax returns required to be filed, and have paid all Taxes levied or
imposed upon them or their properties, income, profits or assets, that are due and payable
(including in their capacity as a withholding agent), except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which adequate reserves have

103981012.11
                                                  69
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 281 of 355




been provided in accordance with GAAP or the nonpayment of which is required under the
Bankruptcy Code. To the knowledge of the Loan Parties, there is no proposed Tax deficiency or
assessment against the Loan Parties or any of their Subsidiaries that, if made would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse Effect.

         SECTION 5.10          ERISA Compliance.

               (a)     Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with its terms, the
applicable provisions of ERISA, the Code and other federal or state Laws.

                (b)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Loan Party, any Subsidiary thereof, nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due but not delinquent under Section 4007 of ERISA); (iii) neither any Loan
Party, any Subsidiary thereof, nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party, any Subsidiary thereof, nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA; except, with respect to each of the foregoing clauses of this Section
5.10(b), as would not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

                 (c)    Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Foreign Plan is in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules, regulations and orders
and has been maintained, where required, in good standing with applicable regulatory authorities.
Except as could not, either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect: (i) all contributions required to be made with respect to a Foreign Plan
have been timely made; (ii) no Loan Party has incurred any obligations in connection with the
termination of, or withdrawal from, any Foreign Plan; and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Foreign Plan allocable to such benefit liabilities.

        SECTION 5.11           Subsidiaries; Equity Interests. After giving effect to the
Transactions, no Loan Party has any Subsidiaries other than those specifically disclosed on
Schedule 5.11, and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such Subsidiaries
are owned free and clear of all Liens except any Lien that is permitted under Section 7.01. As of
the Closing Date, Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary that is
a Loan Party, the location of the chief executive office of each Loan Party, the organizational
identification number, if any, of each Loan Party that is a registered organization, and the Federal
Taxpayer Identification Number, if any, of each Loan Party, (b) sets forth the ownership interest
of each Subsidiary thereof in each Subsidiary, including the percentage of such ownership and (c)

103981012.11
                                                 70
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 282 of 355




identifies each Subsidiary that is a Subsidiary the Equity Interests of which are required to be
pledged on the Closing Date (or such later time as provided herein) pursuant to the Collateral and
Guarantee Requirement.

         SECTION 5.12          Margin Regulations; Investment Company Act.

                (a)      The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin Stock, or extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of the Borrowing will be
used for any purpose that violates Regulation T, U or X of the Board.

              (b)    No Loan Party nor any of Subsidiary thereof is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

        SECTION 5.13            Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information, budgets, estimates and information of a general
economic or industry nature) to the DIP Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished) when taken as
a whole contains any material misstatement of fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial information and
pro forma financial information, the Borrower represents that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time furnished, it being
understood that such projected financial information and pro forma financial information are not
to be viewed as facts or as a guarantee of performance or achievement of any particular results and
that actual results may vary from such forecasts and that such variations may be material and that
no assurance can be given that the projected results will be realized.

        SECTION 5.14            Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payments made to employees of the Borrower or
any of its Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938 or any
other applicable Laws dealing with such matters; and (c) all payments due from the Borrower or
any of its Subsidiaries on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the relevant party.

         SECTION 5.15            Intellectual Property; Licenses, Etc. The Borrower and each of
its Subsidiaries owns, licenses, possesses or otherwise has the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights, software, know-how,
trade secrets, database rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are material to, or are reasonably necessary for, the operation of its businesses as
currently conducted, except to the extent the failure to own, license, possess or otherwise have the
right to use such IP Rights, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. Each Loan Party’s (and each of their Subsidiary’s) present

103981012.11
                                                  71
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 283 of 355




business operations do not infringe upon any IP Rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be expected to have a
Material Adverse Effect or be material to the business of the Loan Parties. No claim or litigation
regarding any IP Rights owned, used or held for use by the Borrower or any Subsidiary thereof is
pending or, to the knowledge of the Borrower, threatened, against any Loan Party or any of their
Subsidiaries, which, either individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect or be material to the business of a Loan Party or Subsidiary thereof.

        As of the Closing Date, all registrations and applications for registration of IP Rights under
the name of each Loan Party listed on Schedule 5.15 are solely owned by such Loan Party free and
clear of all Liens (other than Liens permitted hereunder), and are valid and in full force and effect,
except, in each case, to the extent failure of any of the foregoing to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

         SECTION 5.16          [Reserved].

        SECTION 5.17           FCC Authorizations. The FCC Authorizations constitute all
Licenses and authorizations issued by the FCC that are necessary for the operation of the business
of the Borrower and its Subsidiaries as currently conducted except as could not reasonably be
expected to have a Material Adverse Effect. The FCC Authorizations are in full force and effect
and have not expired, been revoked, suspended, rescinded, or terminated and are not subject to any
conditions or requirements that have not been imposed upon all such authorizations generally
except as could not reasonably be expected to have a Material Adverse Effect. Except as could
not reasonably be expected to result in a Material Adverse Effect, the Borrower and its Subsidiaries
operate their business in compliance with the terms of the FCC Authorizations and the
Communications Act. To the knowledge of Borrower and except as would not reasonably be
expected to result in a Material Adverse Effect, there is no action pending or, to the knowledge of
the Borrower, threatened before the FCC to revoke, refuse to renew, suspend, or modify any of the
FCC Authorizations other than proceedings to amend FCC rules of general applicability.

         SECTION 5.18          USA Patriot Act; OFAC; FCPA.

                (a)     To the extent applicable, each the Borrower and its Subsidiaries (i) is in
compliance, in all material respects, with (x) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Department of the Treasury (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (y) the USA Patriot Act and (z) Sanctions, and (ii) will not directly or indirectly
use the proceeds of the Loans, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person to fund or facilitate any activities or business
of any kind that would constitute or result in a violation of Sanctions.

               (b)    None of the Borrower, any Subsidiary thereof nor, to the knowledge of the
Borrower, any director or officer of the Borrower or any Subsidiary thereof is a Sanctioned Person;
and the Borrower will not, directly or indirectly, use the proceeds of the Loans or otherwise make
available such proceeds to any Person, for the purpose of financing activities (except for Licensed


103981012.11
                                                 72
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 284 of 355




Activities) of or with any Person that, at the time of such financing, is (i) a Sanctioned Person or
(ii) located in a Sanctioned Country.

               (c)      No part of the proceeds of the Loans will be used, directly or indirectly, by
the Loan Parties or any Subsidiary thereof for any payments to any governmental official or
employee, political party, official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended.

              (d)    Schedule 5.18(d) sets forth as of the Closing Date each License pursuant to
which the Borrower or any of its Subsidiaries is conducting Licensed Activities.

         SECTION 5.19            Security Documents. The Collateral Documents are effective to
create (to the extent described therein) in favor of the DIP Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in or liens on the Collateral described therein
and the proceeds thereof, except as to enforcement, as the same may be limited by Bail-In Action,
general equitable principles (whether considered in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing. Upon the entry by the Bankruptcy Court of the DIP Order,
and in accordance therewith, the security interests and liens granted pursuant to the DIP Order
shall automatically, and without further action, constitute a perfected security interest in (to the
extent intended to be created thereby and required to be perfected under the Loan Documents) all
right, title and interest of each pledgor or mortgagor (as applicable) party thereto in the Collateral
described therein with respect to such pledgor or mortgagor (as applicable, and subject to the
Carve-Out).

      SECTION 5.20          EEA Financial Institutions.              Neither the Borrower nor any
Guarantor is an EEA Financial Institution.

       SECTION 5.21          Beneficial Ownership Certification. As of the Closing Date, the
information included in any Beneficial Ownership Certification provided on or before the Closing
Date to any Lender in connection with this Agreement is true and correct in all respects.

                                        ARTICLE 6.
                                  AFFIRMATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
(other than contingent obligations not yet due and owing as to which no claim has been asserted)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, then from and after the
Closing Date, the Borrower shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each of its respective Subsidiaries to:

         SECTION 6.01           Financial Statements.

                (a)     Commencing with the fiscal year ended December 31, 2020, deliver to the
DIP Agent for prompt further distribution to each Lender, within one hundred twenty (120) days
after the end of each fiscal year, a consolidated balance sheet of the Borrower and its Subsidiaries,
as at the end of such fiscal year and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each case in comparative

103981012.11
                                                   73
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 285 of 355




form the figures for the previous fiscal year, all in reasonable detail (together with, in all cases, a
customary management summary) and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Marcum LLP or other independent registered public
accounting firm of nationally recognized standing or other independent registered public
accounting firm approved by the Required DIP Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards;

                (b)     Deliver to the DIP Agent for prompt further distribution to each Lender, as
soon as available but in any event within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries, as at the end of such fiscal quarter and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail (together with, in all cases, a customary management summary) and certified by
a Responsible Officer of the Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of footnotes; and

                (c)     Deliver to the DIP Agent for prompt further distribution to each Lender, as
soon as available but in any event within thirty (30) days after the end of each month of the
Borrower (or, with respect to the first month ending after the Closing Date, forty-five (45) days
after the end of such month), (x) a consolidated balance sheet of the Borrower and its Subsidiaries,
as at the end of such month and the related (i) consolidated statements of income or operations for
such month and for the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for such month and the portion of the fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of footnotes and
(y) to the extent that any Subsidiaries are not Debtors, the monthly financial information required
to be provided by this clause (c) will include a reasonably detailed presentation of the financial
condition and results of operations of the Debtors separate from the financial condition and results
of operations of the Subsidiaries of the Borrower that are not Debtors.

        The required date of delivery of any financial statement or other document referenced in
Sections 6.01(a)-(c) may be extended to such later date as the DIP Agent (acting at the Direction
of the Required DIP Lenders in their sole discretion) may agree in writing.

         Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through (d) may
be delivered electronically and if so delivered, shall be deemed to have been delivered (a) on the
date (i) on which the Borrower posts such documents, or provides a link thereto on the website on
the Internet at the website address listed on Schedule 10.02(a); or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks or another relevant website, if any, to which
each Lender and the DIP Agent have access (whether a commercial, third-party website or whether

103981012.11
                                                  74
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 286 of 355




sponsored by the DIP Agent) and (b) with respect to documents required to be delivered pursuant
to Sections 6.01(a) and (b) and Section 6.02(b), on the date which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data Gathering and
Retrieval System (EDGAR); provided that (x) upon written request by the DIP Agent, the
Borrower shall deliver to the DIP Agent by electronic mail electronic versions (i.e., soft copies or
links to access such documents) of such documents and (y) with respect to the foregoing clause
(a), the Borrower shall notify (which may be by facsimile or electronic mail) the DIP Agent of the
posting of any such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from the DIP Agent
and maintaining its copies of such documents. The Required DIP Lenders may waive any delivery
requirements set forth in Section 6.01 or 6.02 (which waiver may be communicated via e-mail by
any Specified Lender Advisor on behalf of the Required DIP Lenders).

        The Borrower hereby acknowledges that (a) the DIP Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive Material Non-Public Information and
who may be engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the DIP Agent and the Lenders to treat such Borrower Materials as not containing
any Material Non-Public Information (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side Information”; and (z)
the DIP Agent shall treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

        SECTION 6.02          Certificates; Other Information. Deliver to the DIP Agent for
prompt further distribution to each Lender (or to the Specified Lender Advisors only in the case
of clauses (c) and (e)):

               (a)     concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (b) and (c), duly completed Compliance Certificate;

                (b)    promptly after the same are publicly available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower or any Subsidiary
thereof files with the SEC or with any Governmental Authority that may be substituted therefor
(other than amendments to any registration statement (to the extent such registration statement, in
the form it became effective, is delivered), exhibits to any registration statement and, if applicable,


103981012.11
                                                  75
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 287 of 355




any registration statement on Form S-8) and in any case not otherwise required to be delivered to
the DIP Agent pursuant to any other clause of this Section 6.02;

                (c)     to the Specified Lender Advisors at least two (2) calendar days (or such
shorter review period as is necessary in the event of exigent circumstances as determined by the
Borrower in its reasonable discretion) prior to the filing with the Bankruptcy Court or delivering
to the Committee appointed in a Chapter 11 Case, if any, or to the U.S. Trustee, as the case may
be (i) drafts of the Interim Order, Final Order, and all other proposed orders and pleadings (1)
implementing and achieving the Restructuring (as defined in the RSA) and the Asset Purchase
Agreement (or any other purchase agreement in connection with the Sale Transaction) or (2)
related to the RSA, this Agreement and the credit facilities contemplated hereby and (ii) any other
material pleading or filing (but excluding retention applications, fee applications and other
declaration in support thereof or related thereto);

                (d)     together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a report setting forth the
legal name and the jurisdiction of formation of each Loan Party, the location of the chief executive
office of each Loan Party, the organizational identification number, if any, of each Loan Party that
is a registered organization, and the Federal Taxpayer Identification Number, if any, of each Loan
Party on Schedule 5.11 or confirming that there has been no change in such information since the
Closing Date or the date of the last such report; and (ii) a description of each event, condition or
circumstance during the last fiscal quarter or fiscal year covered by such Compliance Certificate
requiring a mandatory prepayment under Section 2.05(b) (to the extent notice of such event has
not been previously furnished to the DIP Agent);

                 (e)    to the Specified Lender Advisors, promptly, but in no event later than 48
hours after receipt (subject to any confidentiality obligations therein), copies of all (i) formal
process or offering or marketing materials provided generally to participants in the Sale Process
(which shall not be required to include individual Q&A responses to diligence requests, unless
requested by the Specified Lender Advisors), (ii) written proposals, term sheets, commitment
letters, and any other similar materials received in connection with the Sale Process, as applicable,
and (iii) all bidding materials on a redacted basis, including, but not limited to, marketing materials;
provided that the Borrower shall also (x) promptly, but in no event later than 48 hours after receipt,
provide all binding bids received in connection with the Sale Process on an un-redacted basis
when, and if, received, and (y) promptly communicate any material developments with respect to
the Sale Process to the Specified Lender Advisors, in good faith; and provided, further that
notwithstanding the foregoing, the Borrower will not be required to deliver such materials set forth
in this clause (e) as related solely to the Stalking Horse Bidder, its bid or the Stalking Horse
Agreement (it being understood that the information provided pursuant to this clause (e) shall be
delivered on a professional-eyes-only basis unless otherwise agreed by the Specified Lender
Advisors and the Borrower); and

               (f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective Subsidiaries, or
compliance with the terms of the Loan Documents, as the DIP Agent or any Lender through the
DIP Agent may from time to time reasonably request (it being understood that it may be reasonable


103981012.11
                                                  76
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 288 of 355




for certain confidential or sensitive information to be delivered only to the Specified Lender
Advisors, as reasonably agreed by the Specified Lender Advisors and the Borrower).

        In no event shall the requirements set forth in Section 6.02(f) require the Borrower or any
of its Subsidiaries to provide any such information which (i) constitutes non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure to the DIP Agent or
any Lender (or their respective representatives or contractors) is prohibited by Law or any binding
agreement, provided that such binding agreement was not entered into in contemplation of the
Transactions or (iii) is subject to attorney-client or similar privilege or constitutes attorney work
product.

       SECTION 6.03          Notices. Promptly after a Responsible Officer of the Borrower has
obtained knowledge thereof, notify the DIP Agent:

                (a)     of the occurrence of any Event of Default which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower proposes to take with
respect thereto;

              (b)   of the occurrence of an ERISA Event or similar event with respect to a
Foreign Plan which would reasonably be expected to result in a Material Adverse Effect;

                (c)   of the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether at law or in equity
by or before any Governmental Authority against the Borrower or any of its Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect;

                (d)      any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification;

               (e)   of the occurrence of any other matter or development that has had or would
reasonably be expected to result in a liability exceeding $1,000,000; and

              (f)     receipt by a Loan Party of a written notice of termination or written notice
of non-renewal, or any non-renewal threatened in writing, of any Material Contract.

         Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
Responsible Officer of the Borrower delivered to the DIP Agent for prompt further distribution to
each Lender (x) that such notice is being delivered pursuant to Section 6.03(a), (b), (c), (d), (e) or
(f) (as applicable) and (y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

        SECTION 6.04         Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable in the normal conduct of its business, all its obligations and liabilities
in respect of Taxes imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such Tax is being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in accordance with
GAAP, (b) the failure to pay or discharge the same would not reasonably be expected to have,

103981012.11
                                                  77
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 289 of 355




individually or in the aggregate, a Material Adverse Effect or (c) the nonpayment of which is
required under the Bankruptcy Code.

         SECTION 6.05         Preservation of Existence, Etc.

               (a)    Subject to any necessary Bankruptcy Court approval, preserve, renew and
maintain in full force and effect its legal existence under the Laws of the jurisdiction of its
organization; and

                (b)    take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, IP Rights, authorizations,
licenses and franchises necessary or desirable in the normal conduct of its business;

except, in the case of Section 6.05(a) (other than with respect to the Borrower) or this
Section 6.05(b), to the extent (i) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to any merger,
consolidation, liquidation, dissolution or Disposition permitted by Article 7.

        SECTION 6.06          Maintenance of Properties. Except (i) pursuant to any necessary
Bankruptcy Court approval, or (ii) if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

        SECTION 6.07            Maintenance of Insurance. Maintain with insurance companies
that are financially sound and reputable at the time the relevant coverage is placed or renewed,
insurance with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business, of such types and
in such amounts as are customarily carried under similar circumstances by such other Persons.
Within ten (10) days following the Closing Date (or the date any such insurance is obtained, in the
case of insurance obtained after the Closing Date or, in each case, such later date as the DIP Agent
(acting at the Direction of the Required DIP Lenders in their sole discretion) may agree), each such
policy of insurance (other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the DIP Agent as
additional insured thereunder or (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the DIP Agent, on behalf of the Lenders, as a loss payee
thereunder. If the improvements on any Mortgaged Property are at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency) as a special
flood hazard area with respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act thereto), then, to the
extent required by applicable Flood Insurance Laws, the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and reputable insurer,
flood insurance in an amount reasonably satisfactory to the DIP Agent and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the DIP Agent, deliver to the DIP Agent evidence of


103981012.11
                                                78
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 290 of 355




such compliance in form and substance reasonably acceptable to the DIP Agent (at the Direction
of the Required DIP Lenders).

         SECTION 6.08           Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

       SECTION 6.09             Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and are in conformity with
GAAP and which reflect all material financial transactions and matters involving the assets and
business of the Borrower or a Subsidiary thereof, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or covenants
hereunder).

       SECTION 6.10            Inspection Rights. Permit representatives and independent
contractors of the DIP Agent (at the Direction of the Required DIP Lenders) or the Required DIP
Lenders to visit and inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense of the Borrower
and at any time during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower. The DIP Agent or the representatives and independent
contractors of the DIP Agent or the Required DIP Lenders, as applicable, shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s independent public
accountants.

        Notwithstanding anything to the contrary in this Section 6.10, none of the Borrower or any
Subsidiary will be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter than (a) constitutes non-
financial trade secrets or non-financial proprietary information, (b) in respect of which disclosure
to the DIP Agent or any DIP Lender (or their respective representatives or contractors (including
the Specified Lender Advisors)) is prohibited by Law or any binding agreement, provided that
such binding agreement was not entered into in contemplation of the Transactions or (c) is subject
to attorney-client or similar privilege or constitutes attorney work product.

       SECTION 6.11          Additional Collateral; Additional Guarantors.            At the
Borrower’s expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document, take all action
necessary or reasonably requested by the DIP Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:

            (a)    upon the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party


103981012.11
                                                 79
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 291 of 355




or any Subsidiary becoming a wholly owned Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) or any Excluded Subsidiary ceasing to be an Excluded Subsidiary:

                        (i)    within fifteen (15) days after such formation, acquisition or
         occurrence or such longer period as the DIP Agent (acting at the Direction of the Required
         DIP Lenders) may agree in writing in its discretion:

                                (A)     cause each such Domestic Subsidiary (other than an
         Excluded Subsidiary) that is required to become a Guarantor pursuant to the Collateral and
         Guarantee Requirement to duly execute and deliver to the DIP Agent, a Joinder Agreement
         to become a Guarantor under this Agreement, Security Agreement Supplements,
         Intellectual Property Security Agreements, and other security agreements and documents
         as reasonably requested by and in form and substance reasonably satisfactory to the DIP
         Agent (acting at the Direction of the Required DIP Lenders) (consistent with the Security
         Agreement, Intellectual Property Security Agreements and other security agreements in
         effect on the Closing Date), in each case granting Liens required by the Collateral and
         Guarantee Requirement;

                                  (B)    cause each such Domestic Subsidiary (other than an
         Excluded Subsidiary) that is required to become a Guarantor pursuant to the Collateral and
         Guarantee Requirement (and the parent of each such Domestic Subsidiary that is the
         Borrower or a Guarantor) to deliver any and all certificates representing Equity Interests
         (to the extent certificated) and intercompany notes constituting negotiable instruments (to
         the extent certificated) that are required to be pledged pursuant to the Collateral and
         Guarantee Requirement, accompanied by undated stock powers or other appropriate
         instruments of transfer executed in blank and instruments evidencing Indebtedness held by
         such Domestic Subsidiary or such other Loan Party and required to be delivered pursuant
         to the Collateral and Guarantee Requirement indorsed in blank to the DIP Agent;

                                (C)     take and cause such Domestic Subsidiary that is required to
         become a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
         or indirect parent of such Domestic Subsidiary to take whatever action (including the
         recording of Mortgages, the filing of UCC-1 financing statements and delivery of stock
         and membership interest certificates) as may be necessary in the reasonable opinion of the
         DIP Agent (acting at the Direction of the Required DIP Lenders) to vest in the DIP Agent
         (or in any representative of the DIP Agent designated by it) valid and perfected Liens to
         the extent required by the Collateral and Guarantee Requirement, and to otherwise comply
         with the requirements of the Collateral and Guarantee Requirement;

                          (ii)    as promptly as practicable after the request therefor by the DIP
         Agent, deliver to the DIP Agent with respect to each parcel of owned real property any
         existing title reports, abstracts or environmental assessment reports, to the extent available
         and in the possession or control of a Loan Party; provided, however, that there shall be no
         obligation to deliver to the DIP Agent any environmental assessment report whose
         disclosure to the DIP Agent would require the consent of a Person other than a Loan Party,
         where, despite the commercially reasonable efforts of the Borrower to obtain such consent,
         such consent cannot be obtained; and

103981012.11
                                                  80
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 292 of 355




                         (iii)   if reasonably requested by the DIP Agent (acting at the Direction of
         the Required DIP Lenders), within ten (10) days after such request (or such longer period
         as the DIP Agent (acting at the Direction of the Required DIP Lenders) may agree in
         writing in its discretion), deliver to the DIP Agent any other items necessary from time to
         time to satisfy the Collateral and Guarantee Requirement with respect to perfection and
         existence of security interests with respect to property of any Guarantor (and the direct
         parent of each such Guarantor) acquired after the Closing Date and subject to the Collateral
         and Guarantee Requirement, but not specifically covered by the preceding clauses (i), (ii)
         or (iii).

         SECTION 6.12          Compliance with Environmental Laws. Except, in each case, (i)
pursuant to any necessary Bankruptcy Court approval, or (ii) to the extent that the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect: comply, and take all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations and occupancy
of its properties; and, in each case to the extent the Loan Parties are required to do so by
Environmental Laws, conduct any investigation, remedial or other corrective action necessary to
address Hazardous Materials at any property or facility in accordance with Environmental Laws.
If an Event of Default arising out of an Environmental Liability has occurred and is continuing,
within sixty (60) days of receiving a written request by the DIP Agent (acting at the Direction of
the Required DIP Lenders), the Borrower will provide the DIP Agent with an environmental
assessment report regarding the scope of the Environmental Liability and the likely cost of
mitigating such Environmental Liability, prepared at the Borrower’s sole cost and expense and by
an environmental consultant reasonably acceptable to the DIP Agent (acting at the Direction of the
Required DIP Lenders). If such report is not timely provided, the DIP Agent (acting at the
Direction of the Required DIP Lenders) may have them prepared by an environmental consultant
of its choosing, at Borrower’s sole cost and expense.

         SECTION 6.13             Further Assurances. Promptly upon reasonable request by the DIP
Agent (acting at the Direction of the Required DIP Lenders), take action necessary to (i) correct
any mutually identified material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the DIP Agent (acting at the Direction of the Required DIP Lenders) may
reasonably request from time to time in order to carry out more effectively the purposes of this
Agreement and the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement and subject in all respects to the limitations therein. If the DIP Agent
(acting at the Direction of the Required DIP Lenders) reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of any Loan Party
subject to a mortgage constituting Collateral, the Borrower shall promptly provide to the DIP
Agent appraisals that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA. In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as the Required DIP Lenders may reasonably request from time to time to
ensure that the Obligations are guaranteed by the Guarantors and the Liens granted by the Security


103981012.11
                                                   81
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 293 of 355




Documents and the DIP Order are perfected to the extent and with the priority required by the
Loan Documents and the DIP Order.

         SECTION 6.14           [Reserved].

        SECTION 6.15             Maintenance of Ratings. Use commercially reasonable efforts to
obtain, prior to the earlier to occur of (i) thirty (30) days after the Petition Date and (ii) the entry
of the Final Order, and at all times thereafter maintain, a public rating (but not any specific rating)
in respect of the Loans from each of S&P and Moody’s, or, with the consent of the DIP Agent (at
the Direction of the Required DIP Lenders) in the event that Moody’s and/or S&P are not willing
to so rate the Loans, such other rating agency or rating agencies, as applicable, in their stead as are
acceptable to the Required DIP Lenders.

        SECTION 6.16           Use of Proceeds. Subject to the terms and conditions herein, use
the proceeds of the Loans made hereunder, solely in accordance with the DIP Order and the
Approved DIP Budget: (i) to pay related transaction costs, fees and expenses with respect to the
DIP Facility, (ii) to make the adequate protection payments (if any) in accordance with the
Approved DIP Budget and the DIP Order, and (iii) to provide working capital, and for other general
corporate purposes of the Loan Parties, and to pay administration costs of the Chapter 11 Cases
and claims or amounts approved by the Bankruptcy Court in accordance with the Approved DIP
Budget, including, without limitation, to cash collateralize obligations in respect of letters of credit
issued under the LC Agreement; it being agreed that $5,000,000 of the proceeds of the Loans shall
be available solely to cash collateralize obligations in respect of letters of credit issued under the
LC Agreement and such portion of the proceeds may not be used for any other purpose without
approval from the Required DIP Lenders. The Loan Parties shall not be permitted to use the
proceeds of the Loans or any cash collateral in contravention of the provisions of the Loan
Documents, the Approved DIP Budget, the DIP Order or the applicable insolvency laws, including
any restrictions or limitations on the use of proceeds contained therein. In addition to the
foregoing, the proceeds of the Loans may be used to prepay outstanding obligations or liabilities
under the Pre-Petition Priority Loan Agreement (including the letters of credit issued thereunder
or reimbursement obligations in respect thereof).

       SECTION 6.17          Lender Meetings. No more frequently than weekly from and after
the Petition Date through the Maturity Date, participate in a telephonic meeting (including a
customary question and answer session) with the DIP Agent and all Lenders and management of
the Borrower on a Business Day at a mutually agreeable time.

        SECTION 6.18           End of Fiscal Years. For financial reporting purposes, cause its
fiscal year to end on any date other than December 31.

       SECTION 6.19        Lines of Business. With respect to the Loan Parties, taken as a
whole, not engage in any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the Closing Date or reasonable
extensions thereof.

       SECTION 6.20          Communications Regulations. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) take all actions reasonably necessary to maintain

103981012.11
                                                  82
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 294 of 355




the FCC Authorizations in full force and effect, (ii) timely file renewal applications, (iii) remit any
necessary regulatory fees, (iv) file any reports and information requested by the FCC, and (v)
conduct its business in compliance with the terms of the FCC Authorizations and the
Communications Act, including changes in applicable law and regulations that become effective
during the terms of the FCC Authorizations.

      SECTION 6.21         Anti-Terrorism Law; Anti-Money Laundering; Embargoed
Persons; Anti-Corruption; Licenses.

                (a)     Except for Licensed Activities, conduct its business in such a manner so as
to not, directly or indirectly, (i) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224 effective
September 24, 2001, or (ii) engage in or conspire to engage in any transaction that violates, or
attempts to violate, any Sanctions in any material respect.

               (b)    Repay the Loans exclusively with funds that are not derived from any
unlawful activity such that the result of any such repayment would not cause the making of the
Loans to be in material violation of any applicable Law, including the United States Foreign
Corrupt Practices Act of 1977, as amended.

              (c)      Except for Licensed Activities, use funds or properties of the Borrower or
any of the Subsidiaries thereof to repay the Loans only to the extent it does not constitute, to the
knowledge of the Borrower, property of, or is beneficially owned, to the knowledge of the
Borrower, directly or indirectly, by any Sanctioned Person.

               (d)    Maintain and enforce policies and procedures with respect to itself and its
Subsidiaries designed to ensure compliance with applicable Sanctions.

        SECTION 6.22           ERISA Compliance. Except where the failure to so comply would
not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) each Loan Party shall, and shall cause each ERISA Affiliate to, establish, maintain and operate
all Plans and Foreign Plans in compliance in all material respects with the provisions of ERISA,
the Code and all applicable Laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans, and (b) the Borrower shall take, or shall
cause to be taken, any and all actions required in order to be in compliance at all times with the
representations and warranties in Section 5.10.

        SECTION 6.23           Post-Closing Matters. Cause the promissory notes set forth in items
4-7 of Schedule II to the Security Agreement Security Agreement to be pledged and delivered to
the DIP Agent pursuant to the terms of the Security Agreement within 30 days following the
Closing Date (or such later date as the DIP Agent (acting at the Direction of the Required DIP
Lenders in their sole discretion) may agree in writing).

         SECTION 6.24          Approved DIP Budget.

              (a)     The use of Loans by the Loan Parties under this Agreement and the other
Loan Documents shall be limited in accordance with the Approved DIP Budget (subject to
variances permitted hereunder and other than amounts set forth for professional and advisory fees,

103981012.11
                                                  83
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 295 of 355




which are included solely for information purposes and shall by payable pursuant to and in
accordance with the DIP Order and other applicable orders of the Bankruptcy Court). The
Approved DIP Budget shall set forth, on a weekly basis, among other things, Budgeted Cash
Receipts and Budgeted Disbursement Amounts for the 13-week period commencing with the week
that includes the Closing Date and shall be approved by, and be in form and substance satisfactory
to, the Required DIP Lenders in their sole discretion (it being acknowledged and agreed that the
Approved DIP Budget attached hereto as Schedule 2.01(c) is approved by and satisfactory to the
Required DIP Lenders and is and shall be the Approved DIP Budget unless and until replaced in
accordance with terms of this Section).

                (b)     The Approved DIP Budget shall be updated, modified, replaced or
supplemented by the Borrower on the final business day of each four-consecutive-week period,
commencing with the final business day of the fourth full week after the Closing Date (or more
frequently if determined by the Borrower), and each such updated, modified or supplemented
budget shall be in form and substance satisfactory to the Required DIP Lenders in their sole
discretion (which satisfaction may be communicated via an email from either of the Specified
Lender Advisors), and no such updated, modified, replaced or supplemented budget shall be
effective if Required DIP Lenders object in writing within three (3) Business Days of receipt and
if no written objection is received by 5:00 p.m. three (3) Business Days after receipt, the updated,
modified, replaced or supplemented budget shall be deemed an Approved DIP Budget; provided,
however, that in the event the Required DIP Lenders, on the one hand, and the Borrower, on the
other hand, cannot agree as to an updated, modified, replaced or supplemented budget, the then-
current Approved DIP Budget shall remain in effect unless and until a new Approved DIP Budget
is not objected to the Required DIP Lenders. Each Approved DIP Budget delivered to the Lenders
shall be accompanied by such supporting documentation as reasonably requested by the Lenders.
Each Approved DIP Budget shall be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable.

                (c)     For each Variance Testing Period shall not permit (x) the Actual Cash
Receipts to be less than 85% of the Budgeted Cash Receipts (each calculated on a cumulative basis
as opposed to on a line by line basis) for such Variance Testing Period and (y) Actual Disbursement
Amounts to exceed 115% of the Budgeted Disbursement Amounts (each calculated on a
cumulative basis as opposed to on a line by line basis) for such Variance Testing Period.

              (d)     Deliver to the DIP Agent and the Lenders on or before 5:00 p.m. New York
City time on Thursday of each week (commencing on August 6, 2020) a certificate which shall
include such detail as is reasonably satisfactory to the Required DIP Lenders, signed by a
Responsible Officer of the Borrower certifying that attached thereto is an Approved DIP Budget
Variance Report, which shall be prepared by the Borrower as of the last day of the Variance Testing
Period then most recently ended, and shall be in a form and substance satisfactory to the Required
DIP Lenders in their sole discretion. In addition, on July 30, 2020 the Company shall deliver to
the DIP Agent and the Lenders a report containing Actual Cash Receipts and Actual Disbursement
Amounts for the four-week period ending July 24, 2020 for informational purposes only.

             (e)      The Lenders (i) may assume that the Loan Parties will comply with the
Approved DIP Budget (subject to permitted variances), (ii) shall have no duty to monitor such
compliance and (iii) shall not be obligated to pay (directly or indirectly from the Collateral) any

103981012.11
                                                84
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 296 of 355




unpaid expenses incurred or authorized to be incurred pursuant to any Approved DIP Budget. The
line items in the Approved DIP Budget for payment of interest, expenses and other amounts to the
DIP Agent and the Lenders are estimates only, and the Loan Parties remain obligated to pay any
and all Obligations in accordance with the terms of the Loan Documents regardless of whether
such amounts exceed such estimates. Nothing in any Approved DIP Budget shall constitute an
amendment or other modification of any Loan Document or other lending limits set forth therein.

        SECTION 6.25          Required Milestones. By the times and dates set forth below (as
any such time and date may be extended with the consent of the DIP Agent (at the Direction of the
Required DIP Lenders)) cause the following to occur; provided that where used in this Section
6.25, any “delivery” required by this Section 6.25 shall require delivery to the DIP Agent (which
shall promptly furnish to each of the Lenders and the Specified Lender Advisors, as well as to any
other Person specified below):

               (a)    By no later than three (3) days following the Petition Date, the Debtors shall
have filed a motion seeking approval of the Bidding Procedures Order, in form and substance
acceptable to the Required DIP Lenders.

               (b)      By no later than five (5) days following the Petition Date, the Bankruptcy
Court shall enter the Interim Order.

               (c)    By no later than twenty-eight (28) days following the Petition Date, the
Borrower shall have obtained entry of the Bidding Procedures Order, in form and substance
acceptable to the Required DIP Lenders (the “Bidding Procedures Order”).

               (d)      By no later than forty (40) days following the Petition Date, the Bankruptcy
Court shall enter the Final Order authorizing the DIP Facility, in form and substance acceptable to
the Required DIP Lenders.

              (e)    By no later than forty-two (42) days following the Petition Date, the
Borrower shall have obtained receipt of Initial Acceptable Bids (as defined in the Bidding
Procedures Order or equivalent term used therein).

              (f)      By no later than seventy-five (75) days following the Petition Date, the
Borrower shall have obtained receipt of Qualified Bids (as defined in the Bidding Procedures
Order or equivalent term used therein).

                (g)    By no later than eighty (80) days following the Petition Date, the Borrower
shall conduct the Auction (as defined in the Bidding Procedures Order or equivalent term used
therein) in accordance with the Bidding Procedures Order.

              (h)    By no later than eighty-five (85) days following the Petition Date, the
Bankruptcy Court shall have conducted, to the extent necessary, the Sale Hearing (as defined in
the Bidding Procedures Order) and entered the Sale Order in form and substance acceptable to the
Required DIP Lenders and the Borrower approving the Sale Transaction.

              (i)     By no later than one hundred (100) days following the Petition Date, the
Sale Transaction shall have closed; provided that if regulatory approvals associated with a Sale

103981012.11
                                                85
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 297 of 355




Transaction remain pending as of such date, such date shall be automatically extended to the date
that is the third Business Day following receipt of all necessary regulatory approvals.

         Notwithstanding the foregoing or any other provision hereof or of any other Loan
Document, in the event that no Initial Acceptable Bids (as defined in the Bidding Procedures Order
or equivalent term used therein) are timely received providing for a purchase price that would
result in the Discharge of the DIP and First Lien Obligations (including, for the avoidance of doubt,
any Initial Acceptable Bids for an individual asset or combination of assets that are less than all of
the Loan Parties’ Assets (as defined in the Bidding Procedures or equivalent term used therein),
but, when taken together, would result in the Discharge of the DIP and First Lien Obligations),
then, to the extent consistent with the exercise of their fiduciary duties, the Loan Parties (in
consultation with the Consultation Parties (as defined in the Bidding Procedures Order or
equivalent term used therein)) will terminate the Sale Process and will seek an expedited Sale
Hearing (as defined in the Bidding Procedures Order or equivalent term used therein) to approve
the Sale (as defined in the Bidding Procedures Order or equivalent term used therein) to the
Stalking Horse Bidder pursuant to the terms of the Stalking Horse Agreement as promptly as
practicable and subject to the Bankruptcy Court’s availability.

        SECTION 6.26            DIP Agent’s Advisors/Specified Lender Advisors. The DIP
Agent, on behalf of itself and the Lenders, the Specified Lender Advisors, and the Pre-Petition
Lenders, shall each be entitled to retain or continue to retain (either directly or through counsel)
any advisor of the DIP Agent that the DIP Agent may deem necessary and any Specified Lender
Advisors the Ad Hoc Group of Lenders may deem necessary, to provide advice, analysis and
reporting for the benefit of the DIP Agent and some or all of the Lenders. The Loan Parties shall
pay all fees and expenses of such advisors to the extent permitted under the DIP Order or any other
order of the Bankruptcy Court and all such fees and expenses shall constitute Obligations and be
secured by the Collateral. Subject to the limitations set forth in this Agreement, the Loan Parties
and their advisors shall grant access to, and cooperate in all respects with, the DIP Agent, the
Lenders and the Specified Lender Advisors and any other representatives of the foregoing and
provide all information that such parties may request in a timely manner.

        SECTION 6.27            Additional Bankruptcy Matters. Promptly provide the DIP
Agent, the Lenders and the Specified Lender Advisors with updates of any material developments
in connection with the Loan Parties’ efforts under the Chapter 11 Cases; provided, the Borrower’s
obligations to provide updates of developments with respect to the Sale Process shall be limited to
the extent set forth in Section 6.02(e).

       SECTION 6.28           Debtor-In-Possession Obligations. Comply in a timely manner
with their obligations and responsibilities as debtors-in-possession under the Bankruptcy Code,
the Bankruptcy Rules, the DIP Order, and any other order of the Bankruptcy Court.

                           ARTICLE 7. NEGATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than contingent obligations not yet due and owing as to which no claim has been
asserted), then from and after the Closing Date, the Loan Parties shall not and shall not permit any
of their Subsidiaries to, directly or indirectly:

103981012.11
                                                 86
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 298 of 355




       SECTION 7.01          Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other than the
following:

               (a)    Liens created pursuant to (i) any Loan Document on the Collateral, (ii) the
DIP Order, (iii) the Pre-Petition Priority Loan Agreement and the other Pre-Petition Loan
Documents and (iv) the Pre-Petition Second Lien Securities Purchase Agreement and the other
Pre-Petition Second Lien Loan Documents;

                 (b)   Liens existing on the Closing Date and listed on Schedule 7.01(b);

                (c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or that are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP to the extent required by GAAP;

                (d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens secure amounts not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, are unfiled and no other action has been taken
to enforce such Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

               (e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security legislation and pledges
and deposits in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty or liability insurance
to the Borrower or any of its Subsidiaries;

                (f)     pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

                (g)     covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses, protrusions and other similar
encumbrances and minor title defects, in each case affecting Real Property and that do not in the
aggregate materially interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies issued in connection
with the Mortgaged Properties;

               (h)    Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h), (ii) arising out of judgments or awards
against the Borrower or any Subsidiary with respect to which an appeal or other proceeding for
review is then being pursued and (iii) notices of lis pendens and associated rights related to
103981012.11
                                                 87
               Case 20-11835-JTD        Doc 34     Filed 07/22/20       Page 299 of 355




litigation being contested in good faith by appropriate proceedings for which adequate reserves
have been made;

                (i)     leases, licenses, subleases or sublicenses (including licenses and sublicenses
of software and other IP Rights) and terminations thereof, in each case either granted to others
with respect to IP Rights that are not material to the business of the Borrower and Subsidiaries or
in the ordinary course of business, which (i) do not interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness
and (iii) are permitted by Section 7.05;

               (j)     Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of goods in the
ordinary course of business or (ii) on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase, shipment or storage of
such inventory or other goods in the ordinary course of business;

                 (k)     Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course of business, in
favor of a banking or other financial institution arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general terms and conditions,
and (iii) that are contractual rights of setoff or rights of pledge relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Subsidiaries in the ordinary
course of business;

              (l)     Liens consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment or Disposition, as
the case may be, would have been permitted on the date of the creation of such Lien;

                 (m)    Liens in favor of a Loan Party;

               (n)      any interest or title of a lessor, sub-lessor, licensor or sub-licensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business or with respect to IP Rights that are not material to the business of
the Borrower and its Subsidiaries;

              (o)     Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business permitted by this Agreement;

              (p)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;




103981012.11
                                                   88
               Case 20-11835-JTD         Doc 34    Filed 07/22/20      Page 300 of 355




                (q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

               (r)       Liens that are contractual rights of set-off or rights of pledge (i) relating to
the establishment of depository relations with banks or other deposit-taking financial institutions
and not given in connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower or any of its
Subsidiaries or (iii) relating to purchase orders and other agreements entered into with customers
of the Borrower or any of its Subsidiaries in the ordinary course of business;

               (s)   Liens on cash collateral supporting obligations in respect of letters of credit
issued under the LC Agreement;

              (t)     ground leases in respect of Real Property on which facilities leased by the
Borrower or any of its Subsidiaries are located;

                 (u)     Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 180 days of the acquisition, construction, repair, lease or
improvement of the property subject to such Liens, (ii) such Liens do not at any time encumber
property (except for replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof and customary
security deposits and (iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for replacements, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products thereof and customary
security deposits; provided that individual financings of equipment provided by one lender may
be cross collateralized to other financings of equipment provided by such lender; and the
modification, replacement, renewal or extension of any Lien permitted by this clause (u); provided
that (x) the Lien does not extend to any additional property, other than (1) after-acquired property
that is affixed or incorporated into the property covered by such Lien and (2) proceeds and products
thereof, and (y) the renewal, extension, restructuring or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

               (v)     Liens on property of any Subsidiary (including any Foreign Subsidiary) that
is not a Loan Party, which Liens secure Indebtedness or otherwise permitted under Section 7.03
(other than in respect of Indebtedness for borrowed money and Guarantees of Indebtedness for
borrowed money);

                 (w)    the Carve-Out;

               (x)     (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business complies, and (ii) any
zoning or similar law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any Real Property that does not materially interfere with the ordinary conduct
of the business of the Borrower and its Subsidiaries, taken as a whole;



103981012.11
                                                   89
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 301 of 355




               (y)      Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

              (z)     Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

               (aa) Liens with respect to property or assets of the Borrower or any of its
Subsidiaries securing obligations in an aggregate principal amount outstanding at any time not to
exceed $500,000;

               (bb) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the Borrower’s or such
Subsidiary’s obligations under the terms of the lease for such premises;

              (cc) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-wholly owned Subsidiaries of the
Borrower in existence as of the Closing Date;

               (dd) in the case of any non-wholly owned Subsidiary of the Borrower, any put
and call arrangements or restrictions on disposition related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement in existence as of the
Closing Date;

                 (ee)   [reserved];

                (ff)     any restriction on the transfer or pledge of assets contained in any License
or otherwise imposed by the Communications Act or any FCC Authorization or comparable state
or local legislation, regulations or ordinances or otherwise imposed by Law; and

              (gg) Liens arising by operation of law in the United States under Article 2 of the
UCC in favor of a reclaiming seller of goods or buyer of goods.

         SECTION 7.02          Investments. Make or hold any Investments, except:

              (a)    Investments by the Borrower or any of its Subsidiaries in assets that were
cash or Cash Equivalents when such Investment was made;

                (b)     loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries for reasonable and customary
relocation expenses; provided that the aggregate principal amount outstanding at any time under
this clause (b) shall not exceed $150,000 at any time outstanding;

               (c)     Investments (i) by a Loan Party in any other Loan Party, (ii) by any Non-
Loan Party in any other Non-Loan Party and (iii) so long as no Event of Default exists or would
result therefrom, by any Loan Party in any Subsidiary that is not a Loan Party for the purposes of
funding payments to vendors of such Non-Loan Parties and paying operating expenses (including,
without limitation, payroll expenses, taxes and other general and administrative expenses) of such
Non-Loan Parties in the ordinary course of business and consistent with past practice; provided

103981012.11
                                                 90
               Case 20-11835-JTD      Doc 34    Filed 07/22/20     Page 302 of 355




that (A) no such Investments made pursuant to clause (iii) in the form of intercompany loans shall
be evidenced by a promissory note unless any such promissory note constituting a negotiable
instrument is pledged to the DIP Agent (or to the Pre-Petition Agent) in accordance with the terms
of the Security Agreement, (B) any Investments in the form of intercompany loans constituting
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations on terms satisfactory to the Required DIP Lenders and (C) the
aggregate amount of Investments made pursuant to clause (iii) shall not exceed $5,000,000, in
aggregate, from and after the Closing Date (it being agreed that such amount, to the extent of any
such Investments constituting intercompany loans, may be repaid and such amount shall be
replenished by such repayment, but not above $5,000,000);

               (d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course of business;

               (e)     Investments consisting of transactions permitted under Sections 7.01, 7.03
(other than 7.03(c) and (d)), Section 7.04, Section 7.05 (other than Section 7.05(d)(ii) or (e)),
Section 7.06 (other than Section 7.06(d)) and Section 7.13, respectively;

               (f)    Investments existing on the Closing Date or made pursuant to legally
binding written contracts in existence on the Closing Date, in each case set forth on Schedule
7.02(f);

               (g)     the issuance of any letter of credit under the LC Agreement for the benefit
of any Subsidiary of the Borrower;

              (h)     Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade arrangements with
customers consistent with past practices;

                 (i)     Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers arising in the ordinary
course of business or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

                 (j)   advances of payroll payments to employees in the ordinary course of
business;

              (k)     Investments made in the ordinary course of business consisting of deposits
made in connection with obtaining, maintaining or renewing client and vendor contracts in the
ordinary course of business and as set forth in the Approved DIP Budget in an amount not to
exceed $5,000,000 in the aggregate from and after the Closing Date;

                (l)    intercompany receivables that arise solely from customary transfer pricing
arrangements among (i) the Borrower and its Subsidiaries in each case in the ordinary course of
business; or (ii) Non-Loan Parties;

103981012.11
                                                91
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 303 of 355




              (m)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or such Subsidiary in the ordinary course of business, as the
case may be; and

               (n)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower or any Subsidiary may make Investments in an amount not to
exceed $250,000, in the aggregate, from and after the Closing Date.

       SECTION 7.03          Indebtedness. Create, incur, assume, guarantee, suffer to exist or
otherwise become liable, contingently or otherwise, any Indebtedness, except:

            (a)     Indebtedness of the Borrower and any Guarantor or Loan Party under the
Loan Documents and the Pre-Petition Obligations;

               (b)     Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b); provided that all such Indebtedness of any Guarantor owed to any Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to terms substantially
consistent with Section 5.01 of the Security Agreement;

                (c)    Guarantees by the Borrower and any Subsidiary thereof in respect of
Indebtedness of a Loan Party; provided that if the Indebtedness being guaranteed is subordinated
to the Obligations, such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable (as reasonably determined by the Borrower and the DIP Agent (acting
at the Direction of the Required DIP Lenders)) to the Lenders as those contained in the
subordination of such Indebtedness;

                (d)     Indebtedness of the Borrower or any Subsidiary thereof owing to any Loan
Party or any other Subsidiary thereof (or issued or transferred to any direct or indirect parent of a
Loan Party which is substantially contemporaneously transferred to another Loan Party or any
Subsidiary of a Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that (x) no such Indebtedness owed to a Loan Party shall be evidenced by a promissory
note unless such promissory note constitutes a negotiable instrument and is pledged to the DIP
Agent to the extent required by (and in accordance with) the terms of the Security Agreement and
(y) all such Indebtedness of any Loan Party owed to any Non-Loan Party shall be unsecured and
subordinated to the Obligations pursuant to subordination terms substantially consistent with the
terms set forth in Section 5.01 of the Security Agreement;

                (e)    Attributable Indebtedness and Capitalized Leases financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital asset (including
maritime equipment or aviation antennae equipment) incurred by the Borrower or any Subsidiary
thereof within 180 days of the acquisition, construction, repair, replacement, lease or improvement
of the applicable asset, (and the renewal, extension, restructuring or refinancing of Indebtedness
permitted by this clause (e) so long as the principal amount thereof does not exceed the
Indebtedness refinanced and such renewal, extension, restructuring or refinancing is on terms not
materially less favorable (taken as a whole) to the Lenders as those contained in the documentation
governing the Indebtedness being renewed, extended, restructured or financed), in an aggregate
amount not to exceed $500,000 at any time outstanding;

103981012.11
                                                 92
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 304 of 355




               (f)     Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Subsidiary’s exposure to interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for speculative purposes and
Guarantees thereof;

              (g)     Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

                 (h)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Subsidiaries to current or former officers, managers, consultants, directors and employees,
their respective estates, spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 7.06 in an aggregate amount not to exceed $250,000
at any time outstanding; provided that such Indebtedness shall be subordinated in right of payment
to the Obligations on terms reasonably satisfactory to the DIP Agent (acting at the Direction of the
Required DIP Lenders);

               (i)     Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business and any Guarantees thereof or the
honoring by a bank or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such Indebtedness is
extinguished in the ordinary course of business;

                (j)     Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed $500,000, in the aggregate, at any time
outstanding;;

              (k)     Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the ordinary course of
business;

               (l)     Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in respect of workers’
compensation claims, health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims;

               (m)     obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the Borrower or any
of its Subsidiaries or obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or consistent with past
practice;

               (n)     Indebtedness incurred by a Foreign Subsidiary which is not a Loan Party
which, when aggregated with the principal amount of all other Indebtedness incurred pursuant to
this Section 7.03(n) and then outstanding for all such Persons taken together, does not exceed in
the aggregate $500,000;
103981012.11
                                                 93
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 305 of 355




                 (o)   Indebtedness under the LC Agreement; and

              (p)     all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described in Sections 7.03(a)
through Section 7.03(n).

        For purposes of determining compliance with any Dollar-denominated restriction on the
incurrence of Indebtedness, the Dollar-equivalent principal amount of Indebtedness denominated
in a foreign currency shall be calculated based on the relevant currency Exchange Rate in effect
on the date such Indebtedness was incurred, in the case of term debt, or first committed, in the case
of revolving credit debt; provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant currency Exchange Rate
in effect on the date of such extension, replacement, refunding, refinancing, renewal or defeasance,
such Dollar-denominated restriction shall be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased, plus the
aggregate amount of fees, underwriting discounts, premiums (including tender premiums) and
other costs and expenses (including OID) incurred in connection with such refinancing.

        The accrual of interest, the accretion of accreted value and the payment of interest in the
form of additional Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.03. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date shall be the principal amount thereof
that would be shown on a balance sheet of the Borrower dated such date prepared in accordance
with GAAP.

        For purposes of determining compliance with this Section 7.03, in the event that an item
of Indebtedness meets the criteria of more than one of the categories of Indebtedness described in
Sections 7.03(a) through 7.03(o), the Borrower shall, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item of Indebtedness (or any portion thereof) and will
only be required to include the amount and type of such Indebtedness in one or more of the above
clauses; provided that all Indebtedness outstanding under the Loan Documents and listed on
Schedule 7.03(a) will at all times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

         SECTION 7.04         Fundamental Changes. Except in connection with the Sale
Transaction or pursuant to an order of the Bankruptcy Court that is consistent with the RSA and
the Approved DIP Budget, merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of related transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) to or in favor of any Person, except that:

                 (a)   the Loan Parties may consummate transactions contemplated by the RSA;
and




103981012.11
                                                  94
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 306 of 355




                (b)     so long as no Event of Default has occurred and is continuing or would
result therefrom, (i) any Subsidiary of the Borrower may be merged, amalgamated or consolidated
with or into the Borrower in a transaction in which the Borrower is the surviving corporation, (ii)
any Subsidiary of the Borrower may be merged, amalgamated or consolidated with or into a
Subsidiary that is a Loan Party in a transaction in which a Loan Party is the surviving corporation
and (iii) any Subsidiary of the Borrower that is not a Loan Party may be merged, amalgamated or
consolidated with or into another Subsidiary that is not a Loan Party.

       SECTION 7.05            Dispositions. Except in connection with the Sale Transaction, make
any Disposition, except:

               (a)     Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions of property no
longer used or useful in the conduct of the business of the Borrower or any of its Subsidiaries in
an aggregate amount not to exceed $250,000 on and after the Closing Date;

                (b)    Dispositions of (i) inventory in the ordinary course of business or consistent
with past practice and goods held for sale in the ordinary course of business and (ii) immaterial
assets (including allowing any registrations or any applications for registration of any immaterial
IP Rights to lapse or go abandoned in the ordinary course of business) in the ordinary course of
business;

                 (c)   [reserved];

               (d)     Dispositions of property (including Equity Interests in or Indebtedness of
Foreign Subsidiaries) to the Borrower or any Subsidiary thereof; provided that if the transferor of
such property is a Loan Party, (i) the transferee thereof must be a Loan Party or (ii) if such
transaction constitutes an Investment, such transaction is permitted under Section 7.02 (other than
Section 7.02(e));

                (e)    to the extent constituting Dispositions, transactions permitted by (i)
Section 7.01 (other than Section 7.01(i) and (l)), (ii) Section 7.02(c) or (k), (iii) Section 7.04 and
(iv) Section 7.06 (other than 7.06(d));

             (f)     other sales, transfers or Dispositions pursuant to an order of the Bankruptcy
Court which sale, transfer or Disposition are consistent with the RSA and the Approved DIP
Budget;

                 (g)   Dispositions of cash and Cash Equivalents;

                (h)    (i) leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each case in the ordinary
course of business, and which do not materially interfere with the business of the Borrower and its
Subsidiaries (taken as a whole) and (ii) Dispositions of IP Rights (including inbound licenses) that
are no longer material to the business of the Borrower and its Subsidiaries;

                 (i)   transfers of property subject to Casualty Events;


103981012.11
                                                 95
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 307 of 355




              (j)     Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of business;

                (k)   Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements in existence as of the Closing Date;

             (l)   the unwinding or settlement of any Swap Contract in accordance with the
Approved DIP Budget;

               (m)    Dispositions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.05(m); and

              (n)    Dispositions of assets of Foreign Subsidiaries that are not Loan Parties in
an aggregate amount not to exceed $250,000;

provided that any Disposition of any property pursuant to this Section 7.05 (except pursuant to
Sections 7.05(b)(ii) and (h)(i)(with respect to terminations of leases, subleases, licenses or
sublicenses), and except for Dispositions from a Loan Party to any other Loan Party) shall be for
no less than the Fair Market Value of such property at the time of such Disposition. To the extent
any Collateral is Disposed of as permitted by this Section 7.05 to any Person other than a Loan
Party, such Collateral shall be sold free and clear of the Liens created by the Loan Documents, and
the DIP Agent shall be authorized to take any actions deemed appropriate in order to effect the
foregoing.

        SECTION 7.06        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

               (a)      (i) each Subsidiary may make Restricted Payments to the Borrower, and
other Subsidiaries of the Borrower that are Loan Parties and (ii) each Subsidiary that is not a Loan
Party may make Restricted Payments to another Subsidiary that is not a Loan Party (and, with
respect to each of clauses (i) and (ii), in the case of a Restricted Payment by a non-wholly owned
Subsidiary of the Borrower, if consented to by the DIP Agent (at the Direction of the Required
DIP Lenders), to the Borrower and any other Subsidiary and to each other owner of Equity Interests
of such Subsidiary based on their relative ownership interests of the relevant class of Equity
Interests);

                (b)    the Borrower and each Subsidiary thereof may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of such Person (and,
in the case of such a Restricted Payment by a non-wholly owned Subsidiary, to the Borrower and
any other Subsidiary and to each other owner of Equity Interests of such Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests);

                 (c)   [reserved];

              (d)   to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions permitted by any provision of


103981012.11
                                                96
               Case 20-11835-JTD         Doc 34   Filed 07/22/20     Page 308 of 355




Section 7.02 (other than 7.02(e)), Section 7.04, 7.05 (other than 7.05(e) and 7.05(g)) or Section
7.08 (other than 7.08(d));

                (e)    repurchases of Equity Interests in the Borrower or Subsidiary thereof
deemed to occur upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

                 (f)   [reserved]; and

              (g)     any Restricted Payment by the Borrower to pay listing fees and other costs
and expenses attributable to being a publicly traded company which are reasonable and customary.

        SECTION 7.07          Orders. Notwithstanding anything to the contrary herein, no Loan
Party nor any Subsidiary shall use any portion or proceeds of the Loans or the Collateral, or
disbursements set forth in the Approved DIP Budget, for payments or for purposes that would
violate the terms of the DIP Order.

       SECTION 7.08           Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Loan Parties or any of their Subsidiaries, whether or not in the
ordinary course of business in each case involving aggregate payments or consideration in excess
of $500,000, other than:

                 (a)   transactions among the Loan Parties;

               (b)     on terms substantially as favorable to the Borrower or such Subsidiary as
would be obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate;

                 (c)   the Pre-Petition Second Lien Loan Documents;

                (d)     loans and other Investments among the Borrower and its Subsidiaries and
joint ventures (to the extent any such joint venture is only an Affiliate as a result of Investments
by the Borrower and/or its Subsidiaries in such joint venture) to the extent otherwise expressly
permitted under Section 7.02;

              (e)   transactions by the Borrower and its Subsidiaries to the extent permitted
under and in accordance with an express provision (including any exceptions thereto) of this
Article 7;

               (f)     employment and severance arrangements between the Borrower and its
Subsidiaries and their respective officers and employees (i) in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and arrangements in the
ordinary course of business, in each case, to the extent such is in effect on the Closing Date or (ii)
any KEIP/KERP consented to by the Required DIP Lenders or in effect on the Closing Date;

               (g)     the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and consultants of the Borrower
and its Subsidiaries in the ordinary course of business to the extent attributable to the ownership

103981012.11
                                                  97
               Case 20-11835-JTD           Doc 34       Filed 07/22/20       Page 309 of 355




or operation of the Borrower and its Subsidiaries and pursuant to arrangements in effect on the
Closing Date;

               (h)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08(h); and

                (i)     the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Borrower, including to any former, current or future director, manager, officer,
employee or consultant (or any spouses, former spouses, successors, executors, administrators,
heirs, legatees, distributes or Affiliate of any of the foregoing) of the Borrower or any of its
Subsidiaries for consideration deemed reasonably sufficient by the Borrower’s board of director,
in each case, to the extent such is in effect on the Closing Date;

provided, that notwithstanding the foregoing, except as described in Section 7.08(g) and (h), no
transaction with Searchlight or Nantahala shall be permitted under this Section 7.08.

        SECTION 7.09             Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document) that, directly or
indirectly, limits the ability of:

                 (a)      any Subsidiary to make Restricted Payments to the Borrower; or

               (b)     any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the DIP Facilities and the Obligations;

provided that the foregoing Sections 7.09(a) and (b) shall not apply to Contractual Obligations
which:

                          (i)     exist on the Closing Date, as listed on Schedule 7.09;

                     (ii)         the Pre-Petition Loan Documents and the Pre-Petition Second Lien
         Loan Documents;

                        (iii) represent Indebtedness of a Non-Loan Party which is permitted by
         Section 7.03 and which does not apply to any Loan Party;

                            (iv)      are customary restrictions (as reasonably determined by the
         Borrower) that arise in connection with (x) any Lien permitted by Sections 7.01(a), (b), (f),
         (i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (u), (v) and (z) and relate to the property subject to
         such Lien or (y) arise in connection with any Disposition permitted by Section 7.04 or 7.05
         and relate solely to the assets or Person subject to such Disposition;

                         (v)    are customary provisions in joint venture agreements and other
         similar agreements applicable to joint ventures permitted under Section 7.02 and applicable
         solely to such joint venture and its equity and in effect on the Closing Date;

                          (vi)    [reserved];


103981012.11
                                                       98
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 310 of 355




                          (vii) are customary restrictions on leases, subleases, licenses or asset sale
         agreements otherwise permitted hereby so long as such restrictions relate to the property
         interest, rights or the assets subject thereto;

                         (viii) comprise restrictions imposed by any agreement relating to secured
         Indebtedness permitted pursuant to Sections 7.03(b) and (e) and to the extent that such
         restrictions apply only to the property or assets securing such;

                       (ix)    are customary provisions restricting subletting, transfer or
         assignment of any lease governing a leasehold interest of the Borrower or any Subsidiary
         thereof;

                       (x)     are customary provisions restricting assignment or transfer of any
         agreement entered into in the ordinary course of business;

                        (xi)   are restrictions on cash or other deposits imposed by customers
         under contracts entered into in the ordinary course of business;

                        (xii) arise in connection with cash or other deposits permitted under
         Sections 7.01 and 7.02 and limited to such cash or deposit;

                        (xiii) [reserved];

                      (xiv) are restrictions on cash or other deposits or net worth imposed by
         customers under contracts entered into in the ordinary course of business; and

                         (xv) are restrictions regarding licensing or sublicensing by the Borrower
         and its Subsidiaries of IP Rights (including customary restrictions on assignment contained
         in license or sublicense agreements) entered into in the ordinary course of business.

        SECTION 7.10            Bankruptcy Actions. Seek, consent to, or permit to exist, without
the prior written consent of the DIP Agent (at the Direction of the Required DIP Lenders) (which
consent shall constitute authorization under this Agreement), any order granting authority to take
any action that is prohibited by the terms of this Agreement, the DIP Order or the other Loan
Documents or refrain from taking any action that is required to be taken by the terms of the DIP
Order or any of the other Loan Documents. It is understood and agreed that the filing of a chapter
11 plan of liquidation or the pursuit of confirmation of a chapter 11 plan of liquidation,
confirmation of which plan shall take place solely following the Bankruptcy Court’s entry of the
Sale Order, with the occurrence of any “effective date” or similar concept under such plan subject
to the occurrence of the Closing Date, if applicable, provided that such chapter 11 plan is not
inconsistent with the Sale Process or Sale Transaction, shall not constitute or be deemed to be a
breach or default of this Section 7.10 or of any other term or provision of this Agreement or of any
other Loan Document, and shall not constitute or be deemed to be a Default or an Event of Default




103981012.11
                                                  99
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 311 of 355




for any purpose under the Loan Documents, including, without limitation, for purposes of Section
8.01(f).

        SECTION 7.11           Minimum Actual Liquidity. Commencing after the Funding Date,
permit, as of the Friday of each calendar week following the Funding Date, Actual Liquidity to be
less than $20,000,000.

        SECTION 7.12          Modification of Organization Documents. Other than as required
by the RSA or pursuant to the Sale Transaction, amend, modify or waive any of its rights under its
certificate or articles of incorporation or organization, by-laws, operating, management or
partnership agreement or other organizational documents, to the extent any such amendment,
modification or waiver would be adverse to the Lenders (in their capacities as such).

         SECTION 7.13          Prepayments, Etc. of Indebtedness.

                (a)      Make or agree to pay or make, directly or indirectly, (i) any payment or
other distribution (whether in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness incurred prior to the Petition Date (all such Indebtedness, including
all loans and reimbursement obligations under the Pre-Petition Priority Loan Agreement, “Pre-
Petition Indebtedness”), unless authorized pursuant to the DIP Order or any other order of the
Bankruptcy Court and permitted in the Approved DIP Budget, in each case, in form and substance
satisfactory to the Required DIP Lenders (which satisfaction may be communicated via an email
from either of the Specified Lender Advisors). Furthermore, no Loan Party will, nor will it permit
any of its Subsidiaries to, amend the documents evidencing any Pre-Petition Indebtedness other
than as set forth in the RSA.

        SECTION 7.14          Insolvency Proceeding Claims. Incur, create, assume, suffer to
exist or permit any other super priority administrative claim which is pari passu with or senior to
the claim of any Agent, the Escrow Agent or the Lenders against the Debtors, except as set forth
in the DIP Order.

                                     ARTICLE 8.
                          EVENTS OF DEFAULT AND REMEDIES

        SECTION 8.01           Events of Default. Notwithstanding the provisions of Section 362
of the Bankruptcy Code to the extent provided in the DIP Order, with respect to the Debtors and
without notice, application or motion, hearing before, order of the Bankruptcy Court or any notice
to any Loan Party, any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

               (a)     Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within two (2) Business Days after the
same becomes due, any interest on any Loan, any fees or other amounts payable hereunder or with
respect to any other Loan Document; or

              (b)    Specific Covenants. The Borrower or any Subsidiary thereof fails to
perform or observe any term, covenant or agreement contained in any of Section 6.03(a) or 6.05(a)


103981012.11
                                                 100
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 312 of 355




(solely with respect to the Borrower), Section 6.23, Section 6.24, Section 6.25, or Article 7 (other
than Section 7.11); or

                (c)     Other Defaults. The Borrower or any Subsidiary thereof fails to perform or
observe (i) any term, covenant or agreement contained in Section 7.11 and such failure continues
for one (1) Business Day after the occurrence thereof (or such later date as the DIP Agent (acting
at the Direction of the Required DIP Lenders in their sole discretion) may agree in writing), or (ii)
any other covenant or agreement (not specified in Section 8.01(a), (b), (c)(i) or (d)) contained in
any Loan Document on its part to be performed or observed and such failure continues for five (5)
Business Days (or such later date as the DIP Agent (acting at the Direction of the Required DIP
Lenders in their sole discretion) may agree in writing) after receipt by the Borrower of written
notice thereof from the DIP Agent; or

                (d)     Representations and Warranties.         Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection herewith or therewith,
including the Approved DIP Budget Variance Report, shall be incorrect in any material respect
(or, in the case of any representation and warranty qualified by materiality, in all respects) when
made or deemed made; or

                 (e)      Material Contracts. (i) Any Material Contract shall be terminated in
accordance with its terms (other than as a result of the expiration thereof in accordance with its
terms), or (ii) a party to a Material Contract (other than a Loan Party or its Subsidiary) shall deliver
a written notice of non-renewal in accordance with the terms thereof, and such termination or non-
renewal shall not be revoked, rescinded, suspended or enjoined within ten (10) days thereof (or
such later date as the DIP Agent (acting at the Direction of the Required DIP Lenders in their sole
discretion) may agree in writing); or

                 (f)    Chapter 11. The occurrence of any of the following in any of the Chapter
11 Cases:

                         (i)     other than a motion in support of the DIP Order, the bringing of a
         motion, taking of any action or the filing of any plan of reorganization or plan of liquidation
         (subject to the last sentence of Section 7.10) or disclosure statement attendant thereto by
         any of the Loan Parties or any of their Subsidiaries, in the Chapter 11 Cases: (A) to obtain
         additional financing under Section 364(c) or Section 364(d) of the Bankruptcy Code not
         otherwise permitted pursuant to this Agreement; (B) to grant any Lien other than Liens
         permitted pursuant to Section 6.01 upon or affecting any Collateral; (C) except as provided
         in the DIP Order, to use cash collateral of the DIP Agent and the other Secured Parties or
         Pre-Petition Lenders or Pre-Petition Agent under Section 363(c) of the Bankruptcy Code
         without the prior written consent of the DIP Agent (at the Direction of the Required DIP
         Lenders); or (D) any other action or actions adverse to (x) the DIP Agent and Lenders or
         the Pre-Petition Agent and Pre-Petition Lenders or their rights and remedies hereunder,
         under any other Loan Documents, or their interest in the Collateral or (y) the Pre-Petition
         Agent, the Pre-Petition Lenders or their rights under the Pre-Petition Priority Loan
         Agreement or the other Pre-Petition Loan Documents or their interest in the Pre-Petition
         Collateral;

103981012.11
                                                  101
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 313 of 355




                         (ii)    (A) the filing of any plan of reorganization or plan of liquidation
         (subject to the last sentence of Section 7.10) or disclosure statement attendant thereto, or
         any direct or indirect amendment to any such plan or disclosure statement, by a Loan Party
         that does not propose to indefeasibly repay in full in cash the Obligations under this
         Agreement and the Pre-Petition Obligations, or by any other Person to which the DIP
         Agent (at the Direction of the Required DIP Lenders) does not consent, or any of the
         Loan Parties or their Subsidiaries shall seek, support or fail to contest in good faith the
         filing or confirmation of any such plan or entry of any such order, (B) the entry of any
         order terminating any Loan Party’s exclusive right to file a plan of reorganization or plan
         of liquidation, or (C) the expiration of any Loan Party’s exclusive right to file a plan of
         reorganization or plan of liquidation;

                         (iii)  the entry of an order in any of the Chapter 11 Cases confirming
         a plan of reorganization or plan of liquidation (subject to the last sentence of Section 7.10)
         that (A) is not acceptable to the Required DIP Lenders in their sole discretion or (B) does
         not contain a provision for termination of the Commitments and indefeasible repayment
         in full in cash of all of the Obligations under this Agreement and the Pre-Petition
         Obligations on or before the effective date of such plan or plans;

                         (iv)    (x) the entry of an order amending, supplementing, staying, vacating
         or otherwise modifying the Loan Documents, the Interim Order, the Final Order, the Cash
         Management Order or any other order with respect to any of the Chapter 11 Cases affecting
         in any material respect this Agreement and/or the other Loan Documents (including any
         order in respect of the Required Milestones specified herein and/or in the DIP Order or the
         RSA) without the written consent of the DIP Agent (at the Direction of the Required DIP
         Lenders) or the filing by a Loan Party of a motion to alter, amend, vacate, supplement,
         modify, or reconsider, in any respect, the Interim Order, the Final Order or the Cash
         Management Order, or any other order with respect to any of the Chapter 11 Cases affecting
         in any material respect this Agreement and/or the other Loan Documents, or the failure of
         any of the Interim Order, the Final Order or the Cash Management Order to be in full force
         and effect or (y) any Loan Party or any Subsidiary shall fail to comply with the DIP Order,
         the Cash Management Order or any other order with respect to any of the Chapter 11 Cases
         affecting in any material respect this Agreement and/or the other Loan Documents, in any
         material respect;

                        (v)     the Bankruptcy Court’s (A) entry of an order granting relief from
         the Automatic Stay to permit foreclosure of security interests in assets of the Loan Parties
         of a value in excess of $500,000; or (B) entry of an order terminating exclusivity having
         been entered (or such an order is sought by any party and not actively contested by the
         Loan Parties);

                         (vi)    the allowance of any claim or claims under Section 506(c) of the
         Bankruptcy Code or otherwise against the DIP Agent, any Lender or any of the Collateral
         or against the Pre-Petition Agent, any Pre-Petition Lender or any Pre-Petition Collateral;

                        (vii) the appointment of an interim or permanent trustee in the Chapter
         11 Cases or the appointment of a trustee receiver or an examiner in the Chapter 11 Cases

103981012.11
                                                  102
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 314 of 355




         with expanded powers to operate or manage the financial affairs, the business, or
         reorganization of the Loan Parties (without consent of the DIP Agent (at the Direction of
         the Required DIP Lenders));

                         (viii) (A) the dismissal of any Chapter 11 Case or (B) any Loan Party shall
         file a motion or other pleading seeking the dismissal of the Chapter 11 Cases under Section
         1112 of the Bankruptcy Code or otherwise;

                         (ix)   any Loan Party shall file a motion (without consent of the DIP
         Agent (at the Direction of the Required DIP Lenders)) seeking, or the Bankruptcy Court
         shall enter an order granting, relief from or modifying the Automatic Stay of Section
         362 of the Bankruptcy Code (A) to allow any creditor (other than the DIP Agent) to
         execute upon or enforce a Lien on any Collateral, (B) approving any settlement or other
         stipulation not approved by the Required DIP Lenders with any creditor of any Loan Party
         providing for payments as adequate protection or otherwise to such secured creditor or
         (C) permit other actions that would have a Material Adverse Effect on the Debtors or their
         estates (taken as a whole);

                         (x)     the commencement of a suit or an action (but not including a motion
         for standing to commence a suit or an action) against either the DIP Agent or any Lender
         or the Pre-Petition Agent or any Pre-Petition Lender and, as to any suit or action brought
         by any Person other than a Loan Party or a Subsidiary, officer or employee of a Loan Party,
         and the continuation thereof without dismissal for thirty (30) days after service thereof on
         either the DIP Agent or such Lender or Pre-Petition Agent or any Pre-Petition Lender, that
         asserts or seeks by or on behalf of a Loan Party, any state or federal environmental
         protection or health and safety agency, any official committee in any Chapter 11 Case or
         any other party in interest in any of the Chapter 11 Cases, a claim or any legal or equitable
         remedy that would (x) have the effect of invalidating, subordinating or challenging any or
         all of the Obligations or Liens of the DIP Agent or any Lender under the Loan Documents
         or the Pre-Petition Obligations or Liens of the Pre-Petition Agent or Pre-Petition Lenders
         under the Pre-Petition Loan Documents to any other claim, or (y) have a material adverse
         effect on the rights and remedies of the DIP Agent or any Lender or Pre-Petition Agent or
         any Prior Lender under any Loan Document or the Pre-Petition Agent or Pre-Petition
         Lenders under the Pre-Petition Loan Documents or the collectability of all or any portion
         of the Obligations under the Loan Documents or the Pre-Petition Obligations;

                       (xi)    the entry of an order in the Chapter 11 Cases avoiding or permitting
         recovery of any portion of the payments made on account of the Obligations owing under
         this Agreement or the other Loan Documents;

                       (xii) the failure of any Loan Party to perform any of its obligations under
         the Interim Order, the Final Order, the Cash Management Order, or any order of the
         Bankruptcy Court approving any Transaction or to perform in any material respect its
         obligations under any order of the Bankruptcy Court approving bidding procedures;

                       (xiii) the existence of any claims or charges, or the entry of any order
         of the Bankruptcy Court authorizing any claims or charges, other than in respect of this

103981012.11
                                                 103
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 315 of 355




         Agreement and the other Loan Documents, or as otherwise permitted under the applicable
         Loan Documents or permitted under the DIP Order, entitled to superpriority
         administrative expense claim status in any Chapter 11 Case pursuant to Section 364(c)(1)
         of the Bankruptcy Code pari passu with or senior to the claims of the DIP Agent and
         the Secured Parties under this Agreement and the other Loan Documents, or there shall
         arise or be granted by the Bankruptcy Court (i) any claim having priority over any or all
         administrative expenses of the kind specified in clause (b) of Section 503 or clause (b) of
         Section 507 of the Bankruptcy Code or (ii) any Lien on the Collateral having a priority
         senior to or pari passu with the Liens and security interests granted herein, except, in each
         case, as expressly provided in the Loan Documents or in the DIP Order then in effect (but
         only in the event specifically consented to by the DIP Agent (at the Direction of the
         Required DIP Lenders)), whichever is in effect;

                        (xiv) the DIP Order shall cease to create a valid and perfected Lien (which
         creation and perfection shall not require any further action other than the entry of the DIP
         Order) on the Collateral or to be in full force and effect, shall have been reversed, modified,
         amended, stayed, vacated, or subject to stay pending appeal, in the case of modification or
         amendment, without prior written consent of the DIP Agent (at the Direction of the
         Required DIP Lenders);

                         (xv) an order in the Chapter 11 Cases shall be entered (i) charging any
         of the Collateral under Section 506(c) of the Bankruptcy Code against the DIP Agent and
         the Secured Parties, or (ii) limiting the extension under Section 552(b) of the Bankruptcy
         Code of the Liens of the Pre-Petition Agent on the Collateral to any proceeds, products,
         offspring, or profits of the Collateral acquired by any Loan Party after the Petition Date,
         or the commencement of other actions that is materially adverse to the DIP Agent, the
         Secured Parties or their respective rights and remedies under the Loan Documents in any
         of the Chapter 11 Cases or inconsistent with any of the Loan Documents;

                       (xvi) any order having been entered or granted (or requested, unless
         actively opposed by the Loan Parties) by either the Bankruptcy Court or any other court
         of competent jurisdiction materially adversely impacting the rights and interests of the
         DIP Agent and the Lenders, as determined by the Required DIP Lenders, acting
         reasonably, without the prior written consent of the DIP Agent (at the Direction of the
         Required DIP Lenders);

                        (xvii) an order of the Bankruptcy Court shall be entered denying or
         terminating use of cash collateral by the Loan Parties authorized by the DIP Order;

                         (xviii) if the Final Order does not include a waiver, in form and substance
         satisfactory to the DIP Agent and the Lenders (which satisfaction may be communicated
         via an email from either of the Specified Lender Advisors), of (i) the right to surcharge the
         Collateral under Section 506(c) of the Bankruptcy Code and (ii) any ability to limit the
         extension under Section 552(b) of the Bankruptcy Code of the Liens of the Pre-Petition
         Agent on the Collateral to any proceeds, products, offspring, or profits of the Collateral
         acquired by any Loan Party after the Petition Date;


103981012.11
                                                  104
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 316 of 355




                        (xix) any Loan Party shall challenge, support or encourage a challenge
         of any payments made to the DIP Agent or any Lender with respect to the Obligations
         or to the Pre-Petition Agent or the Pre-Petition Lenders with respect to the Pre-Petition
         Obligations, or without the consent of the DIP Agent (at the Direction of the Required
         DIP Lenders), the filing of any motion by the Loan Parties seeking approval of (or the
         entry of an order by the Bankruptcy Court approving) adequate protection to any Pre-
         Petition agent or lender that is inconsistent with the DIP Order;

                         (xx) without the DIP Agent’s and the Required DIP Lenders’ consent,
         the entry of any order by the Bankruptcy Court granting, or the filing by any Loan Party or
         any of its Subsidiaries of any motion or other request with the Bankruptcy Court (in each
         case, other than the DIP Order and motions seeking entry thereof or permitted amendments
         or modifications thereto) seeking authority to use any cash proceeds of any of the
         Collateral without the consent of the DIP Agent’s and the Required DIP Lenders’ consent
         or to obtain any financing under Section 364 of the Bankruptcy Code other than the Loan
         Documents;

                        (xxi) if, unless otherwise approved by the DIP Agent and the Required
         DIP Lenders, an order of the Bankruptcy Court shall be entered providing for a change in
         venue with respect to the Chapter 11 Cases and such order shall not be reversed or vacated
         within ten (10) days (or such later date as the DIP Agent (acting at the Direction of the
         Required DIP Lenders in their sole discretion) may agree in writing);

                          (xxii) without the DIP Agent’s and the Required DIP Lenders’ consent (at
         the Direction of the Required DIP Lenders), any Loan Party or any Subsidiary thereof shall
         file any motion or other request with the Bankruptcy Court seeking (a) to grant or impose,
         under Section 364 of the Bankruptcy Code or otherwise, liens or security interests in any
         DIP Collateral, whether senior, equal or subordinate to the DIP Agent’s liens and security
         interests; or (b) to modify or affect any of the rights of the DIP Agent or the Lenders under
         the DIP Order, the Loan Documents, and related documents by any plan of reorganization
         confirmed in the Chapter 11 Cases or subsequent order entered in the Chapter 11 Cases;

                         (xxiii) any Loan Party or any Subsidiary thereof or any Debtor shall take
         any action in support of any matter set forth in this Section 8.01(f) or any other Person
         shall do so and such application is not contested in good faith by the Loan Parties and the
         relief requested is granted in an order that is not stayed pending appeal;

                         (xxiv) any Debtor shall be enjoined from conducting any material portion
         of its business, any disruption of the material business operations of the Debtors shall
         occur, or any material damage to or loss of material assets of any Debtor shall occur and,
         in each case and, in each case, such event or circumstance would reasonably be expected
         to have a Material Adverse Effect;

                       (xxv) any Debtor shall deny in writing that such Debtor has liability or
         obligation under this Agreement for the Obligations or seeks to recover any monetary
         damages from the DIP Agent, any Lender, any of the Prepetition Secured Parties;


103981012.11
                                                 105
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 317 of 355




                         (xxvi) a Challenge (as defined in the DIP Orders) shall be filed by any party
         in interest and shall be sustained by the Bankruptcy Court, in whole or in part;

                         (xxvii) the Bankruptcy Court shall grant relief under any motion or other
         pleading filed by any Debtor that results in the occurrence of an Event of Default; provided
         that the Loan Parties hereby agree that the DIP Agent shall be entitled to request an
         expedited hearing on any such motion and hereby consent to such expedited hearing (and
         the DIP Agent is authorized to represent to the Bankruptcy Court that the Loan Parties have
         consented to such expedited hearing on the motion);

                         (xxviii) the RSA is terminated in accordance with its terms (other than as a
         result of the breach thereof by the Required Consenting First Lien Lenders (as defined in
         the RSA) or the consummation of a Sale Transaction that results in the Discharge of the
         DIP and First Lien Obligations or as a result of the Debtors’ designation of a Successful
         Bid that provides for a purchase price that would result in the Discharge of the DIP and
         First Lien Obligations), or the failure to achieve or satisfy any Required Milestone in the
         RSA or the DIP Order (unless waived in accordance with the terms of the RSA), and
         subject to the final paragraph of Section 6.25;

                        (xxix) any Debtor shall deny in writing such Debtor’s liability or
         obligations under this Agreement or seeks to recover any monetary damage from the DIP
         Agent, any Lender or any of the Prepetition Secured Parties;

                        (xxx) failure of the Borrower or any other Loan Party to use the proceeds
         of the Loans as set forth in and in compliance with the Approved DIP Budget (subject to
         variances permitted hereunder) and this Agreement; or

                (g)     Pre-Petition Loan Documents. Any material provision of any Pre-Petition
Loan Document shall for any reason cease to be valid and binding on or enforceable against any
Loan Party (other than as a result of the Automatic Stay resulting from the commencement of the
Chapter 11 Cases); or any Loan Party shall so state in writing or bring an action to limit its
obligations or liabilities under the Pre-Petition Loan Documents; or any Security Document (as
defined in the Pre-Petition Priority Loan Agreement) shall for any reason cease to create a valid
security interest in any Pre-Petition Collateral, in each case, purported to be covered thereby or
such security interest shall for any reason cease to be a perfected Lien with the status and priority
provided in the DIP Order; or

               (h)      Judgments. Except for the allowance in the Chapter 11 Cases of a general
unsecured claim, one or more judgments or decrees shall be entered against any Loan Party or any
Subsidiary thereof after the Petition Date involving a liability in excess of $1,000,000 in the
aggregate for all such judgments and decrees (to the extent not covered by insurance or indemnities
as to which the applicable insurance company has not denied coverage) and such judgments or
decrees shall not have been satisfied, vacated, discharged or stayed or bonded pending appeal
within twenty (20) days after the entry thereof (or such later date as the DIP Agent (acting at the
Direction of the Required DIP Lenders in their sole discretion) may agree in writing); or




103981012.11
                                                 106
               Case 20-11835-JTD        Doc 34     Filed 07/22/20       Page 318 of 355




                 (i)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction permitted under Section
7.04 or 7.05) or as a result of acts or omissions by the DIP Agent or any Lender or the satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document or the validity or
priority of a Lien as required by the DIP Order or the Collateral Documents on a material portion
of the Collateral; or any Loan Party denies in writing that it has any or further liability or obligation
under any Loan Document (other than as a result of repayment in full of the Obligations (other
than in accordance with its terms) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document (other than in accordance with its terms); or

              (j)    Change of Control. Other than pursuant to the Sale Transaction, there
occurs any Change of Control; or

                 (k)     Collateral Documents. Any Collateral Document shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction not prohibited under this
Agreement and subject to the Carve-Out and other Liens specified in the DIP Orders) cease to
create a valid and perfected Lien, with the priority required by the Collateral Documents on and
security interest in any material portion of the Collateral purported to be covered thereby, subject
to Liens permitted under Section 7.01 or any Loan Party contests in writing the validity or priority
of a Lien, (i) except to the extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the DIP Agent to maintain
possession of certificates actually delivered to it representing securities or negotiable instruments
pledged under the Collateral Documents which does not arise from a breach by a Loan Party of its
obligations under the Loan Documents or take other required actions required to be taken by the
DIP Agent under the Loan Documents and (ii) except as to Collateral consisting of Real Property
to the extent that such losses are covered by a lender’s title insurance policy and such insurer has
not denied coverage; or

                (l)     ERISA. (i) An ERISA Event occurs which has resulted or would reasonably
be expected to result in a liability to any Loan Party in excess of $1,000,000, (ii) a Loan Party, any
Subsidiary thereof or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and a would reasonably be expected to result
in a liability to any Loan Party in excess of $1,000,000 or (iii) a termination, withdrawal or
noncompliance with applicable Law or plan terms or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that would reasonably be expected to result in a liability to any Loan
Party in excess of $1,000,000, either individually or in the aggregate with each other such event.

         SECTION 8.02           Remedies Upon Event of Default.

               (a)    Subject to the terms of the DIP Order and the Remedies Notice Period, if
any Event of Default occurs and is continuing, notwithstanding the provisions of Section 362 of
the Bankruptcy Code, and any stay under the CCAA, without any application, motion or notice to,
hearing before, or order from the Bankruptcy Court, then, the DIP Agent, upon the Direction of
the Required DIP Lenders shall declare the Loans hereunder (with accrued interest thereon) and

103981012.11
                                                  107
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 319 of 355




all other amounts owing under this Agreement immediately become due and payable, but without
affecting the DIP Agent’s Liens or the Obligations, and the DIP Agent, upon the request of the
Required DIP Lenders, shall: (i) terminate, reduce or restrict the right or ability of the Loan Parties
to use any cash collateral; (ii) declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) subject to the Remedies Notice Period, (A)
exercise on behalf of itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable law or (B) take any and all actions described in the DIP
Order; and (iv) deliver a Carve-Out Trigger Notice.

                (b)     At any hearing during the Remedies Notice Period to contest the
enforcement of remedies, the only issue that may be raised by any party in opposition thereto shall
be whether, in fact, an Event of Default has occurred, and the Loan Parties hereby waive their right
to and shall not be entitled to seek relief, including, without limitation, under Section 105 of the
Bankruptcy Code, to the extent that such relief would in way impair or restrict the rights and
remedies of the DIP Agent or the Secured Parties, as set forth in this Agreement, the applicable
DIP Order, Canadian DIP Recognition Order or other Loan Documents. Except as expressly
provided above in this Section 8.02(b), to the maximum extent permitted by applicable law,
presentment, demand, protest and all other notices of any kind are hereby expressly waived.

                (c)     Subject to any previously granted licenses, each of the DIP Agent and the
DIP Agent is hereby granted an irrevocable, non-exclusive license or other right to use, license or
sub-license (to the extent permitted under the applicable licenses and without payment of royalty
or other compensation to any Person) any or all IP Rights of Loan Parties, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with respect to, any
Collateral (in each case after the occurrence, and during the continuance, of an Event of Default).
Each of the DIP Agent and the DIP Agent (together with its agents, representatives and designees)
is hereby granted a non-exclusive right to have access to, and a rent free right to use, any and all
owned or leased locations (including, without limitation, warehouse locations, distribution centers
and store locations) for the purpose of arranging for and effecting the sale or disposition of
Collateral, including the production, completion, packaging and other preparation of such
Collateral for sale or disposition (it being understood and agreed that each of the DIP Agent and
the DIP Agent and its representatives (and Persons employed on their behalf), may continue to
operate, service, maintain, process and sell the Collateral, as well as to engage in bulk sales of
Collateral). Upon the occurrence and the continuance of an Event of Default and the exercise by
the DIP Agent or Lenders of their rights and remedies under this Agreement and the other Loan
Documents, the Borrower shall assist the DIP Agent, the DIP Agent and Lenders in effecting a
sale or other disposition of the Collateral upon such terms as are reasonably acceptable to the DIP
Agent (at the Direction of the Required DIP Lenders).




103981012.11
                                                 108
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 320 of 355




                                            ARTICLE 9.
                                            DIP AGENT.

         SECTION 9.01          Appointment and Authority.

                (a)     Each of the Lenders hereby irrevocably appoints Citi to act on its behalf as
the DIP Agent hereunder and under the other Loan Documents and authorizes the DIP Agent to
take such actions on its behalf and to exercise such powers as are delegated to the DIP Agent by
the terms hereof or thereof, together with such actions and powers as are reasonably incidental or
related thereto. The provisions of this Article 9 (other than Sections 9.01, 9.06 and 9.09 through
and including 9.12) are solely for the benefit of the DIP Agent, the Lenders, and no Loan Party
has rights as a third-party beneficiary of any of such provisions.

                (b)     The DIP Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders hereby irrevocably appoints and authorizes the DIP Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this connection, the DIP
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
DIP Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the DIP Agent, shall be entitled to the benefits of all
provisions of this Article 9 and Article 10 (including the second paragraph of Section 10.05), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting the generality of the
foregoing, the Lenders hereby expressly authorize the DIP Agent to (i) execute any and all
documents (including releases) with respect to the Collateral (including any intercreditor
agreement permitted by this Agreement and any amendment, supplement, modification or joinder
with respect thereto) and the rights of the Secured Parties with respect thereto, as contemplated by
and in accordance with the provisions of this Agreement and the Collateral Documents and
acknowledge and agree that any such action by the DIP Agent shall bind the Lenders and (ii)
negotiate, enforce or settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the Direction of the Required DIP Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

                (c)     Each Lender hereby irrevocably authorizes the DIP Agent, based upon the
instruction of the Required DIP Lenders (but subject in all respects to the RSA), to credit bid and
purchase (either directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the DIP Agent or the DIP Agent under the provisions
of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC (or any equivalent provision
of the UCC), and the PPSA, at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, or at any other sale or foreclosure conducted
by the DIP Agent (whether by judicial action or otherwise) in accordance with applicable
Requirements of Law. In no event shall the DIP Agent be obligated to take title to or possession
of Collateral in its own name, or otherwise in a form or manner that may, in its reasonable
judgment, expose it to liability; provided that if the DIP Agent declines to take title to or possession


103981012.11
                                                 109
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 321 of 355




of Collateral because it exposes it to liability, it will promptly notify the Specified Lender Advisors
thereof.

                (d)     Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC or
otherwise), for the benefit of the Secured Parties, in assets in which, in accordance with the UCC
and the PPSA or any other applicable Requirement of Law a security interest can be perfected by
possession or control. Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify the DIP Agent thereof, and, promptly following the DIP Agent’s request
therefor, shall deliver such Collateral to the DIP Agent or otherwise deal with such Collateral in
accordance with the DIP Agent’s instructions.

        SECTION 9.02          Rights as a Lender. The Person serving as the DIP Agent
hereunder shall have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the DIP Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise requires, include the
Person serving as the DIP Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Borrower or any
Subsidiary thereof or other Affiliate thereof as if such Person were not the DIP Agent hereunder
and without any duty to account therefor to the Lenders.

        SECTION 9.03            Exculpatory Provisions. The DIP Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the DIP Agent:

              (a)     shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

                (b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly contemplated hereby or by
the other Loan Documents that the DIP Agent is required to exercise as directed in writing by the
Required DIP Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the DIP Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel, may (i) expose the DIP
Agent to liability or that is contrary to any Loan Document or applicable law or (ii) be in violation
of the Automatic Stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor Relief Law;

               (c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is communicated to or obtained
by the Person serving as the DIP Agent or any of its Affiliates in any capacity;

               (d)      shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the DIP Agent (at the Direction of the Required DIP Lenders) (or such other
number or percentage of the Lenders as shall be necessary, or as the DIP Agent shall believe in

103981012.11
                                                  110
               Case 20-11835-JTD        Doc 34      Filed 07/22/20      Page 322 of 355




good faith shall be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The DIP Agent shall be deemed
not to have knowledge of any Default unless and until written notice describing such Default is
given to the DIP Agent by the Borrower or a Lender; and

                (e)      shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the DIP Agent. The DIP Agent shall not have any
responsibility or liability for monitoring the list of identities of, or enforcing provisions relating to,
Disqualified Institutions.

         SECTION 9.04          Reliance by DIP Agent. The DIP Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it in good faith to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The DIP Agent also may rely
upon any statement made to it orally or by telephone and believed by it in good faith to have been
made by the proper Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the DIP Agent may presume that such condition is
satisfactory to such Lender unless the DIP Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan. The DIP Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

         SECTION 9.05            Delegation of Duties. The DIP Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the DIP Agent. The DIP Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article 9 shall apply to any
such sub-agent and to the Related Parties of the DIP Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit facilities provided for
herein as well as activities as DIP Agent. The DIP Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of competent




103981012.11
                                                  111
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 323 of 355




jurisdiction determines in a final and non-appealable judgment that the DIP Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

        SECTION 9.06             Resignation of DIP Agent. The DIP Agent may at any time give
notice of its resignation to the Lenders and the Borrower. If the DIP Agent is a Defaulting Lender,
Borrower may remove such Defaulting Lenders from such role upon fifteen (15) days’ notice to
the Lenders. Upon receipt of any such notice of resignation or upon such removal, the Required
DIP Lenders shall have the right to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required DIP Lenders and shall have accepted such
appointment within thirty (30) days after the retiring DIP Agent gives notice of its resignation,
then the retiring DIP Agent may on behalf of the Lenders, appoint a successor DIP Agent meeting
the qualifications set forth above; provided that if the DIP Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring DIP Agent shall
be discharged from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the DIP Agent on behalf of the Lenders
under any of the Loan Documents, the retiring DIP Agent shall continue to hold such collateral
security until such time as a successor DIP Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the DIP Agent shall
instead be made by or to each Lender directly, until such time as the Required DIP Lenders appoint
a successor DIP Agent as provided for above in this Section 9.06. Upon the acceptance of a
successor’s appointment as DIP Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or retired) DIP Agent,
and the retiring DIP Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor DIP Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring DIP Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring DIP Agent, its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring DIP Agent was acting as DIP Agent.

         SECTION 9.07         Non-Reliance on DIP Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the DIP Agent or any other
Lender or any of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon the DIP Agent or
any other Lender or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

       SECTION 9.08         No Other Duties, Etc.        Anything herein to the contrary
notwithstanding, the DIP Agent shall have no any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as applicable, as the DIP
Agent.

103981012.11
                                                 112
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 324 of 355




        SECTION 9.09          DIP Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan
Party, the DIP Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of whether the DIP
Agent shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

               (a)    to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the DIP Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the DIP Agent and their respective
agents and counsel and all other amounts due the Lenders and the DIP Agent under Sections 2.09,
10.04 and 10.05) allowed in such judicial proceeding; and

               (b)     to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the DIP Agent and, if the DIP Agent shall
consent to the making of such payments directly to the Lenders, to pay to the DIP Agent any
amount due for the reasonable compensation, expenses, disbursements and advances of the DIP
Agent and its agents and counsel, and any other amounts due the DIP Agent under Sections 2.09,
10.04 and 10.05.

       Nothing contained herein shall be deemed to authorize the DIP Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender to authorize the
DIP Agent to vote in respect of the claim of any Lender or in any such proceeding.

       SECTION 9.10            Collateral and Guaranty Matters. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required DIP Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by the Required DIP
Lenders of the powers set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The DIP Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to the occurrence and continuance of an Event
of Default, to take any action with respect to any Collateral or Collateral Documents which may
be necessary to create, perfect and maintain perfected security interests in and liens upon the
Collateral granted pursuant to the Collateral Documents. Each of the Lenders irrevocably
authorizes the DIP Agent, at its option, and in its sole discretion:

               (a)   to enter into and sign for and on behalf of the Lenders as Secured Parties
the Collateral Documents for the benefit of the Lenders and the other Secured Parties;

             (b)    to automatically release any Lien on any property granted to or held by the
DIP Agent under any Loan Document (i) upon termination of the Aggregate Commitments and

103981012.11
                                                113
               Case 20-11835-JTD      Doc 34      Filed 07/22/20     Page 325 of 355




payment in full of all Obligations, (ii) at the time the property subject to such Lien is Disposed or
to be Disposed as part of or in connection with any Disposition permitted hereunder or under any
other Loan Document, (iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required DIP Lenders or (iv) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 9.10(d);

               (c)     to subordinate any Lien on any property granted to or held by the DIP Agent
under any Loan Document to the holder of any Lien on such property that is permitted to be senior
to the Liens securing the Secured Obligations pursuant to Sections 7.01(b), (u), (w) (with respect
to assumed Indebtedness) and (aa) (with respect to Section 7.01(b) and (u)) and (bb); and

              (d)     to release any Subsidiary Guarantor from its obligations under its Guaranty
if such Person ceases to be a Subsidiary of the Borrower as a result of a transaction permitted
hereunder.

        Upon request by the DIP Agent at any time, the Required DIP Lenders will confirm in
writing the DIP Agent’s authority to release or subordinate its interest in particular types or items
of property, or to release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the DIP Agent will (and each Lender
irrevocably authorizes the DIP Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to evidence the release of such
Guarantor from its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

        The DIP Agent shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the DIP Agent’s Lien thereon, or any certificate prepared by the
Borrower or any of its Subsidiaries in connection therewith, nor shall the DIP Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of the Collateral.

         SECTION 9.11          [Reserved].

        SECTION 9.12         Withholding Tax Indemnity. To the extent required by any
applicable Laws (as determined in good faith by the DIP Agent), the DIP Agent may withhold
from any payment to any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other authority of the United States or other jurisdiction asserts a
claim that the DIP Agent did not properly withhold Tax from amounts paid to or for the account
of any Lender for any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the DIP Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax ineffective or if
any payment has been made by the DIP Agent to any Lender without applicable withholding tax
being deducted from such payment), such Lender shall, within ten (10) days after written demand
therefor, indemnify and hold harmless the DIP Agent (to the extent that the DIP Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and 3.04 and without limiting

103981012.11
                                                114
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 326 of 355




or expanding the obligation of the Borrower to do so) for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender, (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case together with all reasonable expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
as to the amount of such payment or liability delivered to any Lender by the DIP Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the DIP Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due the DIP Agent under this Section 9.12. The agreements
in this Section 9.12 shall survive the resignation and/or replacement of the DIP Agent, any
assignment of rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.

                                         ARTICLE 10.
                                       MISCELLANEOUS

        SECTION 10.01          Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless in writing signed
by the Required DIP Lenders (or by the DIP Agent (at the Direction of the Required DIP Lenders))
(other than with respect to any amendment or waiver contemplated in Sections 10.01(a) through
(j) below, which shall only require the consent of the Lenders expressly set forth therein and not
Required DIP Lenders) and the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

               (a)     extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent set forth in Section 4.01 or 4.02, or the waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of any Commitments shall not constitute such an
extension or increase);

               (b)     postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively, without the written
consent of each Lender directly and adversely affected thereby (it being understood that the waiver
(or amendment to the terms) of any mandatory prepayment of the Loans or any obligation of the
Borrower to pay interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a postponement
of any date scheduled for the payment of principal or interest);

                (c)    reduce or forgive the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document (or extend the timing of payments
of such fees or other amounts) without the written consent of each Lender directly and adversely
affected thereby (it being understood that the waiver of (or amendment to the terms of) any
obligation of the Borrower to pay interest at the Default Rate, any mandatory prepayment of the

103981012.11
                                                 115
               Case 20-11835-JTD      Doc 34      Filed 07/22/20     Page 327 of 355




Loans or mandatory reduction of any Commitments or any Default or Event of Default shall not
constitute such a reduction shall not constitute a reduction or forgiveness in any rate of interest);

              (d)     change any provision of Section 2.12(a), 2.13 or 8.03 or the definition of
“Pro Rata Share” in any manner that would alter the pro rata sharing of payments or other amounts
required thereby, without the written consent of each Lender directly and adversely affected
thereby;

               (e)      change any provision of (i) this Section 10.01 or (ii) the definition of
“Required DIP Lenders,” or any other provision specifying the number of Lenders or portion of
the Loans or Commitments required to take any action under the Loan Documents to reduce the
percentage set forth therein, without the written consent of each Lender directly and adversely
affected thereby (it being understood that, with the consent of the Required DIP Lenders (if such
consent is otherwise required), or the DIP Agent (if the consent of the Required DIP Lenders is
not otherwise required), additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required DIP Lenders on substantially the same basis as the
Commitments, as applicable);

               (f)     other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

                (g)     other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees, without the written
consent of each Lender;

provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the DIP Agent in addition to the Lenders required above, adversely
affect the rights or duties of, or any fees or other amounts payable to, the DIP Agent under this
Agreement or any other Loan Document; (iv) only the consent of the parties to the Fee Letter shall
be required to amend, modify or supplement the terms thereof; (v) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) [reserved]. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except (x) in respect of an amendment, waiver or consent under
Section 10.01(a) or (b) and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each directly and adversely affected Lender that by its terms materially and
adversely affects any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

       Notwithstanding anything to the contrary herein, with the consent of the DIP Agent at the
request of the Borrower (without the need to obtain any consent of any Lender), (i) any Loan
Document may be amended to cure any obvious error or any error or omission of a technical
mature that is jointly identified by the DIP Agent and the Borrower and (ii) this Agreement

103981012.11
                                                116
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 328 of 355




(including the amount of amortization due and payable with respect to any Class of Loans) may
be amended to the extent necessary to create a fungible Class of Loans.

         SECTION 10.02         Notices and Other Communications; Facsimile Copies.

                 (a)    Notices; Effectiveness; Electronic Communications.

                        (i)      Notices Generally. Except in the case of notices and other
         communications expressly permitted to be given by telephone and except as provided in
         Section 10.02(a)(ii), all notices and other communications provided for herein shall be in
         writing and shall be delivered by hand or overnight courier service, mailed by certified or
         registered mail or sent by facsimile as follows, and all notices and other communications
         expressly permitted hereunder to be given by telephone shall be made to the applicable
         telephone number, as follows:

                               (A)  if to the Borrower or the DIP Agent, to the address, facsimile
         number, electronic mail address or telephone number specified for such Person on
         Schedule 10.02(a); and

                                (B)     if to any other Lender, to the address, facsimile number,
         electronic mail address or telephone number specified in its Administrative Questionnaire.

        Notices and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent provided in
Section 10.02(a)(ii) shall be effective as provided in such Section 10.02(a)(ii).

                         (ii)    Electronic Communications. Notices and other communications to
         the Lenders hereunder may be delivered or furnished by electronic communication
         (including e-mail and Internet or intranet websites) pursuant to procedures approved by the
         DIP Agent; provided that the foregoing shall not apply to notices to any Lender pursuant
         to Article 2 if such Lender, has notified the DIP Agent that it is incapable of receiving
         notices under such Article by electronic communication. The DIP Agent or the Borrower
         may, in its discretion, agree to accept notices and other communications to it hereunder by
         electronic communications pursuant to procedures approved by it; provided that approval
         of such procedures may be limited to particular notices or communications.

        Unless the DIP Agent otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as available, return e-
mail or other written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address as described in the
103981012.11
                                                117
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 329 of 355




foregoing clause (i) of notification that such notice or communication is available and identifying
the website address therefor.

                (b)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS,
IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the DIP Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the DIP Agent’s transmission of the Borrower
Materials through the Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence, bad faith, material breach or willful
misconduct of such Agent Party (or its representatives); provided, however, that in no event shall
any Person have any liability to any other Person hereunder for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages); provided that nothing
in this sentence shall limit any Loan Party’s indemnification obligations set forth herein.

                (c)     Change of Address, Etc. Each of the Borrower and the DIP Agent may
change its address, electronic mail address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may change its
address, electronic mail address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower and the DIP Agent. In addition, each Lender
agrees to notify the DIP Agent from time to time to ensure that the DIP Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures and applicable
Law, including United States federal and state securities Laws, to make reference to the Borrower
Materials that are not made available through the “Public Side Information” portion of the Platform
and that may contain Material Non-Public Information.

                 (d)    Reliance by DIP Agent and Lenders. The DIP Agent and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower shall indemnify
the DIP Agent, each Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice purportedly given by or

103981012.11
                                                 118
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 330 of 355




on behalf of the Borrower in accordance with Section 10.05 hereof. All telephonic notices to and
other telephonic communications with the DIP Agent may be recorded by the DIP Agent, and each
of the parties hereto hereby consents to such recording.

        SECTION 10.03           No Waiver; Cumulative Remedies. No failure by any Lender or
the DIP Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power
or privilege hereunder or under any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

        Notwithstanding anything to the contrary contained herein or in any other Loan Document,
the authority to enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained exclusively by, the
DIP Agent in accordance with Section 8.02 for the benefit of all the Lenders; provided, however,
that the foregoing shall not prohibit (a) the DIP Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as DIP Agent) hereunder and under the
other Loan Documents, (b) [reserved], (c) any Lender from exercising setoff rights in accordance
with Section 10.09 (subject to the terms of Section 2.13) or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; provided, further, that if at any time there
is no Person acting as DIP Agent hereunder and under the other Loan Documents, then (i) the
Required DIP Lenders shall have the rights otherwise ascribed to the DIP Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the DIP Agent (at the
Direction of the Required DIP Lenders), enforce any rights and remedies available to it and as
authorized by the Required DIP Lenders.

        SECTION 10.04          Costs and Expenses. (a) The Loan Parties shall, jointly and
severally, pay promptly following demand all reasonable and documented legal, accounting,
appraisal, consulting, financial advisory and other fees, costs and expenses (including, without
limitation, in respect of the Lender Advisors and the DIP Agent Counsel) incurred by the DIP
Agent, the Escrow Agent, the Ad Hoc Group of Lenders, the Lenders and their respective Affiliates
in connection with the negotiation, preparation and administration of the Loan Documents, the
Interim Order, the Final Order and the Sale Transaction or incurred in connection with, whether
occurring before or after the Closing Date:

                        (i)    amendment, modification or waiver of, consent with respect to, or
                 termination of, any of the Loan Documents or advice in connection with the
                 syndication and administration of the Loans made pursuant hereto, including any
                 Withdrawal, or its rights hereunder or thereunder;

                         (ii)    any litigation, contest, dispute, suit, proceeding or action (whether
                 instituted by the DIP Agent, any Lender, the Borrower or any other Person and

103981012.11
                                                 119
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 331 of 355




                 whether as a party, witness or otherwise) in any way relating to the Collateral, any
                 of the Loan Documents, the Pre-Petition Loan Documents, the RSA, or any other
                 agreement to be executed or delivered in connection herewith or therewith,
                 including any litigation, contest, dispute, suit, case, proceeding or action, and any
                 appeal or review thereof, in connection with a case or proceeding commenced by
                 or against the Borrower or any other Person that may be obligated to the DIP Agent
                 or the Lenders by virtue of the Loan Documents, including any such litigation,
                 contest, dispute, suit, proceeding or action arising in connection with any work-out
                 or restructuring of the Loans during the pendency of one or more Events of Default;
                 provided that no Person shall be entitled to reimbursement under this clause (ii) in
                 respect of any litigation, contest, dispute, suit, proceeding or action to the extent
                 any of the foregoing results from such Person’s gross negligence or willful
                 misconduct (as determined by a final non-appealable judgment of a court of
                 competent jurisdiction);

                        (iii)  any attempt to enforce or prosecute any rights or remedies of the
                 DIP Agent or any Lender against any or all of the Loan Parties or any other Person
                 that may be obligated to the DIP Agent or any Lender by virtue of any of the Loan
                 Documents, including any such attempt to enforce any such remedies in the course
                 of any work-out or restructuring of the Loans prior to or during the pendency of
                 one or more Events of Default;

                        (iv)   any work-out or restructuring of the Obligations prior to or during
                 the pendency of one or more Events of Default;

                        (v)     the obtaining of approval of the Loan Documents by the Bankruptcy
                 Court or any other court;

                         (vi)    the preparation and review of pleadings, documents and reports
                 related to the Chapter 11 Cases and any Successor Cases, attendance at meetings,
                 court hearings or conferences related to the Chapter 11 Cases and any Successor
                 Cases, and general monitoring of the Chapter 11 Cases and any Successor Cases
                 and any action, arbitration or other proceeding (whether instituted by or against the
                 DIP Agent, any Lender, any Loan Party, any representative of creditors of an Loan
                 Party or any other Person) in any way relating to any Collateral (including the
                 validity, perfection, priority or avoidability of the DIP Agent’s Liens with respect
                 to any Collateral), the Pre-Petition Loan Documents, Loan Documents or the
                 Obligations, including any lender liability or other claims;

                         (vii) efforts to (1) monitor the Loans or any of the other Obligations, (2)
                 evaluate, observe or assess any of the Loan Parties or their respective affairs, (3)
                 verify, protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
                 dispose of any of the Collateral or (4) settle or otherwise satisfy any taxes, charges
                 or Liens with respect to any Collateral;




103981012.11
                                                  120
               Case 20-11835-JTD        Doc 34      Filed 07/22/20     Page 332 of 355




                        (viii) any lien searches or request for information listing financing
                 statements or liens filed or searches conducted to confirm receipt and due filing of
                 financing statements and security interests in all or a portion of the Collateral; and

                         (ix)    including, as to each of clauses (i) through (ix) above, all reasonable
                 attorneys’ and other professional and service providers’ fees arising from such
                 services and other advice, assistance or other representation, including those in
                 connection with any appellate proceedings, and all reasonable expenses, costs,
                 charges and other fees incurred by such counsel and others in connection with or
                 relating to any of the events or actions described in this Section 10.04, all of which
                 shall be payable by Borrower to the DIP Agent or the Lenders.

        Without limiting the generality of the foregoing, such reasonable expenses, costs, charges
and fees may include: reasonable fees, costs and expenses of accountants, sales consultants,
financial advisors, the DIP Agent Counsel, any Lender Advisor, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals; court costs and
expenses; photocopying and duplication expenses; court reporter fees, costs and expenses; air
express charges, and reasonable expenses for travel, lodging and food paid or incurred in
connection with the performance of such legal, professional or other advisory services.

                (b)     All amounts reimbursable by the Borrower under this Section 10.04 shall
constitute Obligations secured by the Collateral. The agreements in this Section 10.04 shall
survive the termination of the Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within five (5) Business Days of receipt by the Borrower
of an invoice relating thereto. If the Borrower fails to pay when due any amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of the Borrower by
the DIP Agent in its discretion by charging any loan account(s) of the Borrower, without notice to
or consent from the Borrower, and any amounts so paid shall constitute Obligations hereunder.
For the avoidance of doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent fees, costs and expenses arising from any non-Tax claim.

        SECTION 10.05           Indemnification by the Borrower. The Loan Parties shall, jointly
and severally, indemnify and hold harmless the DIP Agent, each Agent-Related Person, the
Escrow Agent, each Lender, the Specified Lender Advisors and their respective Affiliates, and
their respective officers, directors, employees, partners, agents, advisors and other representatives
of each of the foregoing and their respective successors and permitted assignees (collectively the
“Indemnitees”) from and against any and all actual liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to all Indemnitees
taken as a whole and, if reasonably necessary, one local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction that is material to the interests of the Lenders, and in the case
of an actual or potential conflict of interest, where the Indemnitees affected by such conflict notify
the Borrower of the existence of such conflict and thereafter, after receipt of the Borrower’s
consent (which consent shall not be unreasonably withheld or delayed), one additional counsel to
each group of similarly situated affected Indemnitees), joint or several, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against any such

103981012.11
                                                  121
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 333 of 355




Indemnitee in any way relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other agreement, letter
or instrument delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or Loan, or (c) any
actual or alleged presence or Release of Hazardous Materials at, in, on, under or from any property
or facility currently or formerly owned, leased or operated by the Loan Parties or any Subsidiary
thereof, or any Environmental Liability or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on contract, tort or any
other theory (including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless of
whether any Indemnitee is a party thereto or whether or not such Proceeding is brought by the
Borrower or any other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements resulted from (w) the
gross negligence or willful misconduct of such Indemnitee, as determined by a final non-
appealable judgment of a court of competent jurisdiction, (x) a material breach of any obligations
under any Loan Document by such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction, or (y) any dispute solely among Indemnitees other than any
claims against an Indemnitee in its capacity or in fulfilling its role as an DIP Agent or an arranger
or any similar role under any Facility and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through electronic,
telecommunications or other information transmission systems, including, without limitation,
SyndTrak, IntraLinks, the internet, email or similar electronic transmission systems in connection
with this Agreement, in each case, except to the extent any such damages are found in a final non-
appealable judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of, or material breach of this Agreement or the other Loan
Documents by, such Indemnitee, nor shall any Indemnitee, Loan Party or any Subsidiary thereof
have any liability for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of the Borrower or any Subsidiary thereof (including, in the
case of any Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party and for any out-of-pocket expenses). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, equity holders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and whether or not any
of the transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within fifteen (15) days
after written demand therefor (together with reasonable backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the express terms of
clauses (w) through (y) above. All amounts reimbursable by the Borrower under this Section 10.05


103981012.11
                                                 122
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 334 of 355




shall constitute Obligations secured by the Collateral. If the Borrower fails to pay when due any
amounts payable by it hereunder or under any Loan Document, such amount may be paid on behalf
of the Borrower by the DIP Agent in its discretion by charging any loan account(s) of the Borrower,
without notice to or consent from the Borrower, and any amounts so paid shall constitute
Obligations hereunder. The agreements in this Section 10.05 shall survive the resignation of the
DIP Agent, the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the avoidance of doubt,
this Section 10.05 shall not apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs, expenses and
disbursements arising from any non-Tax claims.

                To the extent that the Borrower for any reason fails to indefeasibly pay any amount
required under this Section 10.05 or Section 10.04 to be paid by it to the DIP Agent (or any sub-
agent thereof) or any Related Party of any of the foregoing, each Lender severally agrees to pay to
the DIP Agent (or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was incurred by or asserted
against the DIP Agent (or any such sub-agent) in its capacity as such, or against any Related Party
of any of the foregoing acting for the DIP Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph are subject to the provisions of
Section 2.12(e).

        SECTION 10.06            Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the DIP Agent, the Escrow Agent or any Lender, or the DIP
Agent, the Escrow Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required (including pursuant to any settlement entered into by the DIP
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the DIP Agent and the Escrow Agent (as
applicable) upon demand its applicable share (without duplication) of any amount so recovered
from or repaid by the DIP Agent and the Escrow Agent (as applicable), plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders under clause (b)
of the preceding sentence shall survive the payment in full of the Obligations and the termination
of this Agreement.

         SECTION 10.07         Successors and Assigns.

                (a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby, except
that the Borrower may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of the DIP Agent and each
Lender (except as permitted by Section 7.04) and no Lender may assign or otherwise transfer any

103981012.11
                                                 123
               Case 20-11835-JTD        Doc 34     Filed 07/22/20     Page 335 of 355




of its rights or obligations hereunder except (i) to an Assignee pursuant to an assignment made in
accordance with the provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”),
(ii) by way of participation in accordance with the provisions of Section 10.07(e), (iii) by way of
pledge or assignment of a security interest subject to the restrictions of Section 10.07(g) or (iv) to
an SPC in accordance with the provisions of Section 10.07(h) (and any other attempted assignment
or transfer by any party hereto shall be null and void); provided, however, that notwithstanding
the foregoing, no Lender may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender, (ii) a natural Person, (iii) any Disqualified
Institution (provided that the list of Disqualified Institutions shall be made available to the
transferring Lender upon request), (iv) the Borrower or any Affiliate of the Borrower. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of this Agreement.

                (b)    (i) Subject to the conditions set forth in Section 10.07(b)(ii) below and the
proviso to Section 10.07(a), any Lender may at any time assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

                                (A)     the Borrower; provided that no consent of the Borrower shall
         be required for (i) an assignment of all or a portion of the Loans to a Lender or to an
         Affiliate of a Lender or an Approved Fund thereof, (ii) [reserved], (iii) [reserved] and (iv)
         after the occurrence and during the continuance of an Event of Default, an assignment to
         any Assignee; provided, further, that the Borrower shall be deemed to have consented to
         any such assignment unless it shall have objected thereto by written notice to the DIP Agent
         within three (3) Business Days after having received written notice thereof; and

                                 (B)    the DIP Agent; provided that no consent of the DIP Agent
         shall be required for an assignment of all or any portion of a Loan to a Lender, an Affiliate
         of a Lender or an Approved Fund.

        Notwithstanding the foregoing or anything to the contrary set forth herein, to the extent
any Lender is required to assign any portion of its Commitments, Loans and other rights, duties
and obligations hereunder in order to comply with applicable Laws, such assignment may be made
by such Lender without the consent of the Borrower, the DIP Agent or any other party hereto so
long as such Lender complies with the requirements of Section 10.07(b)(ii).

                        (ii)    Assignments shall be subject to the following additional conditions:

                                 (A)    except in the case of an assignment of the entire remaining
         amount of the assigning Lender’s Commitment or Loans of any Class or an assignment to
         any Lender or its Affiliates or Approved Funds, the amount of the Commitment or Loans
         of the assigning Lender subject to each such assignment (determined as of the date the
         Assignment and Assumption with respect to such assignment is delivered to the DIP Agent)
         shall not be less than $1,000,000, unless each of the Borrower and the DIP Agent otherwise

103981012.11
                                                 124
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 336 of 355




         consents; provided that concurrent assignments from any Lender and its Affiliates or
         Approved Funds to a single Assignee (or to an Assignee and its Affiliates or Approved
         Funds) will be treated as a single assignment for purposes of determining whether such
         minimum amount has been met;

                                (B)    the parties to each assignment shall execute and deliver to
         the DIP Agent an Assignment and Assumption via an electronic settlement system
         acceptable to the DIP Agent (or, if previously agreed with the DIP Agent, manually), and,
         other than in connection with a Lender that is a Fund to other Funds under common
         management or administration with such transferring Fund, shall pay to the DIP Agent a
         processing and recordation fee of $3,500 (which fee may be waived or reduced in the sole
         discretion of the DIP Agent); provided that only one such fee shall be payable in the event
         of simultaneous assignments to or from two or more Approved Funds;

                              (C)     if it shall not be a Lender, shall deliver to the DIP Agent an
         Administrative Questionnaire; and

                              (D)     the Assignee shall execute and deliver to the DIP Agent and
         the Borrower the forms described in Sections 3.01(e) and 3.01(f) applicable to it.

        This Section 10.07(b) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis among such Facilities.

        In connection with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make such additional
payments to the DIP Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of participations or sub-
participations, or other compensating actions, including funding, with the consent of the Borrower
and the DIP Agent, the applicable Pro Rata Share of Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by such Defaulting Lender
to the DIP Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full Pro Rata Share of all Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance occurs.

                (c)    Subject to acceptance and recording thereof by the DIP Agent pursuant to
Section 10.07(d), from and after the effective date specified in each Assignment and Assumption,
(1) the Eligible Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party hereto

103981012.11
                                                125
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 337 of 355




but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this Section 10.07(c) shall
be treated for purposes of this Agreement as a sale by such Lender of a participation in such rights
and obligations in accordance with Section 10.07(e).

                (d)    The DIP Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at the DIP Agent’s Office a copy of each Assignment and Assumption and a register
for the recordation of the names and addresses of the Lenders, and the Commitments of, and
principal amounts (and related interest amounts) of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). Upon its receipt of, and consent to, a duly
completed Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to in Section
10.07(b)(ii)(B) above, if applicable, and, if required, the written consent of the DIP Agent, the
Borrower to such assignment and any applicable tax forms, the DIP Agent shall (i) accept such
Assignment and Assumption and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the Register as provided
in this Section 10.07(d). The entries in the Register shall be conclusive, absent manifest error, and
the Borrower, the DIP Agent and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for inspection by the
Borrower and, with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice; provided that the information contained in the Register which is
shared with each Lender (other than the DIP Agent and its Affiliates) shall be limited to the entries
with respect to such Lender including the Commitment of, or principal amount of and stated
interest on the Loans owing to such Lender. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury regulations).

                (e)     Any Lender may at any time, without notice to or the consent of the
Borrower, sell participations to any Person (other than a natural person, a Defaulting Lender, the
Borrower, or any Subsidiary of the Borrower or a Disqualified Institution (provided that the list of
Disqualified Institutions shall be made available to the participating Lender upon request)) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such obligations and (iii) the
Borrower, the DIP Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide that such Lender

103981012.11
                                                126
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 338 of 355




will not, without the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (a) through (g) of the first proviso to Section 10.01 that requires
the affirmative vote of such Lender. Subject to Section 10.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections and Section 3.07, including Section 3.01(e), and it
being understood that the documentation required under Section 3.01(e) shall be delivered solely
to the participating Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s interest in the Loans
or other obligations under this Agreement (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is reasonably necessary to establish that such Commitment or Loan
or other obligation is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The Participant Register shall be conclusive, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

                (f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s consent or except to the extent such entitlement to a greater
payment results from a change in any Law after the sale of the participation takes place.

                (g)     Any Lender may, without the consent of the Borrower or the DIP Agent, at
any time pledge or assign a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

               (h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing
from time to time by the Granting Lender to the DIP Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and (iii) such SPC and the applicable Loan or any
applicable part thereof, shall be appropriately reflected in the Participant Register. Each party
hereto hereby agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, and 3.05

103981012.11
                                                 127
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 339 of 355




(subject to the requirements and the limitations of such Sections and Section 3.07, including
Section 3.01(e), and it being understood that the documentation required under Section 3.01(e)
shall be delivered solely to the participating Lender), but neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement except, in the case of Section 3.01
and 3.04, unless such entitlement to a greater payment results from a change in any Law after the
grant to the SPC takes place, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other modification of
any provision of any Loan Document, remain the lender of record hereunder. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to the same extent,
and as if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the DIP Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its funding of Loans to any
rating agency, commercial paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

                (i)     Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the DIP Agent, (1) any Lender may in accordance with applicable Law
create a security interest in all or any portion of the Loans owing to it and the Note, if any, held by
it and (2) any Lender that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities; provided that unless
and until such trustee actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise any of the rights
of a Lender under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

               (j)     Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Loans in connection with a primary syndication of such
Loans relating to any refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to cashless settlement mechanisms approved by the
Borrower, the DIP Agent, the assignor Lender and the assignee of such Lender.

        SECTION 10.08           Confidentiality. The DIP Agent and the Lenders agrees to maintain
the confidentiality of the Information, except that Information may be disclosed (a) to its Affiliates
and its and its Affiliates’ managers, administrators, directors, officers, employees, trustees,
partners, investors, funding sources, investment advisors and agents, including accountants, legal
counsel and other advisors (collectively “Advisors”) on a “need to know basis” (provided that (i)
the Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and agree or otherwise have an obligation to keep such Information confidential and
(ii) such Agent or Lender, as applicable, shall be responsible for the compliance of its Affiliates
and such Affiliates’ Advisors with this paragraph); (b) to the extent required or requested by, or
upon the good faith determination by counsel that such information should be disclosed in light of

103981012.11
                                                 128
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 340 of 355




ongoing oversight or review of such Person, by any Governmental Authority or self-regulatory
authority having or asserting jurisdiction over such Person (including any Governmental Authority
regulating any Lender or its Affiliates); provided that the DIP Agent or such Lender, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of any such disclosure by
such Person (other than at the request of a regulatory authority) unless such notification is
prohibited by law, rule or regulation; (c) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process; provided that the DIP Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to this Agreement; (e)
to (i) any pledgee referred to in Section 10.07(g); (ii) subject to an agreement containing provisions
at least as restrictive as those of this Section 10.08 (or as may otherwise be reasonably acceptable
to the Borrower), any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in any of its rights or obligations under this Agreement (other than any
Disqualified Institution (so long as the list of Disqualified Institutions has been made available to
any Lender that requests it) or Person whom the Borrower has affirmatively denied to provide
consent to assignment in accordance with Section 10.07(b)(i)(A) (so long as such list has been
made available to any Lender that requests it)); or (iii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments hereunder (other
than any Disqualified Institution (so long as the list of Disqualified Institutions has been made
available to any Lender that requests it) or Person whom the Borrower has affirmatively denied to
provide consent to assignment in accordance with Section 10.07(b)(i)(A) (so long as such list has
been made available to any Lender that requests it)); (f) with the prior written consent of the
Borrower; (g) to the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08 or other obligation of confidentiality owed to the Borrower or its
Affiliates or becomes available to the DIP Agent, any Lender or any of their respective Affiliates
on a non-confidential basis from a source other than a Loan Party or its Related Parties (so long as
such source is not known (after due inquiry) to the DIP Agent, such Lender or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan Party or its Affiliates);
(h) to any rating agency when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the CUSIP Service
Bureau or any similar organization; (i) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of its rights hereunder or thereunder; (j) to the extent
such information is independently developed by the DIP Agent, any Lender or any of their
respective Affiliates; or (k) for purposes of establishing a due diligence defense. In addition, the
DIP Agent and the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the DIP Agent and the Lenders in connection with the
administration, settlement and management of this Agreement, the other Loan Documents, the
Commitments and the Borrowing. For the purposes of this Section 10.08, “Information” means
all information received from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or agents, other than any
such information that is publicly available to the DIP Agent or any Lender prior to disclosure by


103981012.11
                                                 129
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 341 of 355




any Loan Party other than as a result of a breach of this Section 10.08 or any other confidentiality
obligation owed to any Loan Party or their Affiliates.

        SECTION 10.09          Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of Default, each
Lender and its Affiliates (and the DIP Agent, in respect of any unpaid fees, costs and expenses
payable hereunder) is authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and each of its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand, provisional or final) (other
than escrow, payroll, petty cash, trust and tax accounts) at any time held by, and other Indebtedness
at any time owing by, such Lender and its Affiliates or the DIP Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and all Obligations owing
to such Lender and its Affiliates or the DIP Agent hereunder or under any other Loan Document,
now or hereafter existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be paid over immediately to
the DIP Agent for further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the DIP Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the DIP Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right of setoff. Each
Lender agrees promptly to notify the Borrower and the DIP Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the DIP Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other rights of setoff) that the
DIP Agent and such Lender may have at Law.

         SECTION 10.10         Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted by applicable
Law (the “Maximum Rate”). If the DIP Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of the Obligations
hereunder.

        SECTION 10.11          Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by facsimile or other
electronic transmission of an executed counterpart of a signature page to this Agreement and each
other Loan Document shall be effective as delivery of an original executed counterpart of this

103981012.11
                                                 130
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 342 of 355




Agreement and such other Loan Document. The DIP Agent may also require that any such
documents and signatures delivered by facsimile or other electronic transmission be confirmed by
a manually signed original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile or other electronic
transmission.

        SECTION 10.12          Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such subject matter.
Subject to Section 10.20, in the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the DIP Agent or the Lenders in
any other Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance with the fair meaning
thereof.

       SECTION 10.13            Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or will be relied upon
by the DIP Agent and each Lender, regardless of any investigation made by the DIP Agent or any
Lender or on their behalf and notwithstanding that the DIP Agent or any Lender may have had
notice or knowledge of any Default at the time of the Borrowing or any Withdrawal, and shall
continue in full force and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

        SECTION 10.14           Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid or unenforceable provisions;
provided that the Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or render unenforceable
such provision in any other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good faith by the DIP
Agent, then such provisions shall be deemed to be in effect only to the extent not so limited.

         SECTION 10.15        GOVERNING LAW

           (a) THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT
OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

103981012.11
                                                131
               Case 20-11835-JTD       Doc 34     Filed 07/22/20      Page 343 of 355




           (b)   ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE (BOROUGH OF MANHATTAN), OR ANY
APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH
LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING
OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE) IN SECTION 10.02.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

     SECTION 10.16  Waiver of Right to Trial by Jury. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

        SECTION 10.17          Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party hereto and the
DIP Agent shall have been notified by each such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, the DIP Agent, the Escrow Agent and
each Lender and their respective successors and assigns, in each case in accordance with Section
10.07 (if applicable) and except that no Loan Party shall have the right to assign its rights hereunder

103981012.11
                                                 132
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 344 of 355




or any interest herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

        SECTION 10.18          USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the DIP Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such Loan Party that
will allow such Lender or the DIP Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the requirements of the USA
Patriot Act and is effective as to the Lenders and the DIP Agent. The Borrower shall, promptly
following a reasonable request by the DIP Agent or any Lender, provide all documentation and
other information that the DIP Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and the Beneficial Ownership Regulation.

         SECTION 10.19          No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the DIP Agent are arm’s-length
commercial transactions between the Loan Parties and their respective Affiliates, on the one hand,
and the DIP Agent and the Lenders, on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) each
Loan Party is capable of evaluating, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents; (ii) (A) the DIP Agent
and each Lender each is and has been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent
or fiduciary for each Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the DIP Agent, nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the DIP Agent, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective Affiliates, and neither the
DIP Agent nor any other Lender has any obligation to disclose any of such interests to the Loan
Parties or any of their respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against the DIP Agent, and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

         SECTION 10.20         [Reserved].

         SECTION 10.21         [Reserved].

       SECTION 10.22        Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party hereto acknowledges

103981012.11
                                                 133
               Case 20-11835-JTD         Doc 34     Filed 07/22/20      Page 345 of 355




that any liability of any Lender that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

                (a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
Lender that is an EEA Financial Institution; and

                 (b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

                         (i)     a reduction in full or in part or cancellation of any such liability;

                         (ii)    a conversion of all, or a portion of, such liability into shares or other
         instruments of ownership in such EEA Financial Institution, its parent undertaking, or a
         bridge institution that may be issued to it or otherwise conferred on it, and that such shares
         or other instruments of ownership will be accepted by it in lieu of any rights with respect
         to any such liability under this Agreement or any other Loan Document; or

                         (iii) the variation of the terms of such liability in connection with the
         exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority.

         SECTION 10.23           No Additional Perfection Steps Required. Upon entry of the
Interim Order and pursuant to its terms, all Liens granted by Loan Parties in favor of the DIP
Agent, for the benefit of the Secured Parties, shall be valid, binding, enforceable and perfected
first priority Liens in the Collateral, senior in priority to all other Liens (subject to the terms of the
DIP Order and the Carve-Out), and the DIP Agent shall not be required to file any financing
statements, mortgages, notices of Lien or similar instruments in any jurisdiction or filing office,
enter into any control agreements, or to take any other action in order to validate or perfect
the Liens granted by Loan Parties to the DIP Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents or the DIP Order. Without in any way suggesting that the entry
of the Interim Order is not sufficient for such purpose, each Loan Party irrevocably and
unconditionally authorizes the DIP Agent (or its agent) to file at any time and from time to time
such financing statements with respect to the Collateral naming the DIP Agent, for the benefit of
Secured Parties, as secured party and such Loan Party as debtor, as the DIP Agent may require,
and including any other information with respect to such Loan Party or otherwise required by part
5 of Article 9 of the UCC, or otherwise, as the DIP Agent determine, together with any
amendment and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the Closing Date. Each Loan Party hereby ratifies
and approves all financing statements naming the DIP Agent, for the benefit of the Secured
Parties, as secured party and such Loan Party as debtor with respect to the Collateral (and any
amendments with respect to such financing statements) filed by or on behalf of the DIP Agent
prior to the Closing Date and ratifies and confirms the authorization of the DIP Agent to file
such financing statements (and amendments, if any). Without in any way suggesting that the
entry of the Interim Order is not sufficient for such purpose, each Loan Party shall take any other
actions requested by DIP Agent from time to time to cause the attachment, perfection and priority

103981012.11
                                                   134
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 346 of 355




of, and the ability of the DIP Agent to enforce, any Liens of the Secured Parties in any and all of
the Collateral, including the filing of a financing statement, mortgage or the taking of delivery or
control (including via any account control agreements) or by appropriate filings with the United
States Patent and Trademark Office or United States Copyright Office, in accordance with the
Laws and regulations of the United States of America and its political subdivisions, or otherwise.
The foregoing grant of authority shall not relieve the Borrowers’ of the obligation to perfect and
maintain the perfection of the DIP Agent’s Liens on the Collateral.

       SECTION 10.24         Orders Control. In the event of any inconsistency between the
provisions of the DIP Order and this Agreement, the provisions of the DIP Order shall govern.

        SECTION 10.25          Parties including the Trustees; Bankruptcy Court
Proceedings. This Agreement, the other Loan Documents, and all Liens and other rights and
privileges created hereby or pursuant hereto or to any other Loan Document shall be binding upon
each Loan Party, the bankruptcy estate of each Loan Party, and any trustee, other bankruptcy
estate representative or any successor-in-interest of any Loan Party in the Chapter 11 Cases or
any subsequent case commenced under Chapter 7 of the Bankruptcy Code, and shall not be subject
to Section 365 of the Bankruptcy Code. The Liens created by the DIP Order, this Agreement and
the other Loan Documents shall be and remain valid and perfected in the event of the substantive
consolidation or conversion of the Chapter 11 Cases or any other bankruptcy case of any Loan
Party to a case under Chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter
11 Cases or the release of any Collateral from the jurisdiction of the Bankruptcy Court for any
reason, without the necessity that the DIP Agent file financing statements or otherwise perfect its
Liens under applicable law.

                                          ARTICLE 11.
                                          GUARANTEE

        SECTION 11.01          The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a Primary Obligor and not as a surety to each Secured Party
and their respective permitted successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other Debtor Relief Laws)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any Loan Party under
any Loan Document strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly and severally
agree that if the Borrower or other Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors will
promptly pay the same in cash, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Guaranteed Obligations, the same will




103981012.11
                                                 135
               Case 20-11835-JTD        Doc 34     Filed 07/22/20      Page 347 of 355




be promptly paid in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

         SECTION 11.02         Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other guarantee of or security
for any of the Guaranteed Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional under any and
all circumstances as described above:

                         (i)    at any time or from time to time, without notice to the Guarantors,
         to the extent permitted by Law, the time for any performance of or compliance with any of
         the Guaranteed Obligations shall be extended, or such performance or compliance shall be
         waived;

                         (ii)     any of the acts mentioned in any of the provisions of this Agreement
         or the Notes, if any, or any other agreement or instrument referred to herein or therein shall
         be done or omitted (including incurring any increase or decrease in the principal amount
         of the Guaranteed Obligations or the rate of interest or the fees thereon);

                         (iii)   the maturity of any of the Guaranteed Obligations shall be
         accelerated, or any of the Guaranteed Obligations shall be amended in any respect, or any
         right under the Loan Documents or any other agreement or instrument referred to herein or
         therein shall be amended or waived in any respect or any other guarantee of any of the
         Guaranteed Obligations or except as permitted pursuant to Section 11.09, any security
         therefor shall be released or exchanged in whole or in part or otherwise dealt with;

                        (iv)    any Lien or security interest granted to, or in favor of, any Lender
         or Agent as security for any of the Guaranteed Obligations shall fail to be perfected; or

                        (v)     the release of any other Guarantor pursuant to Section 11.09.

        The Guarantors hereby expressly waive (to the fullest extent permitted by Law) diligence,
presentment, demand of payment, protest and, to the extent permitted by Law, all notices
whatsoever, and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or the Notes, if any, or any other agreement
or instrument referred to herein or therein, or against any other person under any other guarantee
of, or security for, any of the Guaranteed Obligations. The Guarantors waive, to the extent
permitted by Law, any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance by any Secured
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and

103981012.11
                                                  136
               Case 20-11835-JTD      Doc 34     Filed 07/22/20     Page 348 of 355




any of them, shall conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured Parties shall likewise
be conclusively presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

        SECTION 11.03         Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or otherwise.

        SECTION 11.04          Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed Obligations (other than
contingent obligations, in each case not yet due and owing) and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any performance by it of its
Guarantee in Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

        SECTION 11.05         Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as provided in Section 8.02
(and shall be deemed to have become automatically due and payable in the circumstances provided
in Section 8.02) for purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations (whether or not




103981012.11
                                                137
               Case 20-11835-JTD       Doc 34     Filed 07/22/20     Page 349 of 355




due and payable by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

         SECTION 11.06         [Reserved].

       SECTION 11.07        Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations whenever arising.

         SECTION 11.08          General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited liability company law, or
any applicable state, federal or foreign bankruptcy, insolvency, reorganization or other Law
affecting the rights of creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of its liability under
Section 11.09, then, notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or any other Person,
be automatically limited and reduced to the highest amount (after giving effect to the liability under
this Guaranty and the right of contribution established in Section 11.10, but before giving effect to
any other guarantee) that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

        SECTION 11.09           Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity Interests of any
Subsidiary Guarantor are sold or otherwise transferred to a Person or Persons none of which is a
Loan Party in a transaction permitted hereunder or (ii) any Subsidiary Guarantor becomes an
Excluded Subsidiary as a result of a transaction or designation permitted hereunder (any such
Subsidiary Guarantor, and any Subsidiary Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such sale or transfer
or other transaction (but subject to the proviso below), be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and the other Loan
Documents, including its obligations to pledge and grant any Collateral owned by it pursuant to
any Collateral Document and, in the case of a sale of all or substantially all of the Equity Interests
of the Transferred Guarantor, the pledge of such Equity Interests to the DIP Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the Borrower shall have
provided the DIP Agent such certifications or documents as the DIP Agent shall reasonably
request, the DIP Agent shall take such actions as are necessary to effect each release described in
this Section 11.09 in accordance with the relevant provisions of the Collateral Documents;
provided, however, that the release of any Subsidiary Guarantor from its obligations under this
Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (a) of the definition thereof shall only be permitted if at the time such Guarantor becomes
an Excluded Subsidiary of such type (1) no Default or Event of Default shall have occurred and
be outstanding, (2) after giving pro forma effect to such release and the consummation of the
transaction that causes such Person to be an Excluded Subsidiary of such type, the Borrower is
deemed to have made a new Investment in such Person for purposes of Section 7.02 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to Section 7.02 (other
than Section 7.02(f)) at such time and (3) a Responsible Officer of the Borrower certifies to the
DIP Agent compliance with preceding clauses (1) and (2). When all Commitments hereunder have

103981012.11
                                                 138
               Case 20-11835-JTD      Doc 34     Filed 07/22/20      Page 350 of 355




terminated, and all Loans or other Obligations hereunder which are accrued and payable have been
paid or satisfied (other than contingent obligations as to which no claim has been asserted), this
Agreement and the Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

        SECTION 11.10         Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution from and against any
other Guarantor hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions of Section 11.04.
The provisions of this Section 11.10 shall in no respect limit the obligations and liabilities of any
Guarantor to the DIP Agent and the Lenders, and each Guarantor shall remain liable to the DIP
Agent and the Lenders for the full amount guaranteed by such Guarantor hereunder.

         SECTION 11.11         [Reserved].

        SECTION 11.12            Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against such Guarantor
whether or not action is brought against any other guarantor, any other party or any Borrower and
whether or not any other guarantor, any other party or any Borrower be joined in any such action
or actions. Each Guarantor waives, to the fullest extent permitted by law, the benefit of any statute
of limitations affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations as to the Borrower
shall operate to toll the statute of limitations as to the Guarantors.

                                     [Signature Pages Follow]




103981012.11
                                                139
  Case 20-11835-JTD         Doc 34    Filed 07/22/20     Page 351 of 355




                                     BORROWER:

                                     GLOBAL EAGLE ENTERTAINMENT INC.


                                     By:
                                     Name:
                                     Title:


                                     GUARANTORS:

                                     GLOBAL EAGLE SERVICES, LLC
                                     AIRLINE MEDIA PRODUCTIONS, INC.
                                     ENTERTAINMENT IN MOTION, INC.
                                     GLOBAL EAGLE ENTERTAINMENT
                                     OPERATIONS SOLUTIONS, INC.
                                     INFLIGHT PRODUCTIONS USA INC.
                                     POST MODERN EDIT, INC.
                                     THE LAB AERO, INC.
                                     ROW 44, INC.
                                     N44HQ, LLC
                                     EMERGING MARKETS
                                     COMMUNICATIONS, LLC
                                     MARITIME TELECOMMUNICATIONS
                                     NETWORK, INC.
                                     MTN INTERNATIONAL, INC.
                                     MTN GOVERNMENT SERVICES, INC.
                                     MTN LICENSE CORP.
                                     GLOBAL EAGLE TELECOM LICENSING
                                     SUBSIDIARY LLC
                                     IFE SERVICES (USA), INC.


                                     By:
                                     Name:
                                     Title:




[Senior Secured Super-Priority Term Loan Debtor-In-Possession Credit Agreement]
  Case 20-11835-JTD         Doc 34    Filed 07/22/20     Page 352 of 355




                                     CITIBANK, N.A., as DIP Agent


                                     By:
                                     Name:
                                     Title:




[Senior Secured Super-Priority Term Loan Debtor-In-Possession Credit Agreement]
              Case 20-11835-JTD   Doc 34   Filed 07/22/20   Page 353 of 355




                                     EXHIBIT B

                                       Budget




US-DOCS\116922576.11
                                                                                   Case 20-11835-JTD                                      Doc 34                 Filed 07/22/20                         Page 354 of 355
Project Glider - Weekly DIP Budget
($ in millions)
                                                                                                                                                                                            Week Ending
                                                                  7/10/20    7/17/20   7/24/20   7/31/20   8/7/20    8/14/20   8/21/20   8/28/20   9/4/20    9/11/20   9/18/20   9/25/20   10/2/20 10/9/20 10/16/20 10/23/20 10/30/20 11/6/20 11/13/20 11/20/20 11/27/20 12/4/20 12/11/20 12/18/20 12/25/20         1/1/21
Forecast Week                                                     Actual     Actual       1         2        3          4         5         6        7          8         9        10        11      12      13       14       15       16      17       18       19       20      21       22       23              24
Cash Balance:
Beginning Balance                                                  $35.7      $30.5     $22.5     $35.8    $29.6      $30.7     $28.7     $28.9    $31.4      $30.0     $29.1     $50.6     $46.9    $45.4    $45.2     $39.0    $36.1     $35.0    $33.0    $29.5    $50.3    $53.0    $51.5    $50.4     $48.0    $43.9
        AR Collections                                               12.7       5.1       1.4       2.4       5.9       6.8       7.9      13.5       6.8       4.5       6.4       5.1       9.4      7.2       6.2      6.7      11.6      6.4      6.9      6.6     13.3      8.6      5.5       8.8      6.1     13.1
        Other Cash Inflows                                            0.0       0.0       0.1       0.1       0.1       0.1       0.1       0.1       0.1       0.1       0.1       0.1       0.1      0.1       0.1      0.1       0.1      0.1      0.1      0.1      0.1      0.1      0.1       0.1      0.1      0.1
Total Cash Inflows                                                  $12.7      $5.1      $1.5      $2.5      $6.0      $6.9      $8.0     $13.6      $6.9      $4.6      $6.5      $5.2      $9.5     $7.3      $6.3     $6.8     $11.7     $6.5     $7.0     $6.7    $13.4     $8.7     $5.6      $8.9     $6.2    $13.2
   Payroll                                                           (0.1)     (6.5)     (1.8)     (3.5)     (0.0)     (2.5)     (0.3)     (4.6)     (0.4)     (0.0)     (2.8)     (1.8)     (3.5)    (0.0)     (2.8)    (0.3)     (4.5)    (0.0)    (2.8)    (0.3)    (1.7)    (2.8)       -      (2.8)    (1.5)    (2.5)
   Vendor AP                                                        (15.8)     (4.2)     (7.2)     (1.8)     (1.3)     (3.2)     (3.1)     (2.9)     (5.4)     (4.8)     (6.4)     (5.8)     (6.2)    (6.5)     (8.4)    (7.7)     (7.1)    (7.3)    (6.7)    (9.0)    (7.9)    (6.3)    (5.7)     (7.6)    (7.0)    (6.8)
   Critical & Foreign Vendor, Lien Claimants, Vendor Deposits           -         -         -      (2.0)     (2.0)     (2.0)     (2.0)     (2.0)        -         -         -         -         -        -         -        -         -        -        -        -        -        -        -         -        -        -
Total Operating Disbursements                                      ($15.9)   ($10.7)    ($9.0)    ($7.3)    ($3.4)    ($7.7)    ($5.4)    ($9.6)    ($5.8)    ($4.8)    ($9.2)    ($7.6)    ($9.8)   ($6.5)   ($11.2)   ($8.0)   ($11.6)   ($7.3)   ($9.4)   ($9.3)   ($9.6)   ($9.1)   ($5.7)   ($10.4)   ($8.6)   ($9.2)
Net Operating Cash Flow                                             ($3.1)    ($5.6)    ($7.5)    ($4.8)     $2.7     ($0.8)     $2.5      $4.1      $1.1     ($0.2)    ($2.6)    ($2.4)    ($0.3)    $0.8     ($4.9)   ($1.2)     $0.2    ($0.8)   ($2.4)   ($2.6)    $3.8    ($0.4)   ($0.1)    ($1.5)   ($2.4)    $4.0
   Legal & Advisor Fees                                              (1.7)     (1.9)     (2.6)     (0.6)     (1.5)     (1.1)     (1.5)     (1.1)     (2.4)     (0.6)     (0.8)     (0.6)     (1.1)    (0.8)     (1.1)    (0.8)     (1.1)    (1.0)    (1.0)    (0.7)    (1.0)    (0.9)    (0.8)     (0.6)    (0.8)     (0.9)
   Cash Interest                                                     (0.2)     (0.4)        -         -         -         -      (0.8)        -         -         -         -      (0.8)        -        -      (0.1)    (0.8)        -        -        -     (0.8)       -        -        -      (0.2)    (0.8)        -
   Taxes                                                             (0.1)     (0.1)     (0.1)     (0.8)     (0.1)     (0.1)     (0.1)     (0.5)     (0.1)     (0.1)     (0.1)     (0.1)     (0.1)    (0.2)     (0.2)    (0.2)     (0.2)    (0.2)    (0.2)    (0.2)    (0.2)    (0.2)    (0.2)     (0.2)    (0.2)     (0.2)
Net Cash Flow Excluding Financing                                   ($5.2)    ($8.1)   ($10.3)    ($6.2)     $1.1     ($2.0)     $0.2      $2.4     ($1.4)    ($0.8)    ($3.5)    ($3.8)    ($1.5)   ($0.2)    ($6.2)   ($2.9)    ($1.1)   ($2.0)   ($3.5)   ($4.2)    $2.7    ($1.5)   ($1.1)    ($2.4)   ($4.1)     $3.0
   DIP Financing                                                        -         -      30.0         -         -         -         -         -         -         -      25.0         -         -        -         -        -         -        -        -     25.0        -        -        -         -        -         -
   DIP Related Fees                                                     -         -      (6.4)        -         -         -         -         -         -         -         -         -         -        -         -        -         -        -        -        -        -        -        -         -        -         -
Total Net Cash Flow                                                 ($5.2)    ($8.1)    $13.3     ($6.2)     $1.1     ($2.0)     $0.2      $2.4     ($1.4)    ($0.8)    $21.5     ($3.8)    ($1.5)   ($0.2)    ($6.2)   ($2.9)    ($1.1)   ($2.0)   ($3.5)   $20.8     $2.7    ($1.5)   ($1.1)    ($2.4)   ($4.1)     $3.0
Ending Balance                                                     $30.5      $22.5     $35.8     $29.6    $30.7      $28.7     $28.9     $31.4    $30.0      $29.1     $50.6     $46.9     $45.4    $45.2    $39.0     $36.1    $35.0     $33.0    $29.5    $50.3    $53.0    $51.5    $50.4    $48.0     $43.9    $46.8
   Less: Restricted Cash                                            (0.7)      (0.7)     (0.7)     (1.7)    (1.7)      (1.7)     (1.7)     (1.7)    (2.7)      (2.7)     (2.7)     (2.7)     (3.7)    (3.7)    (3.7)     (3.7)    (4.7)     (4.7)    (4.7)    (5.7)    (5.7)    (5.7)    (5.7)    (5.7)     (5.7)    (5.7)
Available Cash                                                     $29.8      $21.8     $35.2     $27.9    $29.0      $27.0     $27.3     $29.7    $27.3      $26.5     $48.0     $44.2     $41.7    $41.6    $35.4     $32.4    $30.4     $28.4    $24.8    $44.7    $47.3    $45.8    $44.7    $42.3     $38.2    $41.2
   Available DIP Financing                                             -          -      50.0      50.0     50.0       50.0      50.0      50.0     50.0       50.0      25.0      25.0      25.0     25.0     25.0      25.0     25.0      25.0     25.0        -        -        -        -        -         -        -
Total Adjusted Liquidity                                           $29.9      $21.8     $85.2     $77.9    $79.0      $77.0     $77.3     $79.7    $77.3      $76.5     $73.0     $69.2     $66.7    $66.6    $60.4     $57.4    $55.4     $53.4    $49.8    $44.7    $47.3    $45.8    $44.7    $42.3     $38.2    $41.2

DIP assumes $80m delay draw facility, interest rate of L+1,000 bps with a 1.25% LIBOR floor, 5% backstop fee, and 3% upfront fee.




                                                                                                                                                                                                                                                                                                                             1
              Case 20-11835-JTD            Doc 34       Filed 07/22/20        Page 355 of 355




                                                 EXHIBIT E

                                       Form of Joinder Agreement

        The undersigned hereby acknowledges that it has reviewed and understands the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified from time
to time in accordance with the terms thereof, the “Agreement”) dated as of [___], 2020 by and
among (i) Global Eagle Entertainment, Inc. (“GEE”) and Airline Media Productions Inc.,
Emerging Markets Communications, LLC, Entertainment in Motion, Inc., Global Eagle
Entertainment Operations Solutions, Inc., Global Eagle Services, LLC, Global Eagle Telecom
Licensing Subsidiary LLC, IFE Services (USA), Inc., Inflight Productions USA, Inc., Maritime
Telecommunications Network, Inc., N44HQ, LLC, MTN Government Services, Inc., MTN
International, Inc., MTN License Corp., Post Modern Edit, Inc., Row 44, Inc., and The Lab Aero,
Inc. (each, together with GEE, a “Company Entity,” and collectively, together with GEE, the
“Company”) and (ii) the Consenting First Lien Lenders, and agrees to be bound as a Consenting
First Lien Lender by the terms and conditions thereof binding on the Consenting First Lien Lenders
with respect to all Claims and Interests held by the undersigned.1

       The undersigned hereby makes the representations and warranties of the Consenting First
Lien Lenders set forth in the Agreement to each other Party, effective as of the date hereof.

        This joinder agreement shall be governed by the governing law set forth in the Agreement.

        Date: _________________

                                                             [CONSENTING FIRST LIEN LENDER]


                                                             By:_________________________________
                                                             Name:
                                                             Title:
                                                             Address:


Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

First Lien Loans                                 $




1
    Defined terms used but not otherwise defined herein shall have the meanings ascribed to them in the Agreement.



US-DOCS\116932912.12
